Exhibit 10.1

 

EXECUTION VERSION

 

Loan Numbers: 1008457,

 

1008458,

and 1010219

 

FIRST AMENDMENT TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 31, 2017, is made by and between RLJ LODGING
TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (the “Parent Guarantor”), each of the undersigned Subsidiary Guarantors
(as defined in the Amended Credit Agreement (as defined below)), the Lenders
party hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent Guarantor, the Administrative Agent and the
financial institutions initially a signatory to the Existing Credit Agreement
(as defined below) together with their successors and assigns under
Section 13.6. of the Existing Credit Agreement have entered into that certain
Second Amended and Restated Credit Agreement dated as of April 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”; capitalized terms used herein
and not defined herein have the meanings provided in the Amended Credit
Agreement (as defined below));

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the
Administrative Agent and the Lenders amend certain terms and conditions of the
Existing Credit Agreement as described herein;

 

WHEREAS, the Administrative Agent and the Lenders party to this Amendment
(including each undersigned Lender that desires to become party to the Amended
Credit Agreement (as defined below) as a “Revolving Credit Lender” thereunder,
as identified on the signature pages hereto as a “New Lender” (the “New
Lender”)) have agreed to so amend certain terms and conditions of the Existing
Credit Agreement to make certain agreed upon modifications on the terms and
conditions set forth below in this Amendment; and

 

WHEREAS, the Parent Guarantor and the Borrower wish to release each of the
Subsidiary Guarantors listed on Annex II attached hereto (collectively, the
“Released Subsidiary Guarantors”) from the Guaranty, and the Administrative
Agent is willing to grant such releases on the terms and conditions set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      New Lender.

 

(a)                                 Effective as set forth in Section 5 below,
each undersigned New Lender agrees to make Revolving Credit Loans pursuant to
the terms of the Amended Credit Agreement in the principal amount of such New
Lender’s Revolving Credit Commitment as set forth on Schedule I to the Amended
Credit Agreement.  Each New Lender not a party to the Existing Credit Agreement
hereby acknowledges and agrees that, by its execution of this Amendment as a
“New Lender”, (i) such New Lender will be deemed to be a party to the Amended
Credit Agreement as a “Revolving Credit Lender” and a “Lender” and (ii) such New
Lender shall have all of the obligations of a “Revolving Credit Lender” and a
“Lender” under the Amended Credit Agreement and agrees to be bound by all of the
terms, provisions and conditions applicable to “Revolving Credit Lenders” and
“Lenders” contained in the Amended Credit Agreement, in each case, as if it had
executed the same.

 

(b)                                 Each undersigned New Lender (i) represents
and warrants that it is legally authorized to enter into this Amendment;
(ii) confirms that it has received a copy of the Existing Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Sections 9.1. and 9.2. thereof, as applicable, and has reviewed such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Amended Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Amended Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) if it is a Foreign Lender, confirms that it has
delivered any documentation to the Administrative Agent and the Borrower
required to be delivered by it pursuant to the terms of the Amended Credit
Agreement, duly completed and executed by it.

 

2.                                      Amendments to Existing Credit
Agreement.  Effective as set forth in Section 5 below, the Existing Credit
Agreement (including the Exhibits thereto and Schedules I, II, III, 1.1. and
4.1. thereto, but excluding any other Schedules to the Existing Credit
Agreement) is hereby amended as set forth in the marked terms on Exhibit A-1
attached hereto (the “Amended Credit Agreement”).  In Exhibit A-1 hereto,
deletions of text in the Amended Credit Agreement are indicated by
struck-through text, and insertions of text are indicated by bold,
double-underlined text.  Exhibit A-2 attached hereto sets forth a clean copy of
the Amended Credit Agreement, after giving effect to such amendments.  As so
amended, the Existing Credit Agreement shall continue in full force and effect.

 

3.                                            Amendments to the Guaranty. 
Effective as set forth in Section 5 below, the Guaranty is hereby amended as set
forth below, and as so amended, the Guaranty shall continue in full force and
effect:

 

(a)                                 Section 23 of the Guaranty is hereby amended
(i) to replace the reference to “Section 8.14.(c)” appearing therein with
“Section 8.14.” and (ii) to replace the reference to “Section 8.14.(a)”
appearing therein with “Section 8.14.”.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Section 32 of the Guaranty is hereby amended
to replace the words “shall means” appearing therein with “means”.

 

4.                                            Release of Subsidiary Guarantors.

 

(a)                                 Effective as set forth in Section 5 below,
pursuant to Section 8.14.(e) of the Amended Credit Agreement, the Administrative
Agent agrees that each Released Subsidiary Guarantor shall be automatically
released as a “Guarantor” under the Guaranty and all obligations of such
Released Subsidiary Guarantor under the Guaranty and any other Loan Document to
which it is a party shall be terminated.

 

(b)                                 The Borrower hereby represents and warrants
that (i) each Released Subsidiary Guarantor has ceased to own or lease a
Borrowing Base Property or be the direct or indirect owner of the Equity
Interests in a Subsidiary that owns or leases a Borrowing Base Property, as the
case may be, and, after giving effect to the release to be effected hereby, the
aggregate assets (including any Equity Interests in any direct or indirect
Subsidiary) of all Released Subsidiary Guarantors and any other Subsidiary
Guarantors released pursuant to Sections 8.14.(e)(i)(a)(3) and
8.14.(e)(i)(b)(1)(B) of the Amended Credit Agreement (other than Excluded
Subsidiaries or any other Subsidiary that simultaneously with such release
ceased to be a Subsidiary of the Borrower) have a Fair Market Value of not more
than $5,000,000; (ii) each Released Subsidiary Guarantor is not otherwise
required to be a party to the Guaranty under Section 8.14. of the Amended Credit
Agreement; and (iii) no Default or Event of Default exists or would occur as a
result of such release, including, without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1. of the Amended Credit Agreement.

 

5.                                      Conditions to Effectiveness. The
effectiveness of this Amendment is subject to the satisfaction or waiver of the
following conditions precedent:

 

(a)                                 The Administrative Agent shall have
received:

 

(i)                                     counterparts of this Amendment duly
executed and delivered by the Borrower and the other Loan Parties, the
Administrative Agent, each New Lender and each Lender;

 

(ii)                                  a Compliance Certificate dated as of the
date hereof and calculated on a pro forma basis after giving effect to this
Amendment and the FelCor Acquisition for the Parent Guarantor’s fiscal quarter
ending June 30, 2017 signed by the chief executive officer or chief financial
officer of the Parent Guarantor;

 

(iii)                               an opinion of Hogan Lovells LLP, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)                              the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership or
other comparable organizational document (if any) of each Loan Party certified
as of a date not earlier than fifteen (15) days prior to the date hereof by the
Secretary of State of the state of

 

3

--------------------------------------------------------------------------------


 

formation of such Loan Party (except that, if any such document relating to any
Subsidiary Guarantor delivered to the Administrative Agent pursuant to the
Existing Credit Agreement has not been modified or amended since the date of the
Existing Credit Agreement and remains in full force and effect, a certificate of
the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Subsidiary Guarantor so stating may be delivered in lieu of
delivery of a current certified copy of such document);

 

(v)                                 a certificate of good standing (or
certificate of similar meaning) with respect to each of the Parent Guarantor and
the Borrower issued as of a date not earlier than fifteen (15) days prior to the
date hereof by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver this Amendment;

 

(vii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (except that, if any such document delivered to the
Administrative Agent pursuant to the Existing Credit Agreement has not been
modified or amended since the date of the Existing Credit Agreement and remains
in full force and effect, a certificate so stating may be delivered in lieu of
delivery of another copy of such document) and (B) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

 

(viii)                        a certificate of a Responsible Officer of the
Parent Guarantor or the Borrower certifying (A) as to the conditions set forth
in Section 6.2.(a), (b) and (d) of the Amended Credit Agreement on the date
hereof and after giving effect to this Amendment and the transactions
contemplated hereby and (B) that the FelCor Acquisition shall have been
consummated and that all conditions thereto shall have been satisfied, including
receipt of all necessary consents from holders of the Existing FelCor Bonds;

 

(ix)                              all fees and other amounts due and payable on
or prior to the date hereof, including reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including fees and reasonable
and documented out-of-

 

4

--------------------------------------------------------------------------------


 

pocket expenses of counsel for the Administrative Agent) required to be
reimbursed or paid by the Borrower in connection with this Amendment;

 

(x)                                 copies of duly executed amendments to each
of the Seven-Year Term Loan Agreement and the Capital One Credit Agreement, in
each case, consistent with the collateral requirements, mandatory prepayments,
covenant modifications, amendments in connection with the FelCor Acquisition and
other modifications contemplated hereby; and

 

(xi)                              satisfactory evidence that all existing
revolving credit facilities or lines of credit of the FelCor Subsidiaries
(including, for the avoidance of doubt, that certain Second Amended and Restated
Revolving Credit Agreement, dated as of June 4, 2015, among certain FelCor
Subsidiaries, as borrowers, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time) shall have been repaid in full and that all
obligations thereunder and all liens granted pursuant thereto shall have been
terminated and released.

 

(b)                                 In the good faith and reasonable judgment of
the Administrative Agent:

 

(i)                                     there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries most recently delivered to the Administrative
Agent and the Lenders prior to the date hereof that has had or could reasonably
be expected to result in a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened in writing which could reasonably be expected to (A) result in a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under this Amendment
and the Loan Documents to which it is a party;

 

(iii)                               the Borrower and the other Loan Parties
shall have received all approvals, consents and waivers, and shall have made or
given all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any material
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound; and

 

(iv)                              the Borrower and each other Loan Party shall
have provided all information requested by the Administrative Agent and each
Lender in order to

 

5

--------------------------------------------------------------------------------


 

comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 

6.                                      Representations and Warranties.  The
Borrower and the Parent Guarantor each hereby certifies that: (a) no Default or
Event of Default exists as of the date hereof or would exist immediately after
giving effect to this Amendment; (b) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party are true and correct in all material respects
(unless any such representation and warranty is qualified by materiality, in
which event such representation and warranty is true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (unless any such representation and warranty is qualified by
materiality, in which event such representation and warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted under the Loan Documents; (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party (other than any required filing with the SEC, which the Borrower agrees to
file in a timely manner or filings or recordations required in connection with
the perfection of any Lien on the Collateral in favor of the Administrative
Agent) is required in connection with the execution, delivery and carrying out
of this Amendment or, if required, has been obtained; and (d) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower and the Parent Guarantor,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein and as may be limited by equitable
principles generally.  The Borrower and the Parent Guarantor each confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.  Except as
expressly provided herein, this Amendment shall not constitute an amendment,
waiver, consent or release with respect to any provision of any Loan Document, a
waiver of any default or Event of Default under any Loan Document, or a waiver
or release of any of the Lenders’ or the Administrative Agent’s rights and
remedies (all of which are hereby reserved).

 

7.                                      Ratification.  Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, the
Borrower, the Parent Guarantor and each Subsidiary Guarantor each hereby
reaffirms and confirms its obligations under the Amended Credit Agreement, the
Guaranty (solely with respect to the Parent Guarantor and the Subsidiary
Guarantors) and the other Loan Documents to which it is a party and each and
every such Loan Document executed by the undersigned in connection with the
Existing Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.  This Amendment is not intended to and shall
not constitute a novation.  All references to the Existing Credit Agreement
contained in the above-referenced documents shall be a reference to the Amended
Credit Agreement and as the same may from time to time hereafter be amended,
restated, supplemented or otherwise modified.

 

6

--------------------------------------------------------------------------------


 

8.                                      GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

9.                                      Counterparts.  To facilitate execution,
this Amendment and any amendments, waivers, consents or supplements may be
executed in any number of counterparts as may be convenient or required.  It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

10.                               Headings.  The headings of this Amendment are
provided for convenience of reference only and shall not affect its construction
or interpretation.

 

11.                               Miscellaneous.  This Amendment shall
constitute a Loan Document under the Amended Credit Agreement.  This Amendment
expresses the entire understanding of the parties with respect to the
transactions contemplated hereby.  No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.  Any determination
that any provision of this Amendment or any application hereof is invalid,
illegal, or unenforceable in any respect and in any instance shall not affect
the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality, or enforceability of any other provisions
of this Amendment.  Each of the Borrower and the Parent Guarantor represents and
warrants that it has consulted with independent legal counsel of its selection
in connection herewith and is not relying on any representations or warranties
of the Administrative Agent or its counsel in entering into this Amendment.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name:  Ross H. Bierkan

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name:  Ross H. Bierkan

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

RLJ III — C BUCKHEAD, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name:  Ross H. Bierkan

 

 

Title:  President and Treasurer

 

 

 

 

 

RLJ III — EM WEST PALM BEACH, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name:  Ross H. Bierkan

 

 

Title:  President and Treasurer

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

EACH OF THE REMAINING SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO

 

 

 

 

 

By: RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership, the direct or indirect holder of all controlling
interests in such Subsidiary Guarantor

 

 

 

By: RLJ LODGING TRUST, a Maryland real estate investment trust, its sole general
partner

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, as a Revolving Credit Lender, as a Tranche
A-1 Term Loan Lender and as a Tranche A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name: Suzanne E. Pickett

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Barbara Heubner

 

 

Name: Barbara Heubner

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, AN ALABAMA BANKING CORPORATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Don Byerly

 

 

Name: Don Byerly

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Katie Chowdhry

 

 

Name: Katie Chowdhry

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Jeffrey S. Geifman

 

 

Name: Jeffrey S. Geifman

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name: T. Barrett Vawter

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ John Howell

 

 

Name: John Howell

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Chris Walton

 

 

Name: Chris Walton

 

 

Title: Director

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Revolving Credit Lender and as a Tranche A-1 Term Loan Lender

 

 

 

 

 

By:

/s/ Brian Gross

 

 

Name: Brian Gross

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Revolving Credit Lender and as a Tranche A-1 Term Loan Lender

 

 

 

 

 

By:

/s/ Chad Hale

 

 

Name: Chad Hale

 

 

Title: Director & Execution Head, REGAL

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ William G. Karl

 

 

Name: William G. Karl

 

 

Title: Executive Officer

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Steve Whitcomb

 

 

Name: Steve Whitcomb

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Matthew Stein

 

 

Name: Matthew Stein

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Revolving Credit Lender and a New Lender

 

 

 

 

 

By:

/s/ Gwendolyn Gatz

 

 

Name: Gwendolyn Gatz

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEY BANK NATIONAL ASSOCIATION,

 

as a Tranche A-1 Term Loan Lender

 

 

 

 

 

By:

/s/ Kristin Centracchio

 

 

Name: Kristin Centracchio

 

 

Title: Vice President

 

[End of Signatures]

 

[RLJ — First Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUBSIDIARY GUARANTORS

 

 

 

Subsidiary Guarantor

1.

 

RLJ C Charleston HD, LLC

2.

 

RLJ C HOUSTON HUMBLE, LP

3.

 

RLJ C NY Upper Eastside, LLC

4.

 

RLJ C PORTLAND DT, LLC

5.

 

RLJ C WAIKIKI, LLC

6.

 

RLJ CABANA MIAMI BEACH, LLC

7.

 

RLJ DBT KEY WEST, LLC

8.

 

RLJ EM IRVINE, LP

9.

 

RLJ EM Waltham, LLC

10.

 

RLJ HGN Emeryville, LP

11.

 

RLJ HP Fremont, LP

12.

 

RLJ HP Madison DT, LLC

13.

 

RLJ HY ATLANTA MIDTOWN, LLC

14.

 

RLJ HyH Charlotte, LLC

15.

 

RLJ HyH Cypress, LP

16.

 

RLJ HyH Emeryville, LP

17.

 

RLJ HyH San Diego, LP

18.

 

RLJ HyH San Jose, LP

19.

 

RLJ HyH San Ramon, LP

20.

 

RLJ HyH Santa Clara, LP

21.

 

RLJ HyH Woodlands, LP

22.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

23.

 

RLJ II — C AUSTIN AIR, LP

24.

 

RLJ II — C AUSTIN NW, LP

25.

 

RLJ II — C AUSTIN S, LP

26.

 

RLJ II — C CHICAGO MAG MILE, LLC

27.

 

RLJ II — C GOLDEN, LLC

28.

 

RLJ II — C HAMMOND, LLC

29.

 

RLJ II — C LONGMONT, LLC

30.

 

RLJ II — C LOUISVILLE CO, LLC

31.

 

RLJ II — C LOUISVILLE NE KY, LLC

32.

 

RLJ II — C MIDWAY, LLC

33.

 

RLJ II — C MIRAMAR, LLC

34.

 

RLJ II — C MISHAWAKA, LLC

 

Annex I-1

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

35.

 

RLJ II — C SALT LAKE, LLC

36.

 

RLJ II — C SUGARLAND, LP

37.

 

RLJ II — F AUSTIN S, LP

38.

 

RLJ II — F CHERRY CREEK, LLC

39.

 

RLJ II — F HAMMOND, LLC

40.

 

RLJ II — F KEY WEST, LLC

41.

 

RLJ II — F MIDWAY, LLC

42.

 

RLJ II — F SAN ANTONIO DT, LP

43.

 

RLJ II — HA CLEARWATER, LLC

44.

 

RLJ II — HA FORT WALTON BEACH, LLC

45.

 

RLJ II — HA GARDEN CITY, LLC

46.

 

RLJ II — HA MIDWAY, LLC

47.

 

RLJ II — HG MIDWAY, LLC

48.

 

RLJ II — HOLX MIDWAY, LLC

49.

 

RLJ II — INDY CAPITOL HOTELS, LLC

50.

 

RLJ II — MH DENVER S, LLC

51.

 

RLJ II — MH MIDWAY, LLC

52.

 

RLJ II — R AUSTIN NW, LP

53.

 

RLJ II — R AUSTIN PARMER, LP

54.

 

RLJ II — R AUSTIN S, LP

55.

 

RLJ II — R FISHERS, LLC

56.

 

RLJ II — R GOLDEN, LLC

57.

 

RLJ II — R HAMMOND, LLC

58.

 

RLJ II — R HOUSTON GALLERIA, LP

59.

 

RLJ II — R LONGMONT, LLC

60.

 

RLJ II — R LOUISVILLE CO, LLC

61.

 

RLJ II — R LOUISVILLE DT KY, LLC

62.

 

RLJ II — R LOUISVILLE NE KY, LLC

63.

 

RLJ II — R MERRILLVILLE, LLC

64.

 

RLJ II — R MIRAMAR, LLC

65.

 

RLJ II — R NOVI, LLC

66.

 

RLJ II — R PLANTATION, LLC

67.

 

RLJ II — R SALT LAKE CITY, LLC

68.

 

RLJ II — R SAN ANTONIO, LP

69.

 

RLJ II — R SUGARLAND, LP

70.

 

RLJ II — R WARRENVILLE, LLC

71.

 

RLJ II — RH BOULDER, LLC

 

Annex I-2

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

72.

 

RLJ II — RH PLANTATION, LLC

73.

 

RLJ II — S AUSTIN N, LP

74.

 

RLJ II — S LONGMONT, LLC

75.

 

RLJ II — S LOUISVILLE KY, LLC

76.

 

RLJ II — S MISHAWAKA, LLC

77.

 

RLJ II — S WESTMINSTER, LLC

78.

 

RLJ II — SLE MIDWAY, LLC

79.

 

RLJ III — DBT Columbia, LLC

80.

 

RLJ III — DBT Metropolitan Manhattan, LP

81.

 

RLJ III — EM Fort Myers, LLC

82.

 

RLJ III — EM Tampa DT, LLC

83.

 

RLJ III — F Washington DC, LLC

84.

 

RLJ III — HA Denver Tech Center, LLC

85.

 

RLJ III — HA Houston Galleria, LP

86.

 

RLJ III — HA West Palm Beach Airport, LLC

87.

 

RLJ III — HG New Orleans Convention Center, LLC

88.

 

RLJ III — HG West Palm Beach Airport, LLC

89.

 

RLJ III — HGN Durham, LLC

90.

 

RLJ III — HGN Hollywood, LP

91.

 

RLJ III — HGN Pittsburgh, LP

92.

 

RLJ III — R Columbia, LLC

93.

 

RLJ III — R National Harbor, LLC

94.

 

RLJ III - R Silver Spring, LLC

95.

 

RLJ III — RH Pittsburgh, LP

96.

 

RLJ III — St. Charles Ave Hotel, LLC

97.

 

RLJ R Atlanta Midtown, LLC

98.

 

RLJ R HOUSTON HUMBLE, LP

99.

 

RLJ S Hillsboro, LLC

100.

 

RLJ C SAN FRANCISCO, LP

101.

 

RLJ HS SEATTLE LYNWOOD, LLC

102.

 

RLJ HP WASHINGTON DC, LLC

103.

 

RLJ II — R OAK BROOK, LLC

104.

 

RLJ S HOUSTON HUMBLE, LP

105.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

106.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

107.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

108.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

109.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

110.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

 

Annex I-3

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

111.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

112.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

113.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

114.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

115.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

116.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

117.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

118.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

119.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

120.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

121.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

122.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

123.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

124.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

125.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

126.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

127.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

128.

 

RLJ III — C BUCKHEAD PARENT, LLC

129.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

130.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

131.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

132.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

133.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

134.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

135.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

136.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

137.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

138.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

139.

 

RLJ III — DBT MET MEZZ BORROWER, LP

140.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

141.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

142.

 

DBT MET HOTEL VENTURE, LP

143.

 

DBT MET HOTEL VENTURE GP, LLC

144.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

145.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

146.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

Annex I-4

--------------------------------------------------------------------------------


 

ANNEX II

 

RELEASED SUBSIDIARY GUARANTORS

 

 

 

Subsidiary Guarantor

1.

 

RLJ II — S BAKERSFIELD, LP

2.

 

RLJ III — F26 Manhattan, LLC

3.

 

RLJ III — HGN Manhattan, LLC

4.

 

RLJ II — S BAKERSFIELD GENERAL PARTNER, LLC

 

Annex II-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

MARKED AMENDED CREDIT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

CONFORMED COPY TO FIRST AMENDMENT DATED AS OF AUGUST 31, 2017

 

Loan Numbers:  1008457,

1008458,

and 1010219

 

Revolving Credit CUSIP Number: 74964VAG5,
Tranche A-1 Term Loan CUSIP Number: 74964VAJ9,
Tranche A-2 Term Loan CUSIP Number: 74964VAE0

 

[g211252km07i001.jpg]

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 22, 2016

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, and
COMPASS BANK,
as Syndication Agents with respect to the Revolving Credit Facility,

 

BANK OF AMERICA, N.A.,
as Syndication Agent with respect to the Tranche A-1 Term Loan Facility,

 

PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents with respect to the Tranche A-2 Term Loan Facility,

 

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

 

--------------------------------------------------------------------------------


 

as Documentation Agents with respect to the Revolving Credit Facility, and

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC and TD BANK, N.A.,
as Documentation Agents with respect to the Tranche A-2 Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CAPITAL ONE, NATIONAL ASSOCIATION and COMPASS BANK,
as Joint Lead Arrangers and Joint Bookrunners with respect to the Revolving
Credit Facility

 

WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
with respect to the Tranche A-1 Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC, REGIONS CAPITAL MARKETS, and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners
with respect to the Tranche A-2 Term Loan Facility

 

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to New York City Time

4551

Section 1.3. Amendment and Restatement of the Original Credit Agreement and the
Original Term Loan Agreement

4652

 

 

ARTICLE II. Credit Facility

4652

 

 

Section 2.1. Revolving Credit Loans

4753

Section 2.2. Term Loans

4854

Section 2.3. Letters of Credit

4955

Section 2.4. Swingline Loans

5460

Section 2.5. Rates and Payment of Interest on Loans

5663

Section 2.6. Number of Interest Periods

5764

Section 2.7. Repayment of Loans

5864

Section 2.8. Prepayments

5864

Section 2.9. Continuation

5966

Section 2.10. Conversion

5966

Section 2.11. Notes

6067

Section 2.12. Voluntary Reductions of the Revolving Credit Commitment

6067

Section 2.13. Extension of Revolving Credit Maturity Date

6168

Section 2.14. Expiration Date of Letters of Credit Past Revolving Credit
Commitment Termination

6269

Section 2.15. Amount Limitations

6269

Section 2.16. Increase in Revolving Credit Commitments; Additional Term Loan
Advances

6370

Section 2.17. Funds Transfer Disbursements

6573

 

 

ARTICLE III. Payments, Fees and Other General Provisions

6573

 

 

Section 3.1. Payments

6673

Section 3.2. Pro Rata Treatment

6774

Section 3.3. Sharing of Payments, Etc.

6775

Section 3.4. Several Obligations

6875

Section 3.5. Fees

6875

Section 3.6. Computations

7077

Section 3.7. Usury

7077

Section 3.8. Statements of Account

7077

Section 3.9. Defaulting Lenders

7178

Section 3.10. Foreign Lenders; Taxes

7582

 

 

ARTICLE IV. Borrowing Base Properties

7986

 

 

Section 4.1. Eligibility of Properties

7986

Section 4.2. Requirements for Unencumbered Pool[Intentionally Omitted]

8087

Section 4.3. Removal of Properties

8187

 

 

ARTICLE V. Yield Protection, Etc.

8187

 

 

Section 5.1. Additional Costs; Capital Adequacy

8187

Section 5.2. Suspension of LIBOR Loans

8390

 

--------------------------------------------------------------------------------


 

Section 5.3. Illegality

8490

Section 5.4. Compensation

8490

Section 5.5. Treatment of Affected Loans

8591

Section 5.6. Affected Lenders

8692

Section 5.7. Change of Lending Office

8693

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

8793

 

 

ARTICLE VI. Conditions Precedent

8793

 

 

Section 6.1. Initial Conditions Precedent

8793

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

8996

Section 6.3. Conditions as Covenants

9096

 

 

ARTICLE VII. Representations and Warranties

9097

 

 

Section 7.1. Representations and Warranties

9097

Section 7.2. Survival of Representations and Warranties, Etc.

97104

 

 

ARTICLE VIII. Affirmative Covenants

98104

 

 

Section 8.1. Preservation of Existence and Similar Matters

98104

Section 8.2. Compliance with Applicable Law

98105

Section 8.3. Maintenance of Property

98105

Section 8.4. Conduct of Business

99105

Section 8.5. Insurance

99105

Section 8.6. Payment of Taxes and Claims

99105

Section 8.7. Books and Records; Inspections

99106

Section 8.8. Use of Proceeds

100106

Section 8.9. Environmental Matters

100107

Section 8.10. Further Assurances

101107

Section 8.11. Material Contracts

101107

Section 8.12. REIT Status

101107

Section 8.13. Exchange Listing

101108

Section 8.14. Subsidiary Guarantors. 101; Pledges; Additional Collateral;
Further Assurances

108

Section 8.15. Investment Grade Release. 102; Collateral Release Upon Termination
of Collateral Period

111

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions

104112

 

 

ARTICLE IX. Information

104112

 

 

Section 9.1. Quarterly Financial Statements

104112

Section 9.2. Year End Statements

104113

Section 9.3. Compliance Certificate

105113

Section 9.4. Other Information

105113

Section 9.5. Electronic Delivery of Certain Information

108116

Section 9.6. Public/Private Information

109117

Section 9.7. Patriot Act Notice; Compliance

109117

 

 

ARTICLE X. Negative Covenants

109118

 

 

Section 10.1. Financial Covenants

109118

Section 10.2. Restrictions on Liens and, Negative Pledges. 112, Investments and
Indebtedness

120

Section 10.3. Restrictions on Intercompany Transfers

112120

 

ii

--------------------------------------------------------------------------------


 

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

113121

Section 10.5. Plans

114122

Section 10.6. Fiscal Year

114123

Section 10.7. Modifications of Organizational Documents

114123

Section 10.8. Transactions with Affiliates

114123

Section 10.9. Environmental Matters

115123

Section 10.10. Derivatives Contracts

115123

 

 

ARTICLE XI. Default

115124

 

 

Section 11.1. Events of Default

115124

Section 11.2. Remedies Upon Event of Default

119128

Section 11.3. Intentionally Omitted

120129

Section 11.4. Marshaling; Payments Set Aside

120129

Section 11.5. Allocation of Proceeds

121129

Section 11.6. Letter of Credit Collateral Account

122131

Section 11.7. Rescission of Acceleration by Requisite Lenders

123133

Section 11.8. Performance by Administrative Agent

124133

Section 11.9. Rights Cumulative

124133

 

 

ARTICLE XII. The Administrative Agent

125134

 

 

Section 12.1. Appointment and Authorization

125134

Section 12.2. Wells Fargo as Lender

126135

Section 12.3. Approvals of Lenders

126136

Section 12.4. Notice of Events of Default

127136

Section 12.5. Administrative Agent’s Reliance

127137

Section 12.6. Indemnification of Administrative Agent

128137

Section 12.7. Lender Credit Decision, Etc.

129138

Section 12.8. Successor Administrative Agent

129139

Section 12.9. Titled Agents

131140

Section 12.10. Specified Derivatives Contracts

131141

 

 

ARTICLE XIII. Miscellaneous

131141

 

 

Section 13.1. Notices

131141

Section 13.2. Expenses

134143

Section 13.3. Stamp and Intangible Taxes

135144

Section 13.4. Setoff

135145

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

136145

Section 13.6. Successors and Assigns

137146

Section 13.7. Amendments and Waivers

142152

Section 13.8. Nonliability of Administrative Agent and Lenders

147157

Section 13.9. Confidentiality

147157

Section 13.10. Indemnification

148158

Section 13.11. Termination; Survival

150160

Section 13.12. Severability of Provisions

151161

Section 13.13. GOVERNING LAW

151161

Section 13.14. Counterparts

151161

Section 13.15. Obligations with Respect to Loan Parties

151161

Section 13.16. Independence of Covenants

151162

 

iii

--------------------------------------------------------------------------------


 

Section 13.17. Limitation of Liability

152162

Section 13.18. Entire Agreement

152162

Section 13.19. Construction

152162

Section 13.20. Headings

152163

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

152163

 

SCHEDULE I

Revolving Credit Facility Lenders and Revolving Credit Commitments

SCHEDULE II

Tranche A-1 Term Loan Facility Lenders and Loans

SCHEDULE III

Tranche A-2 Term Loan Facility Lenders and Loans

SCHEDULE 1.1.

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

SCHEDULE 1.2.

Permitted Liens

SCHEDULE 4.1.

Initial Borrowing Base Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(s)

Affiliate Transactions

SCHEDULE 11.1.(d)

Certain Non-Recourse Indebtedness

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Notice of Swingline Borrowing

EXHIBIT F

Form of Second Amended and Restated Guaranty

EXHIBIT G

Form of Revolving Credit Note

EXHIBIT H

Form of Swingline Note

EXHIBIT I-1

Form of Tranche A-1 Term Loan Note

EXHIBIT I-2

Form of Tranche A-2 Term Loan Note

EXHIBIT J

Form of Disbursement Instruction Agreement

EXHIBIT K

Form of Compliance Certificate

EXHIBIT L

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT as amended, supplemented or
otherwise modified from time to time, (this “Agreement”) dated as of April 22,
2016 by and among RLJ LODGING TRUST, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), RLJ LODGING TRUST, a
Maryland real estate investment trust (“Parent Guarantor”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Borrower, certain of the Lenders, the Departing Lenders and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated November 20, 2012 (as amended by First Amendment to Amended and
Restated Credit Agreement dated March 20, 2014, by Second Amendment to Amended
and Restated Credit Agreement dated June 1, 2015 and by Third Amendment to
Amended and Restated Credit Agreement dated November 12, 2015, the “Original
Credit Agreement”) providing for a $300,000,000 revolving credit facility and a
$400,000,000 term loan facility;

 

WHEREAS, the Borrower, certain of the Lenders, the Departing Lenders and the
Administrative Agent entered into that certain Term Loan Agreement dated
August 27, 2013 (as amended or otherwise modified, the “Original Term Loan
Agreement”) providing for a $400,000,000 term loan facility; and

 

WHEREAS, the Borrower, the Parent Guarantor, the Lenders, the Issuing Banks, the
Swingline Lenders and the Administrative Agent desire to amend and restate the
Original Credit Agreement and the Original Term Loan Agreement to provide for
(among other things) an extension of the Revolving Credit Maturity Date and to
re-evidence the outstanding indebtedness under the Original Term Loan Agreement
by the Tranche A-2 Term Loan Lenders to the Borrower, all on and subject to the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby amend and restate the Original Credit Agreement and the Original Term
Loan Agreement, and hereby agree, as follows:

 

12.  DEFINITIONS

 

(a)   Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accepting Lenders” has the meaning given that term in Section 13.7.(d).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

--------------------------------------------------------------------------------


 

“Additional Term Loan Advance” means an advance made by an Additional Term Loan
Lender pursuant to Section 2.16.(c).  From and after the making of an Additional
Term Loan Advance, such Additional Term Loan Advance shall comprise a portion of
the applicable Term Loan.

 

“Additional Term Loan Lender” means a Lender (whether a then existing Lender or
a new Lender) that agrees to make an Additional Term Loan Advance pursuant to
Section 2.16. From and after the making of its Additional Term Loan Advance, an
Additional Term Loan Lender shall be a Tranche A-1 Term Loan Lender or Tranche
A-2 Term Loan Lender, as applicable, for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including amortization expense for stock options and impairment charges
(other than non-cash charges that constitute an accrual of a reserve for future
cash payments), of such Person for such period.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(a)         for each applicable Hotel Property base management fees shall equal
the greater of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the
actual base management fees paid under the applicable Management Agreement;

 

(b)         for each applicable Hotel Property reserves for FF&E and capital
items shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the amount of reserves required under the applicable Management
Agreement or Franchise Agreement; and

 

(c)          for each applicable Hotel Property (other than a Hotel Property
managed by Marriott International, Inc.) royalty fees shall equal the greater of
(i) four percent (4.0%) of Gross Operating Revenues or (ii) the actual royalty
fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given to that term in the recitals hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Amendment No. 1 Effective Date” means August 31, 2017.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the Ratings-Based Applicable Margin is
determined in accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

3

--------------------------------------------------------------------------------


 

Any change in the applicable Level at which the Ratings-Based Applicable Margin
is determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means, (a) with respect to the Tranche A-1 Term Loans, the
Leverage-Based Applicable Margin applicable thereto and (b) with respect to the
Revolving Credit Loans or the Tranche A-2 Term Loans, as applicable, (i) at any
time prior to the Investment Grade Pricing Effective Date, the Leverage-Based
Applicable Margin applicable thereto in effect at such time and (ii) at any time
on and after the Investment Grade Pricing Effective Date, the Ratings-Based
Applicable Margin applicable thereto in effect at such time. Notwithstanding the
foregoing, during the six-month period commencing on the first day of the
calendar month following the Borrower’s delivery of any Compliance Certificate
pursuant to Section 9.3. reflecting that the Borrower’s initial election for any
Leverage Increase PeriodRatio exceeds 6.50 to 1.00 as of the end of the
applicable four-quarter fiscal period, the Applicable Margins for the Revolving
Credit Facility and each Term Loan Facility shall be increased by 0.35% for each
Level.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Arrangers” means (a) with respect to the Revolving Credit Facility, Wells Fargo
Securities, MLPF&S, Capital One and Compass Bank, (b) with respect to the
Tranche A-1 Term Loan Facility, Wells Fargo Securities and MLPF&S and (c) with
respect to the Tranche A-2 Term Loan Facility, Wells Fargo Securities, PNC
Capital Markets, RCM and U.S. Bank.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee (with the consent of any party whose consent is required by
Section 13.6.), and the Administrative Agent, substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., and its successors and assigns.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” shall meanmeans the Board of Governors of the Federal Reserve System of
the United States.

 

“Borrowed Money Recourse Debt” means, with respect to a Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) which such Person has Guaranteed or is otherwise recourse to such
Person and (d) all obligations of other Persons of the type described in the
preceding clauses (a) and (b) secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations or other
payment obligation; provided, however, that Borrowed Money Recourse Debt shall
in any event exclude (i) Nonrecourse Indebtedness, including Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability, (ii) intercompany
Indebtedness between or among any of the Parent Guarantor, the Borrower and
their Subsidiaries, (iii) trade debt incurred in the ordinary course of
business, and (iv) Indebtedness of the type described in clauses
(b)(iii) through (h) of the definition of “Indebtedness”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1.  Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.

 

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are

 

5

--------------------------------------------------------------------------------


 

carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capital One” means Capital One, National Association, and its successors and
assigns.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, and that certain Second Amendment to Term
Loan Agreement, dated as of November 12, 2015, that certain Third Amendment to
Term Loan Agreement, dated as of April 28, 2016, and that certain Fourth
Amendment to Term Loan Agreement dated as of August 31, 2017, by and among the
Borrower, the Parent Guarantor, Capital One, as administrative agent, and the
lenders party thereto.

 

“Capitalization Rate” means 8.00%, provided, however that in the case of upscale
or above Hotel Properties in the central business districts of Manhattan, New
York (including Doubletree Metropolitan, Fashion 26 and Hilton Garden Inn on W.
35th), Washington, DC (including Homewood Suites and Fairfield Inn and Suites),
Chicago, Illinois, Boston, Massachusetts, Los Angeles, California and San
Francisco, California, the Capitalization Rate shall meanmeans 7.25%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP.  The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

 

“Cash Collateralize” means the deposit of money in the Letter of Credit
Collateral Account in accordance with this Agreement, and “Cash Collateral”
means the money so deposited.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the

 

6

--------------------------------------------------------------------------------


 

Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Collateral” has the meaning given that term in Section 8.14.(c).

 

“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Guaranteed
Obligations (which, for purposes of the Collateral Documents, may include any
such Collateral Documents that jointly secure the Guaranteed Obligations and any
Pari Passu Debt obligations, and any intercreditor agreements contemplated by
the definition of Pari Passu Debt), including, without limitation, all other
security agreements, pledge agreements, deeds of trust, pledges, powers of
attorney, consents, assignments, notices, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Parent
Guarantor, the Borrower or any of their Subsidiaries and delivered to the
Administrative Agent to create, perfect or evidence Liens to secure the
Guaranteed Obligations (which, for purposes of the Collateral Documents, may
include any such Collateral Documents that jointly secure the Guaranteed
Obligations and any Pari Passu Debt obligations and any intercreditor agreements
contemplated by the definition of Pari Passu Debt).

 

“Collateral Period” means any period after the Amendment No. 1 Effective Date
commencing on the occurrence of a Collateral Trigger Date and ending on the
Collateral Release Date subsequent to such Collateral Trigger Date.

 

“Collateral Release” has the meaning given that term in Section 8.15.(a).

 

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
Release Certificate as required by Section 8.15.

 

“Collateral Trigger Date” means (a) any date after the Amendment No. 1 Effective
Date on which the Borrower delivers a Compliance Certificate pursuant to
Section 9.3. which shows that the Leverage Ratio is greater than 6.50 to 1.00 as
of the end of any two consecutive fiscal quarters of the Parent Guarantor or
(b) such later date as the Administrative Agent shall reasonably determine.

 

“Commitment Reduction Notice” has the meaning given that term in Section 2.12.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.  1 et seq.),
as amended from time to time, and any successor statute.

 

“Compass Bank” means Compass Bank, an Alabama Banking Corporation.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

7

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan and (b) the issuance, amendment or renewal of a Letter of Credit.

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long-term
Indebtedness of such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5.(b) and
3.5.(c) shall not constitute a Default unless and until such failure continues
for three (3) Business Days following Administrative Agent’s delivery to
Borrower of an invoice therefor (which delivery may be effected by actual
delivery of the written invoice or by electronic communication, including the
Internet, e-mail or an intranet website to which the Borrower has access).

 

“Defaulting Lender” means, subject to Section 3.9.(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of a Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing

 

8

--------------------------------------------------------------------------------


 

or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as the ownership of such Equity Interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(e)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

 

“Departing Lender” means each lender under the Original Credit Agreement or the
Original Term Loan Agreement, as applicable, that executes and delivers to the
Administrative Agent a Departing Lender Signature Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Original Credit Agreement or the Original Term Loan
Agreement, as applicable, on the Agreement Date.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any

 

9

--------------------------------------------------------------------------------


 

transaction referred to in clause (i) above that is currently, or in the future
becomes, recurrently entered into in the financial markets (including terms and
conditions incorporated by reference in such agreement) and which is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c) a “swap agreement” as defined in
Section 101 of the Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate.  A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that Borrower shall be permitted to designate such
Property as a Seasoned Property at any earlier time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit J to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Documentation Agents” means (x) with respect to the Revolving Credit Facility,
PNC Bank and U.S. Bank and (y) with respect to the Tranche A-2 Term Loan
Facility, Bank of America, Barclays Bank plc and TD Bank, N.A.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Drawing” has the meaning given that term in Section 2.3.(d).

 

10

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:

 

(a)                                 net income (loss) of such Person for such
period determined on a consolidated basis excluding the following (but only to
the extent included in determining net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including, without
limitation, gains and losses from the sale of operating Hotel Properties;
(v) pursuit and transaction costs related to the acquisition or disposition of
properties (whether or not consummated) that were capitalized prior to FAS 141-R
which do not represent a recurring cash item in such period or in any future
period; (vi) other non-cash charges, including amortization expense for stock
options and impairment charges (other than non-cash charges that constitute an
accrual of a reserve for future cash payments); and (vii) equity in net income
(loss) of its Unconsolidated Affiliates; plus

 

(b)                                 such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates.

 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period.  If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

11

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders (or in the case of the Tranche A-1
Term Loan Lenders, the “Requisite Lenders” (as defined in the Original Credit
Agreement)).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and (in
the case of a Person that will hold a Revolving Credit Commitment or Revolving
Credit Loan) each Issuing Bank and each Swingline Lender and (ii) unless a
Default or Event of Default exists, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower: (a) such Hotel Property is operating
as a lodging Property; (b) such Property is owned in fee simple by, or subject
to a Qualified Ground Lease to, the Borrower or a Wholly-Owned Subsidiary of the
Borrower (except that the Doubletree Metropolitan in New York City may be
designated as an Eligible Property, provided that the Borrower retains, directly
or indirectly, a 95% ownership interest therein); (c) such Hotel Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Hotel Property, nor if such Hotel Property is owned
by a Wholly-Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly-Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
(e) regardless of whether such Hotel Property is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person:  (i) to create Liens on such Hotel Property
as security for Indebtedness of the Borrower or such Wholly-Owned Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (it
being understood that (x) a Financial Covenant Limitation or, (y) any provision
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of, any property that is the subject of
such Hotel Sale Agreement or (z) Permitted Transfer Restrictions, shall not
violate this clause (e)); and (f) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which are not individually or collectively material to the
profitable operation of such Hotel Property and (g) such Hotel Property is not
owned in fee simple by, or subject to a Qualified Ground Lease to, any Excluded
FelCor Subsidiary.

 

“Eligible Subsidiary” means (i) all existing and future Subsidiaries of the
Parent Guarantor (other than Excluded Subsidiaries) and (ii) each Subsidiary of
the Parent Guarantor (other than an Excluded Subsidiary) that owns, directly or
indirectly, any Equity Interests in any Subsidiary described in clause (i).

 

12

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
and amended from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given that term in Section 11.1.(l)(ii).

 

13

--------------------------------------------------------------------------------


 

“Excluded FelCor Subsidiary” means any FelCor Subsidiary; provided, that upon
the redemption in full of the Existing FelCor Bonds, each FelCor Subsidiary
shall cease to be an Excluded FelCor Subsidiary.

 

“Excluded Pledged Collateral” means:

 

(a) the Equity Interests of any Subsidiary that are prohibited by Applicable Law
from being subject to a pledge agreement for the benefit of the Secured Parties;
and

 

(b) the Equity Interests of any Subsidiary that is subject to a Permitted
Transfer Restriction of the type described in clause (a) of the definition of
“Permitted Transfer Restriction” for so long as and solely to the extent that
such Permitted Transfer Restriction prohibits the grant of a Lien on such Equity
Interests;

 

provided, however, that:

 

(x)           with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b) above, (A) the Borrower shall, from and after
the Collateral Trigger Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien on such excluded Equity Interests, (B) unless
otherwise prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Borrower shall, on or prior to the Collateral Trigger Date,
cause a parent entity that owns, directly or indirectly, any Equity Interests in
such Subsidiary to own directly 100% of such excluded Equity Interests and
pledge the Equity Interests of such parent entity in accordance with the
requirements of this Agreement and (C) during any Collateral Period, in no event
shall the Unencumbered Asset Value attributable to Subsidiaries the Equity
Interests of which constitute Excluded Pledged Collateral pursuant to clause
(b) above (but not including Subsidiaries with a parent entity whose Equity
Interests have been pledged as set forth in the preceding clause (B)) exceed 20%
of the Unencumbered Asset Value in the aggregate; and

 

(y)           notwithstanding anything to the contrary hereinabove contained in
clauses (a) and (b): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Excluded Pledged Collateral;
and (B) any Collateral (or any portion thereof) that ceases to satisfy the
criteria for Excluded Pledged Collateral (whether as a result of any Person
obtaining any necessary consent, any change in any Applicable Law, or otherwise)
shall no longer be Excluded Pledged Collateral.

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) that is an Excluded FelCor Subsidiary or (b)(i) holding title
to assets that are or are reasonably expected within 60 days to become
collateral for any Secured Indebtedness of such Subsidiary, or is a direct or
indirect beneficial owner of a Subsidiary holding title to or beneficially
owning such assets (but having no material assets other than such beneficial
ownership interests) and (bii) that is or is reasonably expected within 60 days
to become

 

14

--------------------------------------------------------------------------------


 

prohibited from guarantying the Indebtedness of any other Person pursuant to
(ix) any document, instrument or agreement evidencing such Secured Indebtedness
or (iiy) a provision of such Subsidiary’s organizational documents, which
provision was or is reasonably expected within 60 days to be included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.  The 60-day periods provided abovein clause (b) of the
preceding sentence may be extended by the Administrative Agent in its reasonable
discretion.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Revolving Credit Commitment (other
than pursuant to an assignment request by the Borrower under Section 5.6) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.10., amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10.(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing 2012 Term Loans” has the meaning given that term in Section 2.2.(a).

 

“Existing 2013 Term Loans” has the meaning given that term in Section 2.2.(a).

 

“Existing FelCor Bonds” means, collectively, (a) the 5.625% Senior Secured Notes
due 2023 (the “Existing Secured FelCor Bonds”) issued pursuant to the Indenture,
dated as of December 17, 2012, by and between FelCor Lodging Limited
Partnership, as issuer, and U.S.

 

15

--------------------------------------------------------------------------------


 

Bank National Association, as trustee, collateral agent, registrar and paying
agent, as supplemented by the First Supplemental Indenture, dated as of
January 7, 2013, by and among FelCor Lodging Limited Partnership, FelCor Lodging
Trust Incorporated, the additional subsidiary guarantors party thereto, and U.S.
Bank National Association, as trustee and collateral agent and (b) the 6.000%
Senior Notes due 2025 (the “Existing Unsecured FelCor Bonds”) issued pursuant to
the Indenture, dated as of May 21, 2015, by and among FelCor Lodging Limited
Partnership, the guarantors party thereto, and U.S. Bank National Association,
as trustee, registrar and paying agent, in each case, as such bonds may be
supplemented or otherwise modified from time to time.

 

“Existing Secured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Existing Unsecured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Facility” means the Tranche A-1 Term Loan Facility, the Tranche A-2 Term Loan
Facility or the Revolving Credit Facility, as the context may require.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief executive officer or the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Fee Letters” means, collectively, (1) (a) that certain fee letter by and among
the Borrower, the Administrative Agent and Wells Fargo Securities, (b) that
certain fee letter by and among the Borrower, Bank of America and MLPF&S,
(c) that certain fee letter by and between the Borrower and Capital One,
(d) that certain fee letter by and between the Borrower and Compass Bank,
(e) that certain fee letter by and among the Borrower, PNC Bank and PNC Capital
Markets, (f) that certain fee letter by and among the Borrower, Regions Bank and
RCM and (g) that certain fee letter by and between the Borrower and U.S. Bank,
in each case dated as of the date hereof and (2) that certain fee letter by and
among the Borrower, the Administrative Agent and Wells Fargo Securities, dated
as of July 20, 2017, in each case as amended, supplemented or otherwise modified
from time to time.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.

 

“FelCor Acquisition” means the acquisition by the Borrower of FelCor Lodging
Trust Incorporated and all of its Subsidiaries pursuant to that certain
Agreement and Plan of Merger, dated as of April 23, 2017, by and among the
Parent Guarantor, the Borrower, Rangers Sub I, LLC, a wholly owned subsidiary of
the Borrower, Rangers Sub II, LP, an indirect wholly owned subsidiary of the
Borrower, FelCor Lodging Trust Incorporated, and FelCor Lodging Limited
Partnership.

 

“FelCor Subsidiary” means FelCor Lodging Trust Incorporated or any of its
Subsidiaries.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to the greater of (a) 4.0% of Gross Operating Revenues of such
Hotel Property or (b) the amount of reserves required under the Management
Agreement or Franchise Agreement for such Hotel Property.

 

“Financial Covenant Limitation” has the meaning set forth in the definition of
“Negative Pledge.”

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such

 

17

--------------------------------------------------------------------------------


 

Person during such period.  The Parent Guarantor’s Ownership Share of the Fixed
Charges of its Unconsolidated Affiliates will be included when determining the
Fixed Charges of the Parent Guarantor.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to a Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

18

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority and any
supra-national bodies such as the European Union or the European Central Bank)
or any arbitrator with authority to bind a party at law.

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages
sold or consumed and of all Inventory; (ii) salaries and wages of personnel
employed at such Hotel Property, including costs of payroll taxes and employee
benefits and all other expenses not otherwise specifically referred to in this
paragraph which are referred to as “Administrative and General Expenses” in the
Uniform System; (iii) the cost of all other goods and services obtained by
Manager in connection with its operation of such Hotel Property including,
without limitation, heat and utilities, office supplies and all services
performed by third parties, including leasing expenses in connection with
telephone and data processing equipment; (iv) the cost of repairs to and
maintenance of such Hotel Property (excluding capital expenditures);
(v) insurance premiums for all insurance maintained with respect to such Hotel
Property, including, without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of such Hotel Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance; (vi) workers’
compensation insurance or insurance required by similar employee benefits acts;
(vii) all personal property taxes, real estate taxes, assessments and any other
ad valorem taxes imposed on or levied in connection with such Hotel Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other governmental charges (other than federal, state or local income taxes and
franchise taxes or the equivalent) payable by or assessed against the owner or
ground lessor of such Hotel Property or the applicable Manager or Operating
Lessee with respect to the operation of such Hotel Property and water and sewer
charges; (viii) all sums deposited into any maintenance or capital expenditure
reserve, including the amount of the applicable FF&E Reserve; (ix) legal fees
related to the operation of such Hotel Property; (x) except to the extent the
same are normally treated as capital expenditures under the Uniform System or
GAAP, the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of the applicable Manager in connection
therewith, such as ADA studies, life safety reviews, and energy efficiency
studies; (xi) all expenses for marketing such Hotel Property, including all
expenses of advertising, sales promotion and public relations activities;
(xii) utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees; (xiii) all fees
(including base

 

19

--------------------------------------------------------------------------------


 

and incentive fees), assessments, royalties and charges payable under the
applicable Management Agreement and Franchise Agreement (if any);
(xiv) reasonable reserves for uncollectible accounts receivable; (xv) credit
card fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with revenues
received by the applicable Manager related to parking operations, including
valet services; (xvii) common expenses charges, common area maintenance charges
and similar costs and expenses; (xviii) rent payments under any ground lease;
and (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the applicable
Management Agreement unless specifically excluded under the provisions of this
Agreement.  Gross Operating Expenses shall not include (a) depreciation and
amortization except as otherwise provided in this Agreement; (b) the cost of any
item specified in the applicable Management Agreement to be provided at
Manager’s sole expense; (c) debt service; (d) capital repairs and other
expenditures which are normally treated as capital expenditures under the
Uniform System or GAAP; or (e) other recurring or non-recurring ownership costs
such as partnership or limited liability company administration and costs of
changes to business and liquor licenses.

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent Guarantor or any
Subsidiary of the Parent Guarantor or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from

 

20

--------------------------------------------------------------------------------


 

such Hotel Property in the ordinary course of business. Gross Operating Revenues
shall be reduced by credits or refunds to guests at such Hotel Property.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Subsidiary of the
Borrower under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”.  As the context requires, “Guaranty” shall also mean the Second
Amended and Restated Guaranty of even date herewith in the form of Exhibit F
executed by the Guarantors in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, as the same may be supplemented, amended or
otherwise modified from time to time.

 

“Guaranty Requirement” has the meaning given that term in Section 8.14.(ba).

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

21

--------------------------------------------------------------------------------


 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly-Owned Subsidiary of the Borrower that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
Qualified Ground Lease in respect thereof.

 

“ICE” has the meaning given that term in the definition of “LIBOR”.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)           all obligations of such Person in respect of money borrowed or for
the deferred purchase price of property or services (other than trade debt
incurred in the ordinary course of business and not more than thirty (30) days
past due unless being contested in good faith);

 

(b)           all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;

 

(c)           Capitalized Lease Obligations of such Person;

 

(d)           all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment);

 

(e)           all Off-Balance Sheet Obligations of such Person;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(g)           all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,
that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

22

--------------------------------------------------------------------------------


 

(h)           net obligations under any Derivatives Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero);

 

(i)            all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability);

 

(j)            all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 

(k)           such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.

 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).  All Loans and Letter of
Credit Liabilities hereunder and the “Loan” (as defined in the Seven-Year Term
Loan Agreement) shall constitute Indebtedness of the Borrower.  The calculation
of Indebtedness shall not include any fair value adjustments to the carrying
value of liabilities to record such Indebtedness at fair value pursuant to
electing the fair value option election under FASB ASC 825-10-25 (formerly known
as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of Indebtedness shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

23

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest Expense of its Unconsolidated
Affiliates for such period. Interest Expense shall include the interest
component of Capitalized Lease Obligations and shall exclude the amortization of
any deferred financing fees.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing:
(a) (i) in the case of Revolving Credit Loans, if any Interest Period would
otherwise end after the Revolving Credit Maturity Date, such Interest Period
shall end on the Revolving Credit Maturity Date and (ii) in the case of either
Term Loan, if any Interest Period would otherwise end after the applicable Term
Loan Maturity Date, such Interest Period shall end on such Term Loan Maturity
Date and (b) each Interest Period that would otherwise end on a day which is not
a Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

24

--------------------------------------------------------------------------------


 

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower has delivered to the Administrative Agent
(and the Administrative Agent shall promptly provide a copy of such notice to
the Lenders) a certificate signed by a Responsible Officer of the Borrower
(i) certifying that the Investment Grade Ratings Criteria have been satisfied
(which certification shall also set forth the Credit Rating(s) as in effect, if
any, from each of S&P, Fitch and Moody’s as of such date) and (ii) notifying the
Administrative Agent that the Borrower has irrevocably elected to have the
Ratings-Based Applicable Margin and the Applicable Facility Fee apply to the
pricing of the Revolving Credit Facility and the Tranche A-2 Term Loan Facility.

 

“Investment Grade Ratings Criteria” means receipt by the Parent Guarantor or the
Borrower of a Credit Rating of BBB- or better from S&P or Baa3 or better from
Moody’s, applicable to the senior, unsecured, non-credit enhanced long-term debt
of the Parent Guarantor or the Borrower, as applicable.

 

“Investment Grade Release” has the meaning specified in Section 8.15.(a).

 

“Issuing Bank” means each of Wells Fargo and Bank of America, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3.

 

“Joinder Default” has the meaning given that term in Section 11.1.

 

“Knickerbocker Loan Agreements” means, collectively, (a) the Amended and
Restated Acquisition Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, (b) the Amended and
Restated Project Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, and (c) the Amended
and Restated Building Loan Agreement, dated as of November 20, 2015, among FCH
HH Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time
to time and The Bank of Nova Scotia, as administrative agent.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursements” has the meaning given that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lenders; provided, however, that
the term “Lender” shall exclude any Lender (or its Affiliates) in its capacity
as a Specified Derivatives Provider.

 

“Lender Parties” has the meaning given to such term in Section 13.8.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for its benefit and the benefit of the applicable
Issuing Bank and the Lenders and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document between the Borrower and the applicable
Issuing Bank governing or providing for (a) the rights and obligations of the
parties concerned or at risk with respect to such Letter of Credit or (b) any
collateral security for any of such obligations.

 

“Letter of Credit Exposure” means, at any time, the aggregate amount of all
Letter of Credit Liabilities at such time.  The Letter of Credit Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Letter of Credit Exposure at such time.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement,
(i) a Revolving Credit Lender (other than any Revolving Credit Lender then
acting as an Issuing Bank with respect to the applicable Letter of Credit) shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
such Revolving Credit Lender then acting as such Issuing Bank shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the other
Revolving Credit Lenders (other than the Revolving Credit Lender then acting as
such Issuing Bank) of their participation interests under such Section. and
(ii) if on any date of determination a Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

 

“Leverage-Based Applicable Margin” means, (a) with respect to the Revolving
Credit Facility or the Tranche A-2 Term Facility, as applicable, the percentage
rate set forth below corresponding to the Leverage Ratio as determined in
accordance with Section 10.1.(a):

 

26

--------------------------------------------------------------------------------


 

Level

 

Leverage Ratio

 

Revolving
Credit Facility
Applicable
Margin for
LIBOR Loans

 

Revolving
Credit Facility
Applicable
Margin for Base
Rate Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for
LIBOR Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for Base
Rate Loans

 

1

 

Less than 4.00 to 1.00

 

1.50

%

0.50

%

1.45

%

0.45

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

1.60

%

0.60

%

1.55

%

0.55

%

3

 

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

1.65

%

0.65

%

1.60

%

0.60

%

4

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

1.80

%

0.80

%

1.75

%

0.75

%

5

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.00

%

1.00

%

1.95

%

0.95

%

6

 

Greater than or equal to 6.00 to 1.00 but less than 6.50 to 1.00

 

2.25

%

1.25

%

2.20

%

1.20

%

 

and (b) with respect to the Tranche A-1 Term Facility, the percentage rate set
forth below corresponding to the Leverage Ratio as determined in accordance with
Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Tranche A-1 Term
Loan Facility
Applicable Margin for
LIBOR Loans

 

Tranche A-1 Term Loan
Facility Applicable
Margin for Base Rate
Loans

 

1

 

Less than 4.00 to 1.00

 

1.55

%

0.55

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00

 

1.70

%

0.70

%

3

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

1.90

%

0.90

%

4

 

Greater than or equal to 5.50 to 1.00 but less

 

2.00

%

1.00

%

 

27

--------------------------------------------------------------------------------


 

 

 

than 6.00 to 1.00

 

 

 

 

 

5

 

Greater than or equal to 6.00 to 1.00

 

2.30

%

1.30

%

 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Leverage-Based Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 9.3., the
Leverage-Based Applicable Margin shall equal the percentages corresponding to
Level 5 (with respect to the Tranche A-1 Term Loans) or Level 6 (with respect to
the Revolving Credit Loans and the Tranche A-2 Term Loans), as applicable, until
the first day of the calendar month immediately following the month that the
required Compliance Certificate is delivered.  Notwithstanding the foregoing,
for the period from the Effective Date through but excluding the date on which
the Administrative Agent first determines the Leverage-Based Applicable Margin
as set forth above, the Leverage-Based Applicable Margin shall be determined
based on Level 1 with respect to each Facility.  Thereafter, such Leverage-Based
Applicable Margin shall be adjusted from time to time as set forth in this
definition.  The provisions of this definition shall be subject to
Section 2.5.(c).

 

“Leverage Increase Period” has the meaning given that term in Section 10.1.(a).

 

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent Guarantor and its Subsidiaries on a consolidated basis determined as
of such date minus (ii) Unrestricted Cash and Cash Equivalents of the Parent
Guarantor and its Subsidiaries in excess of $25,000,000 on such date, to
(b) EBITDA of the Parent Guarantor and its Subsidiaries for the period of the
four consecutive fiscal quarters ending on such date.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America)Statutory Reserve Rate; provided
that if as so determined LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  If, for any reason, the
rate referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the

 

28

--------------------------------------------------------------------------------


 

rate per annum at which deposits in U.S. Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  Any change
in the maximum rate or reserves described in the preceding clause (ii)Statutory
Reserve Rate as set by the ICE Benchmark Administration (“ICE”) or any successor
thereto if ICE is no longer making such rate available shall result in a change
in LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“LIBOR Loan” means a Loan (other than a Base Rate Loan) bearing interest at a
rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month Interest Period determined
at approximately  10:00 a.m., CentralNew York City time for such day (rather
than 11:00 a.m. London time two (2) Business Days prior to the first day of such
Interest Period as otherwise provided in the definition of “LIBOR”) (or if such
day is not a Business Day, the immediately preceding Business Day).  The LIBOR
Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases or rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom, whether now owned or
hereafter acquired or arising; (b) any arrangement, express or implied, under
which any property of such Person, whether now owned or hereafter acquired or
arising, is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the authorized filing of any financing statement under the UCC
or its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Credit Loan, Swingline Loan or Term Loan or, as the
context requires, a Revolving Credit Loan, Swingline Loan and Term Loans. As the
context requires, the term “Loan” may also refer to a Base Rate Loan or LIBOR
Loan (as applicable).

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, each Collateral Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this

 

29

--------------------------------------------------------------------------------


 

Agreement (other than the Fee Letters and any Derivatives Contract), as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7.(d).

 

“Loan Modification Offer” has the meaning given that term in Section 13.7.(d).

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 

(b) have a projected cost involving expenditures during any 18-month period that
exceeds forty percent (40%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

 

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of thirty percent (30%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock and cash in lieu of fractional shares), in the case of each of
clauses (a), (b) and (c) above, on or prior to the Tranche A-2 Term Loan
Maturity Date.

 

30

--------------------------------------------------------------------------------


 

“Margin Stock” shall meanmeans “margin stock” or “margin securities” as such
terms are defined in Regulation T, Regulation U and Regulation X.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
any Loan Document, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower, any other Loan Party or any Non-Loan Party BB
Property Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Maximum Loan Availability” means, at any time, the lesser of (a) the amount, if
any, by which (i) the Unencumbered Asset Value exceeds (ii) all Unsecured
Indebtedness (other than the Loans and Letter of Credit Liabilities and the
Existing Unsecured FelCor Bonds), of the Parent Guarantor and its Subsidiaries
on a consolidated basis and (b) the aggregate amount of the Total Credit
Exposure of all Lenders at such time.

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, and its
successors and assigns.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Hotel Sale
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person (unless such prohibition does not apply to Liens
securing the Guaranteed Obligations); provided, however, that (a) an agreement
that (i) conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not

 

31

--------------------------------------------------------------------------------


 

generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets or (ii) evidences Unsecured Indebtedness containing restrictions on
encumbering assets in the Unencumbered Pool substantially similar to, or, taken
as a whole, not more restrictive than the restrictions contained in the Loan
Documents (as determined by the Borrower in good faith) (including, without
limitation, the Seven-Year Term Loan Agreement and the Capital One Term Loan
Agreement) (such an agreement, a “Financial Covenant Limitation”), and
(b) Permitted Transfer Restrictions shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 

“Net Proceeds” means, (a) with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.,
(b) with respect to any asset sale by a Person, all cash proceeds as and when
received by such Person in respect thereof (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but excluding
any interest payments), net of reasonable costs of sale (including sales, use or
other transaction taxes paid or payable as a result thereof), repayment of debt
secured by the asset and reasonably projected income tax and/or dividend
distributions required to be paid with respect to any gain on the sale in order
to avoid income or excise tax under the Internal Revenue Code and (c) with
respect to any incurrence of Borrowed Money Recourse Debt by a Person, all cash
proceeds received by such Person in respect of such issuance, net of all or any
amounts used to refinance the principal and interest on any Indebtedness (and
any prepayment premiums, fees or make-whole amounts that are contractually
required to be paid in connection with such refinancing) or reasonable
transaction costs (including taxes) required to be paid in connection with the
incurrence of such Borrowed Money Recourse Debt.

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

 

“Non-Defaulting Lender” means, at any time, each Revolving Credit Lender that is
not a Defaulting Lender at such time.

 

“Non-Loan Party BB Property Subsidiary” means any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) that directly or indirectly owns in fee
simple any Borrowing Base Property, or is party to a Qualified Ground Lease in
respect thereof.

 

32

--------------------------------------------------------------------------------


 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Credit Note, a Swingline Note or a Term Loan Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Credit Loans or pursuant to Section 2.16.(c) for the
borrowing of an Additional Term Loan Advance.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to any
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
all Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent, any Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.  For the avoidance of doubt, “Obligations”
shall not include any indebtedness, liabilities, obligations, covenants or
duties in respect of Specified Derivatives Contracts.

 

“OFAC” has the meaning given that term in Section 7.1.(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the

 

33

--------------------------------------------------------------------------------


 

Securities Act) which such Person would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of such Person’s report on Form 10-Q or Form 10-K (or their
equivalents) which such Person is required to file with the SEC (or any
Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by
(ii) the applicable Capitalization Rate, and

 

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at Borrower’s election).

 

“Option to Extend” has the meaning given that term in Section 2.13.

 

“Original Credit Agreement” has the meaning given that term in the recitals to
this Agreement.

 

“Original Term Loan Agreement” has the meaning given that term in the recitals
to this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

“Outstanding Amount” means (i) with respect to the Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date, (ii) with respect to the Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swingline Loans occurring on such
date, (iii) with respect to each Term Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of such Term Loan occurring on such date, and (iv) with respect to
any Letter of Credit Liabilities

 

34

--------------------------------------------------------------------------------


 

on any date, the amount of such Letter of Credit Liabilities on such date after
giving effect to the issuance or amendment of any Letter of Credit occurring on
such date and any other changes in the aggregate amount of the Letter of Credit
Liabilities as of such date, including as a result of reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Pari Passu Debt” means each other document, instrument or other agreement
evidencing unsecured Indebtedness of the Borrower containing collateral
requirements substantially similar to those set forth in this Agreement, and,
with respect to any Collateral, such Indebtedness is subject to intercreditor
documentation in form, scope and substance reasonably acceptable to the
Administrative Agent in its sole discretion with parties to any such Pari Passu
Debt, and which intercreditor agreement documentation shall provide that the
Liens securing the Guaranteed Obligations shall have priority that is at least
equal and ratable, and in no event junior, to the priority of the Liens securing
such Pari Passu Debt obligations.

 

“Participant” has the meaning given that term in Section 13.6.(b).

 

“Participant Register” has the meaning given to that term in Section 13.6.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7.(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any

 

35

--------------------------------------------------------------------------------


 

Environmental Laws (other than Permitted Environmental Liens)) or (ii) the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 8.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or any similar Applicable
Law; (c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and the Issuing Banks; (f) judgment and
attachment liens on Properties in respect of judgments not constituting an Event
of Default, provided that, in the case of Borrowing Base Properties, such Lien
is discharged within not more than 60 days or stayed pending appeal;
(g) Capitalized Lease Obligations and purchase money obligations in respect of
personal property in an aggregate amount with respect to the Unencumbered Pool
not to exceed 1.0% of the Unencumbered Asset Value in the aggregate; and
(h) Liens identified in Schedule 1.2 hereto.; (i) Liens in favor of the
Administrative Agent securing the Guaranteed Obligations; (j) Liens on the
Collateral securing Pari Passu Debt obligations solely to the extent such Liens
are pari passu with or junior to the Liens securing the Guaranteed Obligations;
and (k) to the extent constituting a Lien, any Permitted Transfer Restrictions
and any provision contained in any Hotel Sale Agreement restricting the creation
of Liens on, or the sale, transfer or other disposition of, any property that is
the subject of such Hotel Sale Agreement.

 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions and (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other Subsidiary of the Parent Guarantor imposing obligations
in respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any

 

36

--------------------------------------------------------------------------------


 

member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

 

“Pledge Agreement” means any pledge or security agreement entered into, after
the Amendment No. 1 Effective Date among the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent, the other Secured Parties,
any holder, representative and/or agent with respect to any Pari Passu Debt
obligations (as required by this Agreement, any other Loan Document or any Pari
Passu Debt documentation) and, if applicable, any collateral agent or trustee,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Pledge Default” has the meaning given that term in Section 11.1.

 

“Pledged Subsidiary” means any of the Borrower, any Subsidiary Guarantor and any
Non-Loan Party BB Property Subsidiary owned directly or indirectly by the Parent
Guarantor, the Equity Interests of which do not constitute Excluded Pledged
Collateral.

 

“PNC Bank” means PNC Bank, National Association, and its successors and assigns.

 

“PNC Capital Markets” means PNC Capital Markets LLC, and its successors and
assigns.

 

“Portfolio Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of a portfolio of Hotel Properties made during any fiscal quarter
(whether by purchase of such Hotel Properties, the purchase of entities owning
such Hotel Properties, operating companies or some combination thereof) with a
gross purchase price of not less than $250,000,000.

 

“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional two percent (2%) per annum and (b) with respect to
any other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), or any amount owing by a
Lender to the Administrative Agent pursuant to Section 11.8., a rate per annum
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Tranche A-2 Term Loans that are Base Rate Loans plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or any of its Subsidiaries.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent Guarantor or any of
its Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

37

--------------------------------------------------------------------------------


 

“Prepayment Period” means any period after the Amendment No. 1 Effective Date
commencing on the occurrence of a Collateral Trigger Date to but excluding the
Prepayment Provisions Termination Date subsequent to such Collateral Trigger
Date.

 

“Prepayment Provisions Termination Date” has the meaning given that term in
Section 11.5.(c).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means Wells Fargo’s office located at 608 2nd Avenue S600
South 4th St., 119th Floor, Minneapolis, MN 55402-191655415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (i) the amount of such Lender’s Total Credit Exposure to (ii) the aggregate
amount of the Total Credit Exposure of all Lenders; provided, however, that if
at the time of determination the Revolving Credit Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of its Revolving Credit Exposure and
the aggregate Outstanding Amount of its Term Loans to (B) the sum of the
Revolving Credit Exposure and the aggregate Outstanding Amount of all Term Loans
of all Lenders.  For purposes of this definition, a Revolving Credit Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Revolving Credit Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years at the time such Hotel
Property is first included as a Borrowing Base Property, or in the event that
such remaining term is less than fifty (50) years, such ground lease

 

38

--------------------------------------------------------------------------------


 

either (i) contains an unconditional end-of-term purchase option in favor of the
lessee for consideration that is de minimus or (ii) provides that the lessee’s
leasehold interest therein automatically becomes a fee-owned interest at the end
of the term, (b) permits a leasehold mortgage, and (c) provides that such lease
may not be terminated by the ground lessor without prior notice to the leasehold
mortgagee and an opportunity for such leasehold mortgagee to cure any default by
the lessee (including adequate time for the leasehold mortgagee to obtain
possession to effect such cure).

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Ratings-Based Applicable Margin” means, with respect to the Revolving Credit
Facility or the Tranche A-2 Term Loan Facility, as applicable, the percentage
rate set forth below corresponding to the Credit Rating as set forth below:

 

Level

 

Credit Rating

 

Revolving
Credit Facility
Applicable
Margin for
LIBOR Loans

 

Revolving
Credit Facility
Applicable
Margin for Base
Rate Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for
LIBOR Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for Base
Rate Loans

 

1

 

A-/A3 or better

 

0.875

%

0.00

%

0.90

%

0.00

%

2

 

BBB+/Baa1

 

0.925

%

0.00

%

0.95

%

0.00

%

3

 

BBB/Baa2

 

1.050

%

0.05

%

1.10

%

0.10

%

4

 

BBB-/Baa3

 

1.250

%

0.25

%

1.35

%

0.35

%

5

 

Lower than BBB-/Baa3/Unrated

 

1.550

%

0.55

%

1.75

%

0.75

%

 

During any period for which the Borrower or the Parent Guarantor, as applicable,
has received three (3) Credit Ratings which are not equivalent, the
Ratings-Based Applicable Margin will be determined by (a) the highest Credit
Rating if the highest Credit Rating and the second highest Credit Rating differ
by only one Level or (b) the average of the two highest Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Ratings-Based Applicable Margin will be based on the Credit
Rating one Level below the Level corresponding to the highest Credit Rating). 
During any period for which the Borrower or the Parent Guarantor, as applicable,
has received only two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Ratings-Based Applicable Margin will be determined

 

39

--------------------------------------------------------------------------------


 

by (i) the highest Credit Rating if they differ by only one Level or (ii) the
average of the two Credit Ratings if they differ by two or more Levels (unless
the average is not a recognized Level, in which case the Ratings-Based
Applicable Margin will be based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating).  During any period for which the
Borrower or the Parent Guarantor, as applicable, has received no Credit Rating
from Fitch, if the Borrower or the Parent Guarantor, as applicable, also ceases
to have a Credit Rating from one of S&P or Moody’s, then the Ratings-Based
Applicable Margin shall be determined based on the remaining such Credit
Rating.  Notwithstanding any Credit Rating from Fitch, during any period in
which neither S&P nor Moody’s has provided a Credit Rating corresponding to
Level 4 or better to the Borrower or the Parent Guarantor, as applicable, the
Ratings-Based Applicable Margin shall be determined based on Level 5.

 

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (ii) of the definition of “Investment
Grade Pricing Effective Date”.  Thereafter, any change in the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower or the Parent Guarantor, as applicable, in
accordance with the Loan Documents that the Borrower’s or the Parent Guarantor’s
Credit Rating, as applicable, has changed; provided, however, that if the
Borrower or the Parent Guarantor, as applicable, has not delivered such required
notice but the Administrative Agent becomes aware that the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, has changed, then the
Administrative Agent may, in its sole discretion and upon written notice to the
Borrower and the Lenders, adjust the Level effective as of the first day of the
first calendar month following the date on which the Administrative Agent
becomes aware that the Borrower’s or the Parent Guarantor’s Credit Rating, as
applicable, has changed.

 

“RCM” means Regions Capital Markets, and its successors and assigns.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Regions Bank” means Regions Bank, and its successors and assigns.

 

“Register” has the meaning given that term in Section 13.6.(c).

 

“Regulation T” shall meanmeans Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall meanmeans Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall meanmeans Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of

 

40

--------------------------------------------------------------------------------


 

Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity.  Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”
regardless of the date enacted, adopted, implemented or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

 

“Reinvestment Period” has the meaning given that term in
Section 2.8.(b)(iii)(A).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

“Release” means either (a) the Investment Grade Release or (b) a Collateral
Release, as the case may be.

 

“Release Certificate” has the meaning given that term in Section 8.15.(b).

 

“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
Total Credit Exposure of all Lenders; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.  For purposes of this definition, a Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Requisite Revolving Credit Lenders” means, as of any date, Revolving Credit
Lenders having more than 50% of the aggregate amount of the Revolving Credit
Commitments, or, if the Revolving Credit Commitments have been terminated or
reduced to zero, Revolving Credit Lenders holding more than 50% of the Revolving
Credit Exposure of all Revolving Credit Lenders; provided that (i) in
determining such percentage at any given time, all then existing

 

41

--------------------------------------------------------------------------------


 

Defaulting Lenders that are Revolving Credit Lenders will be disregarded and
excluded, and the Revolving Credit Commitment Percentage of the Revolving Credit
Lenders shall be redetermined, for voting purposes only, to exclude the
Revolving Credit Commitment Percentage of such Defaulting Lenders, and (ii) at
all times when two or more Revolving Credit Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Revolving Credit
Lenders” shall in no event mean less than two Revolving Credit Lenders.  For
purposes of this definition, a Revolving Credit Lender (other than the
applicable Swingline Lender) shall be deemed to hold a Swingline Loan and a
Revolving Credit Lender (other than the applicable Issuing Bank) shall be deemed
to hold a Letter of Credit Liability, in each case, to the extent such Revolving
Credit Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the applicable
Term Loans; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more such Term Loan Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Term Loan Lenders”
shall in no event mean less than two such Term Loan Lenders.

 

“Resigning Lender” has the meaning given that term in Section 12.8.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent Guarantor
or any of its Subsidiaries now or hereafter outstanding; in the case of each of
(a), (b) and (c), other than a payment, redemption, exchange or similar
transaction to the extent the consideration paid by the Parent Guarantor or any
of its Subsidiaries is shares of Equity Interests that do not constitute
Mandatorily Redeemable Stock.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, such
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
Section 2.1., to participate in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Revolving Credit Lender
on Schedule I as such Revolving Credit Lender’s “Revolving Credit Commitment,”
or as set forth in any applicable Assignment and Assumption, or agreement
executed by a Person becoming a Revolving Credit Lender in accordance with
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Credit Lender effected in accordance with Section 13.6.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.

 

42

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment Percentage” means, as to each Revolving Credit
Lender, the ratio, expressed as a percentage, of (a) the amount of such
Revolving Credit Lender’s Revolving Credit Commitment to (b) the aggregate
amount of the Revolving Credit Commitments of all Revolving Credit Lenders;
provided, however, that if at the time of determination the Revolving Credit
Commitments have been terminated or been reduced to zero, the “Revolving Credit
Commitment Percentage” of each Revolving Credit Lender shall be the ratio of
(i) Revolving Credit Exposure of such Revolving Credit Lender to (ii) the
Revolving Credit Exposure of all Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Outstanding Amount at such time of its Revolving Credit Loans, its
Swingline Exposure and its Letter of Credit Exposure.

 

“Revolving Credit Facility” means, at any time, the aggregate Revolving Credit
Commitments at such time.

 

“Revolving Credit Lenders” means a Lender having a Revolving Credit Commitment,
or if the Revolving Credit Commitments have terminated, holding any Revolving
Credit Loans.

 

“Revolving Credit Loan” means any revolving credit loan made to the Borrower
pursuant to Section 2.1.(a), and all such revolving credit loans collectively as
the context requires.

 

“Revolving Credit Maturity Date” means April 22, 2020, as such date may be
extended pursuant to Section 2.13.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made or to be
made by such Revolving Credit Lender, substantially in the form of Exhibit G.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions
(including, without limitation, at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or, (c) an agency of
the government of a Sanctioned Country or (d) any Person fifty (50) percent or
more owned or otherwise controlled by any such Person or Persons described in
clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

43

--------------------------------------------------------------------------------


 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned in fee simple by, or subject to a ground lease to, the Parent Guarantor or
any of its Subsidiaries or Unconsolidated Affiliates and (b) upon the occurrence
of the Seasoned Date of any New Property, such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property owned by the issuer of such Equity Interests shall constitute
Secured Indebtedness only if such Property also secures Indebtedness of such
issuer.

 

“Secured Parties” means the holders of the Guaranteed Obligations from time to
time and shall include (i) each Lender and each Issuing Bank in respect of its
Loans and Letter of Credit Exposure respectively, (ii) the Administrative Agent,
the Issuing Banks and the Lenders in respect of all other present and future
obligations and liabilities of the Parent Guarantor, the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Specified Derivatives
Provider, (iv) each Indemnified Party, and (v) their respective successors and
(in the case of a Lender, permitted) transferees and assigns.

 

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, such Person’s Secured Indebtedness that is not Nonrecourse Indebtedness.

 

“Seven-Year Term Loan Agreement” means the Term Loan Agreement dated as of
November 20, 2012 between Borrower, Parent Guarantor, Wells Fargo, as
administrative agent and the lenders party thereto (as the same may be modified,
amended or supplemented from time to time).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course

 

44

--------------------------------------------------------------------------------


 

as they mature; and (c) such Person has capital not unreasonably small to carry
on its business and all business in which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among the
Borrower or any Subsidiary of the Borrower and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  LIBOR Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, and such reserve, liquid asset,
fees or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of

 

45

--------------------------------------------------------------------------------


 

such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Subsidiary Guarantors” means, other than Excluded Subsidiaries, (a) to the
extent required pursuant to Section 8.14.(a)(x), at all times prior to the
Investment Grade Release, (i) to the extent necessary to satisfy the Guaranty
Requirement, all existing and future Subsidiaries of the Parent Guarantor,
(ii) each Subsidiary of the Parent Guarantor that owns, directly or indirectly,
any equity interests in any Subsidiary described in clause (i), and (iii) the
Subsidiaries identified in Schedule 1.1 hereto on the Agreement Date and each
otherreleased from their obligations under the Guaranty in accordance with
Section 8.14. or Section 8.15., as applicable, collectively, (i) each Subsidiary
that hereafter joins in the Guaranty by execution of an Accession Agreement (or
Guaranty, as the case may be) pursuant to Section 8.14.(a)(x ) and (b) to the
extent required pursuant to Section 8.14.(a)(y), each Subsidiary of the Parent
Guarantor that is a borrower or a guarantor of, or otherwise has a payment
obligation in respect of, Unsecured Indebtedness (other than intercompany
Indebtedness between or among any of the Parent Guarantor, the Borrower and
their Subsidiaries).and (ii) the Subsidiaries identified in Schedule 1.1 hereto
on the Amendment No. 1 Effective Date.

 

“Subsidiary Guaranty and Pledge Documents” means, with respect to any Subsidiary
that is required to become a Subsidiary Guarantor or a Pledged Subsidiary
pursuant to Section 8.14., the following documents: (x)  an Accession Agreement
executed by any such Subsidiary Guarantor, (y) during a Collateral Period, a
joinder to the Pledge Agreement (in the form contemplated thereby) (or if the
Pledge Agreement is not then in effect, the Pledge Agreement) executed by the
Parent Guarantor or any Subsidiary of the Parent Guarantor that owns any Equity
Interests in any such Pledged Subsidiary and (z) the items with respect to such
Subsidiary Guarantor, Parent Guarantor or Subsidiary, as the case may be, that
would have been delivered under Sections 6.1.(a)(iv) through (viii) and (xiv) if
such Subsidiary Guarantor, Parent Guarantor or Subsidiary had been a Subsidiary
Guarantor on the Agreement Date (in the case of Section 6.1.(a)(iv), unless
waived by the Administrative Agent in its sole discretion), each in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Availability” has the meaning given that term in Section 2.4.(a).

 

“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.4. in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.4.(a), as such amount
may be reduced from time to time in accordance with the terms hereof.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Swingline Exposure at such time.

 

46

--------------------------------------------------------------------------------


 

“Swingline Lender” means each of Wells Fargo and Bank of America in such
capacity.

 

“Swingline Loan” means a loan made by the applicable Swingline Lender to the
Borrower pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Credit Maturity Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the applicable Swingline Lender in a
principal amount equal to the amount of such Swingline Lender’s Swingline
Commitment as originally in effect and otherwise duly completed.

 

“Swingline Sublimit” has the meaning given that term in Section 2.4.(a).

 

“Syndication Agents” means (x) with respect to the Revolving Credit Facility,
Bank of America, Capital One and Compass Bank; (y) with respect to the Tranche
A-1 Term Loan Facility, Bank of America; and (z) with respect to the Tranche A-2
Term Loan Facility, PNC Bank, Regions Bank and U.S. Bank.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining such stockholders’ equity): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a Tranche A-1 Term Loan or a Tranche A-2 Term Loan, as
applicable.

 

“Term Loan Facility” means the Tranche A-1 Term Loan Facility or the Tranche A-2
Term Loan Facility, as applicable.

 

“Term Loan Lender” means a Tranche A-1 Term Loan Lender or a Tranche A-2 Term
Loan Lender, as applicable.

 

“Term Loan Maturity Date” means the Tranche A-1 Term Loan Maturity Date or the
Tranche A-2 Term Loan Maturity Date, as applicable.

 

47

--------------------------------------------------------------------------------


 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the applicable Term Loan made by such Term
Loan Lender, substantially in the form of Exhibit I-1 or Exhibit I-2, as
applicable.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of all Hotel Properties;
(ii) the amount of all Unrestricted Cash and Cash Equivalents; (iii) the book
value of all Development/Redevelopment Properties, Mortgage Receivables and
Unimproved Land; and (iv) the contract purchase price for all assets under
contract for purchase (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of the Parent
Guarantor of any asset described in clause (a) above.  For purposes of
determining Total Asset Value, (u) to the extent the amount of Total Asset Value
attributable to Unimproved Land would exceed 2.5% of Total Asset Value, such
excess shall be excluded, (v) to the extent the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 15% of Total Asset Value, such
excess shall be excluded, (w) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 10% of Total Asset Value,
such excess shall be excluded, (x) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 10% of Total
Asset Value, such excess shall be excluded, (y) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties would exceed 10%
of Total Asset Value, such excess shall be excluded, and (z) to the extent the
amount of Total Asset Value attributable to assets subject to limitation under
the foregoing clauses (u) through (y) would exceed 35% of Total Asset Value,
such excess shall be excluded.

 

“Total Budgeted Cost” means, with respect to a Development/Redevelopment
Property at any time, (a) the aggregate amount of all costs budgeted to be paid,
incurred or otherwise expended or accrued with respect to the development,
construction and completion of such Property that have not been paid at such
time, including, without limitation, all amounts budgeted with respect to all of
the following: (i) acquisition of land and any related improvements; (ii) a
reasonable and appropriate reserve for construction interest (to the extent
required by the construction lender); (iii) a reasonable and appropriate
operating deficit reserve; and (iv) other hard and soft costs associated with a
Development/Redevelopment Property; and (b) in the case of a
Development/Redevelopment Property owned by an Unconsolidated Affiliate, an
amount equal to the product of (1) the costs for such Property identified in
clause (a) above and (2) the applicable Ownership Share.

 

“Total Budgeted Renovation Cost” means, with respect to a Major Renovation
Property at any time, (a) the aggregate amount of all hard and soft costs
budgeted to be paid, incurred or otherwise expended or accrued with respect to
the performance and completion of the renovations at such Property that have not
been paid at such time, and (b) in the case of a Major Renovation Property owned
by an Unconsolidated Affiliate, an amount equal to the product of (1) the costs
for such Property identified in clause (a) above and (2) the applicable
Ownership Share.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments, Revolving Credit Exposure and the aggregate
outstanding portion of any Term Loans held by such Lender at such time.

 

48

--------------------------------------------------------------------------------


 

“Tranche” means, with respect to a Term Loan, its character as a Tranche A-1
Term Loan or a Tranche A-2 Term Loan.

 

“Tranche A-1 Term Loan” means a loan made by a Tranche A-1 Term Loan Lender to
the Borrower pursuant to Section 2.2.(a) which re-evidences the Existing 2012
Term Loans and (if and as applicable) any Additional Term Loan Advance in
respect of the Tranche A-1 Term Loan Facility to be made to the Borrower by an
Additional Term Loan Lender pursuant to Section 2.16.(c).

 

“Tranche A-1 Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A-1 Term Loans of all Tranche A-1 Term Loan Lenders
outstanding at such time.

 

“Tranche A-1 Term Loan Lender” means a Lender holding a Tranche A-1 Term Loan.

 

“Tranche A-1 Term Loan Maturity Date” means March 20, 2019.

 

“Tranche A-2 Term Loan” means a loan made by a Tranche A-2 Term Loan Lender to
the Borrower pursuant to Section 2.2.(a) which re-evidences the Existing 2013
Term Loans and (if and as applicable) any Additional Term Loan Advance in
respect of the Tranche A-2 Term Loan Facility to be made to the Borrower by an
Additional Term Loan Lender pursuant to Section 2.16.(c).

 

“Tranche A-2 Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A-2 Term Loans of all Tranche A-2 Term Loan Lenders
outstanding at such time.

 

“Tranche A-2 Term Loan Lender” means a Lender holding a Tranche A-2 Term Loan.

 

“Tranche A-2 Term Loan Maturity Date” means April 22, 2021.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time.  For purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to
Borrowing Base Properties subject to a Qualified Ground Lease would exceed 30%
of Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an

 

49

--------------------------------------------------------------------------------


 

unconditional end-of-term purchase option in favor of the lessee for
consideration that is, in the reasonable judgment of the Administrative Agent,
de minimis or (ii) provides that the lessee’s leasehold interest therein
automatically becomes a fee-owned interest at the end of the term shall not be
included for purposes of this limitation).  For clarity, the percentage
limitation in the preceding sentence shall operate only to exclude from the
calculation of Unencumbered Asset Value the value of a Borrowing Base Property
in excess of such limitation (and shall not otherwise cause the property to
cease to be a Borrowing Base Property).

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of the such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of “Secured
Indebtedness”; and (ii) Indebtedness of the type described in clause (g) of the
definition of Indebtedness shall not constitute Unsecured Indebtedness.

 

“Unsecured Indebtedness Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than (i) any Excluded Subsidiary that has a payment obligation
(including a Guarantee) in respect of Unsecured Indebtedness solely constituting
any of the following (x) Indebtedness under performance or surety bonds,
(y) Indebtedness of the type described in clause (d) of the definition of
“Indebtedness” and (z) trade debt, in each case incurred in the ordinary course
of business and (ii) an Excluded FelCor Subsidiary) that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness and (b) each Excluded FelCor Subsidiary that is a borrower or a
guarantor, or otherwise has a payment obligation in

 

50

--------------------------------------------------------------------------------


 

respect of, any Unsecured Indebtedness of the Parent Guarantor and its
Subsidiaries other than Excluded FelCor Subsidiaries (other than, in each case,
(i) obligations arising under the Loan Documents and (ii) intercompany
Indebtedness between or among any of the Parent Guarantor, the Borrower and
their respective Subsidiaries).

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) on a consolidated basis or (b) an amount equal to
the aggregate of, for each portion of such Unsecured Indebtedness, the product
of (i) the outstanding principal balance of such portion of such Unsecured
Indebtedness and (ii) the greater of (x) the sum of one-month LIBOR as of the
last day of such period and the Applicable Margin (or similar term) for LIBOR
loans then applicable to such portion of Unsecured Indebtedness as of the last
day of such period (or, if such portion of Unsecured Indebtedness has no such
applicable LIBOR margin, the actual rate of interest applicable to such
Unsecured Indebtedness as of the last day of such period) or (y) 6.00%.

 

“U.S. Bank” means U.S. Bank National Association, and its successors and
assigns.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)         General; References to New York City Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date;

 

51

--------------------------------------------------------------------------------


 

provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent Guarantor or a Subsidiary of such Subsidiary (including
the Borrower and any Subsidiary of the Borrower) and a reference to an
“Affiliate” means a reference to an Affiliate of the Parent Guarantor (including
any Affiliate of the Borrower).  Except as expressly provided otherwise in any
Loan Document, (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (ii) any
reference to any Person shall be construed to include such Person’s permitted
successors and permitted assigns.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to New York City time.  The calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilitiesany Indebtedness shall be the
historical cost basis, which generally is the contractual amount owed adjusted
for amortization or accretion of any premium or discount.

 

(c)          Amendment and Restatement of the Original Credit Agreement and the
Original Term Loan Agreement.

 

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1., the terms and provisions of the Original
Credit Agreement and the Original Term

 

52

--------------------------------------------------------------------------------


 

Loan Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement.  This Agreement is not
intended to and shall not constitute a novation.  All “Loans” made,
“Obligations” incurred and “Letters of Credit” issued under the Original Credit
Agreement which are outstanding on the Agreement Date shall continue as
Obligations and Letters of Credit under (and shall be governed by the terms of)
this Agreement and the other Loan Documents.  All “Loans” made and “Obligations”
incurred under the Original Term Loan Agreement which are outstanding on the
Agreement Date shall continue as Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents.  Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Original Credit Agreement and the Original Term
Loan Agreement) to the “Administrative Agent”, the “Credit Agreement” or the
“Term Loan Agreement”, as applicable, and the “Loan Documents” shall be deemed
to refer to the Administrative Agent, this Agreement and the Loan Documents,
respectively, (b) all obligations constituting “Obligations” with any Lender or
any Affiliate of any Lender which are outstanding on the Agreement Date shall
continue as Obligations under this Agreement and the other Loan Documents,
(c) the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s credit and loan exposure
under the Original Credit Agreement and/or the Original Term Loan Agreement as
are necessary in order that each such Lender’s outstanding Loans and Revolving
Credit Commitments hereunder reflect such Lender’s pro rata share of the
outstanding aggregate Loans and Revolving Credit Commitments on the Agreement
Date, (d) the Borrower hereby agrees to compensate each Lender for any and all
losses, costs and expenses, if any, incurred by such Lender in connection with
the sale and assignment of any LIBOR Loans (including the “LIBOR Loans” under
the Original Credit Agreement and the Original Term Loan Agreement) and such
reallocation described above, in each case on the terms and in the manner set
forth in Section 5.4. hereof, (e) the “Revolving Credit Loans” and the “Term
Loans”, as applicable, under and as defined in the Original Credit Agreement of
each applicable Departing Lender shall be repaid in full (provided that any
accrued and unpaid interest and fees thereon shall be paid to such Departing
Lender concurrently with payment of such interest and fees to the other
applicable Lenders), each applicable Departing Lender’s “Revolving Credit
Commitment” under the Original Credit Agreement shall be terminated and each
applicable Departing Lender shall not be a Lender hereunder and (f) the “Loans”
under and as defined in the Original Term Loan Agreement of each applicable
Departing Lender shall be repaid in full (provided that any accrued and unpaid
interest and fees thereon shall be paid to such Departing Lender concurrently
with payment of such interest and fees to the other applicable Lenders) and each
applicable Departing Lender shall not be a Lender hereunder.

 

13.       CREDIT FACILITY

 

(a)         Revolving Credit Loans.

 

(i)            Making of Revolving Credit Loans.  Subject to the terms and
conditions set forth in this Agreement, including Section 2.15., each Revolving
Credit Lender severally and not jointly agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower during the period from and including the
Effective Date to but excluding the Revolving Credit Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Revolving Credit Lender’s Revolving Credit Commitment.  Each borrowing of
Revolving

 

53

--------------------------------------------------------------------------------


 

Credit Loans hereunder shall be in an aggregate principal amount of $2,000,000
and integral multiples of $500,000 in excess of that amount (except that,
subject to Section 2.15., any such borrowing of Revolving Credit Loans may be in
an aggregate amount equal to the sum of (x) the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders minus (y) the sum
of the aggregate principal balance of all Revolving Credit Loans, Swingline
Loans and the Letter of Credit Liabilities).  Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Credit Loans.

 

(ii)                                  Requests for Revolving Credit Loans.  Not
later than 11:00 a.m. on the Business Day of a borrowing of Revolving Credit
Loans that are Base Rate Loans and not later than 1:00 p.m. at least
three (3) Business Days prior to a borrowing of Revolving Credit Loans that are
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Credit Loans to be borrowed, the date such Revolving
Credit Loans are to be borrowed (which must be a Business Day), the use of the
proceeds of such Revolving Credit Loans, the Type of the requested Revolving
Credit Loans, and if such Revolving Credit Loans are to be LIBOR Loans, the
initial Interest Period for such Revolving Credit Loans.  Each Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Revolving Credit Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(iii)                               Funding of Revolving Credit Loans.  Promptly
after receipt of a Notice of Borrowing under the immediately preceding
subsection (b), the Administrative Agent shall notify each Revolving Credit
Lender of the proposed borrowing.  Each Revolving Credit Lender shall deposit an
amount equal to the Revolving Credit Loan to be made by such Revolving Credit
Lender to the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 2:00 p.m. on the date of such
proposed Revolving Credit Loans that are Base Rate Loans and not later than
10:00 a.m. on the date of such proposed Revolving Credit Loans that are LIBOR
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 4:00 p.m. on
the date of the requested borrowing of Revolving Credit Loans that are Base Rate
Loans and not later than 1:00 p.m. on the date of the requested borrowing of
Revolving Credit Loans that are LIBOR Loans, the proceeds of such amounts
received by the Administrative Agent.  No Revolving Credit Lender shall be
responsible for the failure of any other Revolving Credit Lender to make a
Revolving Credit Loan or to perform any other obligation to be made or performed
by such other Revolving Credit Lender hereunder, and the failure of any
Revolving Credit Lender to make a Revolving Credit Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Revolving Credit Lender to make any Revolving Credit
Loan or to perform any other obligation to be made or performed by such other
Lender.

 

(iv)                              Assumptions Regarding Funding by Revolving
Credit Lenders.  With respect to Revolving Credit Loans to be made after the
Effective Date, unless the Administrative Agent

 

54

--------------------------------------------------------------------------------


 

shall have been notified by any Revolving Credit Lender that such Revolving
Credit Lender will not make available to the Administrative Agent a Revolving
Credit Loan to be made by such Revolving Credit Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Revolving Credit Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Credit Loan to be provided by such Revolving Credit
Lender.  In such event, if such Revolving Credit Lender does not make available
to the Administrative Agent the proceeds of such Revolving Credit Loan, then
such Revolving Credit Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Credit Loan with
interest thereon, for each day from and including the date such Revolving Credit
Loan is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such
Revolving Credit Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to the Type of Revolving Credit Loan
elected by the Borrower in the Notice of Borrowing.  If the Borrower and such
Revolving Credit Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Revolving Credit Lender pays to the
Administrative Agent the amount of such Revolving Credit Loan, the amount so
paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan
included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Revolving Credit Lender
that shall have failed to make available the proceeds of a Revolving Credit Loan
to be made by such Revolving Credit Lender.

 

(b)         Term Loans.

 

(i)                                     Making of Term Loans.  Prior to the
Effective Date, certain “Term Loans” were made to the Borrower under (and as
defined in) the Original Credit Agreement which remain outstanding as of the
date of this Agreement (such outstanding loans being hereinafter referred to as
the “Existing 2012 Term Loans”).  Subject to the terms and conditions set forth
in this Agreement, the Borrower and each of the Lenders agree that on the
Effective Date but subject to the satisfaction of the conditions precedent set
forth in Article VI., the Existing 2012 Term Loans shall be reevidenced as
Tranche A-1 Term Loans under this Agreement.  Prior to the Effective Date,
certain “Loans” were made to the Borrower under (and as defined in) the Original
Term Loan Agreement which remain outstanding as of the date of this Agreement
(such outstanding loans being hereinafter referred to as the “Existing 2013 Term
Loans”).  Subject to the terms and conditions set forth in this Agreement, the
Borrower and each of the Lenders agree that on the Effective Date but subject to
the satisfaction of the conditions precedent set forth in Article VI., the
Existing 2013 Term Loans shall be reevidenced as Tranche A-2 Term Loans under
this Agreement.  Amounts of any Term Loan (including any Additional Term Loan
Advances) that are repaid may not be reborrowed.

 

(ii)                                  Obligation of Term Loan Lenders. No Term
Loan Lender (which for purposes of this subsection (b) shall include (if and as
applicable) each Additional Term Loan Lender) shall be responsible for the
failure of any other Term Loan Lender to advance its portion of the

 

55

--------------------------------------------------------------------------------


 

applicable Term Loan (which, for purposes of this subsection (b) shall include
(if and as applicable) each Additional Term Loan) or to perform any other
obligation to be made or performed by such other Term Loan Lender hereunder, and
the failure of any Term Loan Lender to advance its portion of the applicable
Term Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Term Loan Lender to
advance its portion of such Term Loan or to perform any other obligation to be
made or performed by such other Lender.

 

(c)   Letters of Credit.

 

(i)            Letters of Credit.  Subject to the terms and conditions of this
Agreement, including, without limitation, Section 2.15. and Section 3.9.(c),
each Issuing Bank, on behalf of the Revolving Credit Lenders, agrees to issue
for the account of the Borrower during the period from and including the
Effective Date to, but excluding, the date thirty (30) days prior to the
Revolving Credit Maturity Date, one or more standby letters of credit (each a
“Letter of Credit”) denominated in Dollars up to the maximum aggregate Letter of
Credit Liabilities at any one time outstanding not to exceed $30,000,000, as
such amount may be reduced from time to time in accordance with the terms hereof
(the “L/C Commitment Amount”); provided that, unless such Issuing Bank shall
otherwise consent thereto, no Issuing Bank shall be obligated to issue Letters
of Credit hereunder having a maximum aggregate Stated Amount in excess of
$15,000,000 at any one time outstanding.

 

(ii)                                  Terms of Letters of Credit.  At the time
of issuance, the form, terms and conditions of each Letter of Credit, and of any
drafts or acceptances thereunder, shall be subject to approval by the applicable
Issuing Bank in accordance with its customary standards therefor. 
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond not more than one (1) year beyond the Revolving
Credit Maturity Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the date that is not more than one (1) year beyond
the Revolving Credit Maturity Date, provided, further, however, that in the case
of any Letter of Credit that, either when initially issued or when renewed, has
an expiration date beyond the Revolving Credit Maturity Date, the Borrower shall
be obligated to Cash Collateralize such Letter of Credit in accordance with
Section 2.14.(a).  The initial Stated Amount of each Letter of Credit shall be
at least $100,000 (or such lesser amount as may be reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank).

 

(iii)                               Requests for Issuance of Letters of Credit. 
The Borrower shall give the applicable Issuing Bank and the Administrative Agent
written notice at least five (5) Business Days (or such shorter period as may be
reasonably acceptable to the Administrative Agent and such Issuing Bank) prior
to the requested date of issuance of a Letter of Credit, such notice to describe
in reasonable detail the proposed terms of such Letter of Credit and the nature
of the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date.  The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by

 

56

--------------------------------------------------------------------------------


 

such Issuing Bank.  Provided the Borrower has given the notice prescribed by the
first sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2., such Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
(or such shorter period as may be reasonably acceptable to the Administrative
Agent and such Issuing Bank) following the date after which such Issuing Bank
has received all of the items required to be delivered to it under this
subsection.  No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank,
Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  Upon
the written request of the Borrower, the applicable Issuing Bank shall promptly
deliver to the Borrower a copy of (i) any Letter of Credit proposed to be issued
hereunder prior to the issuance thereof and (ii) each issued Letter of Credit
after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document (excluding any certificate or other document presented by a
beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with the terms and provisions of any Loan Document, the terms and
provisions of such Loan Document shall control.  The Borrower shall examine the
copy of any Letter of Credit or any amendment to a Letter of Credit that is
delivered to it by the applicable Issuing Bank and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly (but in any event, within 5 Business Days after the later
of (x) receipt by the beneficiary of such Letter of Credit of the original of,
or amendment to, such Letter of Credit, as applicable and (y) receipt by the
Borrower of a copy of such Letter of Credit or amendment, as applicable) notify
such Issuing Bank.  The Borrower shall be conclusively deemed to have waived any
such claim against the applicable Issuing Bank and its correspondents unless
such notice is given as aforesaid.

 

(iv)          Reimbursement Obligations.  Upon receipt by the applicable Issuing
Bank from the beneficiary of a Letter of Credit of any demand for payment under
such Letter of Credit (a “Drawing”) and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such Drawing
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such Drawing; provided, however, that such Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse (either with the proceeds of a Base Rate Loan as provided for in
subsection (e) below or with funds from other sources) such Issuing Bank for the
amount of each Drawing at or prior to the date on which payment is to be made by
such Issuing Bank to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than the notice provided for in
the first sentence of this subsection (d).

 

(v)           Manner of Reimbursement.  Unless the Borrower shall notify the
applicable Issuing Bank and the Administrative Agent on the day that such
Issuing Bank provides notice of the Drawing on the Letter of Credit as provided
in subsection (d) above that the Borrower

 

57

--------------------------------------------------------------------------------


 

intends to reimburse such Issuing Bank for such Drawing from other sources or
funds, the Borrower shall be deemed to have timely given a Notice of Borrowing
to the Administrative Agent requesting that the Revolving Credit Lenders make a
Base Rate Loan in the amount of (a) such Drawing and (b) any amounts referred to
in Section 3.5(c) incurred by such Issuing Bank in connection with such payment,
and the Revolving Credit Lenders shall make a Base Rate Loan in such amount in
accordance with subsection (j) below, the proceeds of which shall be applied to
reimburse such Issuing Bank for the amount of such Drawing and costs and
expenses.

 

(vi)                              Effect of Letters of Credit on Revolving
Credit Commitments.  Upon the issuance by any Issuing Bank of any Letter of
Credit and until such Letter of Credit shall have expired or been cancelled, the
Revolving Credit Commitment of each Revolving Credit Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Revolving Credit Lender’s Revolving Credit Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(vii)                           Each Issuing Bank’s Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the
applicable Issuing Bank shall only be required to use the same standard of care
as it uses in connection with examining documents presented in connection with
drawings under letters of credit in which it has not sold participations and
making payments under such letters of credit.  The Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of any Issuing Bank, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Revolving Credit Lenders.  None of the above shall affect, impair or prevent the
vesting of any of the Issuing Banks’ or the Administrative Agent’s rights or
powers hereunder.  Any action taken or omitted to be taken by any Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any

 

58

--------------------------------------------------------------------------------


 

Lender.  In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any Drawing made under any Letter of Credit, and to
repay any Revolving Credit Loan made pursuant to the second sentence of
subsection (d) above, shall be absolute, unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including, without limitation, the following circumstances:  (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against any Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, any Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by any
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the, or provide a right of setoff against,
the Borrower’s Reimbursement Obligations.  Notwithstanding anything to the
contrary contained in this Section or Section 13.10., but not in limitation of
the Borrower’s unconditional obligation to reimburse the applicable Issuing Bank
for any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Credit Loan made pursuant to the second sentence of
subsection (d) above, the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Revolving Credit Lender in respect
of any liability incurred by the Administrative Agent, such Issuing Bank or such
Revolving Credit Lender to the extent arising out of the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such
Revolving Credit Lender (as the case may be) in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Nothing in this Section shall affect any rights the Borrower may have
with respect to the gross negligence or willful misconduct of the Administrative
Agent, any Issuing Bank or any Revolving Credit Lender with respect to any
Letter of Credit.

 

(viii)        Amendments, Etc.  The issuance by the applicable Issuing Bank of
any amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through such Issuing Bank), and no such amendment, supplement
or other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Revolving Credit Lenders shall
have consented thereto.  In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5.(c).

 

59

--------------------------------------------------------------------------------


 

(ix)                              Revolving Credit Lenders’ Participation in
Letters of Credit.  Immediately upon the issuance by any Issuing Bank of any
Letter of Credit each Revolving Credit Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Credit Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of such Issuing Bank’s liability under such Letter of Credit for which such
Issuing Bank is not reimbursed in full by the Borrower through a Base Rate Loan
or otherwise in accordance with the terms of this Agreement.  In addition, upon
the making of each payment by a Revolving Credit Lender to the Administrative
Agent for the account of any Issuing Bank in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Revolving Credit
Lender shall, automatically and without any further action on the part of such
Issuing Bank, Administrative Agent or such Revolving Credit Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to such Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to such Issuing Bank pursuant to the last two
sentences of Section 3.5.(c)).  Upon receipt by the applicable Issuing Bank of
any payment in respect of any Reimbursement Obligation, such Issuing Bank shall
promptly pay to each Revolving Credit Lender that has acquired a participation
therein under the second sentence of this subsection (i), such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such payment.

 

(x)                                 Payment Obligation of Revolving Credit
Lenders.  Each Revolving Credit Lender severally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, on demand
or upon notice in accordance with subsection (e) above, in immediately available
funds in Dollars the amount of such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of each Drawing paid by such Issuing Bank under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to subsection (d); provided, however, that in respect of any Drawing
under any Letter of Credit, the maximum amount that any Revolving Credit Lender
shall be required to fund, whether as a Base Rate Loan or as a participation,
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Drawing.  If the notice referenced in the second sentence of
subsection (e) above is received by a Revolving Credit Lender not later than
11:00 a.m., then such Revolving Credit Lender shall make such payment available
to the Administrative Agent not later than 2:00 p.m. on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 1:00 p.m. on the next succeeding Business Day.  Each
Revolving Credit Lender’s obligation to make such payments to the Administrative
Agent under this subsection, whether as a Base Rate Loan or as a participation,
and the Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including,
without limitation, (i) the failure of any other Revolving Credit Lender to make
its payment under this subsection, (ii) the financial condition of the Borrower,
any other Loan Party or any Non-Loan Party BB Property Subsidiary, (iii) the

 

60

--------------------------------------------------------------------------------


 

existence of any Default or Event of Default, including any Event of Default
described in Section 11.1.(e) or (f) or (iv) the termination of the Revolving
Credit Commitments.  Each such payment to the Administrative Agent for the
account of such Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(xi)                              Information to Revolving Credit Lenders. 
Promptly following any change in Letters of Credit outstanding, the applicable
Issuing Bank shall deliver to the Administrative Agent, which shall promptly
deliver the same to each Revolving Credit Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time.  Upon the request of any Revolving Credit Lender from time to time, such
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.  Other than as
set forth in this subsection, no Issuing Bank shall have any duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of any Issuing Bank to perform its requirements
under this subsection shall not relieve any Revolving Credit Lender from its
obligations under the immediately preceding subsection (j).

 

(d)         Swingline Loans.

 

(i)                                     Swingline Loans.  Subject to the terms
and conditions hereof, including, without limitation, Sections 2.15. and
3.9.(c), each Swingline Lender severally and not jointly agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $40,000,000 (the “Swingline
Sublimit”), as such amount may be reduced from time to time in accordance with
the terms hereof; provided that no Swingline Lender shall be obligated to make
Swingline Loans in an aggregate outstanding principal amount in excess of the
lesser of (i) one-half of the Swingline Sublimit and (ii) an amount equal to
(x) the Revolving Credit Commitment of such Swingline Lender in its capacity as
a Revolving Credit Lender hereunder, minus (y) the aggregate outstanding
principal amount of Revolving Credit Loans made by such Swingline Lender in its
capacity as a Revolving Credit Lender hereunder and such Revolving Credit
Lender’s participation interest under Section 2.3. in all Letters of Credit
hereunder (such lesser amount being such Swingline Lender’s “Swingline
Availability”).  If at any time the aggregate Outstanding Amounts of the
Swingline Loans exceeds the aggregate Swingline Commitments in effect at such
time or the aggregate principal amount of Swingline Loans made by any Swingline
Lender shall exceed such Swingline Lender’s Swingline Availability, the Borrower
shall immediately pay the Administrative Agent for the account of the applicable
Swingline Lender the amount of such excess.  Subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

 

(ii)                                  Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the applicable Swingline
Lender notice pursuant to a Notice of Swingline Borrowing or telephonic notice
of each borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall
be delivered to such Swingline Lender and the Administrative Agent no later than
12:00 p.m. on the proposed date of such borrowing.  Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing

 

61

--------------------------------------------------------------------------------


 

sent to such Swingline Lender and the Administrative Agent by telecopy,
electronic mail or other similar form of communication on the same day of the
giving of such telephonic notice.  Not later than 1:00 p.m. on the date of the
requested Swingline Loan, the applicable Swingline Lender will make the proceeds
of such Swingline Loan available to the Administrative Agent at its Principal
Office in Dollars in immediately available funds, for the account of the
Borrower.  The Administrative Agent shall, subject to satisfaction of the
applicable conditions set forth in Section 6.2. for such borrowing, make the
amount so received available to the Borrower on such date by depositing the same
in Dollars in immediately available funds, in an account of the Borrower
designated by the Borrower in the Disbursement Instruction Agreement.

 

(iii)                               Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans that are Base Rate Loans or
at such other rate or rates as the Borrower and the applicable Swingline Lender
may agree from time to time in writing.  Interest on Swingline Loans is solely
for the account of the applicable Swingline Lender (except to the extent a
Revolving Credit Lender acquires a participating interest in a Swingline Loan
pursuant to the immediately following subsection (e)).  All accrued and unpaid
interest on Swingline Loans shall be payable on the dates and in the manner
provided in Section 2.5. with respect to interest on Base Rate Loans (except as
the applicable Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan made by such Swingline Lender).

 

(iv)                              Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, or such other minimum amounts agreed to by the
applicable Swingline Lender and the Borrower.  Any voluntary prepayment of a
Swingline Loan must be in integral multiples of $500,000 or the aggregate
principal amount of all outstanding Swingline Loans (or such other minimum
amounts upon which the applicable Swingline Lender and the Borrower may agree)
and, in connection with any such prepayment, the Borrower must give such
Swingline Lender and the Administrative Agent prior written notice thereof not
later than one (1) Business Day prior to such prepayment and not later than
three (3) Business Days following the advance of such Swingline Loan.  The
Swingline Loans owing to a Swingline Lender shall, in addition to this
Agreement, be evidenced by a Swingline Note in favor of such Swingline Lender.

 

(v)                                 Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within five
(5) Business Days after the date such Swingline Loan was made (or, if earlier,
the date on which any Revolving Credit Loan shall be made following the date
such Swingline Loan shall be made); provided, that the proceeds of a Swingline
Loan may not be used to pay a Swingline Loan.  Any Swingline Lender making
demand for repayment of a Swingline Loan made by such Swingline Lender shall
notify the Administrative Agent of such demand on the date such demand is made. 
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date.  Unless the Borrower has repaid a Swingline Loan
within three (3) Business Days of the date on which such Swingline Loan was
advanced, the Borrower hereby irrevocably directs the applicable Swingline
Lender (for and on behalf of the Borrower), and each such Swingline Lender
hereby agrees, to request on such third (3rd) Business Day (or the following
Business Day) a borrowing of Base Rate Loans from the Revolving Credit Lenders
in an amount equal to the principal balance of such Swingline Loan.

 

62

--------------------------------------------------------------------------------


 

The amount limitations contained in the second sentence of Section 2.1.(a) shall
not apply to any borrowing of Base Rate Loans made pursuant to this subsection. 
Such Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Base Rate Loans not later than 11:00 a.m. at least one (1) Business
Day prior to the proposed date of such borrowing.  Not later than 11:00 a.m. on
the proposed date of such borrowing, each Revolving Credit Lender will make
available to the Administrative Agent at the Principal Office for the account of
such Swingline Lender, in immediately available funds, the proceeds of the Base
Rate Loan to be made by such Revolving Credit Lender.  The Administrative Agent
shall pay the proceeds of such Base Rate Loans to such Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan.  If the Revolving Credit
Lenders are prohibited from making Loans required to be made under this
subsection for any reason whatsoever, including, without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 11.1.(e) or (f), each Revolving Credit Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of such Swingline Lender in
Dollars and in immediately available funds.  A Revolving Credit Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or any other Person may have or claim against the Administrative Agent,
any Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 11.1.(e) or (f)),
or the termination of any Revolving Credit Lender’s Revolving Credit Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to such Swingline Lender by any Revolving Credit Lender, such
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Credit Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate.  If such Revolving
Credit Lender does not pay such amount forthwith upon such Swingline Lender’s
demand therefor, and until such time as such Revolving Credit Lender makes the
required payment, such Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Credit Lenders to purchase a participation
therein).  Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, and any other amounts due it hereunder, to such Swingline Lender
to fund Swingline Loans in the amount of the participation in Swingline Loans
that such Revolving Credit Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).

 

63

--------------------------------------------------------------------------------


 

(e)          Rates and Payment of Interest on Loans.

 

(i)                                     Rates.  The Borrower promises to pay to
the Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

A.                                                                                   
during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin for Base Rate Loans; and

 

B.                                                                                   
during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan for the
Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

 

Notwithstanding the foregoing, while an(a) automatically upon any Event of
Default under Section 11.1.(a), (e) or (f), or (b) at the option of the
Requisite Lenders (upon notice to the Borrower) while any other Event of Default
exists, the Borrower shall pay to the Administrative Agent for the account of
each Lender and each Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender or Issuing Bank (including, without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).

 

(ii)                                  Payment of Interest.  All accrued and
unpaid interest on the outstanding principal amount of each Loan shall be
payable (i) monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Effective Date and (ii) on any
date on which the principal balance of such Loan is due and payable in full
(whether at maturity, due to acceleration or otherwise).  Interest payable at
the Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(iii)                               Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including, without
limitation, because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within ten
(10) Business Days of receipt of such written notice.  Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision

 

64

--------------------------------------------------------------------------------


 

shall not in any way limit any of the Administrative Agent’s, any Issuing
Bank’s, or any Lender’s other rights under this Agreement.

 

(f)           Number of Interest Periods.

 

There may be no more than (a) seven (7) different Interest Periods for Revolving
Credit Loans that are LIBOR Loans outstanding at the same time or (b) four
(4) different Interest Periods with respect to each Term Loan for the LIBOR
Loans comprising such Term Loan outstanding at the same time.

 

(g)          Repayment of Loans.

 

(i)                                     Revolving Credit Loans.  The Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Revolving Credit Loans on the Revolving Credit Maturity
Date (or such earlier date on which the Revolving Credit Commitments are
terminated in full in accordance with this Agreement).

 

(ii)                                  Term Loans. The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
each Term Loan on the applicable Term Loan Maturity Date (or such earlier date
on which such Term Loan becomes due or is declared due in accordance with this
Agreement).

 

(h)         Prepayments.

 

(i)                                     Optional.  Subject to Section 5.4., the
Borrower may prepay any Loan in full or in part at any time without premium or
penalty.  The Borrower shall give the Administrative Agent written notice at
least two (2) Business Days prior to the prepayment of any LIBOR Loan or one
(1) Business Day prior to the prepayment of any Base Rate Loan.  Each voluntary
partial prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.

 

(ii)                                  Mandatory.

 

A.                                                                                   
Revolving Credit Commitment Overadvance.  If at any time the aggregate
Outstanding Amount of all Revolving Credit Loans and Swingline Loans, together
with the aggregate amount of all Letter of Credit Liabilities, exceeds the
aggregate amount of the Revolving Credit Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Credit Lenders then holding Revolving Credit Commitments (or if the
Revolving Credit Commitments have been terminated, then holding outstanding
Revolving Credit Loans, Swingline Loans and/or Letter of Credit Liabilities),
the amount of such excess.  All payments under this subsection (b)(i) shall be
applied in accordance with Section 11.5.(a).

 

B.                                                                                   
Maximum Loan Availability Overadvance.  If at any time the Outstanding Amount of
all Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the Maximum Loan Availability, the Borrower shall within
five (5) Business Days of the Borrower obtaining knowledge of the occurrence of
any such excess, deliver to the Administrative Agent for prompt distribution to
each Lender a

 

65

--------------------------------------------------------------------------------


 

written plan to eliminate such excess.  If such excess is not eliminated within
fifteen (15) days of the Borrower obtaining knowledge of the occurrence thereof,
then (unless otherwise approved by the Requisite Lenders) the entire Outstanding
Amount of all Loans, together with all accrued interest thereon, and an amount
equal to all Letter of Credit Liabilities for deposit into the Letter of Credit
Collateral Account, shall be immediately due and payable in full.  All payments
under this subsection (b)(ii) shall be applied in accordance with
Section 11.5.(b).

 

(i)            Collateral Trigger Prepayments.  During a Prepayment Period, the
Borrower shall prepay the Outstanding Amount of Loans and/or the aggregate
outstanding principal amount under any Pari Passu Debt (payable upon the
aggregate amount of proceeds exceeding $1,000,000), in an amount equal to 100%
of:

 

(A)          the Net Proceeds received by the Parent Guarantor, the Borrower and
their Subsidiaries (other than the Excluded FelCor Subsidiaries) with respect to
asset sales consummated during such Prepayment Period and not reinvested in the
Unencumbered Pool (including the acquisition of a Property to be included in the
Unencumbered Pool) within six months after the receipt of such Net Proceeds
(such six-month period with respect to such Net Proceeds as it may be extended
pursuant to the immediately following proviso, a “Reinvestment Period”) (but
excluding from the mandatory prepayment requirements in this clause (A) up to
$100,000,000 in Net Proceeds received as a result of one or more such asset
sales in the aggregate during such Prepayment Period); provided, that, if, as of
the third Business Day following the end of such six-month period, the Borrower
or a Subsidiary of the Borrower shall be a party to a binding contract for the
purchase of a Borrowing Base Property executed during such six-month period,
then such Reinvestment Period shall be extended for an additional sixty (60)
days (or such longer period as the Administrative Agent may permit in its sole
discretion in order to permit the closing of such property purchase) upon
written notice from the Borrower to the Administrative Agent, which notice shall
attach a certified copy of the applicable purchase contract; and

 

(B)          the Net Proceeds received by the Parent Guarantor, the Borrower and
their Subsidiaries (other than the Excluded FelCor Subsidiaries) with respect to
any Borrowed Money Recourse Debt (other than (1) construction loans and
(2) Revolving Credit Loans) incurred during such Prepayment Period.

 

All payments under this subsection (b)(iii) shall be applied in accordance with
Section 11.5.(c).

 

(iii)                               No Effect on Derivatives Contracts.  Except
to the extent provided pursuant to the terms of a Derivatives Contract, no
repayment or prepayment of the Loans pursuant to this Section shall affect any
of the Borrower’s obligations under such Derivatives Contract entered into for
the purposes of hedging the Borrower’s obligations with respect to the Loans.

 

66

--------------------------------------------------------------------------------


 

(i)             Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

 

(j)            Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists.  Each Conversion of Base
Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan.  Each such Notice of
Conversion shall be given not later than (i) 11:00 a.m. three (3) Business Days
prior to the date of any proposed Conversion into LIBOR Loans (or, with respect
to any proposed Conversion on the Effective Date, 11:00 a.m. on the Effective
Date) and (ii) 11:00 a.m. two (2) Business Days prior to the date of any
proposed Conversion into Base Rate Loans.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 

67

--------------------------------------------------------------------------------


 

(k)         Notes.

 

(i)                                     Notes.  In the case of each Revolving
Credit Lender that has notified the Administrative Agent in writing that it
elects to receive a Revolving Credit Note, the Revolving Credit Loans made by
each Revolving Credit Lender shall, in addition to this Agreement, also be
evidenced at the request of such Lender by a Revolving Credit Note, payable to
the order of such Revolving Credit Lender in a principal amount equal to the
amount of its Revolving Credit Commitment as originally in effect and otherwise
duly completed.  The Swingline Loans made by any Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced at the request
of such Swingline Lender by a Swingline Note payable to the order of such
Swingline Lender.  In the case of each Term Loan Lender that has notified the
Administrative Agent in writing that it elects to receive a Term Loan Note, the
portion of the applicable Term Loan made by such Term Loan Lender shall, in
addition to this Agreement, also be evidenced at the request of such Term Loan
Lender by a Term Loan Note, payable to the order of such Term Loan Lender in a
principal amount equal to the amount of its applicable Term Loan as originally
in effect and otherwise duly completed.

 

(ii)                                  Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8., in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8. shall be controlling.

 

(iii)                               Lost, Stolen, Destroyed or Mutilated Notes. 
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii)(A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
at its own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

(l)             Voluntary Reductions of the Revolving Credit Commitment.

 

The Borrower may terminate or reduce the amount of the Revolving Credit
Commitments at any time and from time to time without penalty or premium upon
not less than three (3) Business Days prior notice to the Administrative Agent
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Revolving Credit Commitments shall not be less than
$10,000,000 and integral multiples of $1,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given (other than in connection with a
proposed refinancing and termination of the Revolving Credit Commitments in
their entirety that does not close) and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the

 

68

--------------------------------------------------------------------------------


 

Revolving Credit Commitments below $100,000,000 unless the Borrower is
terminating the Revolving Credit Commitments in full.  Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each
Revolving Credit Lender of the proposed termination or Revolving Credit
Commitment reduction.  Without limitation of the provisions of Section 2.16.,
the Revolving Credit Commitments, once reduced or terminated pursuant to this
Section, may not be increased or reinstated.  In the case of a termination of
the Revolving Credit Commitments, the Borrower shall pay all interest on the
Revolving Credit Loans and all fees, if any, accrued to the date of such
termination of the Revolving Credit Commitments to the Administrative Agent for
the account of the Revolving Credit Lenders.  In the case of any reduction or
termination of the Revolving Credit Commitments resulting in a repayment of the
Revolving Credit Loans pursuant to Section 2.7.(a) or Section 2.8.(b) (as
applicable), the Borrower shall also pay any applicable compensation due to each
Revolving Credit Lender in accordance with Section 5.4. of this Agreement.

 

(m)     Extension of Revolving Credit Maturity Date.

 

The Borrower shall have one (1) option to extend (the “Option to Extend”) the
Revolving Credit Maturity Date by one (1) year upon satisfaction of each of the
following conditions precedent:

 

(i)                                     The Borrower shall provide the
Administrative Agent with written notice of the Borrower’s request to exercise
the Option to Extend not more than one hundred twenty (120) days but not less
than forty-five (45) days prior to the initial Revolving Credit Maturity Date;

 

(ii)                                  As of the date of receipt by the
Administrative Agent of written notice of the Borrower’s request to exercise the
Option to Extend and as of the initial Revolving Credit Maturity Date, no
Default or Event of Default shall have occurred and be continuing, and the
Borrower shall so certify in writing;

 

(iii)                               All representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of receipt by the Administrative Agent of
written notice of the Borrower’s request to exercise the Option to Extend and as
of the initial Revolving Credit Maturity Date with the same force and effect as
if made on and as of such date, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents, and the Borrower shall
so certify in writing;

 

(iv)                              The Borrower shall execute or cause the
execution of all documents reasonably required by the Administrative Agent to
effect the exercise of the Option to Extend; and

 

69

--------------------------------------------------------------------------------


 

(v)                                 On or before the initial Revolving Credit
Maturity Date, the Borrower shall pay to the Administrative Agent (for the
account of the Revolving Credit Lenders) the extension fee provided for in
Section 3.5(d).

 

(n)         Expiration Date of Letters of Credit Past Revolving Credit
Commitment Termination.

 

(i)                                     If a Letter of Credit, either when
initially issued or when renewed, has an expiration date that is later than the
Revolving Credit Maturity Date, the Borrower shall, on or before the date that
is thirty (30) days prior to the Revolving Credit Maturity Date, pay to the
Administrative Agent, for its benefit and the benefit of the Revolving Credit
Lenders and the applicable Issuing Bank, an amount of money sufficient to cause
the balance of available funds on deposit in the Letter of Credit Collateral
Account to equal the Stated Amount of such Letter of Credit for deposit into the
Letter of Credit Collateral Account.

 

(ii)                                  If on the date the Revolving Credit
Commitments are terminated or reduced to zero (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the
Administrative Agent, for its benefit and the benefit of the Revolving Credit
Lenders and the applicable Issuing Bank, an amount of money sufficient to cause
the balance of available funds on deposit in the Letter of Credit Collateral
Account to equal the Stated Amount of all such Letters of Credit for deposit
into the Letter of Credit Collateral Account.

 

(iii)                               If a Drawing pursuant to any such Letter of
Credit described in subsection (a) or (b) above occurs on or prior to the
expiration date of such Letter of Credit, the Borrower irrevocably authorizes
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such Drawing or the
payee with respect to such presentment.  If no Drawing occurs on or prior to the
expiration date of such Letter of Credit and provided no Event of Default
exists, the Administrative Agent shall pay to the Borrower (or to whomever else
may be legally entitled thereto) the monies deposited in the Letter of Credit
Collateral Account with respect to such outstanding Letter of Credit on or
before the date ten (10) days after the expiration date of such Letter of
Credit.

 

(o)         Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall make any Loan, and no Issuing Bank shall issue any Letter of Credit
and no reduction of the Revolving Credit Commitments pursuant to Section 2.12.
shall take effect, if immediately after the making of such Loan or issuance of
such Letter of Credit or such reduction in the Revolving Credit Commitments the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the Maximum Loan
Availability.

 

(p)         Increase in Revolving Credit Commitments; Additional Term Loan
Advances.

 

(i)                                     The Borrower shall have the right to
request increases in the aggregate amount of the Revolving Credit Commitments or
to request Additional Term Loan Advances in respect of any Term Loan Facility
(or both) by providing written notice to the Administrative Agent;

 

70

--------------------------------------------------------------------------------


 

provided, however, that after giving effect to any such increases and Additional
Term Loan Advances the aggregate amount of the Revolving Credit Commitments
shall not exceed $600,000,000750,000,000 and the Outstanding Amount of each Term
Loan shall not exceed $600,000,000 in each case.  Each such increase in the
Revolving Credit Commitments or Additional Term Loan Advances must be an
aggregate minimum amount of $25,000,000 and integral multiples of $1,000,000 in
excess thereof.  The Arrangers, in consultation with the Borrower, shall manage
all aspects of the syndication of such increase in the Revolving Credit
Commitments and Additional Term Loan Advances, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of such increase in the Revolving Credit Commitments and
Additional Term Loan Advances among such existing Lenders and/or other banks,
financial institutions and other institutional lenders.  Notwithstanding the
foregoing, participation in all or any portion of such increase of the Revolving
Credit Commitments and Additional Term Loan Advances shall be offered by the
Arrangers to any existing Lender in the applicable Facility selected by the
Borrower or to any other bank, financial institution or other institutional
lender selected by the Borrower, subject to the approval of the Administrative
Agent to the extent set forth in clause (w) of subsection (d) below.  No Lender
shall be obligated in any way whatsoever to increase its Revolving Credit
Commitment or Additional Term Loan Advances, as applicable, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.

 

(ii)                                  If a new Lender becomes a party to this
Agreement as a Revolving Credit Lender, or if any existing Revolving Credit
Lender is increasing its Revolving Credit Commitment, such Lender shall on the
date it becomes a Revolving Credit Lender hereunder or, in the case of an
existing Revolving Credit Lender, increases its Revolving Credit Commitment (and
as a condition thereto) purchase from the other Revolving Credit Lenders its
Revolving Credit Commitment Percentage (determined with respect to the Revolving
Credit Lenders’ relative Revolving Credit Commitments and after giving effect to
the increase of Revolving Credit Commitments) of any outstanding Revolving
Credit Loans, by making available to the Administrative Agent for the account of
such other Revolving Credit Lenders, in immediately available funds, an amount
equal to the sum of (A) the portion of the Outstanding Amount of such Revolving
Credit Loans to be purchased by such Lender, plus (B) the aggregate amount of
payments previously made by the other Revolving Credit Lenders under
Section 2.3.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the Outstanding Amount of such
Revolving Credit Loans.  The Borrower shall pay to the Revolving Credit Lenders
amounts payable, if any, to such Revolving Credit Lenders under Section 5.4. as
a result of the prepayment of any such Revolving Credit Loans.

 

(iii)                               If pursuant to this Section 2.16. one or
more Additional Term Loan Lenders shall agree to make an applicable Additional
Term Loan Advance, such Additional Term Loan Advance shall be made, on a date
agreed to by the Borrower, the Administrative Agent and the Additional Term Loan
Lender, in accordance with the following conditions and procedures:

 

A.                                                                                   
Not later than 1:00 p.m. at least one (1) Business Day prior to a borrowing of
Base Rate Loans comprising all or a portion of an Additional Term Loan Advance
and not later than 1:00 p.m. at least three (3) Business Days prior to a
borrowing of LIBOR Loans comprising all or a portion of an Additional Term Loan
Advance, the Borrower

 

71

--------------------------------------------------------------------------------


 

shall deliver to the Administrative Agent (A) a Notice of Borrowing with respect
to such Additional Term Loan Advance and (B) Notices of Continuation and/or
Notices of Conversion with respect to the then outstanding applicable Term Loan,
such that, on the date of such Additional Term Loan Advance, such Term Loan then
outstanding and such Additional Term Loan Advance shall be combined so that all
applicable Term Loan Lenders (including such Additional Term Loan Lender) hold
pro rata amounts of each portion of such Term Loan (including such Additional
Term Loan Advance) of each Type and Interest Period.  Each such Notice of
Borrowing, Notice of Conversion and Notice of Continuation shall specify the
Type of such Term Loan (or Additional Term Loan Advance, as applicable), and if
such portion of such Term Loan (or Additional Term Loan Advance, as applicable),
is to be a LIBOR Loan, the Interest Period therefor, all in accordance with the
provisions of the immediately preceding sentence. Such notices shall be
irrevocable once given and binding on the Borrower.

 

B.                                                                                   
Each Additional Term Loan Lender shall deposit an amount equal to its applicable
Additional Term Loan Advances with the Administrative Agent at the Principal
Office, in immediately available funds not later than 10:00 a.m. on the date on
which it has agreed to make such Additional Term Loan Advance.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower at the Principal Office, not later
than 1:00 p.m. on such date the proceeds of such amounts received by the
Administrative Agent.

 

C.                                                                                   
The Borrower shall pay to the Term Loan Lenders amounts payable, if any, to such
Term Loan Lenders under Section 5.4. as a result of the Conversion of any
portion of the applicable Term Loan as provided above.

 

(iv)                              The increase of the Revolving Credit
Commitments and any Additional Term Loan Advance under this Section are subject
to the following conditions precedent: (w) the Administrative Agent’s approval
(which approval shall not be unreasonably withheld or delayed) of any new Lender
(other than an Eligible Assignee), (x) no Default or Event of Default shall be
in existence on the effective date of such increase in the Revolving Credit
Commitment or such Additional Term Loan Advance, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects) on the effective date of such increase with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted under the Loan Documents,
and (z) the Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent: (i) if
not previously delivered to the Administrative Agent, copies certified by the
secretary or assistant secretary (or other individual performing similar
functions) of (A) all corporate, partnership, member or other necessary action
taken by the Borrower to authorize such increase in the Revolving Credit
Commitments or borrow such Additional Term

 

72

--------------------------------------------------------------------------------


 

Loan Advance and (B) all corporate, partnership, member or other necessary
action taken by each Guarantor authorizing the guaranty of such increase in the
Revolving Credit Commitments or Additional Term Loan Advance; (ii) a supplement
to this Agreement executed by the Borrower and any Lender increasing its
Revolving Credit Commitment or issuing a new Revolving Credit Commitment or
making an Additional Term Loan Advance confirming such increase or new Revolving
Credit Commitment or Additional Term Loan Advance which supplement may include
such amendments to this Agreement as the Administrative Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
Section 2.16., together with the consent of the Guarantors thereto; (iii) if
requested by the Administrative Agent or any new Lender or Lender increasing its
Revolving Credit Commitment or making any Additional Term Loan Lender, an
opinion of counsel to the Loan Parties, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; (iv) if requested by any new Revolving Credit Lender or
any existing Revolving Credit Lender increasing its Revolving Credit Commitment,
a new Revolving Credit Note executed by the Borrower, payable to any new Lenders
and a replacement Revolving Credit Note executed by the Borrower, payable to any
existing Revolving Credit Lender increasing its Revolving Credit Commitments, in
the amount of such Lender’s applicable Revolving Credit Commitment at the time
of the effectiveness of the applicable increase in the aggregate amount of the
applicable Revolving Credit Commitments and (v) if requested by any Additional
Term Loan Lender, a new Term Loan Note or replacement Term Loan Note executed by
the Borrower payable to such Additional Term Loan Lender in the amount of such
Lender’s Term Loans under the applicable Facility.  In connection with any
increase in the aggregate amount of the Revolving Credit Commitments or any
Additional Term Loan Advance pursuant to this Section 2.16. any Lender becoming
a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

(q)         Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

14.       PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

(a)         Payments.

 

(i)                                     Payments by Borrower.  Except to the
extent otherwise provided herein, all payments of principal, interest, Fees and
other amounts to be made by the Borrower under this Agreement, the Notes or any
other Loan Document shall be made in Dollars, in immediately available funds,
without setoff, deduction or counterclaim (excluding Taxes required to be
withheld pursuant to Section 3.10.), to the Administrative Agent at the
Principal Office, not later

 

73

--------------------------------------------------------------------------------


 

than 2:00 p.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 11.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the applicable Issuing
Bank under this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  In the event the Administrative Agent fails to
pay such amounts to such Lender or such Issuing Bank, as the case may be, on the
Business Day of receipt of such amounts if received by the Administrative Agent
by 11:00 a.m. on such day or, if received by the Administrative Agent later than
11:00 a.m., then within one Business Day of receipt of such amounts, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

(ii)                                  Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the applicable Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or such Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent on demand that amount so distributed to
such Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(b)         Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 3.9.(c), 3.9.(h), 5.6. and 13.7.(d): (a) each borrowing from the
Revolving Credit Lenders under Sections 2.1.(a), 2.3.(d) and 2.4.(e) shall be
made from the Revolving Credit Lenders, each payment of the fees under
Sections 3.5.(a), 3.5.(b), the first sentence of 3.5.(c), and 3.5.(d) shall be
made for the account of the Revolving Credit Lenders, and each termination or
reduction of the amount of the Revolving Credit Commitments under Section 2.12.
shall be applied to the respective Revolving Credit Commitments of the Revolving
Credit Lenders, pro rata according to the amounts of their respective Revolving
Credit Commitment Percentages; (b) each payment

 

74

--------------------------------------------------------------------------------


 

or prepayment of principal of Revolving Credit Loans shall be made for the
account of the Revolving Credit Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Credit Loans held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Credit Loans the Outstanding Amount
of the Revolving Credit Loans shall not be held by the Revolving Credit Lenders
pro rata in accordance with their respective Revolving Credit Commitments in
effect at the time such Revolving Credit Loans were made, then such payment
shall be applied to the Revolving Credit Loans in such manner as shall result,
as nearly as is practicable, in the Outstanding Amount of the Revolving Credit
Loans being held by the Revolving Credit Lenders pro rata in accordance with
such respective Revolving Credit Commitment Percentages; (c) each payment or
prepayment of principal of Term Loans shall be made for the account of the
applicable Term Loan Lenders pro rata in accordance with the respective unpaid
principal amounts of the applicable Term Loans held by them; (d) each payment of
interest on Revolving Credit Loans or Term Loans shall be made for the account
of the Revolving Credit Lenders or the applicable Term Loan Lenders, as
applicable, pro rata in accordance with the amounts of interest on such
Revolving Credit Loans or Term Loans, as applicable, then due and payable to the
respective Lenders; (e) the making, Conversion and Continuation of Revolving
Credit Loans or Term Loans of a particular Type (other than Conversions provided
for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the Revolving
Credit Lenders or the applicable Term Loan Lenders, as applicable, according to
the Outstanding Amounts of their respective Revolving Credit Loans or applicable
Term Loan, as applicable, and the then current Interest Period for each Lender’s
portion of each such Loan of such Type shall be coterminous; (f) the Revolving
Credit Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Credit Commitment Percentages; and (g) the Revolving Credit Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be in accordance with their respective Revolving Credit
Commitment Percentages.  All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
applicable Swingline Lender only (except to the extent any Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

(c)          Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.5., as applicable, such
Lender shall promptly purchase from the other Lenders’ participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance

 

75

--------------------------------------------------------------------------------


 

with the requirements of Section 3.2. or Section 11.5., as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

(d)         Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

(e)          Fees.

 

(i)                                     Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower and the Administrative Agent
and Arrangers.

 

(ii)                                  Facility Fees.  (i) During the period from
the Effective Date to but excluding the earlier of (x) the Investment Grade
Pricing Effective Date and (y) the Revolving Credit Maturity Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Credit Lenders an unused facility fee equal to the sum of the daily amount by
which the aggregate amount of the Revolving Credit Commitments exceeds the
aggregate Outstanding Amount of the Revolving Credit Loans and Letter of Credit
Liabilities set forth in the table below multiplied by the corresponding per
annum rate:

 

Amount by Which Revolving Credit Commitments
Exceed Revolving Credit Loans and Letter of Credit
Liabilities

 

Unused Fee

 

$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Credit Commitments

 

0.20

%

Greater than an amount equal to 50% of the aggregate amount of Revolving Credit
Commitments

 

0.30

%

 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Investment Grade Pricing Effective Date or any earlier date
of termination of the Revolving Credit Commitments or reduction of the Revolving
Credit Commitments to zero.  For the avoidance of doubt, for purposes of
calculating an unused facility fee, the Outstanding Amount of the Swingline
Loans shall not be factored into the computation.

 

76

--------------------------------------------------------------------------------


 

(ii) From and after the Investment Grade Pricing Effective Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Credit Lenders a facility fee equal to the average daily aggregate amount of the
Revolving Credit Commitments (whether or not utilized) multiplied by the
corresponding per annum rate equal to the Applicable Facility Fee.  Such fee
shall be computed on a daily basis and payable quarterly in arrears on the first
day of each January, April, July and October during the term of this Agreement
and on the Revolving Credit Maturity Date or any earlier date of termination of
the Revolving Credit Commitments or reduction of the Revolving Credit
Commitments to zero.  The Borrower acknowledges that the fee payable hereunder
is a bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.

 

(iii)                               Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Credit
Lender a letter of credit fee at a rate per annum equal to the Applicable Margin
for Revolving Credit Loans that are LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full.  The fee provided for in the immediately preceding
sentence shall be nonrefundable and payable in arrears (i) quarterly on the
first day of each January, April, July and October, (ii) on the Revolving Credit
Maturity Date, (iii) on the date the Revolving Credit Commitments are terminated
or reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent.  In addition to such fee, the Borrower shall pay to the
applicable Issuing Bank solely for its own account prior to the issuance of each
Letter of Credit, a nonrefundable fronting fee in respect of each Letter of
Credit at a per annum rate agreed between the Borrower and such Issuing Bank of
the Stated Amount of such Letter of Credit.  The Borrower shall pay directly to
such Issuing Bank from time to time on demand all commissions, charges, costs
and expenses in the amounts customarily charged by such Issuing Bank from time
to time in like circumstances with respect to the issuance of each Letter of
Credit, and any drawings, amendments, renewals, extensions or other transactions
relating thereto.

 

(iv)                              Extension Fee.  If the Borrower exercises its
right to extend the Revolving Credit Maturity Date in accordance with
Section 2.13., the Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender a fee equal to fifteen hundredths of one
percent (0.15%) of the amount of such Revolving Credit Lender’s Revolving Credit
Commitment (whether or not utilized).

 

(v)                                 Administrative and Other Fees.  The Borrower
agrees to pay the administrative and other fees of the Administrative Agent as
provided in the Fee Letters and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent.

 

(f)           Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

77

--------------------------------------------------------------------------------


 

(g)          Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

(h)         Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest, charges and payments (other than Fees) made pursuant
to this Agreement and the other Loan Documents and quarterly with a statement of
Fees paid pursuant to this Agreement, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

(i)             Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.7.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender

 

78

--------------------------------------------------------------------------------


 

(whether voluntary or mandatory, at maturity, pursuant to Article XI. or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 13.4. shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder; third,
to Cash Collateralize any Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize any Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future applicable Letters of Credit issued under this Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI. were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Credit Lenders pro rata in accordance with their
respective Revolving Credit Commitment Percentages (determined without giving
effect to the immediately following subsection (d)).  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     During the period from the Effective
Date to but excluding the Investment Grade Pricing Effective Date, no Defaulting
Lender shall be entitled to receive any Fee payable under Section 3.5.(b)(i) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).  From and after the

 

79

--------------------------------------------------------------------------------


 

Investment Grade Pricing Effective Date, each Defaulting Lender shall be
entitled to receive the Fee payable under Section 3.5.(b)(ii) for any period
during which that Lender is a Defaulting Lender only to extent allocable to the
sum of (1) the outstanding principal amount of the Revolving Credit Loans funded
by it, and (2) its Revolving Credit Commitment Percentage of the Stated Amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.5.(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to the immediately following
subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to the
applicable Issuing Bank and the applicable Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or such Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.

 

(d)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Article VI. (other than Section 6.2.(c) or (e)) are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  NoSubject to Section 13.21., no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Credit Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the applicable Swingline Lender’s Fronting Exposure and

 

80

--------------------------------------------------------------------------------


 

(y) second, Cash Collateralize the applicable Issuing Bank’s Fronting Exposure
in accordance with the procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within two (2) Business Days following the written request of
the Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to the applicable
Letters of Credit issued and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the applicable Issuing Bank, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and such Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of such Issuing Bank with respect to the applicable Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable Issuing Bank’s Fronting Exposure
shall no longer be required to be held as Cash Collateral pursuant to this
subsection following (x) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Revolving Credit Lender), or (y) the determination by the Administrative Agent
and such Issuing Bank that there exists excess Cash Collateral; provided that,
subject to the immediately preceding subsection (b), the Person providing Cash
Collateral and such Issuing Bank may (but shall not be obligated to) agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

81

--------------------------------------------------------------------------------


 

(f)                                   Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, each Swingline Lender and each Issuing Bank agree in
writing that a Revolving Credit Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Revolving Credit Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), whereupon such
Revolving Credit Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Revolving Credit Lender was a
Defaulting Lender; and provided, further, that, subject to Section 13.21.,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Credit Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Revolving Credit Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Credit Lender is a Defaulting Lender, (i) no Swingline
Lender shall be required to fund any Swingline Loans unless it is satisfied that
it will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Revolving
Credit Commitment.  During any period that a Lender is a Defaulting Lender, the
Borrower may, by the Borrower giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, either
(A) demand that such Defaulting Lender, and upon such demand such Defaulting
Lender shall promptly, assign its Revolving Credit Commitment, its Loans and all
of its other interests, rights and obligations under this Agreement and the Loan
Documents to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.6.(b), or (B) terminate the Revolving Credit Commitment
(if applicable) of such Defaulting Lender and notwithstanding Section 3.2. or
any other provision herein to the contrary requiring the pro rata treatment of
payments to the Lenders, repay the entire Outstanding Amount of all Revolving
Credit Loans and Term Loans (if and as applicable) held by such Defaulting
Lender, together with all accrued interest thereon, whereupon such Defaulting
Lender shall no longer be a party hereto.  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  In addition, any Lender who is not a Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire the face
amount of all or a portion of such Defaulting Lender’s Revolving Credit
Commitment and Loans via an assignment subject to and in accordance with the
provisions of Section 13.6.(b).  In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.6.(b), shall pay to the Administrative Agent an
assignment fee in the amount of

 

82

--------------------------------------------------------------------------------


 

$7,500.  The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent or any of the Lenders.  In the event that a Defaulting
Lender does not execute an Assignment and Assumption pursuant to
Section 13.6.(b) within five (5) Business Days after receipt by such Defaulting
Lender of notice under this Section 3.9.(h) and presentation to such Defaulting
Lender of an Assignment and Assumption evidencing an assignment pursuant to
Section 13.6.(b), the Administrative Agent shall be entitled (but not obligated)
to execute such an Assignment and Assumption on behalf of such Defaulting
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent, the Eligible Assignee and the Borrower shall be effective for purposes of
Section 13.6.(b).

 

(j)            Foreign Lenders; Taxes.

 

(a)                                 Issuing Banks.  For purposes of this
Section, the term “Lender” includes each Issuing Bank and the term “Applicable
Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.

 

83

--------------------------------------------------------------------------------


 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.6. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

84

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit L-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to

 

86

--------------------------------------------------------------------------------


 

this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

15.       BORROWING BASE PROPERTIES

 

(a)         Eligibility of Properties.

 

(i)            Initial Borrowing Base Properties.  The Properties identified on
Schedule 4.1. shall, on the Amendment No. 1 Effective Date, be the initial
Borrowing Base Properties, and the Unencumbered Asset Value initially
attributable to such Borrowing Base Properties shall be as set forth on Schedule
4.1in the Compliance Certificate delivered to the Administrative Agent on the
Amendment No. 1 Effective Date.

 

(ii)           Additional Borrowing Base Properties.  If after the Effective
Date the Borrower desires that any additional Hotel Property be included in the
Unencumbered Pool, the Borrower shall so notify the Administrative Agent in
writing and shall furnish to Administrative Agent the following:

 

(i) designate such Hotel Property as a “Borrowing Base Property” pursuant to any
Compliance Certificate from time to time delivered hereunder.  An executive
summary of the Hotel Property including, at a minimum, the following information
relating to such Property: (A) a description of such Hotel Property, such
description to include the age, location, site plan and physical condition of
such Hotel Property; and (B) the purchase price paid or to be paid for such
Hotel Property;

 

(ii) An operating statement or statements for such Hotel Property audited or
certified by a representative of the Borrower as being true and correct in all
material

 

87

--------------------------------------------------------------------------------


 

respects and prepared in accordance with GAAP (if in the possession of the
Borrower) for the previous fiscal year (if in the possession of the Borrower),
the two fiscal years prior thereto (if in the possession of the Borrower) and
the current fiscal year (to the extent such Hotel Property was operating during
such periods), provided that, with respect to any period during which such Hotel
Property was not owned by the Borrower or a Subsidiary, such information shall
only be required to be delivered to the extent in the possession of the Borrower
and such certification may be based upon the best of the Borrower’s knowledge;

 

(iii) If such Property is leased under a ground lease, a copy of such ground
lease;

 

(iv) A certificate of the Borrower certifying to the Administrative Agent and
the Lenders that such Hotel Property satisfies the requirements of Section 4.2.;
and

 

(v) Such other information as the Administrative Agent may reasonably request
with respect to such Hotel Property for the purpose of confirming that such
Hotel Property is an Eligible Property.

 

Upon the Administrative Agent’s receipt of Borrower’s request for inclusion of a
Hotel Property in the Unencumbered Pool and of the items set forth above in this
Section 4.1.(b) with respect to such Hotel Propertysuch Compliance Certificate,
such Hotel Property shall be included in the Unencumbered Pool, in which event
such Hotel Property shall thereafter constitute a Borrowing Base Property,;
provided, however, that the Operating Property Value of such Hotel Property
shall not be taken into account in determining the Maximum Loan Availability
unless and until the Borrower shall deliver to the Administrative Agent a
Compliance Certificate that includes such Hotel Property in the Unencumbered
Pool.; provided, further, however, that in no event shall Properties owned by,
or subject to a Qualified Ground Lease to, any Excluded FelCor Subsidiary be
included in the Unencumbered Pool so long as such FelCor Subsidiary constitutes
an Excluded FelCor Subsidiary.

 

(b)   Requirements for Unencumbered Pool[Intentionally Omitted].

 

The Unencumbered Pool shall satisfy the following requirements:

 

(a) Each Borrowing Base Property shall be an Eligible Property; and

 

(b) At all times, ground leased Hotel Properties shall not comprise more than
30.0% of the Unencumbered Asset Value; provided that any Qualified Ground Lease
that either (i) contains an unconditional end-of-term purchase option in favor
of the lessee for consideration that is, in the reasonable judgment of the
Administrative Agent, de minimus or (ii) provides that the lessee’s leasehold
interest therein automatically becomes a fee-owned interest at the end of the
term shall not be included for purposes of this limitation.

 

For clarity, the percentage limitation under clause (b) above shall operate only
to exclude from the calculation of Unencumbered Asset Value the value of a
Borrowing Base Property in excess of such limitation (and shall not otherwise
cause the property to cease to be a Borrowing Base Property).

 

88

--------------------------------------------------------------------------------


 

(c)          Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent (or such shorter period of time as the Administrative Agent
may agree), request removal of a Hotel Property from the Unencumbered Pool,
subject to the following conditions: (a) no Default or Event of Default shall
have occurred that is continuing (other than a Default or Event of Default that
would be cured by removal of such Hotel Property from the Unencumbered Pool) or
would result therefrom and (b) the Borrower shall have delivered to
Administrative Agent a Compliance Certificate, prepared as of the last day of
the most recent fiscal quarter, evidencing compliance with the covenants set
forth in Section 10.1. as if such Hotel Property had not been included in the
Unencumbered Pool.  Upon Administrative Agent’s confirmation that the conditions
to such removal have been satisfied, the Administrative Agent shall so notify
(not to be unreasonably withheld or delayed more than five (5) Business Days
after request therefor) Borrower and the Lenders in writing specifying the date
of such removal.

 

16.       YIELD PROTECTION, ETC.

 

(a)         Additional Costs; Capital Adequacy.

 

(i)            Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time, within thirty (30) days after written demand by such Lender,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(ii)                                  Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection (a), the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it reasonably determines
are attributable to its making or maintaining, continuing or converting of any
Loans or its obligation to make, maintain, continue or convert any Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital or liquidity in
respect of its Loans or its Revolving Credit Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

 

(i) except as provided in Section 3.10.(c), changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Revolving Credit Commitments
(other than

 

89

--------------------------------------------------------------------------------


 

Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of “Excluded Taxes” and “Connection Income Taxes” pursuant to Section 3.10.(a));

 

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on Loans is
determined relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Revolving Credit
Commitments of such Lender hereunder);

 

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy and liquidity); or

 

(iv) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

 

(iii)                               Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

 

(iv)                              Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and “Connection Income Taxes”), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to any Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by any Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon written demand by such
Issuing Bank or such Lender, the Borrower shall promptly pay to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender,

 

90

--------------------------------------------------------------------------------


 

from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount.

 

(v)                                 Notification and Determination of Additional
Costs.  Each of the Administrative Agent, each Issuing Bank and each Lender, as
the case may be, agrees to notify the Borrower (and in the case of an Issuing
Bank or a Lender, to notify the Administrative Agent) of any event occurring
after the Agreement Date entitling the Administrative Agent, such Issuing Bank
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, such Issuing Bank or such Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided
further, that none of the Administrative Agent, the Issuing Banks or the Lenders
shall be entitled to claim any additional cost, reduction in amounts, loss, tax
or other additional amount under this Article V. if such Person fails to provide
such notice to the Borrower within 180 days of the date the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, becomes aware of
the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amount; provided further that, if such
occurrence giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.  The Administrative Agent, each Issuing
Bank and each Lender, as the case may be, agrees to furnish to the Borrower
(and, in the case of an Issuing Bank or a Lender, to the Administrative Agent as
well) a certificate setting forth in reasonable detail the basis and amount of
each request for compensation under this Section, provided, however, that
notwithstanding anything to the contrary in this Section 5.1., in the case of
any Regulatory Change described in clauses (x) or (y) of the definition of
Regulatory Change, it shall be a condition to a Lender’s exercise of its rights,
if any, under this Section 5.1. that such Lender shall generally be exercising
similar rights with respect to borrowers under similar agreements where
available.  Determinations by the Administrative Agent, such Issuing Bank or
such Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)         Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(i)                                     the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;

 

(ii)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(iii)                               the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is

 

91

--------------------------------------------------------------------------------


 

to be determined are not likely to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

(c)          Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

 

(d)         Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(i)                                     any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(ii)                                  any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 6.2.  to be satisfied) to borrow a LIBOR Loan
from such Lender on the date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date; provided, that in no event
shall such compensation include any loss of anticipated profits.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be

 

92

--------------------------------------------------------------------------------


 

conclusive, provided that that the determinations in such statement are made on
a reasonable basis and in good faith.

 

(e)          Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1.,
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

 

A.                                                                                   
to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

B.                                                                                   
all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c) or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, (A) if such Lender is a Revolving Credit Lender,
all Revolving Credit Loans held by the Revolving Credit Lenders holding LIBOR
Loans and by such Revolving Credit Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Revolving Credit Commitments and (B) if such Lender is a Term Loan Lender, all
applicable Term Loans held by the applicable Term Loan Lenders holding LIBOR
Loans and by such Term Loan Lender are held pro rata (as to principal amounts,
Types and Interest Periods) in accordance with their respective applicable Term
Loans.

 

(f)           Affected Lenders.

 

If (a) a Lender (including in its capacity as an Issuing Bank) requests
compensation pursuant to Section 3.10. or 5.1., (b) any Lender is a
Non-Consenting Lender or (c) the obligation of any Lender to make LIBOR Loans or
to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(c) or 5.3. but the

 

93

--------------------------------------------------------------------------------


 

obligation of the Requisite Lenders shall not have been suspended under such
Sections, then the Borrower may either (A) demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Revolving Credit Commitments, its Loans and all of its other
interests, rights and obligations under this Agreement and the Loan Documents to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee, or (B) terminate the Revolving Credit Commitment (if
applicable) of such Affected Lender and notwithstanding Section 3.2. or any
other provision herein to the contrary requiring the pro rata treatment of
payments to the Lenders, repay the entire Outstanding Amount of all Revolving
Credit Loans and Term Loans (if and as applicable) held by such Affected Lender,
together with all accrued interest thereon, whereupon such Affected Lender shall
no longer be a party hereto.  Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders.  The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 5.1. or
5.4.) with respect to any period up to the date of replacement.

 

(g)   Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 

(h)   Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

94

--------------------------------------------------------------------------------


 

17.  CONDITIONS PRECEDENT

 

(a)   Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(i)            The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

A.                            counterparts of this Agreement executed by each of
the parties hereto;

 

B.                            if requested by any Lender pursuant to
Section 2.11.(a) at least three (3) days prior to the date hereof, Revolving
Credit Notes executed by the Borrower, payable to each Revolving Credit Lender
that has requested a Revolving Credit Note, and complying with the terms of,
Section 2.11.(a) and a Term Loan Note executed by the Borrower, payable to each
applicable Term Loan Lender that has requested a Term Loan Note, and complying
with the terms of, Section 2.11.(a);

 

C.                            the Guaranty executed by the Parent Guarantor and
by each of the Subsidiary Guarantors identified in Schedule 1.1.;

 

D.                            an opinion of Hogan Lovells LLP, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent;

 

E.                            the certificate or articles of incorporation or
formation, articles of organization, certificate of limited partnership or other
comparable organizational document (if any) of each Loan Party certified as of a
date not earlier than fifteen (15) days prior to the Effective Date by the
Secretary of State of the state of formation of such Loan Party (except that, if
any such document relating to any Subsidiary Guarantor delivered to
Administrative Agent pursuant to the Original Credit Agreement or the Original
Term Loan Agreement has not been modified or amended and remains in full force
and effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

F.                             a certificate of good standing (or certificate of
similar meaning) with respect to each Loan Party issued as of a date not earlier
than fifteen (15) days prior to the Effective Date by the Secretary of State of
the state of formation of each such Loan Party and certificates of qualification
to transact business or other comparable certificates issued as of a recent date
by each Secretary of State (and any state department of taxation, as applicable)
of each state in which such Loan Party is required to be so qualified and where
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

 

95

--------------------------------------------------------------------------------


 

G.                            a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Borrowing, Notices of Swingline
Borrowing, requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

 

H.                            copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (except that, if any such document delivered to
Administrative Agent pursuant to the Original Credit Agreement or the Original
Term Loan Agreement has not been modified or amended and remains in full force
and effect, a certificate so stating may be delivered in lieu of delivery of
another copy of such document) and (B) all corporate, partnership, member or
other necessary action taken by such Loan Party to authorize the execution,
delivery and performance of the Loan Documents to which it is a party;

 

I.                             evidence of the insurance required under
Section 8.5.;

 

J.                             a certificate of the Borrower and the Parent
Guarantor certifying that the Properties identified in Schedule 4.1 satisfy the
requirements for inclusion in the Unencumbered Pool under this Agreement;

 

K.                            a Compliance Certificate calculated as of
December 31, 2015;

 

L.                            a Disbursement Instruction Agreement effective as
of the Agreement Date;

 

M.                           evidence that the Fees (including, to the extent
then due, (A) the “Fees” (under and as defined in the Original Credit Agreement)
and interest under the Original Credit Agreement accrued through the Effective
Date and (B) the “Fees” (under and as defined in the Original Term Loan
Agreement) and interest under the Original Term Loan Agreement accrued through
the Effective Date), if any, then due and payable under Section 3.5., together
with, to the extent a reasonably detailed invoice has been delivered to the
Borrower prior to the date hereof, all other fees, expenses and reimbursement
amounts due and payable to the Administrative Agent and any of the Lenders,
including, without limitation, the reasonable and documented fees and expenses
of counsel to the Administrative Agent, have been paid; and

 

N.                            such other documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

(ii)           In the good faith and reasonable judgment of the Administrative
Agent:

 

96

--------------------------------------------------------------------------------


 

A.                            there shall not have occurred or become known to
the Administrative Agent or any of the Lenders any event, condition, situation
or status since the date of the information contained in the financial and
business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

B.                            no litigation, action, suit, investigation or
other arbitral, administrative or judicial proceeding shall be pending or
threatened in writing which could reasonably be expected to (A) result in a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

C.                            the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any material
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound; and

 

D.                            the Borrower and each other Loan Party shall have
provided all information requested by the Administrative Agent and each Lender
in order to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

(b)   Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) the Lenders to make any Loans and (ii) the Issuing Banks
to issue, extend or increase any Letters of Credit are each subject to the
further conditions precedent that:  (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance, extension
or increase of such Letter of Credit or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower or any other Loan Party in any Loan Documents to
which such Loan Party is a party, shall be true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance,
extension or increase of such Letter of Credit with the same force and effect as
if made on and as of such date, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents; (c) in the case of the
borrowing of Revolving Credit Loans or Term Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the applicable Swingline Lender shall have received a timely Notice of

 

97

--------------------------------------------------------------------------------


 

Swingline Borrowing; (d) there shall not have occurred any event, change,
circumstance or other occurrence that has had a Material Adverse Effect; and
(e) in the case of the issuance, extension or increase of a Letter of Credit,
the applicable Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance, extension or increase of such Letter of Credit
and no Revolving Credit Lender shall be a Defaulting Lender unless its Letter of
Credit Exposure has been fully allocated to the Non-Defaulting Lenders or Cash
Collateralized in accordance with Section 3.9.(c)(i).  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time such Loan is
made or such Letter of Credit is issued, extended or increased that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in Sections 6.1. and 6.2. (in the case of the
first such Loan or Letter of Credit) or Section 6.2. (in all subsequent cases)
have been satisfied.

 

(c)   Conditions as Covenants.

 

If the Lenders permit the making of any Loans, or any Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 6.1. and 6.2., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of Credit. 
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Administrative
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2.

 

18.  REPRESENTATIONS AND WARRANTIES

 

(a)   Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Parent Guarantor and the Borrower represent and warrant
to the Administrative Agent, each Issuing Bank and each Lender as follows:

 

(i)            Organization; Power; Qualification.  Each of the Loan Parties and
the other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  None of the Borrower, any other Loan Party or any other
Subsidiary is an EEA Financial Institution.

 

98

--------------------------------------------------------------------------------


 

(ii)           Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Parent
Guarantor setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Subsidiary and (iv) the percentage of ownership of such Subsidiary represented
by such Equity Interests.  Each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Permitted Liens) and has the unencumbered
right to vote, all outstanding Equity Interests in each Subsidiary which
directly or indirectly owns a Borrowing Base Property (other than any Subsidiary
which directly or indirectly owns the Doubletree Metropolitan in New York City,
provided that the Borrower retains, directly or indirectly, a 95% ownership
interest therein). As of the Agreement Date, except as disclosed in Schedule
7.1.(b), (A) all of the issued and outstanding capital stock of each Person
identified in Schedule 7.1.(b) as organized as a corporation is validly issued,
fully paid and nonassessable and (B) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any Person identified
in Schedule 7.1.(b).  As of the Agreement Date, Part II of
Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent Guarantor, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent Guarantor.  As of the
AgreementAmendment No. 1 Effective Date, the Subsidiaries identified in Schedule
1.1 constitute all of the Subsidiary Guarantors and Non-Loan Party BB Property
Subsidiaries.

 

(iii)          Authorization of Agreement, Notes, Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letters to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letters to
which the Borrower or any other Loan Party is a party have been duly executed
and delivered by the duly authorized officers of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

 

(iv)          Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement, the Notes, the other Loan Documents to which
any Loan Party is a party and the Fee Letters in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both: 
(i) require any Governmental Approval (other than any required filing with the
SEC, which the Borrower agrees to file in a timely manner, or filings or
recordations required in connection with the perfection of any Lien on the
Collateral in favor of the Administrative Agent) or violate any Applicable Law
(including, without limitation, Environmental Laws) relating to the Borrower,
any other Loan Party or any Non-Loan Party BB Property Subsidiary;

 

99

--------------------------------------------------------------------------------


 

(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, any other Loan Party or any Non-Loan
Party BB Property Subsidiary, or any material indenture, agreement or instrument
to which the Borrower, any other Loan Party or any Non-Loan Party BB Property
Subsidiary is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or hereafter acquired by any Loan
Party or any Non-Loan Party BB Property Subsidiary (other than a Permitted
Lien).

 

(v)           Compliance with Law; Governmental Approvals.  Each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, Environmental Laws, Anti-Corruption Laws and Sanctions)
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to result in a Default or Event of Default or have a
Material Adverse Effect.

 

(vi)          Title to Properties; Liens.  Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Loan Parties and the other Subsidiaries.  Schedule 4.1. attached hereto is, as
of the AgreementAmendment No. 1 Effective Date, a complete and correct listing
of all Borrowing Base Properties owned by the Loan Parties and Non-Loan Party BB
Property Subsidiaries.  Each of the Loan Parties and all other Subsidiaries have
good, marketable and legal title to, or a valid leasehold interest in, their
respective assets (subject to Permitted Liens and, in the case of Subsidiaries
that are not Loan Parties or Non-Loan Party BB Property Subsidiaries, Liens not
prohibited by this Agreement).  No Borrowing Base Property or any ownership
interest of the Borrower in any Subsidiary that directly or indirectly owns any
Borrowing Base Property is subject to any Lien other than Permitted Liens. 
Unless otherwise waived in accordance with the terms of this Agreement, each
Borrowing Base Property included in the Unencumbered Pool satisfies all
applicable requirements under Section 4.2the definition of Eligible Property.

 

(vii)         Existing Indebtedness.  Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) for borrowed money or in respect of Derivative Contracts of each of
the Loan Parties and the other Subsidiaries, and if such Indebtedness is secured
by any Lien, a description of the property subject to such Lien.  As of the
Agreement Date, except as set forth in Schedule 7.1.(g) no monetary default
exists under any such Indebtedness and the Borrower or other Loan Parties or
Subsidiaries have not received notice of any other default under any such
Indebtedness.

 

(viii)        Material Contracts.  Schedule 7.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts (other than
Material Contracts evidencing Indebtedness identified on Schedule 7.1.(g), if
any).  As of the Agreement Date, no event or condition which would permit any
party to any such Material Contract to terminate such Material Contract exists.

 

(ix)          Litigation.  Except as set forth on Schedule 7.1.(i), there are no
actions, suits, investigations or proceedings pending (nor have any actions,
suits or proceedings been threatened in writing) against or in any other way
relating adversely to or affecting, any Loan

 

100

--------------------------------------------------------------------------------


 

Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which, (i) could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Documents or the Fee
Letters.  As of the Agreement Date, there are no strikes, slow downsslowdowns,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to, any Loan Party or any other Subsidiary.

 

(x)           Taxes.  All federal and state income and other material tax
returns of each Loan Party and each other Subsidiary required by Applicable Law
to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party and each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 8.6.  As
of the Agreement Date, no Loan Party (or any of its Subsidiaries) has been
notified that any of its United States income tax returns is under audit.  All
charges, accruals and reserves on the books of the Parent Guarantor and the
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

 

(xi)          Financial Statements.  The Borrower has furnished to the
Administrative Agent copies of the audited consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries for the fiscal year ended
December 31, 20152016 and the unaudited consolidated balance sheet of the Parent
Guarantor and its consolidated Subsidiaries for the quarterquarters ended
DecemberMarch 31, 20152017 and June 30, 2017, together with (in each case) the
related consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal quarter ended on such date.  Such balance sheet and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly in all material respects, in
accordance with GAAP consistently applied throughout the applicable periods, the
consolidated financial position of the Parent Guarantor and its consolidated
Subsidiaries as at the date thereof and the results of operations and the cash
flow for such period (subject, in the case of the unaudited statements, to
changes resulting from normal yearend audit adjustments and the inclusion in the
final audited statements of footnotes that were not contained in the unaudited
statements).  Neither the Parent Guarantor nor any of its Subsidiaries (other
than the FelCor Subsidiaries) has on the AgreementAmendment No. 1 Effective Date
any material contingent liabilities, liabilities, liabilities for taxes, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the foregoing financial statements.

 

(xii)         No Material Adverse Change.  Since December 31, 20152016, there
have been no events, changes, circumstances or occurrences that have had,
individually or in the aggregate, a Material Adverse Effect.  As of the
AgreementAmendment No. 1 Effective Date and after giving effect to the
initialany borrowings hereunder on such date, each of the Parent Guarantor and
the Borrower is Solvent, and the Parent Guarantor, the Borrower and the other
Subsidiaries (taken as a whole) are Solvent.

 

(xiii)        Financial Information for Borrowing Base Properties.  The
financial information delivered by the Borrower pertaining to each of the
Borrowing Base Properties to the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent in accordance with Section 9.4.(d)(ii) fairly presents in a
summary form in accordance with Section 9.4.(d)(ii), and otherwise accurately in
all material respects, the Net Operating Income of each such Borrowing Base
Property for the period then ended.

 

(xiv)        ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the contribution requirements of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.  No member of the ERISA Group has (i) sought a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code
in respect of any Plan, (ii) failed to make any contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA or that could not reasonably be expected to have a
Material Adverse Effect.

 

(xv)         Absence of Default.  None of the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any case, (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by, any Loan Party or any
other Subsidiary under any agreement (other than this Agreement) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

 

(xvi)        Environmental Laws.  Each of the Loan Parties and the other
Subsidiaries:  (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  Except for any of the following
matters that could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, no Loan Party has any knowledge of, nor
has received notice of, any past present or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential common
law or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation,

 

102

--------------------------------------------------------------------------------


 

processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien,
request,, investigation, or proceeding pending or, to the knowledge of the
Borrower, threatened, against any Loan Party or any other Subsidiary relating in
any way to Environmental Laws which reasonably could be expected to have,
individually or in the aggregate, a Material Adverse Effect.  None of the
Borrowing Base Properties and, as of the Agreement Date, none of the other
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
To the knowledge of the Borrower, no Hazardous Materials generated at or
transported from any of the Properties is or has been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

(xvii)       Investment Company.  No Loan Party, nor any other Subsidiary is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(xviii)      Margin Stock.  No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

(xix)        Affiliate Transactions.  Except as permitted by Section 10.8. or as
otherwise set forth on Schedule 7.1.(s), no Loan Party nor any other Subsidiary
is a party to or bound by any agreement or arrangement (whether oral or written)
with any Affiliate.

 

(xx)         Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights that is material to the business of the Parent Guarantor
and its Subsidiaries, taken as whole (collectively, “Intellectual Property”),
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright, or
other proprietary right of any other Person, the effect of which conflict could
reasonably be expected to have a Material Adverse Effect.  The Loan Parties have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property.  No
claim has been asserted by any Person with respect to the use of any such
Intellectual Property, or challenging or questioning the

 

103

--------------------------------------------------------------------------------


 

validity or effectiveness of any such Intellectual Property that could
reasonably be expected to have a Material Adverse Effect.

 

(xxi)        Business.  As of the AgreementAmendment No. 1 Effective Date, the
Loan Parties and the other Subsidiaries are engaged in the business of the
ownership, leasing and operation of lodging properties, together with other
business activities incidental thereto.

 

(xxii)       Broker’s Fees.  Except as set forth in the Fee Letters, no broker’s
or finder’s fee, commission or similar compensation will be payable with respect
to the transactions contemplated hereby.  No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to any Loan
Party or any other Subsidiaries ancillary to the transactions contemplated
hereby.

 

(xxiii)      Insurance.  The Parent Guarantor and the Subsidiaries maintain
insurance in compliance with the provisions of Section 8.5.

 

(xxiv)     Accuracy and Completeness of Information.  All written information,
reports and data (other than financial projections, other forward looking
statements and information of a general economic or industry nature) furnished
to the Administrative Agent or any Lender by, on behalf of, or at the direction
of, any Loan Party or any other Subsidiary were, at the time the same were so
furnished, complete and correct in all material respects, or, in the case of
financial statements, presented fairly in all material respects in accordance
with GAAP consistently applied throughout the periods involved in each case, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the interim
statements).  All financial projections and other forward looking statements
prepared by or on behalf of any Loan Party or any Non-Loan Party BB Property
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, but with it being
understood that such projections and statements are not a guarantee of future
performance, that such future performance may vary materially from such
projections and that no Loan Party makes any representation that such
projections will in fact be realized.  No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of any Loan Party or any other Subsidiary
or omits or will omit, when taken with together with all other information
furnished, to state a material fact necessary in order to make the statements
contained therein in light of the circumstances under which they are or will be
made, not misleading.

 

(xxv)      Not Plan Assets; No Prohibited Transactions.  For purposes of ERISA
and the Internal Revenue Code, none of the assets of any Loan Party or any other
Subsidiary constitutes “plan assets”, within the meaning of ERISA and the
regulations promulgated thereunder, of any Plan.  The execution, delivery and
performance of the Loan Documents and the Fee Letters by the Loan Parties, and
the borrowing, other credit extensions and repayment of amounts

 

104

--------------------------------------------------------------------------------


 

thereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

 

(xxvi)     OFAC; Anti-Corruption Laws and Sanctions.

 

(ii)           (i)            None of (i) the Borrower, any Subsidiary or, to
the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from any Facility, (A) is
a Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or,
(D) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws or (E) has violated any
applicable Anti-Money Laundering Law in any material respect.  Each of the
Borrower and its Subsidiaries has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by the Borrower and its
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with the Anti-Corruption Laws.  Each of the Borrower and its
Subsidiaries, and to the knowledge of the Borrower, each director, officer,
employee, agent and Affiliate of the Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.

 

(iii)          (ii)           No proceeds of any Credit Event have been used,
directly or indirectly, by the Borrower, any of its Subsidiaries or any of its
or their respective directors, officers, employees and agents (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

(b)   Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower and Parent Guarantor under
this Agreement.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made at and as of the
Agreement Date, the Effective Date, the date on which any extension of the
Revolving Credit Maturity Date is effectuated pursuant to Section 2.13., the
date on which any increase of the Revolving Credit Commitments or any Additional
Term Loan Advance is

 

105

--------------------------------------------------------------------------------


 

effectuated pursuant to Section 2.16. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

19.  AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

(a)   Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4., the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (i) preserve and maintain its respective existence, (ii) preserve and
maintain its rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (iii) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except, in the case of clauses (i) (solely with respect to
Subsidiaries other than Loan Parties and Non-Loan Party BB Property
Subsidiaries), (ii) and (iii), where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

(b)   Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(c)   Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the cases of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

106

--------------------------------------------------------------------------------


 

(d)   Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1.(u) and not enter into any line of business not
incidental  and reasonably related thereto.

 

(e)   Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies (with an
A.M. Best policyholders rating of at least A-IX (with respect to liability) or
A-X (with respect to property damage)) against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by similar businesses and similar locations or as may be required by Applicable
Law.  The Parent Guarantor and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

(f)    Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) when due all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than 30 days past due
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or, (ii) to the extent covered by title insurance. or
(iii) solely with respect to any such tax, assessment, charge, levy or claim of
an Excluded Subsidiary, to the extent the failure to pay and discharge any such
tax, assessment, charge, levy or claim could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(g)   Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.  The
Parent Guarantor and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times

 

107

--------------------------------------------------------------------------------


 

during business hours and as often as may reasonably be requested and, so long
as no Event of Default exists, with reasonable prior notice.  The Parent
Guarantor and the Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.

 

(h)   Use of Proceeds.

 

(i)            The Parent Guarantor and the Borrower will use the proceeds of
Loans only (i) for the payment of redevelopment and development costs incurred
in connection with Properties owned by the Parent Guarantor or any Subsidiary;
(ii) to finance acquisitions not otherwise prohibited under this Agreement;
(iii) to finance capital expenditures, dividends and the repayment of
Indebtedness of the Parent Guarantor and its Subsidiaries and (iv) to provide
for the general working capital needs of the Parent Guarantor and its
Subsidiaries and for other general corporate purposes of the Parent Guarantor
and its Subsidiaries.  The Parent Guarantor and the Borrower shall only use
Letters of Credit for the same purposes for which they may use the proceeds of
Loans.  The Parent Guarantor and the Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, use any part of such proceeds
to purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock.

 

(ii)           The Borrower will not request any Credit Event, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Event (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

 

(i)    Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall, and shall cause
the Loan Parties and the other Subsidiaries to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their Borrowing Base
Properties arising out of or related to any Environmental Laws (other than a
Permitted Environmental Lien).  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

108

--------------------------------------------------------------------------------


 

(j)    Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

(k)   Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

(l)    REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 

(m)  Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 

(n)   Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances.

 

(b)           Guaranty Requirement.  Prior to the Investment Grade Release or
during any Collateral Period, to the extent necessary to satisfy the Guaranty
Requirement, the Borrower shall cause each Eligible Subsidiary that is not
already a Guarantor to become a Guarantor and deliver or cause to be delivered
to the Administrative Agent the applicable Subsidiary Guaranty and Pledge
Documents on or prior to the earlier of the following dates (or such later date
as the Administrative Agent may agree):

 

(i)            the Collateral Trigger Date; and

 

(ii)           not later than the thirtieth (30th) day following the delivery of
a Compliance Certificate pursuant to Section 9.3.

 

As used herein, “Guaranty Requirement” shall mean the requirement that, as of
the end of any fiscal quarter occurring (x) prior to the Investment Grade
Release or (y) during any

 

109

--------------------------------------------------------------------------------


 

Collateral Period, after giving pro forma effect to any Eligible Subsidiary that
shall become a Subsidiary Guarantor following such fiscal quarter within the
applicable time period provided in this Section 8.14.(a), Unencumbered Asset
Value attributable to Borrowing Base Properties directly owned in fee simple by,
or subject to a Qualified Ground Lease to, the Borrower and the Guarantors shall
not be less than 90% of the total Unencumbered Asset Value as of the last day of
such fiscal quarter.

 

(c)           Unsecured Indebtedness Subsidiaries as Guarantors.

 

(i)            (a) The Parent Guarantor and the Borrower shall, (x) prior to the
Investment Grade ReleaseUnsecured Indebtedness Subsidiary Guarantee
Requirement.  In addition to, and without limiting the requirements in
Section 8.14.(a), not later than the date on which the applicable Compliance
Certificate is required to be delivered hereunder, for each other Person (other
than an Excluded Subsidiary) becoming a Subsidiary (whether by acquisition of a
Property or otherwise) and each Subsidiary that is not a Subsidiary Guarantor
ceasing to be an Excluded Subsidiary, and each Subsidiary of the Parent
Guarantor that owns, directly or indirectly, any Equity Interest of any of such
Subsidiaries, in each case during the fiscal quarter for which such Compliance
Certificate is required, to the extent necessary to satisfy the Guaranty
Requirement as of the last day of such fiscal quarter and (y) at all times, not
later than the date any Subsidiary of the Parent Guarantor that is a borrower or
a guarantor, or otherwise has a payment obligation in respect of, anybecomes an
Unsecured Indebtedness, becomes a borrower or guarantor or otherwise incurs such
payment obligation in respect of Subsidiary (or such later date as the
Administrative Agent shall reasonably determine), the Parent Guarantor and the
Borrower shall cause such Unsecured Indebtedness (other than intercompany
Indebtedness between or among any of the ParentSubsidiary to become a Guarantor,
the Borrower and their Subsidiaries), deliver or cause to be delivered to the
Administrative Agent eachthe applicable Subsidiary Guaranty and Pledge
Documents.

 

(ii)           of the following items, each in form and substance Release of
Unsecured Indebtedness Subsidiary Guarantors.  The Borrower may request in
writing that the Administrative Agent release, and upon receipt of such request
the Administrative Agent shall promptly release, an Unsecured Indebtedness
Subsidiary from the Guaranty, if: (i) such Subsidiary has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Subsidiary
or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary Guarantor is not
otherwise required to be a party to the Guaranty under this Section 8.14.;
(iii) no Default or Event of Default shall then be in existence or would occur
as a result of such release, including, without limitation, a Default or Event
of Default resulting from a violation of any of the covenants contained in
Section 10.1.; and (iv) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  The Administrative Agent agrees to
furnish to the Borrower, promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any

 

110

--------------------------------------------------------------------------------


 

release, termination, or other agreement or document as is reasonably
satisfactory to the Administrative Agent: (i ) an Accession Agreement executed
by such Subsidiary, and (ii) the items with respect to such Subsidiary that
would have been delivered under Sections 6.1.(iv) through (viii) if such
Subsidiary had been a Subsidiary Guarantor on the Effective Date (in the case of
Section 6.1.(iv), only to the extent requested by the Administrative Agent in
connection with a new Borrowing Base Property).  Nothing contained in this
Section shall supersede, modify or otherwise affect the provisions of Sections
4.1. or 4.2.and necessary or advisable to evidence the foregoing release as may
be reasonably requested by the Borrower.

 

(b) Prior to the Investment Grade Release, after giving pro forma effect to any
Subsidiary that shall become a Subsidiary Guarantor in accordance with
Section 8.14.(a)(x), the Parent Guarantor and the Borrower shall not permit
Unencumbered Asset Value attributable to Borrowing Base Properties directly
owned in fee simple by, or subject to a Qualified Ground Lease to, the Borrower
and the Guarantors to be less than 90% of the total Unencumbered Asset Value as
of the last day of any fiscal quarter (the “Guaranty Requirement”).

 

(d)           Collateral Period Pledge Requirement.  During any Collateral
Period, on or prior to the times specified below (or such later date as the
Administrative Agent shall reasonably determine), the Borrower will cause all of
the issued and outstanding Equity Interests (other than any Excluded Pledged
Collateral) of each Pledged Subsidiary (collectively, the “Collateral”), to be
subject to a first priority, perfected Lien (subject to Liens permitted pursuant
to Section 10.2.) in favor of the Administrative Agent to secure the Guaranteed
Obligations and obligations under the Pari Passu Debt in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and to
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty and Pledge Documents:

 

(i)            the Collateral Trigger Date; and

 

(ii)           within thirty (30) days following the occurrence of any date any
Pledged Subsidiary shall be required during the Collateral Period to become a
Guarantor pursuant to Section 8.14.(a) or (b).

 

(e)       Further Assurances.  During a Collateral Period, and without limiting
the foregoing, the Parent Guarantor and the Borrower will, and will cause each
Loan Party that owns any Collateral to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements), which may be
required by Applicable Law and which the Administrative Agent may, from time to
time during a Collateral Period, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower; provided, however,
that no Pledged Subsidiary shall be permitted to certificate its Equity
Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank.

 

111

--------------------------------------------------------------------------------


 

(f)            (c) TheRelease of Subsidiary Guarantors and Collateral Prior to
Investment Grade Release or During Collateral Period.  Without limiting the
release provisions in Section 8.14.(b), the Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, (x) a Subsidiary Guarantor from the
Guaranty and (y) the Equity Interests in any Pledged Subsidiary from the Pledge
Agreement, so long as: (i) (a) in the case of the release of any Subsidiary
Guarantor from the Guaranty, such Subsidiary Guarantor (1) meets, or will meet
simultaneously with itssuch release from the Guaranty, all of the provisions of
the definition of the term “Excluded Subsidiary” or, (2) has ceased to be, or
simultaneously with itssuch release from the Guaranty will cease to be, a
Subsidiary, an Unsecured Indebtedness Subsidiary or an Eligible Subsidiary or
(3) has ceased to, or simultaneously with such release will cease to, own or
lease a Borrowing Base Property or be the direct or indirect owner of the Equity
Interests in a Subsidiary that owns or leases a Borrowing Base Property and,
after giving effect to such release pursuant to this clause (3), the aggregate
assets (including any Equity Interests in any direct or indirect Subsidiary) of
all Subsidiary Guarantors released pursuant to this
Section 8.14.(e)(i)(a)(3) and Section 8.14.(e)(i)(b)(1)(B) (other than Excluded
Subsidiaries or any other Subsidiary that simultaneously with such release
ceased to be a Subsidiary of the Borrower) shall have a Fair Market Value of not
more than $5,000,000 during the term of this Agreement; and (b) in the case of
the release of Equity Interests in any Pledged Subsidiary from the Pledge
Agreement, such Pledged Subsidiary (1) that is a Non-Loan Party BB Property
Subsidiary (A) meets, or will meet simultaneously with such release, all of the
provisions of the definition of the term “Excluded Subsidiary”, or (B) has
ceased to, or simultaneously with such release will cease to, be a Subsidiary or
own or lease a Borrowing Base Property or be the direct or indirect owner of the
Equity Interests in a Subsidiary that owns or leases a Borrowing Base Property
and, after giving effect to such release pursuant to this clause (B), the
aggregate assets (including any Equity Interests in any direct or indirect
Subsidiary) of all Subsidiary Guarantors released pursuant to this
Section 8.14.(e)(i)(b)(1)(B) and Section 8.14.(e)(i)(a)(3) (other than Excluded
Subsidiaries or any other Subsidiary that simultaneously with such release
ceased to be a Subsidiary of the Borrower) shall have a Fair Market Value of not
more than $5,000,000 during the term of this Agreement, (2) has ceased to be, or
simultaneously with such release will cease to be, a Subsidiary Guarantor or
(3) the Equity Interests in such Pledged Subsidiary meets, or will meet
simultaneously with its release from the Pledge Agreement, the definition of the
term “Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or Pledged
Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14.(a) or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14.; (iii) no Default or Event of Default shall then
be in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; and (iv) the Administrative Agent
shall have received such written request at least ten (10) Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release.  Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.  The Administrative Agent
agrees to furnish to the Borrower, promptly after the Borrower’s request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

 

112

--------------------------------------------------------------------------------


 

(o)           Investment Grade Release; Collateral Release Upon Termination of
Collateral Period.

 

(g)           Obligation to Release.  (i) If at any time the Investment Grade
Ratings Criteria is satisfied and a Collateral Period is not then in effect (a
release under this Section 8.15.(a) effected pursuant to this clause (i), the
“Investment Grade Release”) or (ii) on or after any Collateral Release Date and
no subsequent Collateral Trigger Date has occurred (a release under this
Section 8.15.(a) effected pursuant to this clause (ii), a “Collateral Release”),
and, in each case, so long as no Default or Event of Default is then continuing,
the Administrative Agent shall, subject to the satisfaction of the requirements
of Section 8.15.(b), promptly release all of (A) with respect to a Collateral
Release, the Liens granted to the Administrative Agent pursuant to the
requirements of Section 8.14. and the Collateral Documents and (B) the
Subsidiary Guarantors (other than any Subsidiary of the Parent Guarantor that is
a borrower or guarantor of, or otherwise has a payment obligation in respect of,
any Unsecured Indebtedness (other than (x)Subsidiary (except an Unsecured
Indebtedness Subsidiary that solely has obligations under the Loan Documents,
(y) and any Unsecured Indebtedness in respect of which such Subsidiary Guarantor
shall be released as a borrower or guarantor or other obligor substantially
concurrently with the release hereunder and (z) any intercompany Indebtedness
between or among any of the Parent Guarantor, the Borrower and their
Subsidiaries)) from their obligations under the Guaranty (the “Investment Grade
Release”), subject to satisfaction of the following conditions:  .  Upon the
release of any Person and/or any Collateral pursuant to this Section 8.15., the
Administrative Agent shall (to the extent applicable) deliver to the Borrower,
upon the Borrower’s request and at the Borrower’s expense, such documentation as
may be reasonably satisfactory to the Administrative Agent and otherwise
necessary or advisable to evidence the release of such Person and/or such
Collateral from its obligations under the Loan Documents.

 

(h)           (a) Release Request and Certificate.  The Borrower shall have
delivered to the Administrative Agent, on or prior to the date that is fiveten
(510) Business Days (or such shorter period of time as agreed to by the
Administrative Agent) before the date on which the Investment Gradea Release is
to be effected, written notice that it is requesting the Investment Gradea
Release, which notice shall identify the Subsidiary Guarantors and, in the case
of a Collateral Release, the Collateral to be released and the proposed
effective date for the Investment Gradesuch Release; and

 

(b) On the date the Investment Grade Release is to become effective, the
Administrative Agent shall have received, together with a certificate signed by
a Responsible Officer of the Parent Guarantor (such certificate, a “Release
Certificate”), certifying that:

 

A.                            in the case of an Investment Grade Release, the
Investment Grade Ratings Criteria have been satisfied;

 

(i)            in the case of a Collateral Release, the Leverage Ratio is less
than or equal to 6.50 to 1.00 as of the end of the two most recently completed
consecutive fiscal quarter periods and as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 9.3.;

 

113

--------------------------------------------------------------------------------


 

(ii)                                  (ii) no Subsidiary Guarantor to be
released is a borrower or guarantor of, or otherwise has a payment obligation in
respect of, anyan Unsecured Indebtedness (other than (x)Subsidiary (except an
Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents, (y) and any Unsecured Indebtedness in respect of which such
Subsidiary Guarantor shall be released as a borrower or guarantor or other
obligor substantially concurrently with the release hereunder and (z) any
intercompany Indebtedness between or among any of the Parent Guarantor, the
Borrower and their Subsidiaries); and

 

(iii)                               in the case of a Collateral Release, the
Collateral shall be released under any Pari Passu Debt substantially
contemporaneously with such Collateral Release; and

 

(iii) at the time of the delivery of notice requesting such release, on the
proposed effective date of the Investment Gradesuch Release and immediately
before and immediately after giving effect to the Investment Gradesuch Release,
(x) no Default or Event of Default has occurred and is continuing or would
result therefrom and (y) the representations and warranties contained in
Article VII. and in the other Loan Documents are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects) on and as of the effective date of the Investment
Gradesuch Release with the same force and effect as if made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, and except that for purposes
of this Section 8.15., the representations and warranties contained in
subsection (k) of Section 7.1. shall be deemed to refer to the most recent
statements furnished pursuant to Sections 9.1. and 9.2.

 

Upon the release of any Person pursuant to this Section 8.15., the
Administrative Agent shall (to the extent applicable) deliver to the Loan
Parties, upon the Loan Parties’ request and at the Loan Parties’ expense, such
documentation as is reasonably satisfactory to the Administrative Agent and
necessary to evidence the release of such Person from its obligations under the
Loan Documents.

 

(p)         Compliance with Anti-Corruption Laws and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

20.       INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 

114

--------------------------------------------------------------------------------


 

(a)         Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments and the
inclusion in the final year-end statements of footnotes that were not contained
in the quarterly financial statements).

 

(b)         Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor,
commencing with the fiscal year ending December 31, 2016, the audited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the financial position of the Parent
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) PricewaterhouseCoopers LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose certificate shall be
unqualified.

 

(c)          Compliance Certificate.

 

Commencing with the financial statements for the quarter ending March 31, 2016,
at the time the financial statements are furnished pursuant to the preceding
Sections 9.1. and 9.2., a certificate substantially in the form of Exhibit K (a
“Compliance Certificate”) executed on behalf of the Parent Guarantor by the
chief executive officer or chief financial officer of the Parent Guarantor
(a) setting forth as of the end of such quarterly accounting period or fiscal
year, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 10.1.; and
(b) stating that, to the best of his or her knowledge, information or belief,
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

115

--------------------------------------------------------------------------------


 

(d)         Other Information.

 

(i)                                     Promptly upon receipt thereof, copies of
all management reports, if any, submitted to the Parent Guarantor or its Board
of Trustees by its independent public accountants;

 

(ii)                                  Within five (5) Business Days of the
filing thereof, copies of all registration statements (excluding the exhibits
thereto and any registration statements on Form S-8 or its equivalent), reports
on Forms 10 K, 10 Q and 8 K (or their equivalents) and all other periodic
reports relating to material business developments which any Loan Party or any
other Subsidiary shall file with the SEC (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(iii)                               Promptly upon the mailing thereof to the
shareholders of the Parent Guarantor generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Parent Guarantor,
the Borrower, any Subsidiary or any other Loan Party;

 

(iv)                              Concurrently with the delivery of the
quarterly and annual financial statements provided for in Sections 9.1. and
9.2., financial information (i) for all Hotel Properties on a consolidated basis
and (ii) for all Borrowing Base Properties on an individual and consolidated
basis, for the preceding calendar quarter (and for (x) each month in such
quarter and (y) the period of four (4) consecutive quarters ending with such
quarter), in each case setting forth in summary form (and excluding any
underlying calculations used to determine any of the following) the amounts of
the Gross Operating Revenues, Gross Operating Expenses, NOI, FF&E Reserves, and
Adjusted NOI, along with the average daily rate, occupancy levels and revenue
per available room, certified as true, correct and complete by a senior officer
of the Borrower or Parent Guarantor.

 

(v)                                 Intentionally Omitted.Promptly upon the
delivery thereof to the holders of the Existing FelCor Bonds, copies of all
financial reports prepared with respect to the FelCor Subsidiaries so delivered;

 

(vi)                              No later than sixty (60) days after the
beginning of each fiscal year of the Parent Guarantor, projected balance sheets,
operating statements, profit and loss projections, sources and uses of cash
statement and statements of EBITDA and Funds From Operations, for the Parent
Guarantor and its Subsidiaries on a consolidated basis for such fiscal year, all
itemized in reasonable detail in substantially similar form to the projections
delivered prior to the Agreement Date or in such other form as may be reasonably
approved by the Administrative Agent.  The foregoing shall be accompanied by
pro forma calculations, together with detailed assumptions, required to
establish whether or not the Parent Guarantor, and when appropriate its
consolidated Subsidiaries (as applicable), will be in compliance with the
covenants contained in Sections 10.1. at the end of each fiscal quarter of such
fiscal year;

 

(vii)                           No later than sixty (60) days after the
beginning of each fiscal year of the Parent Guarantor, the annual operating
budget in summary form for each Borrowing Base Property;

 

(viii)                        If and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with

 

116

--------------------------------------------------------------------------------


 

respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or controller of the Parent Guarantor setting forth details as to such
occurrence and action, if any, which the Parent Guarantor or applicable member
of the ERISA Group is required or proposes to take, that, in the case of clauses
(i) through (vii), could reasonably be expected to (x) have a Material Adverse
Effect or (y) result in an Event of Default pursuant to Section 11.1.(j);

 

(ix)                              To the extent any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
any Loan Party or any other Subsidiary of the Parent Guarantor or the Borrower
or any of their respective properties, assets or businesses which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;

 

(x)                                 At the time of delivery of each Compliance
Certificate (but without limitation of the provisions of Section 10.7.), a copy
of any amendment to the articles of incorporation or formation, bylaws,
partnership agreement or other similar organizational documents of the Parent
Guarantor or the Borrower that was effective on or before the last day of the
prior fiscal quarter (unless previously delivered to the Administrative Agent);

 

(xi)                              Prompt notice of (i) any change in the
business, assets, liabilities, financial condition or results of operations of
Parent Guarantor, the Borrower or any other Subsidiaryevent or circumstance
which has had, or could be reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (ii) any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy or casualty that has
a  material effect on the operations of any Borrowing Base Property;

 

(xii)                           Prompt notice upon any Responsible Officer of
the Borrower or Parent Guarantor having knowledge of the occurrence of (i) any
Default or Event of Default or (ii) any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would

 

117

--------------------------------------------------------------------------------


 

constitute a default or event of default by any Loan Party or any other
Subsidiary under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound if the
same has had or could be reasonably expected to have a Material Adverse Effect;

 

(xiii)                        Prompt notice of any order, judgment or decree in
excess of $5,000,000 having been entered against any Loan Party or other
Subsidiary or any of their properties or assets;

 

(xiv)                       Any notification of a violation of any law or
regulation or any inquiry shall have been received by any Loan Party or any
other Subsidiary from any Governmental Authority, in each case, that could
reasonably be expected to have a Material Adverse Effect;

 

(xv)                          Promptly upon the request of the Administrative
Agent, evidence of the Borrower’s calculation of the Ownership Share with
respect to a Subsidiary or an Unconsolidated Affiliate, such evidence to be in
form and detail reasonably satisfactory to the Administrative Agent;

 

(xvi)                       From and after the Investment Grade Pricing
Effective Date, promptly, upon any change in the Parent Guarantor’s or the
Borrower’s Credit Rating, a certificate stating that such Credit Rating has
changed and the new Credit Rating that is in effect;

 

(xvii)                    Promptly, upon each request, information identifying
the Parent Guarantor and the Borrower as a Lender may request in order to comply
with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act;

 

(xviii)                 Promptly, and in any event within three (3) Business
Days after a Responsible Officer of the Borrower obtains knowledge thereof,
written notice of the occurrence of any of the following: (i) the Parent
Guarantor, the Borrower, any Loan Party or any other Subsidiary shall receive
notice that any violation of or noncompliance with any Environmental Law has or
may have been committed or is threatened; (ii) the Parent Guarantor, the
Borrower, any Loan Party or any other Subsidiary shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Parent
Guarantor, the Borrower, any Loan Party or any other Subsidiary shall receive
any notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent Guarantor, the
Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, except in the case of each of clauses (i),
(ii), (iii) and (iv), where such notice(s), whether individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(xix)                       Promptly upon the request of the Administrative
Agent, the Derivatives Termination Value in respect of any Specified Derivatives
Contract from time to time outstanding; and

 

118

--------------------------------------------------------------------------------


 

(xx)                          From time to time and promptly upon each request,
such data, certificates, reports, statements, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent Guarantor,
the Borrower, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request (subject to limitations, if any,
imposed under confidentiality requirements and agreements to which the Parent
Guarantor or one of its Subsidiaries is subject).

 

(e)          Electronic Delivery of Certain Information.

 

(i)                                     Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
(A) the foregoing shall not apply to notices to any Lender (or any Issuing Bank)
pursuant to Article II. and (B) such Lender has not notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered on the date on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Borrower notifies the Administrative Agent of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours, said
posting date and time shall be deemed to have commenced as of  9:00 a.m. on the
opening of business on the next Business Day.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 9.3. to the Administrative
Agent.  Except for the certificates required by Section 9.3., the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(ii)                                  Documents required to be delivered
pursuant to Article II. may be delivered electronically to a website provided
for such purpose by the Administrative Agent pursuant to the procedures provided
to the Borrower by the Administrative Agent.

 

(f)           Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information  that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their

 

119

--------------------------------------------------------------------------------


 

respective securities for purposes of United States federal and state securities
laws, as “Public Information”.  Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

(g)          Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

21.       NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

(a)         Financial Covenants.

 

(i)                                     Leverage Ratio.  The Parent Guarantor
and the Borrower shall not permit the Leverage Ratio to exceed 6.50 to 1.00. 
Notwithstanding the foregoing and subject to the increase in the Applicable
Margin described in the definition thereof, the Borrower may elect upon
delivering written notice to the Administrative Agent, prior to the delivery of
a Compliance Certificate for any applicable four-quarter fiscal period pursuant
to Section 9.3. and provided that no Default or Event of Default has occurred
and is continuing (other than as a result of the Leverage Ratio as of the end of
the last fiscal quarter for such fiscal period being greater than 6.50 to 1.00
but less than or equal to 7.00 to 1.00), that the Leverage Ratio may exceed 6.50
to 1.00 but shall in no event exceed 7.00 to 1.00 for such fiscal quarter and
the next succeeding fiscal quarter (the “Leverage Increase Period”); provided
that (i) the Borrower may not elect more than two Leverage Increase Periods
during the term of this Agreement, (ii) any such Leverage Increase Periods shall
be non-consecutive and (iii) at least one Leverage Increase Period shall be in
connection with a Portfolio Acquisition.7.00 to 1.00.

 

(ii)                                  Ratio of Adjusted EBITDA to Fixed
Charges.  The Parent Guarantor and the Borrower shall not permit the ratio of
Adjusted EBITDA of the Parent Guarantor and its Subsidiaries on a consolidated
basis for any period of four (4) fiscal quarters to Fixed Charges of

 

120

--------------------------------------------------------------------------------


 

the Parent Guarantor and its Subsidiaries on a consolidated basis for such
period to be less than 1.50 to 1.00.

 

(iii)                               Ratio of Secured Indebtedness to Total Asset
Value.  The Parent Guarantor and the Borrower shall not permit the ratio of
(i) the sum of (A) Secured Indebtedness of the Parent Guarantor and its
Subsidiaries on a consolidated basis plus (B) Unsecured Indebtedness of the
Excluded FelCor Subsidiaries to (ii) Total Asset Value to exceed 45.0%.

 

(iv)                              Maximum Secured Recourse Indebtedness.  The
Parent Guarantor and the Borrower shall not permit the ratio of Secured Recourse
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Existing Secured FelCor Bonds) on a consolidated basis to Total Asset Value to
exceed 10%.

 

(v)                                 Maximum Unencumbered Leverage Ratio.  The
Parent Guarantor and the Borrower shall not permit the ratio of
(i) (x) Unsecured Indebtedness of the Parent Guarantor and its Subsidiaries
(other than the Excluded FelCor Subsidiaries) on a consolidated basis minus
(y) Unrestricted Cash and Cash Equivalents of the Parent Guarantor and its
Subsidiaries (other than the Excluded FelCor Subsidiaries) in excess of
$25,000,000, to (ii) Unencumbered Asset Value to exceed 60%.  For the avoidance
of doubt, Unencumbered Asset Value does not include any value attributable to
properties held by the Excluded FelCor Subsidiaries.

 

(vi)                              Ratio of Unencumbered Adjusted NOI to
Unsecured Interest Expense.  The Parent Guarantor and the Borrower shall not
permit the ratio of (i) Unencumbered Adjusted NOI for any period of four
(4) fiscal quarters to (ii) Unsecured Interest Expense of the Parent Guarantor
and its Subsidiaries (other than the Excluded FelCor Subsidiaries) on a
consolidated basis for such period to be less than 2.00 to 1.00.  For the
avoidance of doubt, Unencumbered Adjusted NOI does not include any income
attributable to properties held by the Excluded FelCor Subsidiaries.

 

(vii)                           Minimum Tangible Net Worth.  The Parent
Guarantor and the Borrower shall not permit Tangible Net Worth at any time to be
less than (i) $2,028,022,4842,795,835,000, plus (ii) 75.0% of the Net Proceeds
of all Equity Issuances (other than pursuant to the FelCor Acquisition) effected
at any time after January 1, 2016June 30, 2017 by the Parent Guarantor or any of
its Subsidiaries to any Person other than the Parent Guarantor or any of its
Subsidiaries (other than Net Proceeds received within the period commencing
sixty (60) days prior to, and ending sixty (60) days after, the redemption,
retirement or repurchase of Equity Interests in the Parent Guarantor or the
repayment of Indebtedness, in each case to the extent permitted under this
Agreement, up to the amount paid by the Parent Guarantor in connection with such
redemption, retirement or repurchase or repayment, where, for the avoidance of
doubt, the net effect is that the Parent Guarantor shall not have increased
Tangible Net Worth as a result of any such proceeds).

 

(viii)                        Dividend Payout/Distribution.  The Parent
Guarantor and its Subsidiaries will not declare or make any distributions or
other Restricted Payments except that, so long as no Default or Event of Default
would result therefrom, (a) the Borrower may pay cash dividends or distributions
to the Parent Guarantor and other holders of partnership interests in the
Borrower with respect to any period of four (4) fiscal quarters to the extent
necessary for the Parent

 

121

--------------------------------------------------------------------------------


 

Guarantor to distribute, and the Parent Guarantor may so distribute, cash
dividends or distributions to its shareholders in an aggregate amount not to
exceed the greatest of (i) 95% of Adjusted Funds From Operations, (ii) the
amount required for the Parent Guarantor to maintain its status as a REIT
(including the right to distribute 100% of net capital gain) under Sections 856
through 860 of the Internal Revenue Code, and (iii) the amount necessary for the
Parent Guarantor to avoid income or excise tax under the Internal Revenue Code,
(b) the Borrower or any other Subsidiary of the Parent Guarantor may make
purchases of Equity Interests in any Subsidiary or Unconsolidated Affiliate of
the Parent Guarantor or of any of its Subsidiaries that are held by any other
Person, (c) Subsidiaries (other than the Borrower) may make Restricted Payments
to any Person owning Equity Interests in such Subsidiary, (d) the Borrower may
redeem for cash limited partnership interests in the Borrower and (e) the Parent
Guarantor may from time to time purchase shares of its common and preferred
stock for a purchase price not to exceed $400,000,000300,000,000 in the
aggregate for all such purchases after the Amendment No. 1 Effective Date, and
the Borrower may make cash distributions to Parent Guarantor to the extent
necessary to enable Parent Guarantor to make such purchases of its common and
preferred stock.  If a Default or Event of Default exists, the Borrower may pay
cash dividends or distributions to the Parent Guarantor and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent
Guarantor to distribute, and the Parent Guarantor may so distribute, cash
dividends and distributions to its shareholders in an aggregate amount not to
exceed the greater of (x) the minimum amount required for the Parent Guarantor
to maintain its status as a real estate investment trust under Sections 856
through 860 of the Internal Revenue Code, or (y) the amount necessary to avoid
income or excise tax under the Internal Revenue Code; provided that if a Default
or Event of Default with respect to Section 11.1.(a), (e) or (f) exists, or if
the Obligations have been accelerated, the Parent Guarantor and the Borrower may
not make any Restricted Payments.  Subsidiaries (other than the Borrower) may
make Restricted Payments to the Borrower, the Guarantors and Non-Loan Party BB
Property Subsidiaries at any time and Subsidiaries that are not Loan Parties or
Non-Loan Party BB Property Subsidiaries may make Restricted Payments to any
other Subsidiaries.  Subject to the two immediately preceding sentences, during
a Prepayment Period, cash dividends or distributions shall be limited to those
set forth in the preceding clauses (a), (c) and (d); provided that cash
dividends and distributions pursuant to the preceding clause (d) during a
Prepayment Period (1) shall not be made in respect of greater than 350,000
limited partnership units of the Borrower and (2) shall not exceed $15,000,000
in the aggregate.

 

(i)                                     Testing of Financial Covenants.  The
financial covenants set forth in this Section 10.1. shall apply at all times
but, unless otherwise expressly required pursuant to this Agreement and the
other Loan Documents, the Parent Guarantor and the Borrower shall in any event
only be obligated to report its compliance therewith at the end of each fiscal
quarter or fiscal year, as applicable, as provided in Section 9.3.

 

122

--------------------------------------------------------------------------------


 

(i) Permitted Investments.  The Parent Guarantor and the Borrower shall not, and
shall not permit any Loan Party or any other Subsidiary to, make an Investment
in or otherwise own the following items which would cause the aggregate value of
such holdings of the Parent Guarantor and its Subsidiaries to exceed the
following percentages of Total Asset Value at any time:

 

(i) Unimproved Land, such that the aggregate book value of all such Unimproved
Land exceeds 2.5% of Total Asset Value;

 

(ii) Mortgage Receivables, such that the aggregate book value of all such
Mortgage Receivables exceeds 15% of Total Asset Value;

 

(iii) Investments in Unconsolidated Affiliates, such that the aggregate book
value of all such Investments in Unconsolidated Affiliates exceeds 10% of Total
Asset Value;

 

(iv) Development/Redevelopment Properties, such that the aggregate amount of the
Total Budgeted Costs for all such Properties exceeds 10% of Total Asset Value;
and

 

(v) Major Renovation Properties, such that the aggregate amount of the Total
Budgeted Renovation Costs for all such Properties exceeds 10% of Total Asset
Value.

 

In addition to the foregoing limitations, the aggregate amount of (i), (ii),
(iii), (iv) and (v) above (based upon book value in the case of (i), (ii) and
(iii), Total Budgeted Costs in the case of (iv) and Total Budgeted Renovation
Costs in the case of (v)) shall not exceed 35% of Total Asset Value.

 

The financial covenants set forth in this Section 10.1. shall apply at all times
but shall be tested as of the end of each fiscal quarter commencing with the
fiscal quarter ending on March 31, 2016.

 

(b)         Restrictions on Liens and, Negative Pledges, Investments and
Indebtedness.

 

(j)                                    The Parent Guarantor and the Borrower
shall not, and shall not permit any other Loan Party or any Subsidiary of any
Loan Party to, (ai) create, assume, incur, permit or suffer to exist any Lien on
any Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens or (bii) permit any Borrowing
Base Property or any direct or indirect ownership interest of the Borrower or in
any Person owning a Borrowing Base Property, to be subject to a Negative Pledge.

 

(k)                                 The Parent Guarantor and the Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary of any
Loan Party (other than the Excluded FelCor Subsidiaries) to, make an Investment
in any Excluded FelCor Subsidiary, unless the Borrower and its Subsidiaries are
in compliance with the financial covenants set forth in Section 10.1. on a pro
forma basis after giving effect to such Investment.

 

(l)                                     The Parent Guarantor and the Borrower
shall not permit any Excluded FelCor Subsidiary to create, incur, assume or
permit to exist Borrowed Money Recourse Debt other than

 

123

--------------------------------------------------------------------------------


 

(i) the Existing FelCor Bonds (but not any extensions, renewals, refinancings or
replacements thereof), (ii) existing construction loans (but not any extensions,
renewals, refinancings or replacements thereof where the resulting Indebtedness
constitutes Borrowed Money Recourse Debt unless resulting solely from the
exercise of the one-year extension options existing under and pursuant to the
terms of the Knickerbocker Loan Agreements as in effect on the Amendment No. 1
Effective Date; provided that in no event shall any such exercise of such
extension options increase the amount of Indebtedness outstanding thereunder),
and (iii) guarantees of the foregoing clauses (i) and (ii).

 

(c)   Restrictions on Intercompany Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to:  (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor, the
Borrower or any other Subsidiary; (c) make loans or advances to the Parent
Guarantor, the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) — (d) those encumbrances
or restrictions (A) contained in any Loan Document, (B) contained in any
agreements relating to the sale of a Subsidiary (other than the Borrower) or the
assets of such Subsidiary pending such sale, or relating to Indebtedness secured
by a Lien on assets that the Borrower or such Subsidiary may create, incur,
assume, or permit or suffer to exist under Section 10.2.(a)(i), provided that in
any such case the encumbrances and restrictions apply only to the Subsidiary or
the assets that are the subject of such sale or Lien, as the case may be,
(C) contained in the organizational documents or other agreements binding on or
applicable to any Excluded Subsidiary or any Subsidiary that is not a Wholly
Owned Subsidiary (but only to the extent such encumbrance or restriction covers
any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary), (D) imposed by Applicable Law, or (E) contained in an agreement
that governs an Investment in an Unconsolidated Affiliate (but only to the
extent such encumbrance or restriction applies to any Equity Interest in such
Unconsolidated Affiliate), (F) those encumbrances or restrictions contained in
any agreement that evidences Unsecured Indebtedness containing encumbrances or
restrictions on the actions described above that are substantially similar to,
or, taken as a whole, not more restrictive than, those contained in the Loan
Documents (as determined in good faith by the Parent Guarantor and the Borrower)
(including, without limitation, the Seven-Year Term Loan Agreement and the
Capital One Term Loan Agreement) or (G) Permitted Transfer Restrictions, and
(ii) with respect to clause (d), customary provisions restricting assignment of
any agreement entered into by the Parent Guarantor, the Borrower, any other Loan
Party or any of their Subsidiaries in the ordinary course of business.

 

(d)         Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey,

 

124

--------------------------------------------------------------------------------


 

sell, lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; provided, however, that:

 

A.                            any Subsidiary (other than the Borrower) may merge
(A) with any other Subsidiary so long as in the case of any such merger
involving a Loan Party, after giving effect to such merger, the Borrower is in
compliance with the requirements of Section 8.14.(b) and (B) with the Borrower
or the Parent Guarantor so long as the Borrower or Parent Guarantor, as
applicable, is the surviving entity; provided that, no Subsidiary other than an
Excluded FelCor Subsidiary shall merge (other than to consummate the FelCor
Acquisition) with an Excluded FelCor Subsidiary if the surviving entity remains
or becomes an Excluded FelCor Subsidiary after giving effect to such merger;

 

B.                            (A) any Subsidiary (other than the Borrower) may
sell, transfer or dispose of its assets to a Loan Party or a Non-Loan Party BB
Property Subsidiary, and (B) any Subsidiary that is not a Loan Party or a
Non-Loan Party BB Property Subsidiary may sell, transfer or dispose of its
assets to any other Subsidiary that is not a Loan Party or a Non-Loan Party BB
Property Subsidiary; provided that, no Subsidiary other than an Excluded FelCor
Subsidiary shall sell, transfer or dispose of assets to an Excluded FelCor
Subsidiary other than Investments permitted by Section 10.2.(b);

 

C.                            a Loan Party (other than the Parent Guarantor, the
Borrower, any Loan Party or any Non-Loan Party BB Property Subsidiary which
directly or indirectly owns in fee simple a Borrowing Base Property, or is party
to a Qualified Ground Lease in respect thereof) and any other Subsidiary that is
not (and is not required to be) a Subsidiary Guarantor or is not a Non-Loan
Party BB Property Subsidiary may convey, sell, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business or assets, or the capital stock of or other Equity Interests in any
of its Subsidiaries in a manner otherwise permitted by this Section 10.4., and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;D.                            any Subsidiary that (A) does
not directly or indirectly own a Borrowing Base Property or (B) ceases to own
any operating assets or conduct any business may liquidate, wind-up or dissolve
itself;

 

E.                            any Loan Party and any other Subsidiary may
acquire or sell or otherwise transfer (including by way of deed in lieu of
foreclosure) any direct or indirect interest in Hotel Properties and any other
assets (including pursuant to a merger or consolidation), provided that (A) the
same would not result in a Default or Event of Default, (B) a Borrowing Base
Property may not be sold, transferred or otherwise disposed of (including
pursuant to a merger or consolidation) unless the removal thereof from the
Unencumbered Pool is permitted under Section 4.3. and, (C) in the case of any
such acquisition pursuant to a merger or consolidation involving the Borrower,
any Loan Party

 

125

--------------------------------------------------------------------------------


 

or a Non-Loan Party BB Property Subsidiary, after giving effect to such merger
or consolidation, the Borrower, such Loan Party or such Non-Loan Party BB
Property Subsidiary is the surviving entity; andprovided that no Subsidiary
other than an Excluded FelCor Subsidiary shall merge (other than to consummate
the FelCor Acquisition) with an Excluded FelCor Subsidiary if the surviving
entity remains or becomes an Excluded FelCor Subsidiary after giving effect to
such merger, and (D) no Loan Party or other Subsidiary other than an Excluded
FelCor Subsidiary may sell, transfer or dispose of assets to an Excluded FelCor
Subsidiary (and no Excluded FelCor Subsidiary shall acquire any such assets)
other than Investments permitted by Section 10.2.(b); and

 

F.                                                                                     
the Loan Parties and the other Subsidiaries may lease, sublease or license their
respective assets, as lessor, licensor or sublessor (as the case may be), in the
ordinary course of their business.

 

(e)          Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.

 

(f)           Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

(g)          Modifications of Organizational Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, amend, supplement,
restate or otherwise modify its articles of incorporation, declaration of trust,
partnership agreement, certificate of formation, operating agreement, by-laws or
other organizational documents without the prior written consent of the
Administrative Agent if such amendment, supplement, restatement or other
modification (i) is adverse to the interests of the Administrative Agent, the
Issuing Banks or the Lenders in any material respect or (ii) could reasonably be
expected to have a Material Adverse Effect.

 

(h)         Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) as set forth on
Schedule 7.1.(s), (b) Restricted Payments permitted under Section 10.1.(h),
(c) transactions permitted by Section 10.1.(i)(iii)constituting Investments by
the Parent Guarantor or any Subsidiary in any Unconsolidated Affiliate that are
not otherwise prohibited under the Loan Documents, or (d) transactions upon fair
and reasonable terms which are no less favorable to the Borrower, such

 

126

--------------------------------------------------------------------------------


 

Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule 7.1.(s) if a Default or Event of Default exists or would result
therefrom.

 

(i)             Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

(j)            Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent
Guarantor, the Borrower, any other Loan Party or other Subsidiary.

 

22.       DEFAULT

 

(a)         Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(i)                                     Default in Payment.  (i) The Borrower
shall fail to pay when due under this Agreement or any other Loan Document
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or (ii) the Borrower or any other Loan Party
shall fail to pay interest on the Loans or any of the other payment Obligations
owing by the Borrower or any other Loan Party under this Agreement, any other
Loan Document or the Fee Letters, within five (5) Business Days of the date when
due.

 

(ii)                                  Default in Performance.

 

A.                                                                                   
Any Loan Party shall fail to perform or observe any term, covenant, condition or
agreement on its part to be performed or observed and contained in
Section 8.1.(i) (with respect to the Borrower and the Parent Guarantor),
Section 8.8.(b), Section 9.4.(l) or Article X.;

 

127

--------------------------------------------------------------------------------


 

B.                                                                                   
Any Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 9.1., 9.2., 9.3. or 9.4. (d), (i), (j), (k), (n),
(p) or (q) and such failure shall continue for a period of five (5) Business
Days after the earlier of (x) the date upon which the Borrower obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Administrative Agent; or

 

C.                                                                                   
Any Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and such failure shall
continue for a period of thirty (30) days after the earlier of (x) the date upon
which the Borrower obtains knowledge of such failure or (y) the date upon which
the Borrower has received written notice of such failure from the Administrative
Agent.

 

(iii)                               Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading, in
any material respect when furnished or made or deemed made.

 

(iv)          Indebtedness Cross-Default.  There shall occur (i) any default,
event or condition resulting in (or, if all applicable notice and grace periods
have expired, permitting the) acceleration, mandatory repurchase or mandatory
prepayment (other than as a result of customary non-default events, such as
mandatory prepayments triggered by asset sales or casualty events) of, or any
failure to pay at maturity, the Existing Secured FelCor Bonds, the Existing
Unsecured FelCor Bonds or any other Indebtedness (other than the Obligations and
Nonrecourse Indebtedness) of the Borrower, any Guarantor or any of their
Subsidiaries, in each case, in excess of $30,000,000 in the aggregate, (ii) any
default, event or condition resulting in the acceleration, mandatory repurchase
or mandatory prepayment (other than as a result of customary non-default events,
such as mandatory prepayments triggered by asset sales or casualty events) of,
or any failure to pay at maturity, Nonrecourse Indebtedness (other than the
Nonrecourse Indebtedness described on Schedule 11.1.(d)) of the Borrower, any
Guarantor or any of their Subsidiaries in a principal amount at any time
outstanding in excess of 7.5% of Total Asset Value in the aggregate or (iii) any
default by the Borrower, any Guarantor or any of their Subsidiaries in, or
resulting in, the payment of amounts in excess of $30,000,000 in the aggregate
in respect of Derivatives Contracts.

 

(v)                                 Voluntary Bankruptcy Proceeding.  Any Loan
Party, any Non-Loan Party BB Property Subsidiary or any other Subsidiary or
Subsidiaries (other than any Subsidiary obligated on the Nonrecourse
Indebtedness described on Schedule 11.1.(d)) to which more than 7.5% of Total
Asset Value in the aggregate is attributable shall: (i) commence a voluntary
case under any Debtor Relief Law; (ii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under any Debtor Relief Law or consent to any proceeding or action
described in the immediately following subsection (f); (iii) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its

 

128

--------------------------------------------------------------------------------


 

property, domestic or foreign; (iv) admit in writing its inability to pay its
debts as they become due; (v) make a general assignment for the benefit of
creditors; (vi) make a conveyance fraudulent as to creditors under any
Applicable Law; or (vii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(vi)                              Involuntary Bankruptcy Proceeding.  A case or
other proceeding shall be commenced against any Loan Party, any Non-Loan Party
BB Property Subsidiary or any other Subsidiary or Subsidiaries (other than any
Subsidiary obligated on the Nonrecourse Indebtedness described on Schedule
11.1.(d)) to which more than 7.5% of Total Asset Value in the aggregate is
attributable in any court of competent jurisdiction seeking:  (i) relief under
any Debtor Relief Law; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive calendar days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any Debtor Relief Law) shall be entered.

 

(vii)         Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or any Fee Letter (except for (i) release of a Subsidiary Guarantor or
Collateral pursuant to Section 8.14.(c) or 8.15., (ii) termination of the
Revolving Credit Commitments in accordance with Section 2.12. and
(iii) termination of any Loan Document in accordance with its terms) or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Fee Letter.

 

(viii)                        Judgment.  A judgment or order for the payment of
money shall be entered against any Loan Party or any Subsidiary by any court or
other tribunal and (i) such judgment or order shall continue for a period of
sixty (60) days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) (i) exceeds, individually or
together with all other such unsatisfied judgments or orders entered against the
Loan Parties and Non-Loan Party BB Property Subsidiaries, $30,000,000 or
(ii) individually or together with all other such unsatisfied judgments or
orders entered against other Subsidiaries (other than any Subsidiary obligated
on the Nonrecourse Indebtedness described on Schedule 11.1.(d)), an amount equal
to 7.5% of Total Asset Value or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(ix)                              Attachment.  A warrant, writ of attachment,
execution or similar process shall be issued against any property of any Loan
Party or any Subsidiary, which exceeds, (i) individually or together with all
other such warrants, writs, executions and processes issued against the Loan
Parties and Non-Loan Party BB Property Subsidiaries, $30,000,000 or
(ii) individually or together with all other such warrants, writs, executions
and processes issued against other Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1.(d)), an
amount equal to 7.5% of Total Asset Value, and such warrant, writ, execution or
process shall not be paid, discharged, vacated, stayed or bonded for a period of
sixty (60) days.

 

129

--------------------------------------------------------------------------------


 

(x)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $10,000,00020,000,000 which it
shall have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur withdrawal liability or a current payment obligation in excess of
$10,000,00020,000,000.

 

(xi)                              Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(xii)                           Change of Control/Change in Management.

 

A.                                                                                   
During any period of twelve (12) consecutive months ending on each anniversary
of the Agreement Date, individuals who at the beginning of any such 12-month
period constituted the Board of Trustees of the Parent Guarantor (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Parent Guarantor was approved by a vote of a majority
of the trustees then still in office who were either trustees at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of Trustees
of the Parent Guarantor then in office;

 

B.                                                                                   
Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Parent Guarantor;

 

C.                                                                                   
The Parent Guarantor shall cease to own and control, directly or indirectly, at
least a majority of the outstanding Equity Interests of the Borrower; or

 

D.                                                                                   
The Parent Guarantor or a wholly-owned Subsidiary of the Parent Guarantor shall
cease to be the sole general partner of the Borrower or shall cease to have the
sole and exclusive power to exercise all management and control over the
Borrower.

 

(m)          Collateral Documents.  Any Collateral Document shall for any reason
fail to create a valid and perfected security interest in any portion of the
Collateral purported to be covered thereby, with the priority required by the
applicable Collateral Document, except as (i) permitted by the terms of any Loan
Document or (ii) as a result of the release of such security interest in
accordance with the terms of any Loan Document.

 

130

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of (i) the inclusion of any
Hotel Property in the Unencumbered Pool at any particular time of reference, or
(ii) the failure to make any Subsidiary described in clause (a)(i) or (a)(ii) in
the definition of “Subsidiary Guarantors”Section 8.14. a Subsidiary Guarantor (a
“Joinder Default”), or (iii) the failure to pledge the Equity Interests (other
than Excluded Pledged Collateral) in any Pledged Subsidiary pursuant to
Section 8.14.(c) (a “Pledge Default”), if such Default or Event of Default is
capable of being cured solely by the exclusion of such Hotel Property from the
Unencumbered Pool, or in the case of a Joinder Default, by making such
Subsidiary a Subsidiary Guarantor pursuant to the terms of Section 8.14., or in
the case of a Pledge Default, by pledging the Equity Interests (other than
Excluded Pledged Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c), the Borrower shall be permitted a period not to exceed fifteen
(15) days from the earlier of (x) the date upon which a Responsible Officer of
the Borrower obtains knowledge of such Default or Event of Default (as
applicable) or (y) the date upon which the Borrower has received written notice
of such Default or Event of Default from the Administrative Agent to remove such
Hotel Property from the Unencumbered Pool in accordance with, and subject to,
Section 4.3. (or in the case of a Joinder Default, to make such Subsidiary a
Subsidiary Guarantor pursuant to the terms of Section 8.14. or in the case of a
Pledge Default, to pledge the Equity Interests (other than Excluded Pledged
Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c)).

 

(b)         Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(i)                                     Acceleration; Termination of Facilities.

 

A.                                                                                   
Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A)  the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Revolving Credit Commitments and the Swingline
Commitments, the obligation of the Lenders to make Loans hereunder, and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

B.                                                                                   
Optional.  If any other Event of Default shall exist, the Administrative Agent
may, and at the direction of the Requisite Lenders shall:  (1) declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit

 

131

--------------------------------------------------------------------------------


 

Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) terminate the Revolving Credit Commitments, the Swingline
Commitments, the obligation of the Lenders to make Loans hereunder and the
obligation of the Issuing Banks to issue Letters of Credit hereunder.  If the
Administrative Agent has exercised any of the rights provided under the
preceding sentence, each Swingline Lender shall:  (x) declare the principal of,
and accrued interest on, the Swingline Loans and the Swingline Notes at the time
outstanding, and all of the other Obligations owing to such Swingline Lender, to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower on behalf of itself and the
other Loan Parties and (y) terminate its Swingline Commitment and the obligation
of such Swingline Lender to make Swingline Loans.

 

(ii)                                  Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(iii)                               Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(iv)                              Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, in each case, in accordance with the terms thereof,
(b) to determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set-off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider and (d) to prosecute any legal action
against the Borrower to enforce or collect net amounts owing to such Specified
Derivatives Provider pursuant to any Specified Derivatives Contract.

 

(c)          Intentionally Omitted.

 

(d)         Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan

 

132

--------------------------------------------------------------------------------


 

Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to the Administrative Agent and/or any Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider or the Administrative Agent and/or any
Issuing Bank and/or any Lender and/or any Specified Derivatives Provider enforce
their security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

(e)          Allocation of Proceeds.

 

(i)                                     Any payment required to be made by the
Borrower pursuant to Section 2.8.(b)(i) shall be applied in the following order
and priority:

 

First, to payment of interest on Swingline Loans until paid in full;

 

Second, to payment of interest on all Revolving Credit Loans, for the ratable
benefit of the Revolving Credit Lenders, until paid in full;

 

Third, to payment of principal on Swingline Loans until paid in full;

 

Fourth, to payment of principal of all Revolving Credit Loans to be applied for
the ratable benefit of the Revolving Credit Lenders until paid in full; and

 

Fifth, to amounts to be deposited into the Letter of Credit Collateral Account
in respect of Letters of Credit.

 

(ii)                                  If an Event of Default exists and maturity
of any of the Obligations has been accelerated or the Revolving Credit Maturity
Date or either Term Loan Maturity Date has occurred, all payments received by
the Administrative Agent under any of the Loan Documents (or by any Lender as
the result of the exercise of rights under Section 13.4.), in respect of any
Guaranteed Obligations shall be applied in the following order and priority:

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and each Swingline Lender in its capacity as such, ratably
among the Administrative Agent, each Issuing Bank and each Swingline Lender in
proportion to the respective amounts described in this clause payable to them;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

 

133

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause payable to them;

 

Fifth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

 

Sixth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

Seventh, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

(n)           Any payment required to be made by the Borrower pursuant to
Section 2.8.(b)(iii) shall be applied pro rata among the Facilities and the
aggregate outstanding principal amount under the Pari Passu Debt to the extent
required to reduce the Leverage Ratio to or below 6.50 to 1.00 on a pro forma
basis after taking into account any additional optional prepayments made
pursuant to Section 2.8.(a).  The aggregate Revolving Credit Commitments will be
temporarily reduced on a dollar-for-dollar basis by the respective amounts of
such portion of the mandatory prepayments that were applied to the prepayment of
the Revolving Credit Loans until the next Prepayment Provisions Termination
Date; provided, however, that, with respect to any Net Proceeds from asset sales
applied as a prepayment by the Borrower prior to the end of the applicable
Reinvestment Period for such Net Proceeds, the Borrower may apply such Net
Proceeds to prepay (including a partial prepayment of) any of the Facilities or
the outstanding principal amount of any Pari Passu Debt in such manner as it may
designate; provided, further, that such temporary reduction of the Revolving
Credit Commitments shall be automatically terminated as of such Prepayment
Provisions Termination Date.  For the avoidance of doubt, to the extent that any
voluntary or mandatory prepayment has the effect of reducing the Leverage Ratio
to or below 6.50 to 1.00 on a pro forma basis, the mandatory prepayment
provisions applicable following a Collateral Trigger Date shall terminate (the
earlier of such date and the Collateral Release Date, the “Prepayment Provisions
Termination Date”). During a Prepayment Period, the Borrower shall not be
permitted to request any Revolving Credit Loans that would cause the aggregate
Revolving Credit Exposure to exceed the aggregate amount of the Revolving Credit
Commitments (after accounting for any temporary reductions to availability
pursuant to this Section 11.5.(c)).

 

134

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.

 

(f)    Letter of Credit Collateral Account.

 

(i)            As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Revolving Credit Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account established pursuant to the requirements of Section 2.14. or
Section 3.9. (as applicable) and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Administrative Agent as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section, Section 2.14 or Section 3.9. (as applicable).

 

(ii)           Amounts on deposit in the Letter of Credit Collateral Account
shall not be invested without the consent of the Borrower and shall only be
invested in Cash Equivalents approved by Administrative Agent in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(iii)          If a Drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
Drawing.

 

(iv)          If an Event of Default exists, the Administrative Agent, if
instructed by the Requisite Lenders, shall at any time and from time to time
elect to liquidate any such investments and reinvestments and apply the proceeds
thereof to the Letter of Credit Collateral

 

135

--------------------------------------------------------------------------------


 

Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.

 

(v)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Letter of
Credit Collateral Account (excepting amounts deposited pursuant to clause fifth
of Section 3.9.(b)) as exceed the aggregate amount of Letter of Credit
Liabilities at such time. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account (excepting amounts deposited pursuant to
clause fifth of Section 3.9.(b), which shall be applied as provided in
Section 3.9.(b)).

 

(vi)          The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

(g)   Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

(h)   Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the

 

136

--------------------------------------------------------------------------------


 

applicable Post-Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall have any liability or responsibility whatsoever for the performance of any
obligation of the Borrower under this Agreement or any other Loan Document.

 

(i)    Rights Cumulative.

 

(i)            Generally.  The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders under this Agreement and each of the other
Loan Documents and of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(ii)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or any Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or as a Swingline Lender, as the case may be) hereunder, under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.4. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI. and (y) in addition to the matters
set forth in clauses (ii), (iii), (iv) and (v) of the preceding proviso and
subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or adopt on behalf of any
Lender, any Issuing Bank or any Swingline Lender any plan of reorganization,
arrangement, adjustment or composition under any Debtor Relief Law affecting the
Obligations or the rights of any Lender, any Issuing Bank or any Swingline
Lender or to authorize the Administrative Agent to vote in respect of any claim
of any Lender, any Issuing Bank or any Swingline Lender in any such proceeding
under any Debtor Relief Law.

 

137

--------------------------------------------------------------------------------


 

23.  THE ADMINISTRATIVE AGENT

 

(a)   Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  In furtherance of the foregoing, and not in limitation, each of
the Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements, collateral agency agreements and Collateral Documents
acceptable to the Administrative Agent in its reasonable discretion with parties
to any Pari Passu Debt, including (if applicable) for the purpose of acting as
collateral agent for the Secured Parties and the parties to such Pari Passu Debt
(and each reference to the Administrative Agent in this Article XII shall be
deemed to include a reference to the Administrative Agent acting in such
capacity, if applicable). Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein.  Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX. that the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in

 

138

--------------------------------------------------------------------------------


 

limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.  The Lenders
hereby authorize the Administrative Agent to release any Guarantor from the
Guaranty (i) in the case of a Subsidiary Guarantor, upon satisfaction of the
conditions to release set forth in Section 8.14. or Section 8.15.; (ii) if
approved, authorized or ratified in writing by the Requisite Lenders or all of
the Lenders hereunder, as required under the circumstances; or (iii) upon the
termination of this Agreement in accordance with the provisions of
Section 13.11.  In connection with any such release of a Guarantor pursuant to
the preceding sentence, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release (any execution and
delivery of such documents being without recourse to or warranty by the
Administrative Agent).

 

(b)   Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers.  Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract or otherwise without
having to account for the same to the Issuing Banks, the other Lenders or any
Specified Derivatives Providers.  The Issuing Banks and the Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

(c)   Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall

 

139

--------------------------------------------------------------------------------


 

otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.  Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

(d)   Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

(e)   Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment.  Without limiting the
generality of the foregoing, the Administrative Agent:  may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties:  (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness,

 

140

--------------------------------------------------------------------------------


 

sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders and the Issuing Banks in any such collateral;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

(f)    Indemnification of Administrative Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limiting the generality of the foregoing, each Lender agrees
to reimburse the Administrative Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out of pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the

 

141

--------------------------------------------------------------------------------


 

Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

(g)   Lender Credit Decision, Etc.

 

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and each Issuing Bank acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

 

142

--------------------------------------------------------------------------------


 

(h)   Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as Administrative Agent by
all of the Lenders (other than the Lender then acting as Administrative Agent)
and, provided no Default or Event of Default exists, the Borrower upon 30 days’
prior written notice if the Administrative Agent (i) is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed.  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and
each Issuing Bank directly, until such time as a successor Administrative Agent
has been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank and as a
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”), which resignation shall be effective upon the agreement of
the Lender that is the successor Administrative Agent (or another Lender
approved by the Borrower, which approval shall not be unreasonably withheld) to
assume the Swingline Commitment and the rights and obligations of an Issuing
Bank hereunder.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder and the assumption of the Swingline Commitment
and the rights and obligations of an Issuing Bank hereunder by the Lender that
is the successor Administrative Agent (or another Lender approved by the
Borrower as provided above) (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and a Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor applicable Issuing
Bank shall issue letters of credit in substitution for all Letters of Credit
issued by the Resigning Lender

 

143

--------------------------------------------------------------------------------


 

as an Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit.  After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

(i)             Titled Agents.

 

The Syndication Agents and Documentation Agents, in such respective capacities,
assume no responsibility or obligation hereunder, including, without limitation,
for servicing, enforcement or collection of any of the Loans, nor any duties as
an agent hereunder for the Lenders.  The titles given to the Syndication Agents
and Documentation Agents are solely honorific and imply no fiduciary
responsibility on the part of the Syndication Agents or Documentation Agents to
the Administrative Agent, any Lender, the Borrower or any other Loan Party and
the use of such titles does not impose on the Syndication Agents or
Documentation Agents any duties or obligations greater than those of any other
Lender or entitle the Syndication Agents or Documentation Agents to any rights
other than those to which any other Lender is entitled.

 

(j)            Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XII. to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Specified Derivatives Contracts unless the
Administrative Agent has received written notice of such Specified Derivatives
Contracts, together with such supporting documentation as the Administrative
Agent may request, from the applicable Specified Derivatives Provider.

 

24.       MISCELLANEOUS

 

(a)         Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.

3 Bethesda Metro Center

 

144

--------------------------------------------------------------------------------


 

Suite 1000

Bethesda, MD  20814

Attention:  Leslie D. Hale, Chief Financial Officer

Telecopy Number:       (301) 280-7714

Telephone Number:     (301) 280-7750

 

If to the Parent Guarantor:

 

RLJ Lodging Trust

3 Bethesda Metro Center

Suite 1000

Bethesda, MD  20814

Attention:  Leslie D. Hale, Chief Financial Officer

Telecopy Number:       (301) 280-7714

Telephone Number:     (301) 280-7750

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street N.W.

Suite 550

Washington, DC  20006

Attn:  Mark Monahan

Telecopier:       (202) 429-2589

Telephone:       (202) 303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attn:  Rhonda Friedly

Telecopier:       (949) 851-9728

Telephone:       (949) 251-4383

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.

608 2nd Avenue S., 11th Floor

Minneapolis, MN  55402

Attention:  Manager (AU#0080703)

 

145

--------------------------------------------------------------------------------


 

If to the Issuing Banks:

 

Wells Fargo Bank, N.A.

U.S. TRADE SERVICES – STANDBY LETTERS OF CREDIT

MAC A0195-212

One Front Street, 21st Floor

San Francisco, CA  94111

Letter of Credit Number [Appropriate number to be filled in (as applicable)]

Phone: 1(800)798-2815 Option 1

E-mail: sftrade@wellsfargo.com

 

Bank of America, N.A.

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Attention: Global Trade Operations

Phone: 1.800.370.7519 and choose Trade product

opt. #1

Fax: 1. 800.755.8743

Email: scranton_standby_lc@bankofamerica.com

 

With a copy to:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-64-01

Dallas, TX 75202-3714

Attention: Alexandra Trevizo

Phone: (214) 209-3755

Fax: (214) 530-3226

Email: alexandra.trevizo@baml.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attn:  Rhonda Friedly

Telecopier:       (949) 851-9728

Telephone:       (949) 251-4383

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender

 

146

--------------------------------------------------------------------------------


 

or an Issuing Bank shall only be required to give notice of any such other
address to the Administrative Agent and the Borrower.  All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 9.5. to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II. shall be
effective only when actually received.  None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder.  Failure of
a Person designated to receive a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.

 

(b)         Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any notice given by the
Borrower under Section 2.16.(a), whether or not the requested increase is
actually effected), and the consummation of the transactions contemplated
thereby, including the reasonable and documented out-of-pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in the Unencumbered Pool and the determination or confirmation that Properties
satisfy the requirements of Section 4.2. (including, without limitation, the
costs of any UCC searches and other reasonable lien searches) and the the
definition of Eligible Properties and the Administrative Agent’s other
activities under Article IV., including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) without duplication of the provisions of
Section 3.5.(c), to pay to each Issuing Bank all reasonable and documented
out-of-pocket costs and expenses incurred by such Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (c) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letters, including the reasonable and
out-of-pocket fees and disbursements of their respective counsel and (d) to the
extent not already covered by any of the

 

147

--------------------------------------------------------------------------------


 

preceding subsections, to pay the fees and disbursements of counsel to the
Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, such Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1.(e) or 11.1.(f), including,
without limitation, (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor in possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  Notwithstanding the
foregoing, the obligation to reimburse the Lenders and the Issuing Banks for
fees and expenses of counsel in connection with the matters described in items
(c) and (d) above shall be limited to (x) one law firm for the Administrative
Agent, (y) one other law firm retained by the Requisite Lenders, together with
(in the case of (x) and (y), as applicable) one additional counsel in each
applicable jurisdiction, and (z) in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Lenders that are similarly
situated in each relevant jurisdiction.

 

(c)          Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or
enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes or any of the other Loan Documents or the perfection of any
rights or Liens under this Agreement, the Notes or any of the other Loan
Documents.

 

(d)         Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, each Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without prior notice to the Parent Guarantor or the
Borrower or any other Person, any such notice being hereby expressly waived, but
in the case of a Lender, an Issuing Bank or a Participant subject to receipt of
the prior written consent of the Administrative Agent and the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, such Participant or any Affiliate of the
Administrative Agent, such Issuing Bank or such Lender, to or for the credit or
the account of the Parent Guarantor or the Borrower against and on account of
any of the Obligations, irrespective of whether or not any or all of the Loans
and all other Obligations have been declared to be, or have otherwise become,
due and payable as permitted by Section 11.2., and although such Obligations
shall be contingent or

 

148

--------------------------------------------------------------------------------


 

unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

(e)          Litigation; Jurisdiction; Other Matters; Waivers.

 

(i)            EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT GUARANTORPARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK, THE PARENT
GUARANTORPARENT GUARANTOR AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED HEREUNDER OF THEREUNDER OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE PARENT GUARANTORPARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE ARISING OUT OF THIS
AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED HEREUNDER OR THEREUNDER.

 

(ii)           EACH OF THE PARENT GUARANTORPARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
OR AMONG THE PARENT GUARANTORPARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY
TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR THE FEE LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL.  THE PARENT GUARANTORPARENT GUARANTOR, THE BORROWER, EACH ISSUING
BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH OF THE
PARENT

 

149

--------------------------------------------------------------------------------


 

GUARANTORPARENT GUARANTOR AND THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES
THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES
PROVIDED FOR HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(iii)                               THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

(f)           Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.  The parties hereby agree that MLPF&S in its capacity as an
Arranger and joint bookrunner may, without notice to the Borrower, assign its
rights and obligations in such capacities under this Agreement to any other
registered broker—dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s

 

150

--------------------------------------------------------------------------------


 

or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an  assigning Revolving Credit Lender’s Revolving Credit
Commitment and/or the Loans at the time owing to it, or in the case of an
assignment of the entire remaining amount of an assigning Term Loan Lender’s
Term Loans at the time owing to it, or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, and the principal outstanding balance of the Term Loan subject to
such assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000 in the case of any assignment
of a Revolving Credit Commitment and $10,000,000 in the case of any assignment
in respect of a Term Loan, unless each of the Administrative Agent and the
Borrower otherwise consents in its sole discretion; provided, however, that if,
after giving effect to such assignment, the amount of the Revolving Credit
Commitment held by such assigning Lender or the outstanding principal balance of
the Loans of such assigning Lender, as applicable, would be less than
$10,000,000 in the case of a Revolving Credit Commitment or Revolving Credit
Loans or $10,000,000 in the case of a Term Loan, then such assigning Lender
shall assign the entire amount of its Revolving Credit Commitment and the Loans
at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

151

--------------------------------------------------------------------------------


 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed (it being agreed that the Borrower’s
withholding of consent to an assignment that would result in (i) the Borrower’s
having to pay amounts under Section 3.10. as a result of the admission of an
assignee or (ii) the admission of an assignee that refuses to receive
confidential information subject to the confidentiality requirements set forth
herein shall in each case be deemed to be reasonable)) shall be required unless
(x) a Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Credit Commitment if such assignment
is to a Person that is not already a Lender with a Revolving Credit Commitment,
an Affiliate of such a Lender or an Approved Fund with respect to such a Lender
or (y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(C)                               the consent of each Issuing Bank and each
Swingline Lender shall be required for any assignment in respect of a Revolving
Credit Commitment.

 

(iv)                              Assignment and Acceptance; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 (or $7,500 in the event that such transferor Lender is a Defaulting
Lender) for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that (i) to the extent requested by the
assignee or transferor Lender, new Notes are issued to the assignee and such
transferor Lender, as appropriate and (ii) any Notes held by the transferor
Lender are promptly returned to the Borrower for cancellation (and, to the
extent not so returned, the Borrower shall be entitled to receive a customary
indemnity agreement of the type described in Section 2.11.(c)(ii)(A) from such
transferor Lender).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

152

--------------------------------------------------------------------------------


 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of

 

153

--------------------------------------------------------------------------------

 


 

the Lenders, and the Revolving Credit Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Except as otherwise provided in Section 13.4.
or as otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Revolving Credit Commitment, (x) extend the date on which any
scheduled payment of principal on the Loans or portions thereof owing to such
Lender is to be made, (y) reduce the rate at which interest is payable thereon
(other than a waiver of default interest and changes in calculation of the
Leverage Ratio that may indirectly affect pricing) or (z) release all or
substantially all of the SubsidiaryCollateral (except as contemplated by
Sections 8.14. or 8.15.) or all or substantially all of the Guarantors from
their obligations under the Guaranty (except as contemplated by
Sections 8.14.(c) or 8.15.) or release the Parent Guarantor from its obligations
under the Guaranty, in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation.  The Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.9.(h) or 5.6. as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.9.(h) or 5.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.4. as though it were a Lender;

 

154

--------------------------------------------------------------------------------


 

provided that such Participant agrees to be subject to Section 3.3. as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

(g)          Amendments and Waivers.

 

(i)                                     Generally.  Except as otherwise
expressly provided in this Agreement, (i) any consent or approval required or
permitted by this Agreement or in any Loan Document to be given by the Lenders
may be given, (ii) any term of this Agreement or of any other Loan Document may
be amended, (iii) the performance or observance by the Borrower or any other
Loan Party of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the

 

155

--------------------------------------------------------------------------------


 

Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto. Subject to the
immediately following subsection (e), any term of this Agreement or of any other
Loan Document relating solely to the rights or obligations of the Revolving
Credit Lenders, and not any other Lenders, may be amended, and the performance
or observance by the Borrower or any other Loan Party or any Subsidiary of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Requisite Revolving Credit Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto). 
Subject to the immediately following subsection (e), any term of this Agreement
or of any other Loan Document relating solely to the rights or obligations of
any Term Loan Lenders in respect of any Term Loan Facility, and not any other
Lenders, may be amended, and the performance or observance by the Borrower or
any other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Loan Lenders
under such Term Loan Facility (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party a party thereto). 
Notwithstanding anything to the contrary contained in this Section, the Fee
Letters may only be amended, and the performance or observance by any Loan Party
thereunder may only be waived, in a writing executed by the parties thereto.

 

(ii)                                  Additional Lender Consents. 
Notwithstanding the foregoing, no amendment, waiver or consent shall do any of
the following:

 

A.                            increase (, extend or reinstate) the Revolving
Credit Commitments of any Lender (other than pursuant to Section 2.13.) or
subject any Lenders to any additional obligations without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 6.1. or 6.2. or of any Default or Event of
Default and the forbearance with respect to such Default or Event of Default is
not considered an increase in, or extension or reinstatement of, the Revolving
Credit Commitments of any Lenders);

 

B.                            reduce the principal of, or interest rates that
have accrued or that will be charged on the outstanding principal amount of, any
Loans or other Obligations (other than a waiver of default interest and changes
in calculation of the Leverage Ratio that may indirectly affect pricing) without
the written consent of each Lender directly and adversely affected thereby;
provided, however, that only the written consent of the Requisite Lenders shall
be required (x) for the waiver of interest payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate” and (y) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

C.                            reduce the amount of any Fees payable to any
Lender without the written consent of such Lender; provided, however, that only
the consent of the Requisite Lenders shall be necessary to amend any financial
covenant hereunder (or any defined

 

156

--------------------------------------------------------------------------------


 

term used therein) even if the effect of such amendment would be to reduce any
Fee payable based on such financial covenant;

 

D.                                                                                   
modify the definition of “Revolving Credit Maturity Date” or otherwise postpone
any date on which a scheduled payment of principal of any Revolving Loans, Fees
payable to the Revolving Credit Lenders or any other Obligations owing to the
Revolving Credit Lenders, or extend the expiration date of any Letter of Credit
beyond the Revolving Credit Maturity Date (except in accordance with
Section 2.13.), in each case, without the written consent of each Revolving
Credit Lender directly and adversely affected thereby;

 

E.                                                                                    
modify the definition of “Term Loan Maturity Date”, “Tranche A-1 Term Loan
Maturity Date”, or otherwise postpone any date on which a scheduled payment of
principal of any Tranche A-1 Term Loans, Fees payable to any Tranche A-1 Term
Loan Lenders or any other Obligations owing to any Tranche A-1 Term Loan Lenders
(excluding mandatory prepayments, if any), in each case, without the written
consent of each Tranche A-1 Term Loan Lender directly and adversely affected
thereby;

 

F.                                                                                     
modify the definition of “Term Loan Maturity Date”, “Tranche A-2 Term Loan
Maturity Date”, or otherwise postpone any date on which a scheduled payment of
principal of any Tranche A-2 Term Loans, Fees payable to any Tranche A-2 Term
Loan Lenders or any other Obligations owing to any Tranche A-2 Term Loan Lenders
(excluding mandatory prepayments, if any), in each case, without the written
consent of each Tranche A-2 Term Loan Lender directly and adversely affected
thereby;

 

G.                                                                                   
change the definition of Revolving Credit Commitment Percentage without the
written consent of each Revolving Credit Lender, or change the definition of Pro
Rata Share or amend or otherwise modify the provisions of Sections 3.2. or 11.5.
without the written consent of each Lender directly and adversely affected
thereby;

 

H.                                                                                  
amend subsection (a) or this subsection (b) of this Section 13.7. without the
written consent of each Lender directly and adversely affected thereby;

 

I.                                                                                       
modify the definition of the term “Requisite Lenders” or except as otherwise
provided in the immediately following clauses (x) and (xi), modify in any other
manner that reduces the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

 

J.                                                                                       
modify the definition of the term “Requisite Revolving Credit Lenders” or modify
in any other manner that reduces the number or percentage of the Revolving
Credit Lenders required to make any determinations or waive any rights hereunder
or to modify any provision hereof solely with respect to the Revolving Credit
Lenders without the written consent of each Revolving Credit Lender;

 

K.                                                                                   
modify the definition of the term “Requisite Term Loan Lenders” or modify in any
other manner the number or percentage of the Term Loan Lenders required to make
any determinations or waive any rights hereunder or to modify any provision

 

157

--------------------------------------------------------------------------------


 

hereof solely with respect to the Term Loans without the written consent of each
Term Loan Lender;

 

L.                            release (A) all or substantially all of the
Subsidiary Guarantors from their obligations under the Guaranty (except as
contemplated by Sections 8.14.(c) or 8.15.) or release the Parent Guarantor from
its obligations under the Guaranty, or (B) all or substantially all of the value
of the Collateral (except as contemplated by Section 8.15.), in each case
without the written consent of each Lender;

 

M.                                                                                
waive a Default or Event of Default under Section 11.1.(a) without the written
consent of each Lender directly and adversely affected thereby; or

 

N.                                                                                   
amend, or waive the Borrower’s compliance with, Section 2.15. without the
written consent of each Lender directly and adversely affected thereby.

 

(iii)                               Non-Consenting Lenders.  If any Lender (a
“Non-Consenting Lender”) does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or each Lender directly affected thereby and that has been
approved by the Requisite Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 5.6; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this subsection (c)).

 

(iv)                              Permitted Amendments.  Notwithstanding
anything to the contrary contained herein, Loan Modification Offers and
Permitted Amendments (as hereinafter defined) shall be permitted in accordance
with this subsection (d), regardless of the preceding provisions of this
Section 13.7.  The Borrower may make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
(as defined below).  Permitted Amendments shall become effective only with
respect to the Loans and Revolving Credit Commitments of the Lenders that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”). 
The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, terminate or reduce the Revolving
Credit Commitments, and/or repay or reduce any Loans, of one or more of the
Lenders that are not Accepting Lenders.  Additionally, to the extent the
Borrower has reduced the Revolving Credit Commitments and/or Loans of such
Lenders, it may request any other financial institution (with the consent of the
Administrative Agent, such consent not to be unreasonably conditioned, delayed
or withheld) to provide a commitment to make loans on the terms set forth in
such Loan Modification Offer in an amount not to exceed the amount of the
Revolving Credit Commitments or Loans reduced pursuant to the preceding
sentence.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted

 

158

--------------------------------------------------------------------------------


 

Amendment evidenced thereby and only with respect to the Loans and Revolving
Credit Commitments of the Accepting Lenders (including any amendments necessary
to treat the Loans and Revolving Credit Commitments of the Accepting Lenders as
Loans and/or Revolving Credit Commitments, it being understood that all
borrowings and repayments of Revolving Credit Loans (as applicable) will be made
pro rata between all Revolving Credit Loans and all repayments of Term Loans
will be made pro rata between all applicable Term Loans; provided that to the
extent any Permitted Amendment extends the final maturity of the Revolving
Credit Commitments or Loans of the Accepting Lenders, the applicable Loans and
related Obligations may be repaid on the Revolving Credit Maturity Date or the
applicable Term Loan Maturity Date (as applicable) on a non-ratable basis with
the applicable Revolving Credit Commitments or Loans of the Accepting Lenders. 
“Permitted Amendments” shall be an extension of the scheduled maturity of the
applicable Revolving Credit Loans and Revolving Credit Commitments and/or Term
Loans of the Accepting Lenders, together with any one or more of the following:
(i) a change in rate of interest (including a change to the Applicable Margin
and/or a provision establishing a minimum rate), premium, fees or other amount
with respect to the applicable Revolving Credit Loans and Revolving Credit
Commitments and/or Term Loans of the Accepting Lenders (in each case effective
after the scheduled maturity of the Revolving Credit Loans and/or Term Loans),
(ii) additional fees to the Accepting Lenders and (iii) such other amendments to
this Agreement and the other Loan Documents as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 

(v)                                 Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.4. or the obligations of the Swingline Lenders
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
each Swingline Lender.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Issuing Banks under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of each Issuing Bank.  Any
amendment, waiver or consent relating to Section 2.3. or the obligations of the
Issuing Banks under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of each Issuing Bank.  Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Credit Commitments of
any Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more

 

159

--------------------------------------------------------------------------------


 

adversely than other affected Lenders in any material respect shall require the
written consent of such Defaulting Lender.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

(vi)                              Technical Amendments.  Notwithstanding
anything to the contrary in this Section 13.7., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement.

 

(o)                                 Release of Collateral.  The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Liens granted to the Administrative Agent by a Loan
Party on any Collateral (i) on the date on which all of the Obligations have
been indefeasibly paid and performed in full (other than (1) contingent
indemnification obligations that have not been asserted, (2) Letters of Credit
the expiration dates of which extend beyond the Revolving Credit Maturity Date
as permitted under Section 2.3.(b) and in respect of which the Borrower has
satisfied the requirements of such Section and Section 2.14. and (3) to the
extent arrangements reasonably satisfactory to a Specified Derivatives Provider
under a Specified Derivatives Contract have been entered into, Specified
Derivatives Obligations under such Specified Derivatives Contract), (ii) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Section 11.2. or (iii) upon the occurrence of a Collateral
Release Date in accordance with the terms and conditions of Sections 8.14. and
8.15.  Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral so long as a Collateral Period is then in
effect.  The Administrative Agent agrees, and is hereby authorized by the
Lenders, promptly after the Borrower requests and at the Borrower’s sole cost
and expense, to furnish to the Borrower any release, termination or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower, and which release, termination or other agreement or
document shall be in form and substance reasonably acceptable to the
Administrative Agent, and to deliver to the Borrower any portion of such
Collateral so released that is in the Administrative Agent’s possession.

 

160

--------------------------------------------------------------------------------


 

(h)         Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners  and/or their
Affiliates.  No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

(i)             Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative
Agent, each Issuing Bank and each Lender agrees that it shall not disclose and
treat confidentially all non-public information furnished by the Borrower or on
its behalf pursuant to the requirements of this Agreement or otherwise in
connection with any requested amendment, waiver or modification of the Loan
Documents but in any event may make disclosure:  (a) to any of their respective
Affiliates (provided any such Affiliate shall agree to keep such information
confidential in accordance with the terms of this Section or terms at least as
restrictive as the terms of this Section); (b) as reasonably requested by any
bona fide Assignee, Participant or other permitted transferee in connection with
the contemplated transfer of any Revolving Credit Commitment, Loan or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) to any actual or prospective counterparty (or its advisors) to any swap or
derivatives transaction relating to the Borrower and its obligations (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section); (d) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings or as otherwise required by Applicable Law
(in which case, such Person shall, to the extent permitted by law, inform the
Borrower promptly in advance thereof); (e) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information and are or have been advised of their obligation to keep information
of this type confidential); (f) if an Event of Default exists, to any other
Person, in connection with the exercise by the Administrative Agent, the Issuing
Banks or the Lenders (or Specified Derivatives Provider) of rights hereunder or
under any of the other Loan Documents (or under any Specified Derivatives
Contract) or any action or proceeding relating to any Loan Documents (or any
Specified Derivatives Contract) or the enforcement of rights hereunder or
thereunder; (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower or any Affiliate of the Borrower;
(h) to the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to

 

161

--------------------------------------------------------------------------------


 

have jurisdiction over it; (i) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loan Documents; (k) to any other party hereto; and (kl) with
the consent of the Borrower.  Notwithstanding the foregoing, the Administrative
Agent, each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate.

 

(j)            Indemnification.

 

(i)                                     Each of the Parent Guarantor and the
Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Administrative Agent, any Affiliate of the Administrative Agent, each of the
Lenders and each Issuing Bank and their respective Related Parties (each
referred to herein as an “Indemnified Party”) from and against any and all of
the following (collectively, the “Indemnified Costs”): losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable and documented out-of-pocket fees and disbursements of one
primary counsel to the Indemnified Parties, one specialty counsel to the
Indemnified Parties in each relevant specialty, one local counsel to the
Indemnified Parties in each relevant local jurisdiction, in each case selected
by the Administrative Agent, and in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Indemnified Parties that are
similarly situated in each relevant jurisdiction, incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to:  (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
any Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Banks and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent, the Issuing Banks and the Lenders
are creditors of the Borrower and have or are alleged to have information
regarding the financial condition, strategic plans or business operations of the
Borrower and the Subsidiaries; (vii) the fact that the Administrative Agent, the
Issuing Banks and the Lenders are material creditors of the Borrower and are
alleged to influence directly or

 

162

--------------------------------------------------------------------------------


 

indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Banks or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent, any Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by OFAC; (x) the presence of any Hazardous
Materials in, on, under or around any of the Properties; or (xi) any violation
or non-compliance by the Parent Guarantor, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent Guarantor, the Borrower or their Subsidiaries (or its respective
properties) to be in compliance with such Environmental Laws; provided, however,
that neither the Parent Guarantor nor the Borrower shall be obligated to
indemnify any Indemnified Party for (I) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence, bad faith or willful misconduct of
such Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, (II) amounts in respect of taxes, deductions,
withholdings or other governmental charges excluded from the definition of
“Taxes” pursuant to Section 3.10.(a) or, (III) Indemnified Costs to the extent
arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party (except in connection with
claims or disputes (x) relating to whether conditions to any Credit Event have
been satisfied or (y) with respect to a Defaulting Lender or the determination
of whether a Lender is a Defaulting Lender)., (IV) a material breach by such
Indemnified Party of its obligations under the Loan Documents, as determined by
a court of competent jurisdiction in a final, non-appealable judgment, and
(V) yield maintenance matters to the extent otherwise addressed in Section 5.1.

 

(ii)                                  The Parent Guarantor’s and the Borrower’s
indemnification obligations under this Section shall apply to all Indemnity
Proceedings arising out of, or related to, the foregoing whether or not an
Indemnified Party is a named party in such Indemnity Proceeding.  In this
connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents).  This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent Guarantor or the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Parent Guarantor or the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(iii)                               This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(iv)                              All out of pocket fees and expenses of, and
all amounts paid to third persons by, an Indemnified Party shall be advanced by
the Parent Guarantor and the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Parent Guarantor and

 

163

--------------------------------------------------------------------------------

 


 

the Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(v)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Parent Guarantor and the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
(i) if the Parent Guarantor and the Borrower are required to indemnify an
Indemnified Party pursuant hereto and (ii) the Parent Guarantor and the Borrower
have provided evidence reasonably satisfactory to such Indemnified Party that
the Parent Guarantor and the Borrower have the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).

 

(vi)          If and to the extent that the obligations of the Parent Guarantor
and the Borrower hereunder are unenforceable for any reason, each of the Parent
Guarantor and the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
Applicable Law.

 

(vii)         The Parent Guarantor’s and the Borrower’s obligations hereunder
shall survive any termination of this Agreement and the other Loan Documents and
the payment in full in cash of the Obligations, and are in addition to, and not
in substitution of, any of the other obligations set forth in this Agreement or
any other Loan Document to which it is a party.

 

(k)   Termination; Survival.

 

At such time as (a) all of the Revolving Credit Commitments have been
terminated, (b) all Letters of Credit have terminated or expired (other than
Letters of Credit the expiration dates of which extend beyond the Revolving
Credit Maturity Date as permitted under Section 2.3.(b) and in respect of which
the Borrower has satisfied the requirements of such Section and Section 2.14.),
(c) none of the Lenders is obligated any longer under this Agreement to make any
Loans and (d) all Obligations (other than obligations which survive as hereafter
provided in this Section 13.11. and contingent indemnification obligations that
have not been asserted) have been paid and satisfied in full, this Agreement
shall terminate.  Promptly following such termination, each Lender shall
promptly return to the Borrower any Note issued to such Lender.  The provisions
of Sections 3.10., 5.1., 5.4. and 13.5., the indemnities to which the
Administrative Agent, the Issuing Banks and the Lenders are entitled under
Sections 12.6., 13.2., 13.10. and any other provision of this Agreement and the
other Loan Documents, and (for as long as any Letters of Credit remain
outstanding) the provisions of Sections 2.14. and 11.6., shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Banks
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other

 

164

--------------------------------------------------------------------------------


 

Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.  Upon the Borrower’s
request, the Administrative Agent agrees to deliver to the Borrower, at the
Borrower’s sole cost and expense, written confirmation of the foregoing
termination.

 

(l)    Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

(m)  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

(n)   Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

(o)   Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

(p)   Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

165

--------------------------------------------------------------------------------


 

(q)   Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential or punitive
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letters, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents.  The Borrower hereby waives, releases, and agrees not
to sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letters, or any of the
transactions contemplated by this Agreement or financed hereby.

 

(r)    Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency.  There are no oral agreements among
the parties hereto.

 

(s)    Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

(t)    Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

(u)   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

166

--------------------------------------------------------------------------------


 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

A.            a reduction in full or in part or cancellation of any such
liability;

 

B.            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

C.            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signatures on Following Pages]

 

167

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

its sole general partner

 

 

 

By:

 

 

 

Name: Thomas J. Baltimore, Jr.

 

 

Title: President and CEO

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

Name: Thomas J. Baltimore, Jr.

 

 

Title: President and CEO

 

[Signatures Continued on Next PageSIGNATURE PAGES ON FILE WITH THE
ADMINISTRATIVE AGENT]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, as an Issuing Bank and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

2

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

BANK OF AMERICA, N.A.,

 

as a Syndication Agent, as a Documentation Agent, as an Issuing Bank and as a
Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

3

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Syndication Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

COMPASS BANK, AN ALABAMA BANKING CORPORATION,

 

as a Syndication Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Syndication Agent, as a Documentation Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Syndication Agent, as a Documentation Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

REGIONS BANK,

 

as a Syndication Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

TD BANK, N.A.,

 

as a Documentation Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

BARCLAYS BANK PLC,

 

as a Documentation Agent and as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

 

KEY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender
(x) in its acceptance of the termination of its commitments and obligations
under the Original Credit Agreement as a “Revolving Credit Lender” thereunder
and not as a Revolving Credit Lender party hereto and (y) in its acceptance of
the termination of its commitments and obligations under the Original Term Loan
Agreement and not as a Tranche A-2 Term Loan Lender party hereto.  The
undersigned hereby acknowledges that the Original Credit Agreement and the
Original Term Loan Agreement, respectively, shall be amended and restated in its
entirety by this Agreement to which this signature page is attached and the
undersigned shall not constitute a party thereto as a Revolving Credit Lender or
a Tranche A-2 Term Loan Lender other than for purposes of effectuating the
amendment and restatement of the Original Credit Agreement and the Original Term
Loan Agreement, respectively.

 

KEY BANK NATIONAL ASSOCIATION, as a
Departing Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Original Credit Agreement as a “Revolving Credit Lender” thereunder and not as a
Revolving Credit Lender party hereto.  The undersigned hereby acknowledges that
the Original Credit Agreement shall be amended and restated in its entirety by
this Agreement to which this signature page is attached and the undersigned
shall not constitute a party thereto as a Revolving Credit Lender other than for
purposes of effectuating the amendment and restatement of the Original Credit
Agreement.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
a Departing Lender

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Original Term Loan Agreement and not as a Lender party hereto.  The undersigned
hereby acknowledges that the Original Term Loan Agreement shall be amended and
restated in its entirety by this Agreement to which this signature page is
attached and the undersigned shall not constitute a party thereto other than for
purposes of effectuating the amendment and restatement of the Original Term Loan
Agreement.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a
Departing Lender

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Second Amended and Restated Credit Agreement
with RLJ Lodging Trust, L.P.

 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Original Term Loan Agreement and not as a Tranche A-2 Term Loan Lender party
hereto.  The undersigned hereby acknowledges that the Original Term Loan
Agreement shall be amended and restated in its entirety by this Agreement to
which this signature page is attached and the undersigned shall not constitute a
party thereto as a Tranche A-2 Term Loan Lender other than for purposes of
effectuating the amendment and restatement of the Original Term Loan Agreement.

 

ROYAL BANK OF CANADA, as a
Departing Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
REVOLVING CREDIT FACILITY
LENDERS AND REVOLVING CREDIT COMMITMENTS

 

Revolving Credit Lenders

 

Revolving Credit Commitment

Wells Fargo Bank, National Association

 

$40,000,00059,000,000

Bank of America, N.A.

 

$40,000,00059,000,000

Capital One, National Association

 

$37,500,00056,500,000

Compass Bank, an Alabama Banking Corporation

 

$37,500,00056,500,000

PNC Bank, National Association

 

$35,000,00050,000,000

U.S. Bank National Association

 

$35,000,00050,000,000

Royal Bank of Canada

 

$30,000,000

The Bank of Nova Scotia

 

$30,000,000

TD Bank, N.A.

 

$30,000,00045,000,000

Royal Bank of Canada

 

$43,000,000

The Bank of Nova Scotia

 

$43,000,000

Barclays Bank PLC

 

$25,000,00038,000,000

Regions Bank

 

$25,000,000

Sumitomo Mitsui Banking Corporation

 

$17,500,00032,500,000

Regions Bank

 

$25,000,000

BMO Harris Bank, N.A.

 

$20,000,000

Branch Banking and Trust Company

 

$10,000,00015,000,000

Raymond James Bank, N.A.

 

$7,500,000

 

Total Revolving Credit Commitments
$400,000,000600,000,000

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II

TRANCHE A-1 TERM LOAN FACILITY

LENDERS AND LOANS

 

Tranche A-1 Term Loan Lenders

 

Tranche A-1 Term Loan

 

Wells Fargo Bank, National Association

 

$

22,500,000

 

Bank of America, N.A.

 

$

67,500,000

 

PNC Bank, National Association

 

$

30,000,000

 

U.S. Bank National Association

 

$

55,000,000

 

Compass Bank, an Alabama Banking Corporation

 

$

37,500,000

 

Deutsche Bank Trust Company Americas

 

$

22,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

25,000,000

 

Royal Bank of Canada

 

$

22,500,000

 

Barclays Bank PLC

 

$

10,000,000

 

TD Bank, N.A.

 

$

22,500,000

 

Regions Bank

 

$

10,000,000

 

Branch Banking and Trust Company

 

$

20,000,000

 

The Bank of Nova Scotia

 

$

17,500,000

 

KeyBank National Association

 

$

12,500,000

 

Capital One, N.A.

 

$

15,000,000

 

Raymond James Bank, N.A.

 

$

10,000,000

 

Total Tranche A-1 Term Loans

 

$

400,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III

TRANCHE A-2 TERM LOAN FACILITY

LENDERS AND LOANS

 

Tranche A-2 Term Loan Lenders

 

Tranche A-2 Term Loan

 

Wells Fargo Bank, National Association

 

$

57,500,000

 

PNC Bank, National Association

 

$

57,500,000

 

Regions Bank

 

$

45,000,000

 

U.S. Bank National Association

 

$

45,000,000

 

Bank of America, N.A.

 

$

35,000,000

 

Barclays Bank PLC

 

$

35,000,000

 

TD Bank, N.A.

 

$

35,000,000

 

Capital One, National Association

 

$

25,000,000

 

Compass Bank, an Alabama Banking Corporation

 

$

25,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

10,000,000

 

Raymond James Bank, N.A.

 

$

10,000,000

 

Total Tranche A-2 Term Loans

 

$

400,000,000

 

 

1

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.1.

 

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

 

1.

 

RLJ LODGING TRUST, L.P.

2.

 

RLJ LODGING TRUST

3.

 

RLJ C CHARLESTON HD, LLC

4.

 

RLJ C NY UPPER EASTSIDE, LLC

5.

 

RLJ C PORTLAND DT, LLC

6.

 

RLJ C WAIKIKI, LLC

7.

 

RLJ CABANA MIAMI BEACH, LLC

8.

 

RLJ DBT KEY WEST, LLC

9.

 

RLJ EM WALTHAM, LLC

10.

 

RLJ HP MADISON DT, LLC

11.

 

RLJ HY ATLANTA MIDTOWN, LLC

12.

 

RLJ HYH CHARLOTTE, LLC

13.

 

RLJ II — C CHICAGO MAG MILE, LLC

14.

 

RLJ II — C GOLDEN, LLC

15.

 

RLJ II — C HAMMOND, LLC

16.

 

RLJ II — C LONGMONT, LLC

17.

 

RLJ II — C LOUISVILLE CO, LLC

18.

 

RLJ II — C LOUISVILLE NE KY, LLC

19.

 

RLJ II — C MIDWAY, LLC

20.

 

RLJ II — C MIRAMAR, LLC

21.

 

RLJ II — C MISHAWAKA, LLC

22.

 

RLJ II — C SALT LAKE, LLC

23.

 

RLJ II — F CHERRY CREEK, LLC

24.

 

RLJ II — F HAMMOND, LLC

25.

 

RLJ II — F KEY WEST, LLC

26.

 

RLJ II — F MIDWAY, LLC

27.

 

RLJ II — HA CLEARWATER, LLC

28.

 

RLJ II — HA FORT WALTON BEACH, LLC

29.

 

RLJ II — HA GARDEN CITY, LLC

30.

 

RLJ II — HA MIDWAY, LLC

31.

 

RLJ II — HG MIDWAY, LLC

32.

 

RLJ II — HOLX MIDWAY, LLC

33.

 

RLJ II — INDY CAPITOL HOTELS, LLC

34.

 

RLJ II — MH DENVER S, LLC

35.

 

RLJ II — MH MIDWAY, LLC

36.

 

RLJ II — R FISHERS, LLC

37.

 

RLJ II — R GOLDEN, LLC

38.

 

RLJ II — R HAMMOND, LLC

 

1

--------------------------------------------------------------------------------


 

39.

 

RLJ II — R LONGMONT, LLC

40.

 

RLJ II — R LOUISVILLE CO, LLC

41.

 

RLJ II — R LOUISVILLE DT KY, LLC

42.

 

RLJ II — R LOUISVILLE NE KY, LLC

43.

 

RLJ II — R MERRILLVILLE, LLC

44.

 

RLJ II — R MIRAMAR, LLC

45.

 

RLJ II — R NOVI, LLC

46.

 

RLJ II — R PLANTATION, LLC

47.

 

RLJ II — R SALT LAKE CITY, LLC

48.

 

RLJ II — R WARRENVILLE, LLC

49.

 

RLJ II — RH BOULDER, LLC

50.

 

RLJ II — RH PLANTATION, LLC

51.

 

RLJ II — S LONGMONT, LLC

52.

 

RLJ II — S LOUISVILLE KY, LLC

53.

 

RLJ II — S MISHAWAKA, LLC

54.

 

RLJ II — S WESTMINSTER, LLC

55.

 

RLJ II — SLE MIDWAY, LLC

56.

 

RLJ III — DBT COLUMBIA, LLC

57.

 

RLJ III — EM FORT MYERS, LLC

58.

 

RLJ III — EM TAMPA DT, LLC

59.

 

RLJ III — F WASHINGTON DC, LLC

60.

 

RLJ III — F26 MANHATTAN, LLC

60.  61.

 

RLJ III — HA DENVER TECH CENTER, LLC

61.  62.

 

RLJ III — HA WEST PALM BEACH AIRPORT, LLC

62.  63.

 

RLJ III — HG NEW ORLEANS CONVENTION CENTER, LLC

63.  64.

 

RLJ III — HG WEST PALM BEACH AIRPORT, LLC

64.  65.

 

RLJ III — HGN DURHAM, LLC

66.

 

RLJ III — HGN MANHATTAN, LLC

65.  67.

 

RLJ III — R COLUMBIA, LLC

66.  68.

 

RLJ III — R NATIONAL HARBOR, LLC

67.  69.

 

RLJ III — R SILVER SPRING, LLC

68.  70.

 

RLJ III — ST. CHARLES AVE HOTEL, LLC

69.  71.

 

RLJ R ATLANTA MIDTOWN, LLC

70.  72.

 

RLJ S HILLSBORO, LLC

71.  73.

 

RLJ HS SEATTLE LYNNWOOD, LLC

72.  74.

 

RLJ HP WASHINGTON DC, LLC

73.  75.

 

RLJ II — R OAK BROOK, LLC

74.  76.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

75.  77.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

76.  78.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

77.  79.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

 

2

--------------------------------------------------------------------------------


 

78.  80.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

79.  81.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

80.  82.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

81.  83.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

82.  84.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

83.  85.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

84.  86.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

85.  87.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

86.  88.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

87.  89.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

88.  90.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

89.  91.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

90.  92.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

91.  93.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

92.  94.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

93.  95.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

94.  96.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

95.  97.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

96.  98.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

99.

 

RLJ II — S BAKERSFIELD GENERAL PARTNER, LLC

97.  100.

 

RLJ III — C BUCKHEAD PARENT, LLC

98.  101.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

99.  102.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

100.  103.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

101.  104.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

102.  105.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

103.  106.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

104.  107.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

105.  108.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

106.  109.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

107.  110.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

108.  111.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

 

3

--------------------------------------------------------------------------------


 

109.  112.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

110.  113.

 

DBT MET HOTEL VENTURE GP, LLC

111.  114.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

112.  115.

 

RLJ C HOUSTON HUMBLE, LP

113.  116.

 

RLJ EM IRVINE, LP

114.  117.

 

RLJ HGN EMERYVILLE, LP

115.  118.

 

RLJ HP FREMONT, LP

116.  119.

 

RLJ HYH CYPRESS, LP

117.  120.

 

RLJ HYH EMERYVILLE, LP

118.  121.

 

RLJ HYH SAN DIEGO, LP

119.  122.

 

RLJ HYH SAN JOSE, LP

120.  123.

 

RLJ HYH SAN RAMON, LP

121.  124.

 

RLJ HYH SANTA CLARA, LP

122.  125.

 

RLJ HYH WOODLANDS, LP

123.  126.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

124.  127.

 

RLJ II — C AUSTIN AIR, LP

125.  128.

 

RLJ II — C AUSTIN NW, LP

126.  129.

 

RLJ II — C AUSTIN S, LP

127.  130.

 

RLJ II — C SUGARLAND, LP

128.  131.

 

RLJ II — F AUSTIN S, LP

129.  132.

 

RLJ II — F SAN ANTONIO DT, LP

130.  133.

 

RLJ II — R AUSTIN NW, LP

131.  134.

 

RLJ II — R AUSTIN PARMER, LP

132.  135.

 

RLJ II — R AUSTIN S, LP

133.  136.

 

RLJ II — R HOUSTON GALLERIA, LP

134.  137.

 

RLJ II — R SAN ANTONIO, LP

 

4

--------------------------------------------------------------------------------


 

135.  138.

 

RLJ II — R SUGARLAND, LP

136.  139.

 

RLJ II — S AUSTIN N, LP

140.

 

RLJ II — S BAKERSFIELD, LP

137.  141.

 

RLJ III — DBT METROPOLITAN MANHATTAN, LP

138.  142.

 

RLJ III — HA HOUSTON GALLERIA, LP

139.  143.

 

RLJ III — HGN HOLLYWOOD, LP

140.  144.

 

RLJ III — HGN PITTSBURGH, LP

141.  145.

 

RLJ III — RH PITTSBURGH, LP

142.  146.

 

RLJ R HOUSTON HUMBLE, LP

143.  147.

 

RLJ C SAN FRANCISCO, LP

144.  148.

 

RLJ S HOUSTON HUMBLE, LP

145.  149.

 

RLJ III — DBT MET MEZZ BORROWER, LP

146.  150.

 

DBT MET HOTEL VENTURE, LP

147.  151.

 

RLJ III — C BUCKHEAD, INC.

148.  152.

 

RLJ III — EM WEST PALM BEACH, INC.

149.  153.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

150.  154.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Initial Borrowing Base Properties

 

#

 

Borrowing Base Property

 

Unencumbered
Asset Value
(as of 12/31/2015)

1

 

Courtyard Atlanta Buckhead

 

$30,518,338

2

 

Courtyard Austin Airport

 

$29,375,939

3

 

Courtyard Austin Northwest Arboretum

 

$19,250,569

4

 

Courtyard Austin South

 

$24,631,389

5

 

Courtyard Boulder Longmont

 

$12,744,347

6

 

Courtyard Boulder Louisville

 

$23,488,716

7

 

Courtyard Charleston Historic District

 

$61,108,370

8

 

Courtyard Chicago Downtown Mag Mile

 

$86,478,741

9

 

Courtyard Chicago Southeast Hammond

 

$15,045,313

10

 

Courtyard Denver West Golden

 

$23,039,843

11

 

Courtyard Fort Lauderdale SW Miramar

 

$26,162,640

12

 

Courtyard Houston Dtwn Conv Ctr

 

$32,669,270

13

 

Courtyard Houston Sugarland

 

$15,007,187

14

 

Courtyard Indianapolis @ The Capitol

 

$28,721,153

15

 

Courtyard Louisville Northeast

 

$22,910,545

 

--------------------------------------------------------------------------------


 

16

 

Courtyard Midway Airport

 

$22,874,679

17

 

Courtyard New York Manhattan Upper East

 

$45,261,711

18

 

Courtyard Portland City Center

 

$88,648,054

19

 

Courtyard Salt Lake City Airport

 

$23,674,235

20

 

Courtyard San Francisco

 

$56,234,778

21

 

Courtyard South Bend Mishawaka

 

$14,210,376

22

 

Courtyard Waikiki Beach

 

$36,585,864

23

 

DoubleTree Grand Key Resort

 

$66,620,457

24

 

DoubleTree Hotel Columbia

 

$13,207,743

25

 

DoubleTree NYC Metropolitan

 

$170,501,998

26

 

Embassy Suites Boston Waltham

 

$65,501,300

27

 

Embassy Suites Fort Myers Estero

 

$25,416,220

28

 

Embassy Suites Irvine Orange Cnty Arprt

 

$40,442,401

29

 

Embassy Suites Tampa Dtwn Conv Ctr

 

$78,510,617

30

 

Embassy Suites West Palm Beach Central

 

$36,207,404

31

 

Fairfield Inn & Suites Austin S Airport

 

$10,149,291

32

 

Fairfield Inn & Suites Chicago Midway Aprt

 

$12,889,699

33

 

Fairfield Inn & Suites Chicago SE Hammond

 

$13,109,201

 

--------------------------------------------------------------------------------


 

34

 

Fairfield Inn & Suites DC Downtown

 

$69,022,350

35

 

Fairfield Inn & Suites Denver Cherry Crk

 

$24,270,176

36

 

Fairfield Inn & Suites Key West

 

$44,106,863

37

 

Fairfield Inn & Suites San Antonio Dtwn

 

$9,506,074

38

 

Hampton Inn & Suites Clearwater St Ptrsbrg

 

$18,368,759

39

 

Hampton Inn & Suites Denver Tech Center

 

$26,361,006

40

 

Hampton Inn Chicago Midway Airport

 

$27,910,865

41

 

Hampton Inn Fort Walton Beach

 

$21,181,561

42

 

Hampton Inn Garden City

 

$34,507,656

43

 

Hampton Inn Houston Near The Galleria

 

$30,876,882

44

 

Hampton Inn W Palm Beach Arprt Central

 

$17,284,232

45

 

Hilton Cabana

 

$68,649,698

46

 

Hilton Garden Inn Chicago Midway Arprt

 

$23,406,332

47

 

Hilton Garden Inn Durham Raleigh RTP

 

$21,298,794

48

 

Hilton Garden Inn Los Angeles Hollywood

 

$54,102,521

49

 

Hilton Garden Inn New Orleans Conv Ctr

 

$59,496,669

 

--------------------------------------------------------------------------------


 

50

 

Hilton Garden Inn New York W 35th St

 

$112,749,379

51

 

Hilton Garden Inn Pittsburgh Univ Pl

 

$31,427,691

52

 

Hilton Garden Inn SF Oakland Bay Bridge

 

$68,683,682

53

 

Hilton Garden Inn W Palm Beach Airport

 

$16,514,585

54

 

Hilton New York Fashion District

 

$117,606,237

55

 

Holiday Inn Express & Suites Mdwy Arpt

 

$14,369,303

56

 

Homewood Suites Seattle Lynnwood

 

$37,197,505

57

 

Hotel Indigo New Orleans Garden Dist

 

$27,711,241

58

 

Humble Tower Apartments

 

$31,849,681

59

 

Hyatt Atlanta Midtown

 

$46,644,745

60

 

Hyatt House Charlotte Center City

 

$29,937,925

61

 

Hyatt House Cypress Anaheim

 

$19,694,119

62

 

Hyatt House Emeryville SF Bay Area

 

$41,820,878

63

 

Hyatt House San Diego Sorrento Mesa

 

$30,205,375

64

 

Hyatt House San Jose Silicon Valley

 

$52,772,301

65

 

Hyatt House San Ramon

 

$27,902,627

66

 

Hyatt House Santa Clara

 

$46,026,093

67

 

Hyatt Market Street The Woodlands

 

$30,873,573

68

 

Hyatt Place Fremont Silicon Valley

 

$37,002,560

 

--------------------------------------------------------------------------------


 

69

 

Hyatt Place Madison Downtown

 

$26,066,907

70

 

Hyatt Place Washington DC Dtwn K St

 

$67,108,534

71

 

Marriott Austin South

 

$44,408,193

72

 

Marriott Chicago Midway

 

$26,208,289

73

 

Marriott Denver South @ Park Meadows

 

$61,211,355

74

 

Renaissance Boulder Flatiron Hotel

 

$40,106,774

75

 

Renaissance Ft Lauderdale Plantation

 

$52,137,506

76

 

Renaissance Pittsburgh Hotel

 

$66,604,528

77

 

Residence Inn Atlanta Midtown Historic

 

$18,375,103

78

 

Residence Inn Austin North Parmer Lane

 

$21,470,338

79

 

Residence Inn Austin NW Arboretum

 

$19,500,386

80

 

Residence Inn Austin South

 

$14,666,777

81

 

Residence Inn Boulder Louisville

 

$13,604,043

82

 

Residence Inn Chicago Naperville

 

$14,791,707

83

 

Residence Inn Chicago Oak Brook

 

$35,747,025

84

 

Residence Inn Chicago Southeast Hammond

 

$14,377,913

85

 

Residence Inn Columbia

 

$13,047,293

86

 

Residence Inn Denver West Golden

 

$21,332,344

 

--------------------------------------------------------------------------------


 

87

 

Residence Inn Detroit Novi

 

$25,190,851

88

 

Residence Inn Ft Lauderdale Plantation

 

$22,198,118

89

 

Residence Inn Ft Lauderdale SW Miramar

 

$27,180,852

90

 

Residence Inn Houston By The Galleria

 

$35,308,319

91

 

Residence Inn Houston Dtwn Conv Ctr

 

$30,832,592

92

 

Residence Inn Houston Sugarland

 

$13,471,765

93

 

Residence Inn Indianapolis Fishers

 

$11,189,036

94

 

Residence Inn Indy Dtwn On The Canal

 

$36,104,333

95

 

Residence Inn Longmont Boulder

 

$14,060,119

96

 

Residence Inn Louisville Downtown

 

$36,935,522

97

 

Residence Inn Louisville Northeast

 

$22,416,926

98

 

Residence Inn Merrillville

 

$12,730,543

99

 

Residence Inn National Harbor DC

 

$30,452,919

100

 

Residence Inn Salt Lake City Airport

 

$13,886,213

101

 

Residence Inn San Antonio Dtwn Market Sq

 

$14,316,522

102

 

Residence Inn Silver Spring

 

$17,716,091

103

 

Sleep Inn Midway Airport

 

$9,357,835

 

--------------------------------------------------------------------------------


 

104

 

Springhill Suites Austin N Parmer Ln

 

$22,516,828

105

 

Springhill Suites Austin South

 

$27,458,138

106

 

Springhill Suites Bakersfield

 

$11,521,551

107

 

Springhill Suites Boulder Longmont

 

$13,190,287

108

 

Springhill Suites Denver N Westminster

 

$28,413,550

109

 

Springhill Suites Louisville Hurstbourne N

 

$25,745,650

110

 

Springhill Suites Portland Hillsboro

 

$33,764,934

111

 

Springhill Suites South Bend Mishawaka

 

$10,639,127

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any revolving credit commitments, letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

2.

Assignee[s]:

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

3.

Borrower(s):

RLJ Lodging Trust, L.P.

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Second Amended and Restated Credit Agreement dated as of April 22, 2016
among RLJ Lodging Trust, L.P., RLJ Lodging Trust, the Lenders parties thereto,
Wells Fargo Bank, National Association, as Administrative Agent, and the other
agents parties thereto

 

 

6.

Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.

Trade Date:

              ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “ Tranche A-1 Term Loan,” “Tranche A-2 Term Loan”  etc.)

 

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(12)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

   Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.  See Section 13.6 of Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender(15); and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1. or
9.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or

 

--------------------------------------------------------------------------------

(15)  Complete as applicable.

 

--------------------------------------------------------------------------------


 

not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

                         , 20    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Credit Loans to the Borrower in an aggregate principal amount equal to
$                   .

 

2.                                      The Borrower requests that such
Revolving Credit Loans be made available to the Borrower on             , 20   .

 

3.                                      The Borrower hereby requests that the
requested Revolving Credit Loans all be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

4.                                      The proceeds of this borrowing of the
Revolving Credit Loans will be used for purposes that are consistent with the
terms of Section 8.8. of the Credit Agreement.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of the Revolving Credit Loans be made available to the
Borrower by                             .

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Credit Loans and after giving effect thereto, (a) no Default or Event
of Default exists or shall exist, and no violation of the limits described in
Section 2.15. would occur after giving effect thereto, and (b) the
representations and warranties made or deemed made by the Parent Guarantor, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects), except
to the extent (x) that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall have been true and correct in all respects) on
and as of such earlier date) and (y) of changes in factual circumstances
permitted by the Loan Documents.  In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Credit Loans contained in Article VI. of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Revolving Credit Loans are
made (it being understood that the Borrower makes no representation as to
whether any condition that by its terms is subject to the satisfaction of the
Administrative Agent has been satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                         , 20    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of LIBOR Loans that [are Revolving Credit Loans]
[comprise all or a part of [the Tranche A-1 Term Loans] [the Tranche A-2 Term
Loans]] under the Credit Agreement, and in that connection sets forth below the
information relating to such Continuation as required by such Section of the
Credit Agreement:

 

1.                                      The proposed date of such Continuation
is             , 20   .

 

2.                                      The aggregate principal amount of LIBOR
Loans subject to the requested Continuation is $                         and was
originally borrowed by the Borrower on             , 20   .

 

3.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

4.                                      The current Interest Period for each of
the LIBOR Loans subject to such Continuation ends on                 , 20   .

 

C-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

                   , 20     

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of  [Revolving Credit Loans] [a Tranche A-1 Term
Loan] [a Tranche A-2 Term Loan] of one Type into  Loan(s) of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.

The proposed date of such Conversion is               , 20   .

 

 

2.

The Loans to be Converted pursuant hereto are currently:

 

 

 

[Check one box only]

o Base Rate Loans

 

 

o LIBOR Loans

 

 

 

3.

The aggregate principal amount of such Loan(s) subject to the requested
Conversion is $                     and was originally borrowed by the Borrower
on             , 20   .

 

 

4.

The portion of such principal amount subject to such Conversion is
$                   .

 

D-1

--------------------------------------------------------------------------------


 

5.

The amount of such Loan(s) to be so Converted is to be converted into a Loan of
the following Type:

 

 

 

[Check one box only]

 

 

 

o Base Rate Loans

 

o LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

 

[Check one box only]

 

 

o 1 month

 

 

o 3 months

 

 

o 6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a LIBOR Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                   , 20     

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent [and as
Swingline Lender]

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

[ BANK OF AMERICA, N.A., as Swingline Lender

[                     ]]

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.4.(b) of the
Credit Agreement, the Borrower hereby requests that [Wells Fargo Bank, National
Association][Bank of America, N.A.], in its capacity as a Swingline Lender make
a Swingline Loan to the Borrower in an amount equal to $                   .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

3.                                      The proceeds of this Swingline Loan will
be used for purposes that are consistent with the terms of Sections 2.4.(e) and
8.8. of the Credit Agreement.

 

The Borrower hereby certifies to the Administrative Agent, the applicable
Swingline Lender and the Lenders that as of the date hereof, as of the date of
the making of the requested Swingline Loan, and after making such Swingline
Loan, (a) no Default or Event of Default exists or will exist, and none of the
limits specified in Section 2.15. of the Credit Agreement would be violated, and
(b) the representations and warranties made or deemed made by the Parent
Guarantor, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall be true and correct in all respects),
except to the extent (x) that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material

 

E-1

--------------------------------------------------------------------------------


 

respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents.  In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Article VI. of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made (it
being understood that the Borrower makes no representation as to whether any
condition that by its terms is subject to the satisfaction of the Administrative
Agent has been satisfied).

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF SECOND AMENDED AND RESTATED GUARANTY

 

THIS SECOND AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of
            , 20   , executed and delivered by each of the undersigned and the
other Persons from time to time party hereto pursuant to the execution and
delivery of an Accession Agreement (as defined below) (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of (a) Wells Fargo Bank, National Association, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Second Amended and Restated Credit Agreement dated as of
April 22, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, (b) the
Lenders, the Issuing Banks and the Swingline Lenders, and (c) the Specified
Derivatives Providers (each individually, a “ Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Amended and Restated Credit Agreement
dated as of  November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time,  the “Original Credit Agreement”), pursuant to which
RLJ Lodging Trust and certain of the other Guarantors (along with certain other
Subsidiaries of the Borrower) (the “Existing Credit Guarantors”) executed and
delivered a certain Amended and Restated Guaranty dated November 20, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Guaranty”), guarantying the obligations of the Borrower under
the Original Credit Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Term Loan Agreement dated August 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, 
the “Original Term Loan Agreement”), pursuant to which RLJ Lodging Trust and
certain of the other Guarantors (along with certain other Subsidiaries of the
Borrower) (the “Existing Term Loan Guarantors”, and collectively with the
Existing Credit Guarantors, the “Existing Guarantors”) executed and delivered a
certain Guaranty dated August 27, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Term Loan Guaranty”, and
together with the Existing Credit Guaranty, the “Existing Guaranties”),
guarantying the obligations of the Borrower under the Original Term Loan
Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and the
Lenders have entered into the Credit Agreement, which amends and restates the
Original Credit Agreement and the Original Term Loan Agreement, and pursuant to
the Credit Agreement, the Administrative Agent and the Lenders have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the parties hereto wish to amend and restate each Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the applicable Existing Guaranty;

 

F-1

--------------------------------------------------------------------------------


 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty, which amends
and restates each Existing Guaranty, is a condition to the Administrative Agent
and the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Existing Guaranty is
hereby amended and restated, and each Guarantor hereby agrees, as follows:

 

Section 1.  Guaranty.  Each Existing Guarantor affirms its obligations under and
the terms and conditions of the applicable Existing Guaranty and agrees that
such obligations remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to the Administrative Agent or any other
Guarantied Party under or in connection with the Credit Agreement or any other
Loan Document, including without limitation, the repayment of all principal of
the Loans, the Reimbursement Obligations and all other Letter of Credit
Liabilities, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (e) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the other
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before

 

F-2

--------------------------------------------------------------------------------


 

enforcing this Guaranty against any Guarantor:  (a) to pursue any right or
remedy the Guarantied Parties may have against the Borrower, any other Loan
Party or any other Person or commence any suit or other proceeding against the
Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Administrative Agent or any
other Guarantied Party which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20., including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract, or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, any Specified Derivatives Contract, or any
other document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(c)           any furnishing to the Administrative Agent or the other Guarantied
Parties of any security for any of  the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

F-3

--------------------------------------------------------------------------------


 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against any Loan Party or any other person to recover payments
made under this Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral securing in any way any of the Guarantied Obligations;

 

(h)           any application of sums paid by the Borrower, any other Loan Party
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the other Guarantied Parties;

 

(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, Specified Derivatives Contract, or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement, any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made

 

F-4

--------------------------------------------------------------------------------


 

by the Parent Guarantor or the Borrower with respect to or in any way relating
to such Guarantor in the Credit Agreement and the other Loan Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Parent Guarantor or the Borrower is to cause such Guarantor to comply under
the terms of the Credit Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing.

 

F-5

--------------------------------------------------------------------------------


 

Section 11.  Payments Free and Clear.  Section 3.10. of the Credit Agreement
shall be applicable, mutatis mutandis,  to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4. of the Credit Agreement, each Guarantor hereby authorizes, each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations.  During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the

 

F-6

--------------------------------------------------------------------------------


 

Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER
GUARANTIED PARTIES, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE ADMINISTRATIVE
AGENT AND EACH OTHER GUARANTIED PARTY  HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE GUARANTIED PARTIES, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH OF THE GUARANTORS HEREBY WAIVES PERSONAL

 

F-7

--------------------------------------------------------------------------------


 

SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS
ADDRESS FOR NOTICES PROVIDED HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force with respect
to each Guarantor until the earliest of the (x) the date on which all of the
Guarantied Obligations have been indefeasibly paid and performed in full (other
than (1) contingent indemnification obligations that have not been asserted,
(2) Letters of Credit the expiration dates of which extend beyond the Revolving
Credit Maturity Date as permitted under Section 2.3.(b) and in respect of which
the Borrower has satisfied the requirements of such Section and Section 2.14.
and (3) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Credit Agreement, at which point
this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with

 

F-8

--------------------------------------------------------------------------------


 

Section 8.14. or Section 8.15. of the Credit Agreement, as applicable, by the
Borrower or any such Guarantor to evidence such termination or release, at the
Borrower’s or such Guarantor’s sole cost and expense.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.9. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17. of the Credit Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14.(c) or Section 8.15. of the Credit Agreement, as applicable, and
any Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14.(a) of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Credit Agreement
or Specified Derivatives Contract, as applicable, or (c) as to each such party
at such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, upon the first to occur of receipt or the expiration of
3 days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of a Guarantor or Guarantied Party at the
addresses specified; (ii) if telecopied or sent by electronic mail, when
transmitted; or (iii) if hand delivered or sent by overnight courier, when

 

F-9

--------------------------------------------------------------------------------


 

delivered; provided, however, that in the case of immediately preceding clauses
(i) through (iii), non-receipt of which the sending party was not notified or as
the result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any of their respective Related Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Credit Agreement or
any of the other Loan Documents, or any Specified Derivatives Contract.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or  terminated. Subject to Section 10. of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred

 

F-10

--------------------------------------------------------------------------------


 

without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until termination of this Guaranty in accordance with Section 20. hereof. Each
Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32. Non-Recourse.  Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) may be a limited partnership, by its acceptance of the benefits of
this Guaranty, the Administrative Agent and each of the Guarantied Parties
acknowledge and agree that no DBT Non-Recourse Party has any obligation
hereunder and that no recourse shall be had hereunder or under any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, any DBT Non-Recourse Party, through the
Administrative Agent or the Guarantied Parties or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Administrative Agent or the Guarantied Parties against any DBT
Non-Recourse Party, by the enforcement of any assessment, by any legal or equity
proceeding, by virtue of any applicable law, or otherwise.

 

For purposes of this Section 32, “DBT Non-Recourse Party” shall meanmeans any
former, current and future equity holders, controlling persons, directors,
officers, employees, agents, affiliates, or general or limited partners of DBT
LP (including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates), other than any
Guarantor.

 

Section 33.  Definitions.  (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such

 

F-11

--------------------------------------------------------------------------------


 

Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

F-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

F-13

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 20  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for its benefit and the benefit of the other
Guarantied Parties (as defined in the Guaranty) under that certain Second
Amended and Restated Credit Agreement dated as of April 22, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among RLJ Lodging Trust, L.P. (the “Borrower”), RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and (b) the Lenders, the Issuing Banks and the Swingline
Lenders (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement and/ or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Credit
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Second Amended and Restated Guaranty dated as of
            , 2016 (as amended, supplemented, restated or otherwise modified
from time to time, the “Guaranty”), made by the Guarantors  party thereto in
favor of the Administrative Agent, for its benefit and the benefit of

 

F-14

--------------------------------------------------------------------------------


 

the other Guarantied Parties, and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5. of the Guaranty and agrees to be bound by
each of the covenants contained in Section 6. of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

F-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

Accepted:

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION, as
Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-16

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING CREDIT NOTE

 

$                    

 

               , 20      

 

FOR VALUE RECEIVED, the undersigned, RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of                       or
its registered assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”) at WELLS FARGO
BANK, NATIONAL ASSOCIATION, 608 Second Avenue South, Eleventh Floor,
Minneapolis, Minnesota 55402, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Revolving Credit Loans made
by the Lender to the Borrower under the Credit Agreement (as herein defined)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Revolving
Credit Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.

 

This Revolving  Credit Note is one of the “Revolving Credit Notes” referred to
in the Second Amended and Restated Credit Agreement dated as of April 22, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, and is
subject to, and is entitled to, all the provisions and benefits thereof. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Revolving Credit Note upon the occurrence of certain events and for prepayments
of Revolving Credit Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Revolving
Credit Note may not be assigned by the Lender to any Person.

 

G-1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising rights hereunder on the part
of the holder hereof shall operate as waiver of such rights.

 

[This Revolving Credit Note is given in replacement of the Revolving Credit Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS REVOLVING CREDIT NOTE
IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF
THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Credit Note as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING CREDIT LOANS

 

This Revolving Credit Note evidences Revolving Credit Loans made under the
within-described Credit Agreement to the Borrower, on the dates and in the
principal amounts set forth below, subject to the payments and prepayments of
principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$            

 

            , 20       

 

FOR VALUE RECEIVED, the undersigned, RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally  promises to pay to the order of [WELLS FARGO BANK,
NATIONAL ASSOCIATION][BANK OF AMERICA N.A.] or its registered assigns (the
“Swingline Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at its address at 608 Second
Avenue South, Eleventh Floor, Minneapolis, Minnesota 55402, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of of                  AND     /100 DOLLARS
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Swingline Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Swingline Note is one of the “Swingline Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of April 22, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder.  Terms used but not otherwise defined in this Swingline Note have
the respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender to any Person.

 

H-1

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF TRANCHE A-1 TERM LOAN NOTE

 

$                         

 

            , 20       

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      or its registered
assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 608 Second Avenue South, Eleventh Floor, Minneapolis, Minnesota
55402, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of                  AND
    /100 DOLLARS ($            ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Tranche A-1 Term Loan made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of the Tranche A-1 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Term Loan
Note (a “Tranche A-1 Term Loan Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.

 

This Tranche A-1 Term Loan Note is one of the “Term Loan Notes” referred to in
the Second Amended and Restated Credit Agreement dated as of April 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Tranche A-1 Term Loan Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Tranche A-1
Term Loan Note may not be assigned by the Lender to any Person.

 

I-1-1

--------------------------------------------------------------------------------


 

THIS TRANCHE A-1 TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holders hereof shall operate as a waiver of such rights.

 

[This Tranche A-1 Term Loan Note is given in replacement of the Term Loan Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS TRANCHE A-1 TERM LOAN
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A-1
Term Loan Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

     Name:

 

 

     Title:

 

 

I-1-2

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF TRANCHE A-2 TERM LOAN NOTE

 

$                         

 

            , 20       

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      or its registered
assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 608 Second Avenue South, Eleventh Floor, Minneapolis, Minnesota
55402, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of                  AND
    /100 DOLLARS ($            ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Tranche A-2 Term Loan made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of the Tranche A-2 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Term Loan
Note (a “Tranche A-2 Term Loan Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.

 

This Tranche A-2 Term Loan Note is one of the “Term Loan Notes” referred to in
the Second Amended and Restated Credit Agreement dated as of April 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Tranche A-2 Term Loan Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Tranche A-2
Term Loan Note may not be assigned by the Lender to any Person.

 

I-2-1

--------------------------------------------------------------------------------


 

THIS TRANCHE A-2 TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holders hereof shall operate as a waiver of such rights.

 

[This Tranche A-2 Term Loan Note is given in replacement of the Term Loan Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS TRANCHE A-2 TERM LOAN
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A-2
Term Loan Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

     Name:

 

 

     Title:

 

 

I-2-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  RLJ Lodging Trust, L.P.

 

Administrative Agent :  Wells Fargo Bank, N.A.

 

Loan:  Loan numbers 1008457, 1008458 and 1010219 made pursuant to that certain
Second Amended and Restated Credit Agreement dated as of April 22, 2016, among
Borrower, Administrative Agent, RLJ Lodging Trust, and the Lenders party
thereto, as amended from time to time (the “Credit Agreement”)

 

Effective Date:

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication or telephonic
request pursuant to Section 2.4. (b) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

J-1

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent  is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J-2

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Subsequent
Disbursement Exhibit. All wire instructions must contain the information
specified on the  Subsequent Disbursement Exhibit.

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

2.

 

3.

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J-3

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Restricted Account Disbursements

 

Permitted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse Loan
proceeds after the date of the Loan origination/closing and to initiate
Disbursements in connection therewith (each, a “Restricted Account
Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any  Restricted Account
Disbursement Authorizer may submit a Disbursement Request for all available Loan
proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Lender by the Receiving Party
or Borrower and attached as the Restricted Account Disbursement Exhibit. All
wire instructions must contain the information specified on the Restricted
Account Disbursement Exhibit.

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

 

2.

 

3.

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

BORROWERS:

 

 

 

 

 

RLJ LODGING TRUST, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

RLJ Lodging Trust,

 

 

 

a Maryland real estate investment trust,

 

 

 

its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

 

   Name:

 

 

 

 

   Title:

 

 

J-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement, the
Administrative Agent must receive Disbursement Requests in writing and no verbal
requests will be accepted.  Disbursement Requests will only be accepted from the
applicable Authorized Representatives designated in the Disbursement Instruction
Agreement. Disbursement Requests will be processed subject to satisfactory
completion of Administrative Agent’s customer verification procedures.
Administrative Agent  is only responsible for making a good faith effort to
execute each Disbursement Request and may use agents of its choice to execute
Disbursement Requests.  Funds disbursed pursuant to a Disbursement Request may
be transmitted directly to the Receiving Bank, or indirectly to the Receiving
Bank through another bank, government agency, or other third party that
Administrative Agent considers to be reasonable.  Administrative Agent will, in
its sole discretion, determine the funds transfer system and the means by which
each Disbursement will be made.  Administrative Agent may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Administrative
Agent or prohibited by government authority; (iii) cause Administrative Agent to
violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent to violate any
applicable law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lenders
and  Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of Administrative Agent, Issuing Banks,
Swingline Lenders and Lenders (other than as a result of the Administrative
Agent’s, Issuing Banks’, Swingline Lenders’ and Lenders’ own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non appealable judgment); (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s,  Issuing Banks’,
Swingline Lenders’ and Lenders’ control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent or Borrower knew or should
have known the likelihood of these damages in any situation. None of the 
Administrative Agent, any Issuing Bank, any  Swingline Lender or any Lender
makes any representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING BANKS, SWINGLINE
LENDERS AND LENDERS BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A
DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent  is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent 
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent  may rely solely (i) on the
account number of the Receiving Party, rather than the Receiving Party’s name,
and (ii) on the bank routing number of the Receiving Bank, rather than the
Receiving Bank’s name, in executing a Disbursement Request.  Administrative
Agent  is not obligated or required in any way to take any actions to detect
errors in information provided by Borrower or an Authorized Representative.  If
Administrative Agent  takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement. If Administrative Agent is
notified that it did not disburse the full amount requested in a Disbursement
Request, Administrative Agent’s sole liability will be to promptly disburse the
amount of the stated deficiency. If Administrative Agent disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

J-6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

J-7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

J-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

J-9

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

                   , 20     

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

1750 H Street N.W.

Suite 550

Washington, DC 20006

Attn: Mark Monahan

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned, on behalf of
the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent, the
Issuing Banks and the Lenders as follows:

 

(1)           The undersigned is the                       of the Parent
Guarantor.

 

(2)           I have reviewed the terms of the Credit Agreement, and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and the condition of the Borrower and its Subsidiaries during the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

[(3)          After giving proformapro forma effect to any Subsidiary that has
or shall become a Subsidiary Guarantor in accordance with Section 8.14.(a)(x).
of the Credit Agreement as of the date hereof, the Unencumbered Asset Value
attributable to Borrowing Base Properties directly owned in fee simple  by, or
subject to a Qualified Ground Lease to, the Borrower and the Guarantors is not
less than 90% of the total Unencumbered Asset Value as of the last day of the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.](1)

 

(4)           To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

--------------------------------------------------------------------------------

(1)  NTD: Include only prior to Investment Grade Release or during a Collateral
Period.

 

K-1

--------------------------------------------------------------------------------


 

(5)           The representations and warranties made or deemed made by the
Parent Guarantor, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent (x) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and (y) of
changes in factual circumstances permitted by the Loan Documents.

 

(6)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent Guarantor and its Subsidiaries were in
compliance with the covenants contained in Section 10.1. of the Credit
Agreement.

 

(7)           As of the date hereof, the aggregate outstanding principal amount
of all outstanding Revolving Credit Loans, Tranche A-1 Term Loans and  Tranche
A-2 Term Loans, together with the aggregate principal amount of all outstanding
Swingline Loans and the aggregate outstanding principal amount of all
outstanding Letter of Credit Liabilities are less than or equal to the Maximum
Loan Availability at such time.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:     RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

K-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20      

 

L-1-1

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B)of the Internal Revenue Code,
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20      

 

L-2-1

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20      

 

L-3-1

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                        , 20      

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

CLEAN AMENDED CREDIT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

CONFORMED COPY TO FIRST AMENDMENT DATED AS OF AUGUST 31, 2017

 

Loan Numbers:  1008457,
1008458,

and 1010219

 

Revolving Credit CUSIP Number: 74964VAG5,
Tranche A-1 Term Loan CUSIP Number: 74964VAJ9,
Tranche A-2 Term Loan CUSIP Number: 74964VAE0

 

[g211252km61i001.jpg]

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 22, 2016

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, and
COMPASS BANK,
as Syndication Agents with respect to the Revolving Credit Facility,

 

BANK OF AMERICA, N.A.,
as Syndication Agent with respect to the Tranche A-1 Term Loan Facility,

 

PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents with respect to the Tranche A-2 Term Loan Facility,

 

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents with respect to the Revolving Credit Facility, and

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC and TD BANK, N.A.,
as Documentation Agents with respect to the Tranche A-2 Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CAPITAL ONE, NATIONAL ASSOCIATION and COMPASS BANK,
as Joint Lead Arrangers and Joint Bookrunners with respect to the Revolving
Credit Facility

 

WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
with respect to the Tranche A-1 Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC, REGIONS CAPITAL MARKETS, and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners
with respect to the Tranche A-2 Term Loan Facility

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Definitions

 

1

 

 

 

Section 1.1. Definitions

 

1

Section 1.2. General; References to New York City Time

 

51

Section 1.3. Amendment and Restatement of the Original Credit Agreement and the
Original Term Loan Agreement

 

52

 

 

 

ARTICLE II. Credit Facility

 

53

 

 

 

Section 2.1. Revolving Credit Loans

 

53

Section 2.2. Term Loans

 

54

Section 2.3. Letters of Credit

 

55

Section 2.4. Swingline Loans

 

60

Section 2.5. Rates and Payment of Interest on Loans

 

63

Section 2.6. Number of Interest Periods

 

64

Section 2.7. Repayment of Loans

 

64

Section 2.8. Prepayments

 

64

Section 2.9. Continuation

 

66

Section 2.10. Conversion

 

66

Section 2.11. Notes

 

67

Section 2.12. Voluntary Reductions of the Revolving Credit Commitment

 

67

Section 2.13. Extension of Revolving Credit Maturity Date

 

68

Section 2.14. Expiration Date of Letters of Credit Past Revolving Credit
Commitment Termination

 

69

Section 2.15. Amount Limitations

 

69

Section 2.16. Increase in Revolving Credit Commitments; Additional Term Loan
Advances

 

70

Section 2.17. Funds Transfer Disbursements

 

73

 

 

 

ARTICLE III. Payments, Fees and Other General Provisions

 

73

 

 

 

Section 3.1. Payments

 

73

Section 3.2. Pro Rata Treatment

 

74

Section 3.3. Sharing of Payments, Etc.

 

75

Section 3.4. Several Obligations

 

75

Section 3.5. Fees

 

75

Section 3.6. Computations

 

77

Section 3.7. Usury

 

77

Section 3.8. Statements of Account

 

77

Section 3.9. Defaulting Lenders

 

78

Section 3.10. Foreign Lenders; Taxes

 

82

 

 

 

ARTICLE IV. Borrowing Base Properties

 

86

 

 

 

Section 4.1. Eligibility of Properties

 

86

Section 4.2. [Intentionally Omitted]

 

87

Section 4.3. Removal of Properties

 

87

 

 

 

ARTICLE V. Yield Protection, Etc.

 

87

 

 

 

Section 5.1. Additional Costs; Capital Adequacy

 

87

Section 5.2. Suspension of LIBOR Loans

 

90

Section 5.3. Illegality

 

90

 

--------------------------------------------------------------------------------


 

Section 5.4. Compensation

 

90

Section 5.5. Treatment of Affected Loans

 

91

Section 5.6. Affected Lenders

 

92

Section 5.7. Change of Lending Office

 

93

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

 

93

 

 

 

ARTICLE VI. Conditions Precedent

 

93

 

 

 

Section 6.1. Initial Conditions Precedent

 

93

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

 

96

Section 6.3. Conditions as Covenants

 

96

 

 

 

ARTICLE VII. Representations and Warranties

 

97

 

 

 

Section 7.1. Representations and Warranties

 

97

Section 7.2. Survival of Representations and Warranties, Etc.

 

104

 

 

 

ARTICLE VIII. Affirmative Covenants

 

104

 

 

 

Section 8.1. Preservation of Existence and Similar Matters

 

104

Section 8.2. Compliance with Applicable Law

 

105

Section 8.3. Maintenance of Property

 

105

Section 8.4. Conduct of Business

 

105

Section 8.5. Insurance

 

105

Section 8.6. Payment of Taxes and Claims

 

105

Section 8.7. Books and Records; Inspections

 

106

Section 8.8. Use of Proceeds

 

106

Section 8.9. Environmental Matters

 

107

Section 8.10. Further Assurances

 

107

Section 8.11. Material Contracts

 

107

Section 8.12. REIT Status

 

107

Section 8.13. Exchange Listing

 

108

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

 

108

Section 8.15. Investment Grade Release; Collateral Release Upon Termination of
Collateral Period

 

111

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions

 

112

 

 

 

ARTICLE IX. Information

 

112

 

 

 

Section 9.1. Quarterly Financial Statements

 

112

Section 9.2. Year End Statements

 

113

Section 9.3. Compliance Certificate

 

113

Section 9.4. Other Information

 

113

Section 9.5. Electronic Delivery of Certain Information

 

116

Section 9.6. Public/Private Information

 

117

Section 9.7. Patriot Act Notice; Compliance

 

117

 

 

 

ARTICLE X. Negative Covenants

 

118

 

 

 

Section 10.1. Financial Covenants

 

118

Section 10.2. Restrictions on Liens, Negative Pledges, Investments and
Indebtedness

 

120

Section 10.3. Restrictions on Intercompany Transfers

 

120

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

 

121

Section 10.5. Plans

 

122

Section 10.6. Fiscal Year

 

123

 

ii

--------------------------------------------------------------------------------


 

Section 10.7. Modifications of Organizational Documents

 

123

Section 10.8. Transactions with Affiliates

 

123

Section 10.9. Environmental Matters

 

123

Section 10.10. Derivatives Contracts

 

123

 

 

 

ARTICLE XI. Default

 

124

 

 

 

Section 11.1. Events of Default

 

124

Section 11.2. Remedies Upon Event of Default

 

128

Section 11.3. Intentionally Omitted

 

129

Section 11.4. Marshaling; Payments Set Aside

 

129

Section 11.5. Allocation of Proceeds

 

129

Section 11.6. Letter of Credit Collateral Account

 

131

Section 11.7. Rescission of Acceleration by Requisite Lenders

 

133

Section 11.8. Performance by Administrative Agent

 

133

Section 11.9. Rights Cumulative

 

133

 

 

 

ARTICLE XII. The Administrative Agent

 

134

 

 

 

Section 12.1. Appointment and Authorization

 

134

Section 12.2. Wells Fargo as Lender

 

135

Section 12.3. Approvals of Lenders

 

136

Section 12.4. Notice of Events of Default

 

136

Section 12.5. Administrative Agent’s Reliance

 

137

Section 12.6. Indemnification of Administrative Agent

 

137

Section 12.7. Lender Credit Decision, Etc.

 

138

Section 12.8. Successor Administrative Agent

 

139

Section 12.9. Titled Agents

 

140

Section 12.10. Specified Derivatives Contracts

 

141

 

 

 

ARTICLE XIII. Miscellaneous

 

141

 

 

 

Section 13.1. Notices

 

141

Section 13.2. Expenses

 

143

Section 13.3. Stamp and Intangible Taxes

 

144

Section 13.4. Setoff

 

145

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

 

145

Section 13.6. Successors and Assigns

 

146

Section 13.7. Amendments and Waivers

 

152

Section 13.8. Nonliability of Administrative Agent and Lenders

 

157

Section 13.9. Confidentiality

 

157

Section 13.10. Indemnification

 

158

Section 13.11. Termination; Survival

 

160

Section 13.12. Severability of Provisions

 

161

Section 13.13. GOVERNING LAW

 

161

Section 13.14. Counterparts

 

161

Section 13.15. Obligations with Respect to Loan Parties

 

161

Section 13.16. Independence of Covenants

 

162

Section 13.17. Limitation of Liability

 

162

Section 13.18. Entire Agreement

 

162

Section 13.19. Construction

 

162

 

iii

--------------------------------------------------------------------------------


 

Section 13.20. Headings

 

163

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

163

 

SCHEDULE I

Revolving Credit Facility Lenders and Revolving Credit Commitments

SCHEDULE II

Tranche A-1 Term Loan Facility Lenders and Loans

SCHEDULE III

Tranche A-2 Term Loan Facility Lenders and Loans

SCHEDULE 1.1.

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

SCHEDULE 1.2.

Permitted Liens

SCHEDULE 4.1.

Initial Borrowing Base Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(s)

Affiliate Transactions

SCHEDULE 11.1.(d)

Certain Non-Recourse Indebtedness

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Notice of Swingline Borrowing

EXHIBIT F

Form of Second Amended and Restated Guaranty

EXHIBIT G

Form of Revolving Credit Note

EXHIBIT H

Form of Swingline Note

EXHIBIT I-1

Form of Tranche A-1 Term Loan Note

EXHIBIT I-2

Form of Tranche A-2 Term Loan Note

EXHIBIT J

Form of Disbursement Instruction Agreement

EXHIBIT K

Form of Compliance Certificate

EXHIBIT L

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT as amended, supplemented or
otherwise modified from time to time, (this “Agreement”) dated as of April 22,
2016 by and among RLJ LODGING TRUST, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), RLJ LODGING TRUST, a
Maryland real estate investment trust (“Parent Guarantor”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Borrower, certain of the Lenders, the Departing Lenders and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated November 20, 2012 (as amended by First Amendment to Amended and
Restated Credit Agreement dated March 20, 2014, by Second Amendment to Amended
and Restated Credit Agreement dated June 1, 2015 and by Third Amendment to
Amended and Restated Credit Agreement dated November 12, 2015, the “Original
Credit Agreement”) providing for a $300,000,000 revolving credit facility and a
$400,000,000 term loan facility;

 

WHEREAS, the Borrower, certain of the Lenders, the Departing Lenders and the
Administrative Agent entered into that certain Term Loan Agreement dated
August 27, 2013 (as amended or otherwise modified, the “Original Term Loan
Agreement”) providing for a $400,000,000 term loan facility; and

 

WHEREAS, the Borrower, the Parent Guarantor, the Lenders, the Issuing Banks, the
Swingline Lenders and the Administrative Agent desire to amend and restate the
Original Credit Agreement and the Original Term Loan Agreement to provide for
(among other things) an extension of the Revolving Credit Maturity Date and to
re-evidence the outstanding indebtedness under the Original Term Loan Agreement
by the Tranche A-2 Term Loan Lenders to the Borrower, all on and subject to the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby amend and restate the Original Credit Agreement and the Original Term
Loan Agreement, and hereby agree, as follows:

 

ARTICLE II. DEFINITIONS

 

Section 2.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accepting Lenders” has the meaning given that term in Section 13.7.(d).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

--------------------------------------------------------------------------------


 

“Additional Term Loan Advance” means an advance made by an Additional Term Loan
Lender pursuant to Section 2.16.(c).  From and after the making of an Additional
Term Loan Advance, such Additional Term Loan Advance shall comprise a portion of
the applicable Term Loan.

 

“Additional Term Loan Lender” means a Lender (whether a then existing Lender or
a new Lender) that agrees to make an Additional Term Loan Advance pursuant to
Section 2.16. From and after the making of its Additional Term Loan Advance, an
Additional Term Loan Lender shall be a Tranche A-1 Term Loan Lender or Tranche
A-2 Term Loan Lender, as applicable, for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including amortization expense for stock options and impairment charges
(other than non-cash charges that constitute an accrual of a reserve for future
cash payments), of such Person for such period.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(d)         for each applicable Hotel Property base management fees shall equal
the greater of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the
actual base management fees paid under the applicable Management Agreement;

 

(e)          for each applicable Hotel Property reserves for FF&E and capital
items shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the amount of reserves required under the applicable Management
Agreement or Franchise Agreement; and

 

(f)           for each applicable Hotel Property (other than a Hotel Property
managed by Marriott International, Inc.) royalty fees shall equal the greater of
(i) four percent (4.0%) of Gross Operating Revenues or (ii) the actual royalty
fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given to that term in the recitals hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Amendment No. 1 Effective Date” means August 31, 2017.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the Ratings-Based Applicable Margin is
determined in accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

3

--------------------------------------------------------------------------------


 

Any change in the applicable Level at which the Ratings-Based Applicable Margin
is determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means, (a) with respect to the Tranche A-1 Term Loans, the
Leverage-Based Applicable Margin applicable thereto and (b) with respect to the
Revolving Credit Loans or the Tranche A-2 Term Loans, as applicable, (i) at any
time prior to the Investment Grade Pricing Effective Date, the Leverage-Based
Applicable Margin applicable thereto in effect at such time and (ii) at any time
on and after the Investment Grade Pricing Effective Date, the Ratings-Based
Applicable Margin applicable thereto in effect at such time. Notwithstanding the
foregoing, during the six-month period commencing on the first day of the
calendar month following the Borrower’s delivery of any Compliance Certificate
pursuant to Section 9.3. reflecting that the Leverage Ratio exceeds 6.50 to 1.00
as of the end of the applicable four-quarter fiscal period, the Applicable
Margins for the Revolving Credit Facility and each Term Loan Facility shall be
increased by 0.35% for each Level.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Arrangers” means (a) with respect to the Revolving Credit Facility, Wells Fargo
Securities, MLPF&S, Capital One and Compass Bank, (b) with respect to the
Tranche A-1 Term Loan Facility, Wells Fargo Securities and MLPF&S and (c) with
respect to the Tranche A-2 Term Loan Facility, Wells Fargo Securities, PNC
Capital Markets, RCM and U.S. Bank.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee (with the consent of any party whose consent is required by
Section 13.6.), and the Administrative Agent, substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., and its successors and assigns.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate

 

4

--------------------------------------------------------------------------------


 

shall take effect simultaneously with the corresponding change or changes in the
Prime Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrowed Money Recourse Debt” means, with respect to a Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) which such Person has Guaranteed or is otherwise recourse to such
Person and (d) all obligations of other Persons of the type described in the
preceding clauses (a) and (b) secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations or other
payment obligation; provided, however, that Borrowed Money Recourse Debt shall
in any event exclude (i) Nonrecourse Indebtedness, including Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability, (ii) intercompany
Indebtedness between or among any of the Parent Guarantor, the Borrower and
their Subsidiaries, (iii) trade debt incurred in the ordinary course of
business, and (iv) Indebtedness of the type described in clauses
(b)(iii) through (h) of the definition of “Indebtedness”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1.  Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.

 

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

5

--------------------------------------------------------------------------------


 

“Capital One” means Capital One, National Association, and its successors and
assigns.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, that certain Second Amendment to Term Loan
Agreement, dated as of November 12, 2015, that certain Third Amendment to Term
Loan Agreement, dated as of April 28, 2016, and that certain Fourth Amendment to
Term Loan Agreement dated as of August 31, 2017, by and among the Borrower, the
Parent Guarantor, Capital One, as administrative agent, and the lenders party
thereto.

 

“Capitalization Rate” means 8.00%, provided, however that in the case of upscale
or above Hotel Properties in the central business districts of Manhattan, New
York (including Doubletree Metropolitan, Fashion 26 and Hilton Garden Inn on W.
35th), Washington, DC (including Homewood Suites and Fairfield Inn and Suites),
Chicago, Illinois, Boston, Massachusetts, Los Angeles, California and San
Francisco, California, the Capitalization Rate means 7.25%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP.  The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

 

“Cash Collateralize” means the deposit of money in the Letter of Credit
Collateral Account in accordance with this Agreement, and “Cash Collateral”
means the money so deposited.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000

 

6

--------------------------------------------------------------------------------


 

and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Collateral” has the meaning given that term in Section 8.14.(c).

 

“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Guaranteed
Obligations (which, for purposes of the Collateral Documents, may include any
such Collateral Documents that jointly secure the Guaranteed Obligations and any
Pari Passu Debt obligations, and any intercreditor agreements contemplated by
the definition of Pari Passu Debt), including, without limitation, all other
security agreements, pledge agreements, deeds of trust, pledges, powers of
attorney, consents, assignments, notices, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Parent
Guarantor, the Borrower or any of their Subsidiaries and delivered to the
Administrative Agent to create, perfect or evidence Liens to secure the
Guaranteed Obligations (which, for purposes of the Collateral Documents, may
include any such Collateral Documents that jointly secure the Guaranteed
Obligations and any Pari Passu Debt obligations and any intercreditor agreements
contemplated by the definition of Pari Passu Debt).

 

“Collateral Period” means any period after the Amendment No. 1 Effective Date
commencing on the occurrence of a Collateral Trigger Date and ending on the
Collateral Release Date subsequent to such Collateral Trigger Date.

 

“Collateral Release” has the meaning given that term in Section 8.15.(a).

 

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
Release Certificate as required by Section 8.15.

 

“Collateral Trigger Date” means (a) any date after the Amendment No. 1 Effective
Date on which the Borrower delivers a Compliance Certificate pursuant to
Section 9.3. which shows that the Leverage Ratio is greater than 6.50 to 1.00 as
of the end of any two consecutive fiscal quarters of the Parent Guarantor or
(b) such later date as the Administrative Agent shall reasonably determine.

 

“Commitment Reduction Notice” has the meaning given that term in Section 2.12.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.  1 et seq.),
as amended from time to time, and any successor statute.

 

“Compass Bank” means Compass Bank, an Alabama Banking Corporation.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7

--------------------------------------------------------------------------------


 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan and (b) the issuance, amendment or renewal of a Letter of Credit.

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long-term
Indebtedness of such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5.(b) and
3.5.(c) shall not constitute a Default unless and until such failure continues
for three (3) Business Days following Administrative Agent’s delivery to
Borrower of an invoice therefor (which delivery may be effected by actual
delivery of the written invoice or by electronic communication, including the
Internet, e-mail or an intranet website to which the Borrower has access).

 

“Defaulting Lender” means, subject to Section 3.9.(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of a Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified

 

8

--------------------------------------------------------------------------------


 

in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as the
ownership of such Equity Interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(e)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.

 

“Departing Lender” means each lender under the Original Credit Agreement or the
Original Term Loan Agreement, as applicable, that executes and delivers to the
Administrative Agent a Departing Lender Signature Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Original Credit Agreement or the Original Term Loan
Agreement, as applicable, on the Agreement Date.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more

 

9

--------------------------------------------------------------------------------


 

rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, economic indices or measures of
economic risk or value, or other benchmarks against which payments or deliveries
are to be made, (b) any combination of these transactions and (c) a “swap
agreement” as defined in Section 101 of the Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate.  A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that Borrower shall be permitted to designate such
Property as a Seasoned Property at any earlier time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit J to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Documentation Agents” means (x) with respect to the Revolving Credit Facility,
PNC Bank and U.S. Bank and (y) with respect to the Tranche A-2 Term Loan
Facility, Bank of America, Barclays Bank plc and TD Bank, N.A.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Drawing” has the meaning given that term in Section 2.3.(d).

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:

 

10

--------------------------------------------------------------------------------


 

(a)           net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Hotel Properties; (v) pursuit and
transaction costs related to the acquisition or disposition of properties
(whether or not consummated) that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period;
(vi) other non-cash charges, including amortization expense for stock options
and impairment charges (other than non-cash charges that constitute an accrual
of a reserve for future cash payments); and (vii) equity in net income (loss) of
its Unconsolidated Affiliates; plus

 

(b)           such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates.

 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period.  If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

11

--------------------------------------------------------------------------------


 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders (or in the case of the Tranche A-1
Term Loan Lenders, the “Requisite Lenders” (as defined in the Original Credit
Agreement)).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and (in
the case of a Person that will hold a Revolving Credit Commitment or Revolving
Credit Loan) each Issuing Bank and each Swingline Lender and (ii) unless a
Default or Event of Default exists, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower: (a) such Hotel Property is operating
as a lodging Property; (b) such Property is owned in fee simple by, or subject
to a Qualified Ground Lease to, the Borrower or a Wholly-Owned Subsidiary of the
Borrower (except that the Doubletree Metropolitan in New York City may be
designated as an Eligible Property, provided that the Borrower retains, directly
or indirectly, a 95% ownership interest therein); (c) such Hotel Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Hotel Property, nor if such Hotel Property is owned
by a Wholly-Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly-Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
(e) regardless of whether such Hotel Property is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person:  (i) to create Liens on such Hotel Property
as security for Indebtedness of the Borrower or such Wholly-Owned Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (it
being understood that (x) a Financial Covenant Limitation, (y) any provision
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of, any property that is the subject of
such Hotel Sale Agreement or (z) Permitted Transfer Restrictions, shall not
violate this clause (e)); (f) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters which are not individually or collectively material to the profitable
operation of such Hotel Property and (g) such Hotel Property is not owned in fee
simple by, or subject to a Qualified Ground Lease to, any Excluded FelCor
Subsidiary.

 

“Eligible Subsidiary” means (i) all existing and future Subsidiaries of the
Parent Guarantor (other than Excluded Subsidiaries) and (ii) each Subsidiary of
the Parent Guarantor (other than an Excluded Subsidiary) that owns, directly or
indirectly, any Equity Interests in any Subsidiary described in clause (i).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water

 

12

--------------------------------------------------------------------------------


 

Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
and amended from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given that term in Section 11.1.(l)(ii).

 

“Excluded FelCor Subsidiary” means any FelCor Subsidiary; provided, that upon
the redemption in full of the Existing FelCor Bonds, each FelCor Subsidiary
shall cease to be an Excluded FelCor Subsidiary.

 

“Excluded Pledged Collateral” means:

 

13

--------------------------------------------------------------------------------


 

(a) the Equity Interests of any Subsidiary that are prohibited by Applicable Law
from being subject to a pledge agreement for the benefit of the Secured Parties;
and

 

(b) the Equity Interests of any Subsidiary that is subject to a Permitted
Transfer Restriction of the type described in clause (a) of the definition of
“Permitted Transfer Restriction” for so long as and solely to the extent that
such Permitted Transfer Restriction prohibits the grant of a Lien on such Equity
Interests;

 

provided, however, that:

 

(x)           with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b) above, (A) the Borrower shall, from and after
the Collateral Trigger Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien on such excluded Equity Interests, (B) unless
otherwise prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Borrower shall, on or prior to the Collateral Trigger Date,
cause a parent entity that owns, directly or indirectly, any Equity Interests in
such Subsidiary to own directly 100% of such excluded Equity Interests and
pledge the Equity Interests of such parent entity in accordance with the
requirements of this Agreement and (C) during any Collateral Period, in no event
shall the Unencumbered Asset Value attributable to Subsidiaries the Equity
Interests of which constitute Excluded Pledged Collateral pursuant to clause
(b) above (but not including Subsidiaries with a parent entity whose Equity
Interests have been pledged as set forth in the preceding clause (B)) exceed 20%
of the Unencumbered Asset Value in the aggregate; and

 

(y)           notwithstanding anything to the contrary hereinabove contained in
clauses (a) and (b): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Excluded Pledged Collateral;
and (B) any Collateral (or any portion thereof) that ceases to satisfy the
criteria for Excluded Pledged Collateral (whether as a result of any Person
obtaining any necessary consent, any change in any Applicable Law, or otherwise)
shall no longer be Excluded Pledged Collateral.

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) that is an Excluded FelCor Subsidiary or (b)(i) holding title
to assets that are or are reasonably expected within 60 days to become
collateral for any Secured Indebtedness of such Subsidiary, or is a direct or
indirect beneficial owner of a Subsidiary holding title to or beneficially
owning such assets (but having no material assets other than such beneficial
ownership interests) and (ii) that is or is reasonably expected within 60 days
to become prohibited from guarantying the Indebtedness of any other Person
pursuant to (x) any document, instrument or agreement evidencing such Secured
Indebtedness or (y) a provision of such Subsidiary’s organizational documents,
which provision was or is reasonably expected within 60 days to be included in
such Subsidiary’s organizational documents as a condition to the extension of
such Secured Indebtedness.  The 60-day periods provided in clause (b) of the
preceding sentence may be extended by the Administrative Agent in its reasonable
discretion.

 

14

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Revolving Credit Commitment (other
than pursuant to an assignment request by the Borrower under Section 5.6) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.10., amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10.(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing 2012 Term Loans” has the meaning given that term in Section 2.2.(a).

 

“Existing 2013 Term Loans” has the meaning given that term in Section 2.2.(a).

 

“Existing FelCor Bonds” means, collectively, (a) the 5.625% Senior Secured Notes
due 2023 (the “Existing Secured FelCor Bonds”) issued pursuant to the Indenture,
dated as of December 17, 2012, by and between FelCor Lodging Limited
Partnership, as issuer, and U.S. Bank National Association, as trustee,
collateral agent, registrar and paying agent, as supplemented by the First
Supplemental Indenture, dated as of January 7, 2013, by and among FelCor Lodging
Limited Partnership, FelCor Lodging Trust Incorporated, the additional
subsidiary guarantors party thereto, and U.S. Bank National Association, as
trustee and collateral agent and (b) the 6.000% Senior Notes due 2025 (the
“Existing Unsecured FelCor Bonds”) issued pursuant to the Indenture, dated as of
May 21, 2015, by and among FelCor Lodging Limited Partnership, the guarantors
party thereto, and U.S. Bank National Association, as trustee,

 

15

--------------------------------------------------------------------------------


 

registrar and paying agent, in each case, as such bonds may be supplemented or
otherwise modified from time to time.

 

“Existing Secured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Existing Unsecured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Facility” means the Tranche A-1 Term Loan Facility, the Tranche A-2 Term Loan
Facility or the Revolving Credit Facility, as the context may require.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief executive officer or the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Fee Letters” means, collectively, (1) (a) that certain fee letter by and among
the Borrower, the Administrative Agent and Wells Fargo Securities, (b) that
certain fee letter by and among the Borrower, Bank of America and MLPF&S,
(c) that certain fee letter by and between the Borrower and Capital One,
(d) that certain fee letter by and between the Borrower and Compass Bank,
(e) that certain fee letter by and among the Borrower, PNC Bank and PNC Capital
Markets, (f) that certain fee letter by and among the Borrower, Regions Bank and
RCM and (g) that certain fee letter by and between the Borrower and U.S. Bank,
in each case dated as

 

16

--------------------------------------------------------------------------------


 

of the date hereof and (2) that certain fee letter by and among the Borrower,
the Administrative Agent and Wells Fargo Securities, dated as of July 20, 2017,
in each case as amended, supplemented or otherwise modified from time to time.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.

 

“FelCor Acquisition” means the acquisition by the Borrower of FelCor Lodging
Trust Incorporated and all of its Subsidiaries pursuant to that certain
Agreement and Plan of Merger, dated as of April 23, 2017, by and among the
Parent Guarantor, the Borrower, Rangers Sub I, LLC, a wholly owned subsidiary of
the Borrower, Rangers Sub II, LP, an indirect wholly owned subsidiary of the
Borrower, FelCor Lodging Trust Incorporated, and FelCor Lodging Limited
Partnership.

 

“FelCor Subsidiary” means FelCor Lodging Trust Incorporated or any of its
Subsidiaries.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to the greater of (a) 4.0% of Gross Operating Revenues of such
Hotel Property or (b) the amount of reserves required under the Management
Agreement or Franchise Agreement for such Hotel Property.

 

“Financial Covenant Limitation” has the meaning set forth in the definition of
“Negative Pledge.”

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such Person during
such period.  The Parent Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent Guarantor.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

17

--------------------------------------------------------------------------------


 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to a Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority and any supra-

 

18

--------------------------------------------------------------------------------


 

national bodies such as the European Union or the European Central Bank) or any
arbitrator with authority to bind a party at law.

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages
sold or consumed and of all Inventory; (ii) salaries and wages of personnel
employed at such Hotel Property, including costs of payroll taxes and employee
benefits and all other expenses not otherwise specifically referred to in this
paragraph which are referred to as “Administrative and General Expenses” in the
Uniform System; (iii) the cost of all other goods and services obtained by
Manager in connection with its operation of such Hotel Property including,
without limitation, heat and utilities, office supplies and all services
performed by third parties, including leasing expenses in connection with
telephone and data processing equipment; (iv) the cost of repairs to and
maintenance of such Hotel Property (excluding capital expenditures);
(v) insurance premiums for all insurance maintained with respect to such Hotel
Property, including, without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of such Hotel Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance; (vi) workers’
compensation insurance or insurance required by similar employee benefits acts;
(vii) all personal property taxes, real estate taxes, assessments and any other
ad valorem taxes imposed on or levied in connection with such Hotel Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other governmental charges (other than federal, state or local income taxes and
franchise taxes or the equivalent) payable by or assessed against the owner or
ground lessor of such Hotel Property or the applicable Manager or Operating
Lessee with respect to the operation of such Hotel Property and water and sewer
charges; (viii) all sums deposited into any maintenance or capital expenditure
reserve, including the amount of the applicable FF&E Reserve; (ix) legal fees
related to the operation of such Hotel Property; (x) except to the extent the
same are normally treated as capital expenditures under the Uniform System or
GAAP, the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of the applicable Manager in connection
therewith, such as ADA studies, life safety reviews, and energy efficiency
studies; (xi) all expenses for marketing such Hotel Property, including all
expenses of advertising, sales promotion and public relations activities;
(xii) utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees; (xiii) all fees
(including base and incentive fees), assessments, royalties and charges payable
under the applicable Management Agreement and Franchise Agreement (if any);
(xiv) reasonable reserves for uncollectible accounts receivable; (xv) credit
card fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with revenues
received by the applicable Manager related to parking operations, including
valet services; (xvii) common expenses charges, common area maintenance charges
and similar costs and expenses; (xviii) rent payments under any ground lease;
and (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the applicable
Management Agreement unless specifically excluded under the

 

19

--------------------------------------------------------------------------------


 

provisions of this Agreement.  Gross Operating Expenses shall not include
(a) depreciation and amortization except as otherwise provided in this
Agreement; (b) the cost of any item specified in the applicable Management
Agreement to be provided at Manager’s sole expense; (c) debt service;
(d) capital repairs and other expenditures which are normally treated as capital
expenditures under the Uniform System or GAAP; or (e) other recurring or
non-recurring ownership costs such as partnership or limited liability company
administration and costs of changes to business and liquor licenses.

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent Guarantor or any
Subsidiary of the Parent Guarantor or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at such Hotel Property.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Subsidiary of the
Borrower under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

20

--------------------------------------------------------------------------------


 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”.  As the context requires, “Guaranty” shall also mean the Second
Amended and Restated Guaranty of even date herewith in the form of Exhibit F
executed by the Guarantors in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, as the same may be supplemented, amended or
otherwise modified from time to time.

 

“Guaranty Requirement” has the meaning given that term in Section 8.14.(a).

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly-Owned Subsidiary of the Borrower that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
Qualified Ground Lease in respect thereof.

 

“ICE” has the meaning given that term in the definition of “LIBOR”.

 

21

--------------------------------------------------------------------------------


 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)           all obligations of such Person in respect of money borrowed or for
the deferred purchase price of property or services (other than trade debt
incurred in the ordinary course of business and not more than thirty (30) days
past due unless being contested in good faith);

 

(b)           all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;

 

(c)           Capitalized Lease Obligations of such Person;

 

(d)           all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment);

 

(e)           all Off-Balance Sheet Obligations of such Person;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(g)           all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,
that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

(h)           net obligations under any Derivatives Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero);

 

(i)            all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability);

 

22

--------------------------------------------------------------------------------


 

(j)            all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 

(k)           such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.

 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).  All Loans and Letter of
Credit Liabilities hereunder and the “Loan” (as defined in the Seven-Year Term
Loan Agreement) shall constitute Indebtedness of the Borrower.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest Expense of its Unconsolidated
Affiliates for such period. Interest Expense shall include the interest
component of Capitalized Lease Obligations and shall exclude the amortization of
any deferred financing fees.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that

 

23

--------------------------------------------------------------------------------


 

each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing:
(a) (i) in the case of Revolving Credit Loans, if any Interest Period would
otherwise end after the Revolving Credit Maturity Date, such Interest Period
shall end on the Revolving Credit Maturity Date and (ii) in the case of either
Term Loan, if any Interest Period would otherwise end after the applicable Term
Loan Maturity Date, such Interest Period shall end on such Term Loan Maturity
Date and (b) each Interest Period that would otherwise end on a day which is not
a Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower has delivered to the Administrative Agent
(and the Administrative Agent shall promptly provide a copy of such notice to
the Lenders) a certificate signed by a Responsible Officer of the Borrower
(i) certifying that the Investment Grade Ratings Criteria have been satisfied
(which certification shall also set forth the Credit Rating(s) as in effect, if
any, from each of S&P, Fitch and Moody’s as of such date) and (ii) notifying the
Administrative Agent that the Borrower has irrevocably elected to have the
Ratings-Based Applicable Margin and the Applicable Facility Fee apply to the
pricing of the Revolving Credit Facility and the Tranche A-2 Term Loan Facility.

 

“Investment Grade Ratings Criteria” means receipt by the Parent Guarantor or the
Borrower of a Credit Rating of BBB- or better from S&P or Baa3 or better from
Moody’s,

 

24

--------------------------------------------------------------------------------


 

applicable to the senior, unsecured, non-credit enhanced long-term debt of the
Parent Guarantor or the Borrower, as applicable.

 

“Investment Grade Release” has the meaning specified in Section 8.15.(a).

 

“Issuing Bank” means each of Wells Fargo and Bank of America, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3.

 

“Joinder Default” has the meaning given that term in Section 11.1.

 

“Knickerbocker Loan Agreements” means, collectively, (a) the Amended and
Restated Acquisition Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, (b) the Amended and
Restated Project Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, and (c) the Amended
and Restated Building Loan Agreement, dated as of November 20, 2015, among FCH
HH Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time
to time and The Bank of Nova Scotia, as administrative agent.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursements” has the meaning given that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lenders; provided, however, that
the term “Lender” shall exclude any Lender (or its Affiliates) in its capacity
as a Specified Derivatives Provider.

 

“Lender Parties” has the meaning given to such term in Section 13.8.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for its benefit and the benefit of the applicable
Issuing Bank and the Lenders and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document between the Borrower and the applicable
Issuing Bank governing or providing for (a) the rights and obligations of the
parties concerned or at risk with respect to such Letter of Credit or (b) any
collateral security for any of such obligations.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Exposure” means, at any time, the aggregate amount of all
Letter of Credit Liabilities at such time.  The Letter of Credit Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Letter of Credit Exposure at such time.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement,
(i) a Revolving Credit Lender (other than any Revolving Credit Lender then
acting as an Issuing Bank with respect to the applicable Letter of Credit) shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
such Revolving Credit Lender then acting as such Issuing Bank shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the other
Revolving Credit Lenders of their participation interests under such Section and
(ii) if on any date of determination a Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

 

“Leverage-Based Applicable Margin” means, (a) with respect to the Revolving
Credit Facility or the Tranche A-2 Term Facility, as applicable, the percentage
rate set forth below corresponding to the Leverage Ratio as determined in
accordance with Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Revolving
Credit Facility
Applicable
Margin for
LIBOR Loans

 

Revolving
Credit Facility
Applicable
Margin for Base
Rate Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for
LIBOR Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for Base
Rate Loans

 

1

 

Less than 4.00 to 1.00

 

1.50

%

0.50

%

1.45

%

0.45

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

1.60

%

0.60

%

1.55

%

0.55

%

3

 

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

1.65

%

0.65

%

1.60

%

0.60

%

 

26

--------------------------------------------------------------------------------


 

4

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

1.80

%

0.80

%

1.75

%

0.75

%

5

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.00

%

1.00

%

1.95

%

0.95

%

6

 

Greater than or equal to 6.00 to 1.00

 

2.25

%

1.25

%

2.20

%

1.20

%

 

and (b) with respect to the Tranche A-1 Term Facility, the percentage rate set
forth below corresponding to the Leverage Ratio as determined in accordance with
Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Tranche A-1 Term
Loan Facility
Applicable Margin for
LIBOR Loans

 

Tranche A-1 Term Loan
Facility Applicable
Margin for Base Rate
Loans

 

1

 

Less than 4.00 to 1.00

 

1.55

%

0.55

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00

 

1.70

%

0.70

%

3

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

1.90

%

0.90

%

4

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.00

%

1.00

%

5

 

Greater than or equal to 6.00 to 1.00

 

2.30

%

1.30

%

 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Leverage-Based Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 9.3., the
Leverage-Based Applicable Margin shall equal the percentages corresponding to
Level 5 (with respect to the Tranche A-1 Term Loans) or

 

27

--------------------------------------------------------------------------------


 

Level 6 (with respect to the Revolving Credit Loans and the Tranche A-2 Term
Loans), as applicable, until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered. 
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Administrative Agent first determines the
Leverage-Based Applicable Margin as set forth above, the Leverage-Based
Applicable Margin shall be determined based on Level 1 with respect to each
Facility.  Thereafter, such Leverage-Based Applicable Margin shall be adjusted
from time to time as set forth in this definition.  The provisions of this
definition shall be subject to Section 2.5.(c).

 

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent Guarantor and its Subsidiaries on a consolidated basis determined as
of such date minus (ii) Unrestricted Cash and Cash Equivalents of the Parent
Guarantor and its Subsidiaries in excess of $25,000,000 on such date, to
(b) EBITDA of the Parent Guarantor and its Subsidiaries for the period of the
four consecutive fiscal quarters ending on such date.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to 1 minus the Statutory Reserve Rate; provided that if
as so determined LIBOR shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.  If, for any reason, the rate referred
to in the preceding clause (i) does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in U.S. Dollars would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  Any change
in the Statutory Reserve Rate as set by the ICE Benchmark Administration (“ICE”)
or any successor thereto if ICE is no longer making such rate available shall
result in a change in LIBOR on the date on which such change in such maximum
rate becomes effective.

 

“LIBOR Loan” means a Loan (other than a Base Rate Loan) bearing interest at a
rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month Interest Period determined
at approximately  10:00 a.m., New York City time for such day (rather than 11:00
a.m. London time two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”) (or if such day is
not a Business Day, the immediately preceding Business Day).  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases or rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease

 

28

--------------------------------------------------------------------------------


 

constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom, whether now owned or hereafter acquired or arising; (b) any
arrangement, express or implied, under which any property of such Person,
whether now owned or hereafter acquired or arising, is transferred, sequestered
or otherwise identified for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to the payment
of the general, unsecured creditors of such Person; (c) the authorized filing of
any financing statement under the UCC or its equivalent in any jurisdiction,
other than any precautionary filing not otherwise constituting or giving rise to
a Lien, including a financing statement filed (i) in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.

 

“Loan” means a Revolving Credit Loan, Swingline Loan or Term Loan or, as the
context requires, a Revolving Credit Loan, Swingline Loan and Term Loans. As the
context requires, the term “Loan” may also refer to a Base Rate Loan or LIBOR
Loan (as applicable).

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, each Collateral Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letters and any
Derivatives Contract), as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7.(d).

 

“Loan Modification Offer” has the meaning given that term in Section 13.7.(d).

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 

(b) have a projected cost involving expenditures during any 18-month period that
exceeds forty percent (40%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

 

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of thirty percent (30%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

 

29

--------------------------------------------------------------------------------


 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock and cash in lieu of fractional shares), in the case of each of
clauses (a), (b) and (c) above, on or prior to the Tranche A-2 Term Loan
Maturity Date.

 

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined in Regulation T, Regulation U and Regulation X.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
any Loan Document, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower, any other Loan Party or any Non-Loan Party BB
Property Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Maximum Loan Availability” means, at any time, the lesser of (a) the amount, if
any, by which (i) the Unencumbered Asset Value exceeds (ii) all Unsecured
Indebtedness (other than the Loans and Letter of Credit Liabilities and the
Existing Unsecured FelCor Bonds), of the Parent Guarantor and its Subsidiaries
on a consolidated basis and (b) the aggregate amount of the Total Credit
Exposure of all Lenders at such time.

 

30

--------------------------------------------------------------------------------


 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, and its
successors and assigns.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Hotel Sale
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person (unless such prohibition does not apply to Liens
securing the Guaranteed Obligations); provided, however, that (a) an agreement
that (i) conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets or (ii) evidences Unsecured
Indebtedness containing restrictions on encumbering assets in the Unencumbered
Pool substantially similar to, or, taken as a whole, not more restrictive than
the restrictions contained in the Loan Documents (as determined by the Borrower
in good faith) (including, without limitation, the Seven-Year Term Loan
Agreement and the Capital One Term Loan Agreement) (such an agreement, a
“Financial Covenant Limitation”) and (b) Permitted Transfer Restrictions shall
not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 

“Net Proceeds” means, (a) with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance,
(b) with respect to any asset sale by a Person, all cash proceeds as and when
received by such Person in respect thereof (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but excluding
any interest payments), net of reasonable costs of sale (including sales, use or
other transaction taxes paid or payable as a result thereof), repayment of debt
secured by the asset and reasonably projected income tax and/or dividend
distributions required to be paid with respect to any gain on the sale in order
to avoid income or excise tax under the Internal Revenue

 

31

--------------------------------------------------------------------------------


 

Code and (c) with respect to any incurrence of Borrowed Money Recourse Debt by a
Person, all cash proceeds received by such Person in respect of such issuance,
net of all or any amounts used to refinance the principal and interest on any
Indebtedness (and any prepayment premiums, fees or make-whole amounts that are
contractually required to be paid in connection with such refinancing) or
reasonable transaction costs (including taxes) required to be paid in connection
with the incurrence of such Borrowed Money Recourse Debt.

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

 

“Non-Defaulting Lender” means, at any time, each Revolving Credit Lender that is
not a Defaulting Lender at such time.

 

“Non-Loan Party BB Property Subsidiary” means any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) that directly or indirectly owns in fee
simple any Borrowing Base Property, or is party to a Qualified Ground Lease in
respect thereof.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Credit Note, a Swingline Note or a Term Loan Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Credit Loans or pursuant to Section 2.16.(c) for the
borrowing of an Additional Term Loan Advance.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

32

--------------------------------------------------------------------------------


 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to any
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
all Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent, any Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.  For the avoidance of doubt, “Obligations”
shall not include any indebtedness, liabilities, obligations, covenants or
duties in respect of Specified Derivatives Contracts.

 

“OFAC” has the meaning given that term in Section 7.1.(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by
(ii) the applicable Capitalization Rate, and

 

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at Borrower’s election).

 

“Option to Extend” has the meaning given that term in Section 2.13.

 

“Original Credit Agreement” has the meaning given that term in the recitals to
this Agreement.

 

“Original Term Loan Agreement” has the meaning given that term in the recitals
to this Agreement.

 

33

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

“Outstanding Amount” means (i) with respect to the Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date, (ii) with respect to the Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swingline Loans occurring on such
date, (iii) with respect to each Term Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of such Term Loan occurring on such date, and (iv) with respect to
any Letter of Credit Liabilities on any date, the amount of such Letter of
Credit Liabilities on such date after giving effect to the issuance or amendment
of any Letter of Credit occurring on such date and any other changes in the
aggregate amount of the Letter of Credit Liabilities as of such date, including
as a result of reimbursements of outstanding unpaid drawings under any Letters
of Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Pari Passu Debt” means each other document, instrument or other agreement
evidencing unsecured Indebtedness of the Borrower containing collateral
requirements substantially similar to those set forth in this Agreement, and,
with respect to any Collateral, such Indebtedness is subject to intercreditor
documentation in form, scope and substance reasonably acceptable to the
Administrative Agent in its sole discretion with parties to any such Pari Passu
Debt, and which intercreditor agreement documentation shall provide that the
Liens securing the

 

34

--------------------------------------------------------------------------------


 

Guaranteed Obligations shall have priority that is at least equal and ratable,
and in no event junior, to the priority of the Liens securing such Pari Passu
Debt obligations.

 

“Participant” has the meaning given that term in Section 13.6.(b).

 

“Participant Register” has the meaning given to that term in Section 13.6.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7.(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or discharged under Section 8.6.; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or any similar Applicable Law; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the intended use thereof in
the business of such Person; (d) the rights of tenants under leases or subleases
not interfering with the ordinary conduct of business of such Person; (e) Liens
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders and the Issuing Banks; (f) judgment and attachment liens on Properties
in respect of judgments not constituting an Event of Default, provided that, in
the case of Borrowing Base Properties, such Lien is discharged within not more
than 60 days or stayed pending appeal; (g) Capitalized Lease Obligations and
purchase money obligations in respect of personal property in an aggregate
amount with respect to the Unencumbered Pool not to exceed 1.0% of the
Unencumbered Asset Value in the aggregate; (h) Liens identified in Schedule 1.2
hereto; (i) Liens in favor of the Administrative Agent securing the Guaranteed
Obligations; (j) Liens on the Collateral securing Pari Passu Debt obligations
solely to the extent such Liens are pari passu with or junior to the Liens
securing the Guaranteed Obligations; and (k) to the extent constituting a Lien,
any Permitted Transfer Restrictions and any provision contained in any Hotel
Sale Agreement restricting the creation of Liens on, or the sale, transfer or
other disposition of, any property that is the subject of such Hotel Sale
Agreement.

 

35

--------------------------------------------------------------------------------


 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions and (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other Subsidiary of the Parent Guarantor imposing obligations
in respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Pledge Agreement” means any pledge or security agreement entered into, after
the Amendment No. 1 Effective Date among the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent, the other Secured Parties,
any holder, representative and/or agent with respect to any Pari Passu Debt
obligations (as required by this Agreement, any other Loan Document or any Pari
Passu Debt documentation) and, if applicable, any collateral agent or trustee,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Pledge Default” has the meaning given that term in Section 11.1.

 

“Pledged Subsidiary” means any of the Borrower, any Subsidiary Guarantor and any
Non-Loan Party BB Property Subsidiary owned directly or indirectly by the Parent
Guarantor, the Equity Interests of which do not constitute Excluded Pledged
Collateral.

 

“PNC Bank” means PNC Bank, National Association, and its successors and assigns.

 

“PNC Capital Markets” means PNC Capital Markets LLC, and its successors and
assigns.

 

“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2%) per

 

36

--------------------------------------------------------------------------------


 

annum and (b) with respect to any other Obligation (whether at stated maturity,
by acceleration, by mandatory prepayment or otherwise), or any amount owing by a
Lender to the Administrative Agent pursuant to Section 11.8., a rate per annum
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Tranche A-2 Term Loans that are Base Rate Loans plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or any of its Subsidiaries.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent Guarantor or any of
its Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Period” means any period after the Amendment No. 1 Effective Date
commencing on the occurrence of a Collateral Trigger Date to but excluding the
Prepayment Provisions Termination Date subsequent to such Collateral Trigger
Date.

 

“Prepayment Provisions Termination Date” has the meaning given that term in
Section 11.5.(c).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means Wells Fargo’s office located at 600 South 4th St., 9th
Floor, Minneapolis, MN 55415, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (i) the amount of such Lender’s Total Credit Exposure to (ii) the aggregate
amount of the Total Credit Exposure of all Lenders; provided, however, that if
at the time of determination the Revolving Credit Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of its Revolving Credit Exposure and
the aggregate Outstanding Amount of its Term Loans to (B) the sum of the
Revolving Credit Exposure and the aggregate Outstanding Amount of all Term Loans
of all Lenders.  For purposes of this definition, a Revolving Credit Lender
shall be deemed to hold a

 

37

--------------------------------------------------------------------------------


 

Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Credit Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years at the time such Hotel
Property is first included as a Borrowing Base Property, or in the event that
such remaining term is less than fifty (50) years, such ground lease either
(i) contains an unconditional end-of-term purchase option in favor of the lessee
for consideration that is de minimus or (ii) provides that the lessee’s
leasehold interest therein automatically becomes a fee-owned interest at the end
of the term, (b) permits a leasehold mortgage, and (c) provides that such lease
may not be terminated by the ground lessor without prior notice to the leasehold
mortgagee and an opportunity for such leasehold mortgagee to cure any default by
the lessee (including adequate time for the leasehold mortgagee to obtain
possession to effect such cure).

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Ratings-Based Applicable Margin” means, with respect to the Revolving Credit
Facility or the Tranche A-2 Term Loan Facility, as applicable, the percentage
rate set forth below corresponding to the Credit Rating as set forth below:

 

Level

 

Credit Rating

 

Revolving
Credit Facility
Applicable
Margin for
LIBOR Loans

 

Revolving
Credit Facility
Applicable
Margin for Base
Rate Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for
LIBOR Loans

 

Tranche A-2
Term Loan
Facility
Applicable
Margin for Base
Rate Loans

 

1

 

A-/A3 or better

 

0.875

%

0.00

%

0.90

%

0.00

%

2

 

BBB+/Baa1

 

0.925

%

0.00

%

0.95

%

0.00

%

3

 

BBB/Baa2

 

1.050

%

0.05

%

1.10

%

0.10

%

4

 

BBB-/Baa3

 

1.250

%

0.25

%

1.35

%

0.35

%

 

38

--------------------------------------------------------------------------------


 

5

 

Lower than BBB-/Baa3/Unrated

 

1.550

%

0.55

%

1.75

%

0.75

%

 

During any period for which the Borrower or the Parent Guarantor, as applicable,
has received three (3) Credit Ratings which are not equivalent, the
Ratings-Based Applicable Margin will be determined by (a) the highest Credit
Rating if the highest Credit Rating and the second highest Credit Rating differ
by only one Level or (b) the average of the two highest Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Ratings-Based Applicable Margin will be based on the Credit
Rating one Level below the Level corresponding to the highest Credit Rating). 
During any period for which the Borrower or the Parent Guarantor, as applicable,
has received only two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Ratings-Based Applicable Margin will be determined by (i) the
highest Credit Rating if they differ by only one Level or (ii) the average of
the two Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the higher Credit Rating).  During any period for which the Borrower or the
Parent Guarantor, as applicable, has received no Credit Rating from Fitch, if
the Borrower or the Parent Guarantor, as applicable, also ceases to have a
Credit Rating from one of S&P or Moody’s, then the Ratings-Based Applicable
Margin shall be determined based on the remaining such Credit Rating. 
Notwithstanding any Credit Rating from Fitch, during any period in which neither
S&P nor Moody’s has provided a Credit Rating corresponding to Level 4 or better
to the Borrower or the Parent Guarantor, as applicable, the Ratings-Based
Applicable Margin shall be determined based on Level 5.

 

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (ii) of the definition of “Investment
Grade Pricing Effective Date”.  Thereafter, any change in the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower or the Parent Guarantor, as applicable, in
accordance with the Loan Documents that the Borrower’s or the Parent Guarantor’s
Credit Rating, as applicable, has changed; provided, however, that if the
Borrower or the Parent Guarantor, as applicable, has not delivered such required
notice but the Administrative Agent becomes aware that the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, has changed, then the
Administrative Agent may, in its sole discretion and upon written notice to the
Borrower and the Lenders, adjust the Level effective as of the first day of the
first calendar month following the date on which the Administrative Agent
becomes aware that the Borrower’s or the Parent Guarantor’s Credit Rating, as
applicable, has changed.

 

“RCM” means Regions Capital Markets, and its successors and assigns.

 

39

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Regions Bank” means Regions Bank, and its successors and assigns.

 

“Register” has the meaning given that term in Section 13.6.(c).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change” regardless of the date enacted, adopted, implemented or
issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

 

“Reinvestment Period” has the meaning given that term in
Section 2.8.(b)(iii)(A).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

“Release” means either (a) the Investment Grade Release or (b) a Collateral
Release, as the case may be.

 

40

--------------------------------------------------------------------------------


 

“Release Certificate” has the meaning given that term in Section 8.15.(b).

 

“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
Total Credit Exposure of all Lenders; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.  For purposes of this definition, a Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Requisite Revolving Credit Lenders” means, as of any date, Revolving Credit
Lenders having more than 50% of the aggregate amount of the Revolving Credit
Commitments, or, if the Revolving Credit Commitments have been terminated or
reduced to zero, Revolving Credit Lenders holding more than 50% of the Revolving
Credit Exposure of all Revolving Credit Lenders; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders that are Revolving Credit Lenders will be disregarded and excluded, and
the Revolving Credit Commitment Percentage of the Revolving Credit Lenders shall
be redetermined, for voting purposes only, to exclude the Revolving Credit
Commitment Percentage of such Defaulting Lenders, and (ii) at all times when two
or more Revolving Credit Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Requisite Revolving Credit Lenders” shall in no event
mean less than two Revolving Credit Lenders.  For purposes of this definition, a
Revolving Credit Lender (other than the applicable Swingline Lender) shall be
deemed to hold a Swingline Loan and a Revolving Credit Lender (other than the
applicable Issuing Bank) shall be deemed to hold a Letter of Credit Liability,
in each case, to the extent such Revolving Credit Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the applicable
Term Loans; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more such Term Loan Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Term Loan Lenders”
shall in no event mean less than two such Term Loan Lenders.

 

“Resigning Lender” has the meaning given that term in Section 12.8.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding; and (c) any

 

41

--------------------------------------------------------------------------------


 

payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent Guarantor
or any of its Subsidiaries now or hereafter outstanding; in the case of each of
(a), (b) and (c), other than a payment, redemption, exchange or similar
transaction to the extent the consideration paid by the Parent Guarantor or any
of its Subsidiaries is shares of Equity Interests that do not constitute
Mandatorily Redeemable Stock.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, such
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
Section 2.1., to participate in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Revolving Credit Lender
on Schedule I as such Revolving Credit Lender’s “Revolving Credit Commitment,”
or as set forth in any applicable Assignment and Assumption, or agreement
executed by a Person becoming a Revolving Credit Lender in accordance with
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Credit Lender effected in accordance with Section 13.6.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.

 

“Revolving Credit Commitment Percentage” means, as to each Revolving Credit
Lender, the ratio, expressed as a percentage, of (a) the amount of such
Revolving Credit Lender’s Revolving Credit Commitment to (b) the aggregate
amount of the Revolving Credit Commitments of all Revolving Credit Lenders;
provided, however, that if at the time of determination the Revolving Credit
Commitments have been terminated or been reduced to zero, the “Revolving Credit
Commitment Percentage” of each Revolving Credit Lender shall be the ratio of
(i) Revolving Credit Exposure of such Revolving Credit Lender to (ii) the
Revolving Credit Exposure of all Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Outstanding Amount at such time of its Revolving Credit Loans, its
Swingline Exposure and its Letter of Credit Exposure.

 

“Revolving Credit Facility” means, at any time, the aggregate Revolving Credit
Commitments at such time.

 

“Revolving Credit Lenders” means a Lender having a Revolving Credit Commitment,
or if the Revolving Credit Commitments have terminated, holding any Revolving
Credit Loans.

 

“Revolving Credit Loan” means any revolving credit loan made to the Borrower
pursuant to Section 2.1.(a), and all such revolving credit loans collectively as
the context requires.

 

“Revolving Credit Maturity Date” means April 22, 2020, as such date may be
extended pursuant to Section 2.13.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made or to be
made by such Revolving Credit Lender, substantially in the form of Exhibit G.

 

42

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned Country or (d) any Person fifty (50) percent or more
owned or otherwise controlled by any such Person or Persons described in
clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned in fee simple by, or subject to a ground lease to, the Parent Guarantor or
any of its Subsidiaries or Unconsolidated Affiliates and (b) upon the occurrence
of the Seasoned Date of any New Property, such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property owned by the issuer of such Equity Interests shall constitute
Secured Indebtedness only if such Property also secures Indebtedness of such
issuer.

 

“Secured Parties” means the holders of the Guaranteed Obligations from time to
time and shall include (i) each Lender and each Issuing Bank in respect of its
Loans and Letter of Credit Exposure respectively, (ii) the Administrative Agent,
the Issuing Banks and the Lenders in respect of all other present and future
obligations and liabilities of the Parent Guarantor, the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Specified Derivatives
Provider, (iv) each Indemnified Party, and (v) their respective successors and
(in the case of a Lender, permitted) transferees and assigns.

 

43

--------------------------------------------------------------------------------


 

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, such Person’s Secured Indebtedness that is not Nonrecourse Indebtedness.

 

“Seven-Year Term Loan Agreement” means the Term Loan Agreement dated as of
November 20, 2012 between Borrower, Parent Guarantor, Wells Fargo, as
administrative agent and the lenders party thereto (as the same may be modified,
amended or supplemented from time to time).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among the
Borrower or any Subsidiary of the Borrower and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation

 

44

--------------------------------------------------------------------------------


 

Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  LIBOR Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, and such reserve, liquid asset,
fees or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Subsidiary Guarantors” means, other than Subsidiaries released from their
obligations under the Guaranty in accordance with Section 8.14. or
Section 8.15., as applicable, collectively, (i) each Subsidiary that hereafter
joins in the Guaranty by execution of an Accession Agreement (or Guaranty, as
the case may be) pursuant to Section 8.14. and (ii) the Subsidiaries identified
in Schedule 1.1 hereto on the Amendment No. 1 Effective Date.

 

“Subsidiary Guaranty and Pledge Documents” means, with respect to any Subsidiary
that is required to become a Subsidiary Guarantor or a Pledged Subsidiary
pursuant to Section 8.14., the following documents: (x)  an Accession Agreement
executed by any such Subsidiary Guarantor, (y) during a Collateral Period, a
joinder to the Pledge Agreement (in the form contemplated thereby) (or if the
Pledge Agreement is not then in effect, the Pledge Agreement) executed by the
Parent Guarantor or any Subsidiary of the Parent Guarantor that owns any Equity
Interests in any such Pledged Subsidiary and (z) the items with respect to such
Subsidiary Guarantor, Parent Guarantor or Subsidiary, as the case may be, that
would have been delivered under Sections 6.1.(a)(iv) through (viii) and (xiv) if
such Subsidiary Guarantor, Parent Guarantor or Subsidiary had been a Subsidiary
Guarantor on the Agreement Date (in the case of Section 6.1.(a)(iv), unless
waived by the Administrative Agent in its sole discretion), each in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Availability” has the meaning given that term in Section 2.4.(a).

 

“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.4. in an amount up to, but not exceeding
the amount set

 

45

--------------------------------------------------------------------------------


 

forth in the first sentence of Section 2.4.(a), as such amount may be reduced
from time to time in accordance with the terms hereof.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Swingline Exposure at such time.

 

“Swingline Lender” means each of Wells Fargo and Bank of America in such
capacity.

 

“Swingline Loan” means a loan made by the applicable Swingline Lender to the
Borrower pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Credit Maturity Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the applicable Swingline Lender in a
principal amount equal to the amount of such Swingline Lender’s Swingline
Commitment as originally in effect and otherwise duly completed.

 

“Swingline Sublimit” has the meaning given that term in Section 2.4.(a).

 

“Syndication Agents” means (x) with respect to the Revolving Credit Facility,
Bank of America, Capital One and Compass Bank; (y) with respect to the Tranche
A-1 Term Loan Facility, Bank of America; and (z) with respect to the Tranche A-2
Term Loan Facility, PNC Bank, Regions Bank and U.S. Bank.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining such stockholders’ equity): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a Tranche A-1 Term Loan or a Tranche A-2 Term Loan, as
applicable.

 

“Term Loan Facility” means the Tranche A-1 Term Loan Facility or the Tranche A-2
Term Loan Facility, as applicable.

 

46

--------------------------------------------------------------------------------


 

“Term Loan Lender” means a Tranche A-1 Term Loan Lender or a Tranche A-2 Term
Loan Lender, as applicable.

 

“Term Loan Maturity Date” means the Tranche A-1 Term Loan Maturity Date or the
Tranche A-2 Term Loan Maturity Date, as applicable.

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the applicable Term Loan made by such Term
Loan Lender, substantially in the form of Exhibit I-1 or Exhibit I-2, as
applicable.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of all Hotel Properties;
(ii) the amount of all Unrestricted Cash and Cash Equivalents; (iii) the book
value of all Development/Redevelopment Properties, Mortgage Receivables and
Unimproved Land; and (iv) the contract purchase price for all assets under
contract for purchase (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of the Parent
Guarantor of any asset described in clause (a) above.  For purposes of
determining Total Asset Value, (u) to the extent the amount of Total Asset Value
attributable to Unimproved Land would exceed 2.5% of Total Asset Value, such
excess shall be excluded, (v) to the extent the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 15% of Total Asset Value, such
excess shall be excluded, (w) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 10% of Total Asset Value,
such excess shall be excluded, (x) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 10% of Total
Asset Value, such excess shall be excluded, (y) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties would exceed 10%
of Total Asset Value, such excess shall be excluded, and (z) to the extent the
amount of Total Asset Value attributable to assets subject to limitation under
the foregoing clauses (u) through (y) would exceed 35% of Total Asset Value,
such excess shall be excluded.

 

“Total Budgeted Cost” means, with respect to a Development/Redevelopment
Property at any time, (a) the aggregate amount of all costs budgeted to be paid,
incurred or otherwise expended or accrued with respect to the development,
construction and completion of such Property that have not been paid at such
time, including, without limitation, all amounts budgeted with respect to all of
the following: (i) acquisition of land and any related improvements; (ii) a
reasonable and appropriate reserve for construction interest (to the extent
required by the construction lender); (iii) a reasonable and appropriate
operating deficit reserve; and (iv) other hard and soft costs associated with a
Development/Redevelopment Property; and (b) in the case of a
Development/Redevelopment Property owned by an Unconsolidated Affiliate, an
amount equal to the product of (1) the costs for such Property identified in
clause (a) above and (2) the applicable Ownership Share.

 

“Total Budgeted Renovation Cost” means, with respect to a Major Renovation
Property at any time, (a) the aggregate amount of all hard and soft costs
budgeted to be paid, incurred or otherwise expended or accrued with respect to
the performance and completion of the renovations at such Property that have not
been paid at such time, and (b) in the case of a Major Renovation Property owned
by an Unconsolidated Affiliate, an amount equal to the product of

 

47

--------------------------------------------------------------------------------


 

(1) the costs for such Property identified in clause (a) above and (2) the
applicable Ownership Share.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments, Revolving Credit Exposure and the aggregate
outstanding portion of any Term Loans held by such Lender at such time.

 

“Tranche” means, with respect to a Term Loan, its character as a Tranche A-1
Term Loan or a Tranche A-2 Term Loan.

 

“Tranche A-1 Term Loan” means a loan made by a Tranche A-1 Term Loan Lender to
the Borrower pursuant to Section 2.2.(a) which re-evidences the Existing 2012
Term Loans and (if and as applicable) any Additional Term Loan Advance in
respect of the Tranche A-1 Term Loan Facility to be made to the Borrower by an
Additional Term Loan Lender pursuant to Section 2.16.(c).

 

“Tranche A-1 Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A-1 Term Loans of all Tranche A-1 Term Loan Lenders
outstanding at such time.

 

“Tranche A-1 Term Loan Lender” means a Lender holding a Tranche A-1 Term Loan.

 

“Tranche A-1 Term Loan Maturity Date” means March 20, 2019.

 

“Tranche A-2 Term Loan” means a loan made by a Tranche A-2 Term Loan Lender to
the Borrower pursuant to Section 2.2.(a) which re-evidences the Existing 2013
Term Loans and (if and as applicable) any Additional Term Loan Advance in
respect of the Tranche A-2 Term Loan Facility to be made to the Borrower by an
Additional Term Loan Lender pursuant to Section 2.16.(c).

 

“Tranche A-2 Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A-2 Term Loans of all Tranche A-2 Term Loan Lenders
outstanding at such time.

 

“Tranche A-2 Term Loan Lender” means a Lender holding a Tranche A-2 Term Loan.

 

“Tranche A-2 Term Loan Maturity Date” means April 22, 2021.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

48

--------------------------------------------------------------------------------


 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time.  For purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to
Borrowing Base Properties subject to a Qualified Ground Lease would exceed 30%
of Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an unconditional end-of-term
purchase option in favor of the lessee for consideration that is, in the
reasonable judgment of the Administrative Agent, de minimis or (ii) provides
that the lessee’s leasehold interest therein automatically becomes a fee-owned
interest at the end of the term shall not be included for purposes of this
limitation).  For clarity, the percentage limitation in the preceding sentence
shall operate only to exclude from the calculation of Unencumbered Asset Value
the value of a Borrowing Base Property in excess of such limitation (and shall
not otherwise cause the property to cease to be a Borrowing Base Property).

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of “Secured
Indebtedness”; and (ii) Indebtedness of the type described in clause (g) of the
definition of Indebtedness shall not constitute Unsecured Indebtedness.

 

49

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than (i) any Excluded Subsidiary that has a payment obligation
(including a Guarantee) in respect of Unsecured Indebtedness solely constituting
any of the following (x) Indebtedness under performance or surety bonds,
(y) Indebtedness of the type described in clause (d) of the definition of
“Indebtedness” and (z) trade debt, in each case incurred in the ordinary course
of business and (ii) an Excluded FelCor Subsidiary) that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness and (b) each Excluded FelCor Subsidiary that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries other than Excluded
FelCor Subsidiaries (other than, in each case, (i) obligations arising under the
Loan Documents and (ii) intercompany Indebtedness between or among any of the
Parent Guarantor, the Borrower and their respective Subsidiaries).

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) on a consolidated basis or (b) an amount equal to
the aggregate of, for each portion of such Unsecured Indebtedness, the product
of (i) the outstanding principal balance of such portion of such Unsecured
Indebtedness and (ii) the greater of (x) the sum of one-month LIBOR as of the
last day of such period and the Applicable Margin (or similar term) for LIBOR
loans then applicable to such portion of Unsecured Indebtedness as of the last
day of such period (or, if such portion of Unsecured Indebtedness has no such
applicable LIBOR margin, the actual rate of interest applicable to such
Unsecured Indebtedness as of the last day of such period) or (y) 6.00%.

 

“U.S. Bank” means U.S. Bank National Association, and its successors and
assigns.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

50

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 2.2.  General; References to New York City Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent Guarantor or a Subsidiary of such Subsidiary (including
the Borrower and any Subsidiary of the Borrower) and a reference to an
“Affiliate” means a reference to an Affiliate of the Parent Guarantor (including
any Affiliate of the Borrower).  Except as expressly provided otherwise in any
Loan Document, (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (ii) any
reference to any Person shall be construed to include such Person’s permitted
successors and permitted assigns.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to New York City time.  The calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of any Indebtedness shall be the historical
cost basis, which

 

51

--------------------------------------------------------------------------------


 

generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.

 

Section 2.3.  Amendment and Restatement of the Original Credit Agreement and the
Original Term Loan Agreement.

 

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1., the terms and provisions of the Original
Credit Agreement and the Original Term Loan Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement.  This Agreement is not intended to and shall not constitute a
novation.  All “Loans” made, “Obligations” incurred and “Letters of Credit”
issued under the Original Credit Agreement which are outstanding on the
Agreement Date shall continue as Obligations and Letters of Credit under (and
shall be governed by the terms of) this Agreement and the other Loan Documents. 
All “Loans” made and “Obligations” incurred under the Original Term Loan
Agreement which are outstanding on the Agreement Date shall continue as
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents.  Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Original
Credit Agreement and the Original Term Loan Agreement) to the “Administrative
Agent”, the “Credit Agreement” or the “Term Loan Agreement”, as applicable, and
the “Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, respectively, (b) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Agreement Date shall continue as Obligations under this
Agreement and the other Loan Documents, (c) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit and loan exposure under the Original Credit Agreement
and/or the Original Term Loan Agreement as are necessary in order that each such
Lender’s outstanding Loans and Revolving Credit Commitments hereunder reflect
such Lender’s pro rata share of the outstanding aggregate Loans and Revolving
Credit Commitments on the Agreement Date, (d) the Borrower hereby agrees to
compensate each Lender for any and all losses, costs and expenses, if any,
incurred by such Lender in connection with the sale and assignment of any LIBOR
Loans (including the “LIBOR Loans” under the Original Credit Agreement and the
Original Term Loan Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 5.4. hereof, (e) the
“Revolving Credit Loans” and the “Term Loans”, as applicable, under and as
defined in the Original Credit Agreement of each applicable Departing Lender
shall be repaid in full (provided that any accrued and unpaid interest and fees
thereon shall be paid to such Departing Lender concurrently with payment of such
interest and fees to the other applicable Lenders), each applicable Departing
Lender’s “Revolving Credit Commitment” under the Original Credit Agreement shall
be terminated and each applicable Departing Lender shall not be a Lender
hereunder and (f) the “Loans” under and as defined in the Original Term Loan
Agreement of each applicable Departing Lender shall be repaid in full (provided
that any accrued and unpaid interest and fees thereon shall be paid to such
Departing Lender concurrently with payment of such interest and fees to the
other applicable Lenders) and each applicable Departing Lender shall not be a
Lender hereunder.

 

52

--------------------------------------------------------------------------------


 

ARTICLE III. CREDIT FACILITY

 

Section 3.1.  Revolving Credit Loans.

 

(a)           Making of Revolving Credit Loans.  Subject to the terms and
conditions set forth in this Agreement, including Section 2.15., each Revolving
Credit Lender severally and not jointly agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower during the period from and including the
Effective Date to but excluding the Revolving Credit Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Revolving Credit Lender’s Revolving Credit Commitment.  Each borrowing of
Revolving Credit Loans hereunder shall be in an aggregate principal amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount (except
that, subject to Section 2.15., any such borrowing of Revolving Credit Loans may
be in an aggregate amount equal to the sum of (x) the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders minus (y) the sum
of the aggregate principal balance of all Revolving Credit Loans, Swingline
Loans and the Letter of Credit Liabilities).  Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Credit Loans.

 

(b)           Requests for Revolving Credit Loans.  Not later than 11:00 a.m. on
the Business Day of a borrowing of Revolving Credit Loans that are Base Rate
Loans and not later than 1:00 p.m. at least three (3) Business Days prior to a
borrowing of Revolving Credit Loans that are LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing.  Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Credit
Loans to be borrowed, the date such Revolving Credit Loans are to be borrowed
(which must be a Business Day), the use of the proceeds of such Revolving Credit
Loans, the Type of the requested Revolving Credit Loans, and if such Revolving
Credit Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Credit Loans.  Each Notice of Borrowing shall be irrevocable once
given and binding on the Borrower.  Prior to delivering a Notice of Borrowing,
the Borrower may (without specifying whether a Revolving Credit Loan will be a
Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent. 
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter.

 

(c)           Funding of Revolving Credit Loans.  Promptly after receipt of a
Notice of Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Credit Lender of the proposed
borrowing.  Each Revolving Credit Lender shall deposit an amount equal to the
Revolving Credit Loan to be made by such Revolving Credit Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 2:00 p.m. on the date of such proposed Revolving Credit
Loans that are Base Rate Loans and not later than 10:00 a.m. on the date of such
proposed Revolving Credit Loans that are LIBOR Loans.  Subject to fulfillment of
all applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 4:00 p.m. on the date of the requested
borrowing of Revolving Credit Loans that are Base Rate Loans and not later than
1:00 p.m. on the date of the requested borrowing of Revolving Credit Loans that
are LIBOR Loans, the proceeds of such amounts received by the Administrative
Agent.  No Revolving Credit Lender shall be responsible for the failure of any
other Revolving Credit Lender to make a Revolving

 

53

--------------------------------------------------------------------------------


 

Credit Loan or to perform any other obligation to be made or performed by such
other Revolving Credit Lender hereunder, and the failure of any Revolving Credit
Lender to make a Revolving Credit Loan or to perform any other obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Revolving Credit Lender to make any Revolving Credit Loan or to perform any
other obligation to be made or performed by such other Lender.

 

(d)           Assumptions Regarding Funding by Revolving Credit Lenders.  With
respect to Revolving Credit Loans to be made after the Effective Date, unless
the Administrative Agent shall have been notified by any Revolving Credit Lender
that such Revolving Credit Lender will not make available to the Administrative
Agent a Revolving Credit Loan to be made by such Revolving Credit Lender in
connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Credit Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Credit Loan to be
provided by such Revolving Credit Lender.  In such event, if such Revolving
Credit Lender does not make available to the Administrative Agent the proceeds
of such Revolving Credit Loan, then such Revolving Credit Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Revolving Credit Loan with interest thereon, for each day from and
including the date such Revolving Credit Loan is made available to the Borrower
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Revolving Credit Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the Type of Revolving Credit Loan elected by the Borrower in the Notice of
Borrowing.  If the Borrower and such Revolving Credit Lender shall pay the
amount of such interest to the Administrative Agent for the same or overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Revolving Credit
Lender pays to the Administrative Agent the amount of such Revolving Credit
Loan, the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Credit Lender that shall have failed to make available the proceeds of
a Revolving Credit Loan to be made by such Revolving Credit Lender.

 

Section 3.2.  Term Loans.

 

(a)           Making of Term Loans.  Prior to the Effective Date, certain “Term
Loans” were made to the Borrower under (and as defined in) the Original Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding loans being hereinafter referred to as the “Existing 2012 Term
Loans”).  Subject to the terms and conditions set forth in this Agreement, the
Borrower and each of the Lenders agree that on the Effective Date but subject to
the satisfaction of the conditions precedent set forth in Article VI., the
Existing 2012 Term Loans shall be reevidenced as Tranche A-1 Term Loans under
this Agreement.  Prior to the Effective Date, certain “Loans” were made to the
Borrower under (and as defined in) the Original Term Loan Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans being
hereinafter referred to as the “Existing 2013 Term Loans”).  Subject to the
terms and conditions set forth in this Agreement, the Borrower and each of the
Lenders agree that on

 

54

--------------------------------------------------------------------------------


 

the Effective Date but subject to the satisfaction of the conditions precedent
set forth in Article VI., the Existing 2013 Term Loans shall be reevidenced as
Tranche A-2 Term Loans under this Agreement.  Amounts of any Term Loan
(including any Additional Term Loan Advances) that are repaid may not be
reborrowed.

 

(b)           Obligation of Term Loan Lenders. No Term Loan Lender (which for
purposes of this subsection (b) shall include (if and as applicable) each
Additional Term Loan Lender) shall be responsible for the failure of any other
Term Loan Lender to advance its portion of the applicable Term Loan (which, for
purposes of this subsection (b) shall include (if and as applicable) each
Additional Term Loan) or to perform any other obligation to be made or performed
by such other Term Loan Lender hereunder, and the failure of any Term Loan
Lender to advance its portion of the applicable Term Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Term Loan Lender to advance its portion of such Term
Loan or to perform any other obligation to be made or performed by such other
Lender.

 

Section 3.3.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including, without limitation, Section 2.15. and Section 3.9.(c),
each Issuing Bank, on behalf of the Revolving Credit Lenders, agrees to issue
for the account of the Borrower during the period from and including the
Effective Date to, but excluding, the date thirty (30) days prior to the
Revolving Credit Maturity Date, one or more standby letters of credit (each a
“Letter of Credit”) denominated in Dollars up to the maximum aggregate Letter of
Credit Liabilities at any one time outstanding not to exceed $30,000,000, as
such amount may be reduced from time to time in accordance with the terms hereof
(the “L/C Commitment Amount”); provided that, unless such Issuing Bank shall
otherwise consent thereto, no Issuing Bank shall be obligated to issue Letters
of Credit hereunder having a maximum aggregate Stated Amount in excess of
$15,000,000 at any one time outstanding.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank in
accordance with its customary standards therefor.  Notwithstanding the
foregoing, in no event may (i) the expiration date of any Letter of Credit
extend beyond not more than one (1) year beyond the Revolving Credit Maturity
Date, or (ii) any Letter of Credit have an initial duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the date that is not more than one (1) year beyond the Revolving Credit
Maturity Date, provided, further, however, that in the case of any Letter of
Credit that, either when initially issued or when renewed, has an expiration
date beyond the Revolving Credit Maturity Date, the Borrower shall be obligated
to Cash Collateralize such Letter of Credit in accordance with
Section 2.14.(a).  The initial Stated Amount of each Letter of Credit shall be
at least $100,000 (or such lesser amount as may be reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank).

 

55

--------------------------------------------------------------------------------


 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the applicable Issuing Bank and the Administrative Agent written notice at
least five (5) Business Days (or such shorter period as may be reasonably
acceptable to the Administrative Agent and such Issuing Bank) prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date.  The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by such Issuing Bank.  Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 6.2., such Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days (or such shorter period as may be reasonably acceptable to the
Administrative Agent and such Issuing Bank) following the date after which such
Issuing Bank has received all of the items required to be delivered to it under
this subsection.  No Issuing Bank shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Bank, Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  Upon
the written request of the Borrower, the applicable Issuing Bank shall promptly
deliver to the Borrower a copy of (i) any Letter of Credit proposed to be issued
hereunder prior to the issuance thereof and (ii) each issued Letter of Credit
after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document (excluding any certificate or other document presented by a
beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with the terms and provisions of any Loan Document, the terms and
provisions of such Loan Document shall control.  The Borrower shall examine the
copy of any Letter of Credit or any amendment to a Letter of Credit that is
delivered to it by the applicable Issuing Bank and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly (but in any event, within 5 Business Days after the later
of (x) receipt by the beneficiary of such Letter of Credit of the original of,
or amendment to, such Letter of Credit, as applicable and (y) receipt by the
Borrower of a copy of such Letter of Credit or amendment, as applicable) notify
such Issuing Bank.  The Borrower shall be conclusively deemed to have waived any
such claim against the applicable Issuing Bank and its correspondents unless
such notice is given as aforesaid.

 

(d)           Reimbursement Obligations.  Upon receipt by the applicable Issuing
Bank from the beneficiary of a Letter of Credit of any demand for payment under
such Letter of Credit (a “Drawing”) and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such Drawing
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such Drawing; provided, however, that such Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably

 

56

--------------------------------------------------------------------------------


 

agrees to pay and reimburse (either with the proceeds of a Base Rate Loan as
provided for in subsection (e) below or with funds from other sources) such
Issuing Bank for the amount of each Drawing at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind (other
than the notice provided for in the first sentence of this subsection (d).

 

(e)                                  Manner of Reimbursement.  Unless the
Borrower shall notify the applicable Issuing Bank and the Administrative Agent
on the day that such Issuing Bank provides notice of the Drawing on the Letter
of Credit as provided in subsection (d) above that the Borrower intends to
reimburse such Issuing Bank for such Drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a Base
Rate Loan in the amount of (a) such Drawing and (b) any amounts referred to in
Section 3.5(c) incurred by such Issuing Bank in connection with such payment,
and the Revolving Credit Lenders shall make a Base Rate Loan in such amount in
accordance with subsection (j) below, the proceeds of which shall be applied to
reimburse such Issuing Bank for the amount of such Drawing and costs and
expenses.

 

(f)                                   Effect of Letters of Credit on Revolving
Credit Commitments.  Upon the issuance by any Issuing Bank of any Letter of
Credit and until such Letter of Credit shall have expired or been cancelled, the
Revolving Credit Commitment of each Revolving Credit Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Revolving Credit Lender’s Revolving Credit Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(g)                                  Each Issuing Bank’s Duties Regarding
Letters of Credit; Unconditional Nature of Reimbursement Obligations.  In
examining documents presented in connection with drawings under Letters of
Credit and making payments under such Letters of Credit against such documents,
the applicable Issuing Bank shall only be required to use the same standard of
care as it uses in connection with examining documents presented in connection
with drawings under letters of credit in which it has not sold participations
and making payments under such letters of credit.  The Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, none of any Issuing Bank, Administrative Agent or
any of the Lenders shall be responsible for, and the Borrower’s obligations in
respect of Letters of Credit shall not be affected in any manner by, (i) the
form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing

 

57

--------------------------------------------------------------------------------


 

under any Letter of Credit, or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any Letter of Credit, or of the proceeds of any drawing
under any Letter of Credit; or (viii) any consequences arising from causes
beyond the control of the Issuing Banks, the Administrative Agent or the
Revolving Credit Lenders.  None of the above shall affect, impair or prevent the
vesting of any of the Issuing Banks’ or the Administrative Agent’s rights or
powers hereunder.  Any action taken or omitted to be taken by any Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Lender.  In this connection, the obligation of the Borrower to
reimburse the applicable Issuing Bank for any Drawing made under any Letter of
Credit, and to repay any Revolving Credit Loan made pursuant to the second
sentence of subsection (d) above, shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including, without limitation, the following
circumstances:  (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by any Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of, or provide a right of setoff
against, the Borrower’s Reimbursement Obligations.  Notwithstanding anything to
the contrary contained in this Section or Section 13.10., but not in limitation
of the Borrower’s unconditional obligation to reimburse the applicable Issuing
Bank for any drawing made under a Letter of Credit as provided in this
Section and to repay any Revolving Credit Loan made pursuant to the second
sentence of subsection (d) above, the Borrower shall have no obligation to
indemnify the Administrative Agent, any Issuing Bank or any Revolving Credit
Lender in respect of any liability incurred by the Administrative Agent, such
Issuing Bank or such Revolving Credit Lender to the extent arising out of the
gross negligence or willful misconduct of the Administrative Agent, such Issuing
Bank or such Revolving Credit Lender (as the case may be) in respect of a Letter
of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Administrative Agent, any Issuing Bank or any Revolving Credit Lender with
respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the
applicable Issuing Bank of any amendment, supplement or other modification to
any Letter of Credit shall be subject to the same

 

58

--------------------------------------------------------------------------------


 

conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
such Issuing Bank), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Revolving Credit Lenders shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(c).

 

(i)                                     Revolving Credit Lenders’ Participation
in Letters of Credit.  Immediately upon the issuance by any Issuing Bank of any
Letter of Credit each Revolving Credit Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Credit Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of such Issuing Bank’s liability under such Letter of Credit for which such
Issuing Bank is not reimbursed in full by the Borrower through a Base Rate Loan
or otherwise in accordance with the terms of this Agreement.  In addition, upon
the making of each payment by a Revolving Credit Lender to the Administrative
Agent for the account of any Issuing Bank in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Revolving Credit
Lender shall, automatically and without any further action on the part of such
Issuing Bank, Administrative Agent or such Revolving Credit Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to such Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to such Issuing Bank pursuant to the last two
sentences of Section 3.5.(c)).  Upon receipt by the applicable Issuing Bank of
any payment in respect of any Reimbursement Obligation, such Issuing Bank shall
promptly pay to each Revolving Credit Lender that has acquired a participation
therein under the second sentence of this subsection (i), such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such payment.

 

(j)                                    Payment Obligation of Revolving Credit
Lenders.  Each Revolving Credit Lender severally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, on demand
or upon notice in accordance with subsection (e) above, in immediately available
funds in Dollars the amount of such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of each Drawing paid by such Issuing Bank under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to subsection (d); provided, however, that in respect of any Drawing
under any Letter of Credit, the maximum amount that any Revolving Credit Lender
shall be required to fund, whether as a Base Rate Loan or as a participation,
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Drawing.  If the notice referenced in the second sentence of
subsection (e) above is received by a Revolving Credit Lender not later than
11:00 a.m., then such Revolving Credit Lender shall make such payment available
to the Administrative Agent

 

59

--------------------------------------------------------------------------------


 

not later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to the Administrative Agent not later than 1:00 p.m. on
the next succeeding Business Day.  Each Revolving Credit Lender’s obligation to
make such payments to the Administrative Agent under this subsection, whether as
a Base Rate Loan or as a participation, and the Administrative Agent’s right to
receive the same for the account of the applicable Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including, without limitation, (i) the failure of
any other Revolving Credit Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower, any other Loan Party or any
Non-Loan Party BB Property Subsidiary, (iii) the existence of any Default or
Event of Default, including any Event of Default described in
Section 11.1.(e) or (f) or (iv) the termination of the Revolving Credit
Commitments.  Each such payment to the Administrative Agent for the account of
such Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

 

(k)                                 Information to Revolving Credit Lenders. 
Promptly following any change in Letters of Credit outstanding, the applicable
Issuing Bank shall deliver to the Administrative Agent, which shall promptly
deliver the same to each Revolving Credit Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time.  Upon the request of any Revolving Credit Lender from time to time, such
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.  Other than as
set forth in this subsection, no Issuing Bank shall have any duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of any Issuing Bank to perform its requirements
under this subsection shall not relieve any Revolving Credit Lender from its
obligations under the immediately preceding subsection (j).

 

Section 3.4.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including, without limitation, Sections 2.15. and 3.9.(c),
each Swingline Lender severally and not jointly agrees to make Swingline Loans
to the Borrower, during the period from the Effective Date to but excluding the
Swingline Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, $40,000,000 (the “Swingline Sublimit”), as
such amount may be reduced from time to time in accordance with the terms
hereof; provided that no Swingline Lender shall be obligated to make Swingline
Loans in an aggregate outstanding principal amount in excess of the lesser of
(i) one-half of the Swingline Sublimit and (ii) an amount equal to (x) the
Revolving Credit Commitment of such Swingline Lender in its capacity as a
Revolving Credit Lender hereunder, minus (y) the aggregate outstanding principal
amount of Revolving Credit Loans made by such Swingline Lender in its capacity
as a Revolving Credit Lender hereunder and such Revolving Credit Lender’s
participation interest under Section 2.3. in all Letters of Credit hereunder
(such lesser amount being such Swingline Lender’s “Swingline Availability”).  If
at any time the aggregate Outstanding Amounts of the Swingline Loans exceeds the
aggregate Swingline Commitments in effect at such time or the aggregate
principal amount of Swingline Loans made by any Swingline Lender shall exceed
such Swingline Lender’s Swingline Availability, the Borrower shall immediately
pay the Administrative Agent for the account of the applicable Swingline Lender
the amount of such excess.  Subject to the

 

60

--------------------------------------------------------------------------------


 

terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the applicable Swingline
Lender notice pursuant to a Notice of Swingline Borrowing or telephonic notice
of each borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall
be delivered to such Swingline Lender and the Administrative Agent no later than
12:00 p.m. on the proposed date of such borrowing.  Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to such Swingline Lender and the
Administrative Agent by telecopy, electronic mail or other similar form of
communication on the same day of the giving of such telephonic notice.  Not
later than 1:00 p.m. on the date of the requested Swingline Loan, the applicable
Swingline Lender will make the proceeds of such Swingline Loan available to the
Administrative Agent at its Principal Office in Dollars in immediately available
funds, for the account of the Borrower.  The Administrative Agent shall, subject
to satisfaction of the applicable conditions set forth in Section 6.2. for such
borrowing, make the amount so received available to the Borrower on such date by
depositing the same in Dollars in immediately available funds, in an account of
the Borrower designated by the Borrower in the Disbursement Instruction
Agreement.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans that are Base Rate Loans or
at such other rate or rates as the Borrower and the applicable Swingline Lender
may agree from time to time in writing.  Interest on Swingline Loans is solely
for the account of the applicable Swingline Lender (except to the extent a
Revolving Credit Lender acquires a participating interest in a Swingline Loan
pursuant to the immediately following subsection (e)).  All accrued and unpaid
interest on Swingline Loans shall be payable on the dates and in the manner
provided in Section 2.5. with respect to interest on Base Rate Loans (except as
the applicable Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan made by such Swingline Lender).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, or such other minimum amounts agreed to by the
applicable Swingline Lender and the Borrower.  Any voluntary prepayment of a
Swingline Loan must be in integral multiples of $500,000 or the aggregate
principal amount of all outstanding Swingline Loans (or such other minimum
amounts upon which the applicable Swingline Lender and the Borrower may agree)
and, in connection with any such prepayment, the Borrower must give such
Swingline Lender and the Administrative Agent prior written notice thereof not
later than one (1) Business Day prior to such prepayment and not later than
three (3) Business Days following the advance of such Swingline Loan.  The
Swingline Loans owing to a Swingline Lender shall, in addition to this
Agreement, be evidenced by a Swingline Note in favor of such Swingline Lender.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within five
(5) Business Days after the date such Swingline Loan was made (or, if earlier,
the date on which any Revolving Credit Loan shall be made following the date
such Swingline Loan shall be made); provided, that the proceeds of a Swingline
Loan may not be

 

61

--------------------------------------------------------------------------------


 

used to pay a Swingline Loan.  Any Swingline Lender making demand for repayment
of a Swingline Loan made by such Swingline Lender shall notify the
Administrative Agent of such demand on the date such demand is made. 
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date.  Unless the Borrower has repaid a Swingline Loan
within three (3) Business Days of the date on which such Swingline Loan was
advanced, the Borrower hereby irrevocably directs the applicable Swingline
Lender (for and on behalf of the Borrower), and each such Swingline Lender
hereby agrees, to request on such third (3rd) Business Day (or the following
Business Day) a borrowing of Base Rate Loans from the Revolving Credit Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of Base Rate Loans made pursuant to this subsection.  Such
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Base Rate Loans not later than 11:00 a.m. at least one (1) Business
Day prior to the proposed date of such borrowing.  Not later than 11:00 a.m. on
the proposed date of such borrowing, each Revolving Credit Lender will make
available to the Administrative Agent at the Principal Office for the account of
such Swingline Lender, in immediately available funds, the proceeds of the Base
Rate Loan to be made by such Revolving Credit Lender.  The Administrative Agent
shall pay the proceeds of such Base Rate Loans to such Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan.  If the Revolving Credit
Lenders are prohibited from making Loans required to be made under this
subsection for any reason whatsoever, including, without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 11.1.(e) or (f), each Revolving Credit Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of such Swingline Lender in
Dollars and in immediately available funds.  A Revolving Credit Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or any other Person may have or claim against the Administrative Agent,
any Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 11.1.(e) or (f)),
or the termination of any Revolving Credit Lender’s Revolving Credit Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to such Swingline Lender by any Revolving Credit Lender, such
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Credit Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate.  If such Revolving
Credit Lender does not pay such amount forthwith upon such Swingline Lender’s
demand therefor, and until such time as such Revolving Credit Lender makes the
required payment, such Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation

 

62

--------------------------------------------------------------------------------


 

obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Credit Lenders to purchase a participation
therein).  Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, and any other amounts due it hereunder, to such Swingline Lender
to fund Swingline Loans in the amount of the participation in Swingline Loans
that such Revolving Credit Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).

 

Section 3.5.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans.

 

Notwithstanding the foregoing, (a) automatically upon any Event of Default under
Section 11.1.(a), (e) or (f), or (b) at the option of the Requisite Lenders
(upon notice to the Borrower) while any other Event of Default exists, the
Borrower shall pay to the Administrative Agent for the account of each Lender
and each Issuing Bank, as the case may be, interest at the Post-Default Rate on
the outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender or Issuing Bank (including, without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest.  All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including, without
limitation, because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative

 

63

--------------------------------------------------------------------------------


 

Agent, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within ten (10) Business Days of receipt of such
written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s, any Issuing
Bank’s, or any Lender’s other rights under this Agreement.

 

Section 3.6.  Number of Interest Periods.

 

There may be no more than (a) seven (7) different Interest Periods for Revolving
Credit Loans that are LIBOR Loans outstanding at the same time or (b) four
(4) different Interest Periods with respect to each Term Loan for the LIBOR
Loans comprising such Term Loan outstanding at the same time.

 

Section 3.7.  Repayment of Loans.

 

(a)                                 Revolving Credit Loans.  The Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Revolving Credit Loans on the Revolving Credit Maturity Date
(or such earlier date on which the Revolving Credit Commitments are terminated
in full in accordance with this Agreement).

 

(b)                                 Term Loans. The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
each Term Loan on the applicable Term Loan Maturity Date (or such earlier date
on which such Term Loan becomes due or is declared due in accordance with this
Agreement).

 

Section 3.8.  Prepayments.

 

(a)                                 Optional.  Subject to Section 5.4., the
Borrower may prepay any Loan in full or in part at any time without premium or
penalty.  The Borrower shall give the Administrative Agent written notice at
least two (2) Business Days prior to the prepayment of any LIBOR Loan or one
(1) Business Day prior to the prepayment of any Base Rate Loan.  Each voluntary
partial prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.

 

(b)                                 Mandatory.

 

(i)                                     Revolving Credit Commitment
Overadvance.  If at any time the aggregate Outstanding Amount of all Revolving
Credit Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Credit Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Revolving Credit Lenders then
holding Revolving Credit Commitments (or if the Revolving Credit Commitments
have been terminated, then holding outstanding Revolving Credit Loans, Swingline
Loans and/or

 

64

--------------------------------------------------------------------------------


 

Letter of Credit Liabilities), the amount of such excess.  All payments under
this subsection (b)(i) shall be applied in accordance with Section 11.5.(a).

 

(ii)                                  Maximum Loan Availability Overadvance.  If
at any time the Outstanding Amount of all Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the Maximum Loan
Availability, the Borrower shall within five (5) Business Days of the Borrower
obtaining knowledge of the occurrence of any such excess, deliver to the
Administrative Agent for prompt distribution to each Lender a written plan to
eliminate such excess.  If such excess is not eliminated within fifteen
(15) days of the Borrower obtaining knowledge of the occurrence thereof, then
(unless otherwise approved by the Requisite Lenders) the entire Outstanding
Amount of all Loans, together with all accrued interest thereon, and an amount
equal to all Letter of Credit Liabilities for deposit into the Letter of Credit
Collateral Account, shall be immediately due and payable in full.  All payments
under this subsection (b)(ii) shall be applied in accordance with
Section 11.5.(b).

 

(iii)                               Collateral Trigger Prepayments.  During a
Prepayment Period, the Borrower shall prepay the Outstanding Amount of Loans
and/or the aggregate outstanding principal amount under any Pari Passu Debt
(payable upon the aggregate amount of proceeds exceeding $1,000,000), in an
amount equal to 100% of:

 

ARTICLE IV. the Net Proceeds received by the Parent Guarantor, the Borrower and
their Subsidiaries (other than the Excluded FelCor Subsidiaries) with respect to
asset sales consummated during such Prepayment Period and not reinvested in the
Unencumbered Pool (including the acquisition of a Property to be included in the
Unencumbered Pool) within six months after the receipt of such Net Proceeds
(such six-month period with respect to such Net Proceeds as it may be extended
pursuant to the immediately following proviso, a “Reinvestment Period”) (but
excluding from the mandatory prepayment requirements in this clause (A) up to
$100,000,000 in Net Proceeds received as a result of one or more such asset
sales in the aggregate during such Prepayment Period); provided, that, if, as of
the third Business Day following the end of such six-month period, the Borrower
or a Subsidiary of the Borrower shall be a party to a binding contract for the
purchase of a Borrowing Base Property executed during such six-month period,
then such Reinvestment Period shall be extended for an additional sixty (60)
days (or such longer period as the Administrative Agent may permit in its sole
discretion in order to permit the closing of such property purchase) upon
written notice from the Borrower to the Administrative Agent, which notice shall
attach a certified copy of the applicable purchase contract; and

 

ARTICLE V. the Net Proceeds received by the Parent Guarantor, the Borrower and
their Subsidiaries (other than the Excluded FelCor Subsidiaries) with respect to
any Borrowed Money Recourse Debt (other than (1) construction loans and
(2) Revolving Credit Loans) incurred during such Prepayment Period.

 

All payments under this subsection (b)(iii) shall be applied in accordance with
Section 11.5.(c).

 

65

--------------------------------------------------------------------------------


 

(a)                                 No Effect on Derivatives Contracts.  Except
to the extent provided pursuant to the terms of a Derivatives Contract, no
repayment or prepayment of the Loans pursuant to this Section shall affect any
of the Borrower’s obligations under such Derivatives Contract entered into for
the purposes of hedging the Borrower’s obligations with respect to the Loans.

 

Section 5.2.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 5.3.  Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists.  Each Conversion of Base
Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan.  Each such Notice of
Conversion shall be given not later than (i) 11:00 a.m. three (3) Business Days
prior to the date of any proposed Conversion into LIBOR Loans (or, with respect
to any proposed Conversion on the Effective Date, 11:00 a.m. on the Effective
Date) and (ii) 11:00 a.m. two (2) Business Days prior to the date of any
proposed Conversion into Base Rate Loans.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of

 

66

--------------------------------------------------------------------------------

 


 

communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 

Section 5.4.  Notes.

 

(a)           Notes.  In the case of each Revolving Credit Lender that has
notified the Administrative Agent in writing that it elects to receive a
Revolving Credit Note, the Revolving Credit Loans made by each Revolving Credit
Lender shall, in addition to this Agreement, also be evidenced at the request of
such Lender by a Revolving Credit Note, payable to the order of such Revolving
Credit Lender in a principal amount equal to the amount of its Revolving Credit
Commitment as originally in effect and otherwise duly completed.  The Swingline
Loans made by any Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced at the request of such Swingline Lender by a
Swingline Note payable to the order of such Swingline Lender.  In the case of
each Term Loan Lender that has notified the Administrative Agent in writing that
it elects to receive a Term Loan Note, the portion of the applicable Term Loan
made by such Term Loan Lender shall, in addition to this Agreement, also be
evidenced at the request of such Term Loan Lender by a Term Loan Note, payable
to the order of such Term Loan Lender in a principal amount equal to the amount
of its applicable Term Loan as originally in effect and otherwise duly
completed.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 5.5.  Voluntary Reductions of the Revolving Credit Commitment.

 

The Borrower may terminate or reduce the amount of the Revolving Credit
Commitments at any time and from time to time without penalty or premium upon
not less than three (3) Business Days prior notice to the Administrative Agent
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such

 

67

--------------------------------------------------------------------------------


 

reduction (which in the case of any partial reduction of the Revolving Credit
Commitments shall not be less than $10,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given (other than in connection with a proposed refinancing and termination
of the Revolving Credit Commitments in their entirety that does not close) and
effective only upon receipt by the Administrative Agent (“Commitment Reduction
Notice”); provided, however, the Borrower may not reduce the aggregate amount of
the Revolving Credit Commitments below $100,000,000 unless the Borrower is
terminating the Revolving Credit Commitments in full.  Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each
Revolving Credit Lender of the proposed termination or Revolving Credit
Commitment reduction.  Without limitation of the provisions of Section 2.16.,
the Revolving Credit Commitments, once reduced or terminated pursuant to this
Section, may not be increased or reinstated.  In the case of a termination of
the Revolving Credit Commitments, the Borrower shall pay all interest on the
Revolving Credit Loans and all fees, if any, accrued to the date of such
termination of the Revolving Credit Commitments to the Administrative Agent for
the account of the Revolving Credit Lenders.  In the case of any reduction or
termination of the Revolving Credit Commitments resulting in a repayment of the
Revolving Credit Loans pursuant to Section 2.7.(a) or Section 2.8.(b) (as
applicable), the Borrower shall also pay any applicable compensation due to each
Revolving Credit Lender in accordance with Section 5.4. of this Agreement.

 

Section 5.6.  Extension of Revolving Credit Maturity Date.

 

The Borrower shall have one (1) option to extend (the “Option to Extend”) the
Revolving Credit Maturity Date by one (1) year upon satisfaction of each of the
following conditions precedent:

 

(a)           The Borrower shall provide the Administrative Agent with written
notice of the Borrower’s request to exercise the Option to Extend not more than
one hundred twenty (120) days but not less than forty-five (45) days prior to
the initial Revolving Credit Maturity Date;

 

(b)           As of the date of receipt by the Administrative Agent of written
notice of the Borrower’s request to exercise the Option to Extend and as of the
initial Revolving Credit Maturity Date, no Default or Event of Default shall
have occurred and be continuing, and the Borrower shall so certify in writing;

 

(c)           All representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (unless such
representation and warranty is qualified by  materiality, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the date of receipt by the Administrative Agent of written notice of the
Borrower’s request to exercise the Option to Extend and as of the initial
Revolving Credit Maturity Date with the same force and effect as if made on and
as of such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such

 

68

--------------------------------------------------------------------------------


 

earlier date) and except for changes in factual circumstances permitted under
the Loan Documents, and the Borrower shall so certify in writing;

 

(d)           The Borrower shall execute or cause the execution of all documents
reasonably required by the Administrative Agent to effect the exercise of the
Option to Extend; and

 

(e)           On or before the initial Revolving Credit Maturity Date, the
Borrower shall pay to the Administrative Agent (for the account of the Revolving
Credit Lenders) the extension fee provided for in Section 3.5(d).

 

Section 5.7.  Expiration Date of Letters of Credit Past Revolving Credit
Commitment Termination.

 

(a)           If a Letter of Credit, either when initially issued or when
renewed, has an expiration date that is later than the Revolving Credit Maturity
Date, the Borrower shall, on or before the date that is thirty (30) days prior
to the Revolving Credit Maturity Date, pay to the Administrative Agent, for its
benefit and the benefit of the Revolving Credit Lenders and the applicable
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the Stated
Amount of such Letter of Credit for deposit into the Letter of Credit Collateral
Account.

 

(b)           If on the date the Revolving Credit Commitments are terminated or
reduced to zero (whether voluntarily, by reason of the occurrence of an Event of
Default or otherwise), there are any Letters of Credit outstanding hereunder,
the Borrower shall, on such date, pay to the Administrative Agent, for its
benefit and the benefit of the Revolving Credit Lenders and the applicable
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the Stated
Amount of all such Letters of Credit for deposit into the Letter of Credit
Collateral Account.

 

(c)           If a Drawing pursuant to any such Letter of Credit described in
subsection (a) or (b) above occurs on or prior to the expiration date of such
Letter of Credit, the Borrower irrevocably authorizes the Administrative Agent
to use the monies deposited in the Letter of Credit Collateral Account to
reimburse the applicable Issuing Bank for the payment made by such Issuing Bank
to the beneficiary with respect to such Drawing or the payee with respect to
such presentment.  If no Drawing occurs on or prior to the expiration date of
such Letter of Credit and provided no Event of Default exists, the
Administrative Agent shall pay to the Borrower (or to whomever else may be
legally entitled thereto) the monies deposited in the Letter of Credit
Collateral Account with respect to such outstanding Letter of Credit on or
before the date ten (10) days after the expiration date of such Letter of
Credit.

 

Section 5.8.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall make any Loan, and no Issuing Bank shall issue any Letter of Credit
and no reduction of the Revolving Credit Commitments pursuant to Section 2.12.
shall take effect, if immediately after the making of such Loan or issuance of
such Letter of Credit or such reduction in the Revolving Credit Commitments the
aggregate principal amount of all outstanding Loans,

 

69

--------------------------------------------------------------------------------


 

together with the aggregate amount of all Letter of Credit Liabilities, would
exceed the Maximum Loan Availability.

 

Section 5.9.  Increase in Revolving Credit Commitments; Additional Term Loan
Advances.

 

(a)           The Borrower shall have the right to request increases in the
aggregate amount of the Revolving Credit Commitments or to request Additional
Term Loan Advances in respect of any Term Loan Facility (or both) by providing
written notice to the Administrative Agent; provided, however, that after giving
effect to any such increases and Additional Term Loan Advances the aggregate
amount of the Revolving Credit Commitments shall not exceed $750,000,000 and the
Outstanding Amount of each Term Loan shall not exceed $600,000,000 in each
case.  Each such increase in the Revolving Credit Commitments or Additional Term
Loan Advances must be an aggregate minimum amount of $25,000,000 and integral
multiples of $1,000,000 in excess thereof.  The Arrangers, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Revolving Credit Commitments and Additional Term Loan Advances, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of such increase in the Revolving
Credit Commitments and Additional Term Loan Advances among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. 
Notwithstanding the foregoing, participation in all or any portion of such
increase of the Revolving Credit Commitments and Additional Term Loan Advances
shall be offered by the Arrangers to any existing Lender in the applicable
Facility selected by the Borrower or to any other bank, financial institution or
other institutional lender selected by the Borrower, subject to the approval of
the Administrative Agent to the extent set forth in clause (w) of subsection
(d) below.  No Lender shall be obligated in any way whatsoever to increase its
Revolving Credit Commitment or Additional Term Loan Advances, as applicable, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.

 

(b)           If a new Lender becomes a party to this Agreement as a Revolving
Credit Lender, or if any existing Revolving Credit Lender is increasing its
Revolving Credit Commitment, such Lender shall on the date it becomes a
Revolving Credit Lender hereunder or, in the case of an existing Revolving
Credit Lender, increases its Revolving Credit Commitment (and as a condition
thereto) purchase from the other Revolving Credit Lenders its Revolving Credit
Commitment Percentage (determined with respect to the Revolving Credit Lenders’
relative Revolving Credit Commitments and after giving effect to the increase of
Revolving Credit Commitments) of any outstanding Revolving Credit Loans, by
making available to the Administrative Agent for the account of such other
Revolving Credit Lenders, in immediately available funds, an amount equal to the
sum of (A) the portion of the Outstanding Amount of such Revolving Credit Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Credit Lenders under Section 2.3.(j) that
have not been repaid, plus (C) interest accrued and unpaid to and as of such
date on such portion of the Outstanding Amount of such Revolving Credit Loans. 
The Borrower shall pay to the Revolving Credit Lenders amounts payable, if any,
to such Revolving Credit Lenders under Section 5.4. as a result of the
prepayment of any such Revolving Credit Loans.

 

70

--------------------------------------------------------------------------------


 

(c)           If pursuant to this Section 2.16. one or more Additional Term Loan
Lenders shall agree to make an applicable Additional Term Loan Advance, such
Additional Term Loan Advance shall be made, on a date agreed to by the Borrower,
the Administrative Agent and the Additional Term Loan Lender, in accordance with
the following conditions and procedures:

 

(i)            Not later than 1:00 p.m. at least one (1) Business Day prior to a
borrowing of Base Rate Loans comprising all or a portion of an Additional Term
Loan Advance and not later than 1:00 p.m. at least three (3) Business Days prior
to a borrowing of LIBOR Loans comprising all or a portion of an Additional Term
Loan Advance, the Borrower shall deliver to the Administrative Agent (A) a
Notice of Borrowing with respect to such Additional Term Loan Advance and
(B) Notices of Continuation and/or Notices of Conversion with respect to the
then outstanding applicable Term Loan, such that, on the date of such Additional
Term Loan Advance, such Term Loan then outstanding and such Additional Term Loan
Advance shall be combined so that all applicable Term Loan Lenders (including
such Additional Term Loan Lender) hold pro rata amounts of each portion of such
Term Loan (including such Additional Term Loan Advance) of each Type and
Interest Period.  Each such Notice of Borrowing, Notice of Conversion and Notice
of Continuation shall specify the Type of such Term Loan (or Additional Term
Loan Advance, as applicable), and if such portion of such Term Loan (or
Additional Term Loan Advance, as applicable), is to be a LIBOR Loan, the
Interest Period therefor, all in accordance with the provisions of the
immediately preceding sentence. Such notices shall be irrevocable once given and
binding on the Borrower.

 

(ii)           Each Additional Term Loan Lender shall deposit an amount equal to
its applicable Additional Term Loan Advances with the Administrative Agent at
the Principal Office, in immediately available funds not later than 10:00
a.m. on the date on which it has agreed to make such Additional Term Loan
Advance.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower at the Principal
Office, not later than 1:00 p.m. on such date the proceeds of such amounts
received by the Administrative Agent.

 

(iii)          The Borrower shall pay to the Term Loan Lenders amounts payable,
if any, to such Term Loan Lenders under Section 5.4. as a result of the
Conversion of any portion of the applicable Term Loan as provided above.

 

(d)           The increase of the Revolving Credit Commitments and any
Additional Term Loan Advance under this Section are subject to the following
conditions precedent: (w) the Administrative Agent’s approval (which approval
shall not be unreasonably withheld or delayed) of any new Lender (other than an
Eligible Assignee), (x) no Default or Event of Default shall be in existence on
the effective date of such increase in the Revolving Credit Commitment or such
Additional Term Loan Advance, (y) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on the effective date of such increase with the same force and effect
as if made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall

 

71

--------------------------------------------------------------------------------


 

have been true and correct in all material respects (unless such representation
and warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents, and (z) the Administrative Agent shall have received each of
the following, in form and substance reasonably satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the secretary or assistant secretary (or other
individual performing similar functions) of (A) all corporate, partnership,
member or other necessary action taken by the Borrower to authorize such
increase in the Revolving Credit Commitments or borrow such Additional Term Loan
Advance and (B) all corporate, partnership, member or other necessary action
taken by each Guarantor authorizing the guaranty of such increase in the
Revolving Credit Commitments or Additional Term Loan Advance; (ii) a supplement
to this Agreement executed by the Borrower and any Lender increasing its
Revolving Credit Commitment or issuing a new Revolving Credit Commitment or
making an Additional Term Loan Advance confirming such increase or new Revolving
Credit Commitment or Additional Term Loan Advance which supplement may include
such amendments to this Agreement as the Administrative Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
Section 2.16., together with the consent of the Guarantors thereto; (iii) if
requested by the Administrative Agent or any new Lender or Lender increasing its
Revolving Credit Commitment or making any Additional Term Loan Lender, an
opinion of counsel to the Loan Parties, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; (iv) if requested by any new Revolving Credit Lender or
any existing Revolving Credit Lender increasing its Revolving Credit Commitment,
a new Revolving Credit Note executed by the Borrower, payable to any new Lenders
and a replacement Revolving Credit Note executed by the Borrower, payable to any
existing Revolving Credit Lender increasing its Revolving Credit Commitments, in
the amount of such Lender’s applicable Revolving Credit Commitment at the time
of the effectiveness of the applicable increase in the aggregate amount of the
applicable Revolving Credit Commitments and (v) if requested by any Additional
Term Loan Lender, a new Term Loan Note or replacement Term Loan Note executed by
the Borrower payable to such Additional Term Loan Lender in the amount of such
Lender’s Term Loans under the applicable Facility.  In connection with any
increase in the aggregate amount of the Revolving Credit Commitments or any
Additional Term Loan Advance pursuant to this Section 2.16. any Lender becoming
a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

72

--------------------------------------------------------------------------------


 

Section 5.10.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE VI. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 6.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 11.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the applicable Issuing
Bank under this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  In the event the Administrative Agent fails to
pay such amounts to such Lender or such Issuing Bank, as the case may be, on the
Business Day of receipt of such amounts if received by the Administrative Agent
by 11:00 a.m. on such day or, if received by the Administrative Agent later than
11:00 a.m., then within one Business Day of receipt of such amounts, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the applicable Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally

 

73

--------------------------------------------------------------------------------


 

agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender or such Issuing Bank, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

Section 6.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 3.9.(c), 3.9.(h), 5.6. and 13.7.(d): (a) each borrowing from the
Revolving Credit Lenders under Sections 2.1.(a), 2.3.(d) and 2.4.(e) shall be
made from the Revolving Credit Lenders, each payment of the fees under
Sections 3.5.(a), 3.5.(b), the first sentence of 3.5.(c), and 3.5.(d) shall be
made for the account of the Revolving Credit Lenders, and each termination or
reduction of the amount of the Revolving Credit Commitments under Section 2.12.
shall be applied to the respective Revolving Credit Commitments of the Revolving
Credit Lenders, pro rata according to the amounts of their respective Revolving
Credit Commitment Percentages; (b) each payment or prepayment of principal of
Revolving Credit Loans shall be made for the account of the Revolving Credit
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Credit Loans held by them, provided that, subject to Section 3.9.,
if immediately prior to giving effect to any such payment in respect of any
Revolving Credit Loans the Outstanding Amount of the Revolving Credit Loans
shall not be held by the Revolving Credit Lenders pro rata in accordance with
their respective Revolving Credit Commitments in effect at the time such
Revolving Credit Loans were made, then such payment shall be applied to the
Revolving Credit Loans in such manner as shall result, as nearly as is
practicable, in the Outstanding Amount of the Revolving Credit Loans being held
by the Revolving Credit Lenders pro rata in accordance with such respective
Revolving Credit Commitment Percentages; (c) each payment or prepayment of
principal of Term Loans shall be made for the account of the applicable Term
Loan Lenders pro rata in accordance with the respective unpaid principal amounts
of the applicable Term Loans held by them; (d) each payment of interest on
Revolving Credit Loans or Term Loans shall be made for the account of the
Revolving Credit Lenders or the applicable Term Loan Lenders, as applicable, pro
rata in accordance with the amounts of interest on such Revolving Credit Loans
or Term Loans, as applicable, then due and payable to the respective Lenders;
(e) the making, Conversion and Continuation of Revolving Credit Loans or Term
Loans of a particular Type (other than Conversions provided for by
Sections 5.1.(c) and 5.5.) shall be made pro rata among the Revolving Credit
Lenders or the applicable Term Loan Lenders, as applicable, according to the
Outstanding Amounts of their respective Revolving Credit Loans or applicable
Term Loan, as applicable, and the then current Interest Period for each Lender’s
portion of each such Loan of such Type shall be coterminous; (f) the Revolving
Credit Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Credit Commitment Percentages; and (g) the Revolving Credit Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be in accordance with their respective Revolving Credit
Commitment Percentages.  All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
applicable Swingline Lender only (except to the extent any Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

74

--------------------------------------------------------------------------------


 

Section 6.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of  this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.5., as applicable, such
Lender shall promptly purchase from the other Lenders’ participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.5., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 6.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 6.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent and Arrangers.

 

(b)           Facility Fees.  (i) During the period from the Effective Date to
but excluding the earlier of (x) the Investment Grade Pricing Effective Date and
(y) the Revolving Credit Maturity Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Credit Lenders an unused
facility fee equal to the sum of the daily amount by which the aggregate amount
of the Revolving Credit Commitments exceeds the aggregate Outstanding Amount of
the Revolving Credit Loans and Letter of Credit Liabilities set forth in the
table below multiplied by the corresponding per annum rate:

 

75

--------------------------------------------------------------------------------


 

Amount by Which Revolving Credit Commitments
Exceed Revolving Credit Loans and Letter of Credit
Liabilities

 

Unused Fee

 

$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Credit Commitments

 

0.20

%

Greater than an amount equal to 50% of the aggregate amount of Revolving Credit
Commitments

 

0.30

%

 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Investment Grade Pricing Effective Date or any earlier date
of termination of the Revolving Credit Commitments or reduction of the Revolving
Credit Commitments to zero.  For the avoidance of doubt, for purposes of
calculating an unused facility fee, the Outstanding Amount of the Swingline
Loans shall not be factored into the computation.

 

(ii) From and after the Investment Grade Pricing Effective Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Credit Lenders a facility fee equal to the average daily aggregate amount of the
Revolving Credit Commitments (whether or not utilized) multiplied by the
corresponding per annum rate equal to the Applicable Facility Fee.  Such fee
shall be computed on a daily basis and payable quarterly in arrears on the first
day of each January, April, July and October during the term of this Agreement
and on the Revolving Credit Maturity Date or any earlier date of termination of
the Revolving Credit Commitments or reduction of the Revolving Credit
Commitments to zero.  The Borrower acknowledges that the fee payable hereunder
is a bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.

 

(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a letter of
credit fee at a rate per annum equal to the Applicable Margin for Revolving
Credit Loans that are LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is cancelled or (y) to but excluding the date such Letter of Credit is drawn in
full.  The fee provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears (i) quarterly on the first day of each
January, April, July and October, (ii) on the Revolving Credit Maturity Date,
(iii) on the date the Revolving Credit Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent.  In addition to such fee, the Borrower shall pay to the applicable
Issuing Bank solely for its own account prior to the issuance of each Letter of
Credit, a nonrefundable fronting fee in respect of each Letter of Credit at a
per annum rate agreed between the Borrower and such Issuing Bank of the Stated
Amount of such Letter of Credit.  The Borrower shall pay directly to such
Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by such Issuing Bank from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, and any drawings, amendments, renewals, extensions or other transactions
relating thereto.

 

76

--------------------------------------------------------------------------------


 

(d)                                 Extension Fee.  If the Borrower exercises
its right to extend the Revolving Credit Maturity Date in accordance with
Section 2.13., the Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender a fee equal to fifteen hundredths of one
percent (0.15%) of the amount of such Revolving Credit Lender’s Revolving Credit
Commitment (whether or not utilized).

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent as provided in the Fee Letters and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.

 

Section 6.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

Section 6.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 6.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest, charges and payments (other than Fees) made pursuant
to this Agreement and the other Loan Documents and quarterly with a statement of
Fees paid pursuant to this Agreement, and such account rendered by the
Administrative Agent shall be deemed

 

77

--------------------------------------------------------------------------------


 

conclusive upon the Borrower absent manifest error.  The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

Section 6.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.7.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI. or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.4. shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or any
Swingline Lender hereunder; third, to Cash Collateralize any Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize any Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future applicable Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.3.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article VI. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender

 

78

--------------------------------------------------------------------------------


 

until such time as all Loans and funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans are held by the Revolving Credit Lenders
pro rata in accordance with their respective Revolving Credit Commitment
Percentages (determined without giving effect to the immediately following
subsection (d)).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     During the period from the Effective
Date to but excluding the Investment Grade Pricing Effective Date, no Defaulting
Lender shall be entitled to receive any Fee payable under Section 3.5.(b)(i) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).  From and after the
Investment Grade Pricing Effective Date, each Defaulting Lender shall be
entitled to receive the Fee payable under Section 3.5.(b)(ii) for any period
during which that Lender is a Defaulting Lender only to extent allocable to the
sum of (1) the outstanding principal amount of the Revolving Credit Loans funded
by it, and (2) its Revolving Credit Commitment Percentage of the Stated Amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.5.(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to the immediately following
subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to the
applicable Issuing Bank and the applicable Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or such Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (determined without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in Article VI. (other than Section 6.2.(c) or (e)) are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the

 

79

--------------------------------------------------------------------------------


 

Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to Section 13.21.,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Revolving
Credit Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the applicable Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the applicable Issuing Bank’s Fronting Exposure in accordance
with the procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within two (2) Business Days following the written request of
the Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to the applicable
Letters of Credit issued and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the applicable Issuing Bank, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and such Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of such Issuing Bank with respect to the applicable Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral

 

80

--------------------------------------------------------------------------------


 

was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable Issuing Bank’s Fronting Exposure
shall no longer be required to be held as Cash Collateral pursuant to this
subsection following (x) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Revolving Credit Lender), or (y) the determination by the Administrative Agent
and such Issuing Bank that there exists excess Cash Collateral; provided that,
subject to the immediately preceding subsection (b), the Person providing Cash
Collateral and such Issuing Bank may (but shall not be obligated to) agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, each Swingline Lender and each Issuing Bank agree in
writing that a Revolving Credit Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Revolving Credit Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), whereupon such
Revolving Credit Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Revolving Credit Lender was a
Defaulting Lender; and provided, further, that, subject to Section 13.21.,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Credit Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Revolving Credit Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Credit Lender is a Defaulting Lender, (i) no Swingline
Lender shall be required to fund any Swingline Loans unless it is satisfied that
it will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Revolving
Credit Commitment.  During any period that a Lender is a Defaulting Lender, the
Borrower may, by the Borrower giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, either
(A) demand that such Defaulting Lender, and upon such demand such Defaulting
Lender shall promptly, assign its Revolving Credit Commitment, its Loans and all
of its other interests, rights

 

81

--------------------------------------------------------------------------------


 

and obligations under this Agreement and the Loan Documents to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.6.(b),
or (B) terminate the Revolving Credit Commitment (if applicable) of such
Defaulting Lender and notwithstanding Section 3.2. or any other provision herein
to the contrary requiring the pro rata treatment of payments to the Lenders,
repay the entire Outstanding Amount of all Revolving Credit Loans and Term Loans
(if and as applicable) held by such Defaulting Lender, together with all accrued
interest thereon, whereupon such Defaulting Lender shall no longer be a party
hereto.  No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee.  In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Revolving Credit Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.6.(b).  In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.6.(b),
shall pay to the Administrative Agent an assignment fee in the amount of
$7,500.  The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent or any of the Lenders.  In the event that a Defaulting
Lender does not execute an Assignment and Assumption pursuant to
Section 13.6.(b) within five (5) Business Days after receipt by such Defaulting
Lender of notice under this Section 3.9.(h) and presentation to such Defaulting
Lender of an Assignment and Assumption evidencing an assignment pursuant to
Section 13.6.(b), the Administrative Agent shall be entitled (but not obligated)
to execute such an Assignment and Assumption on behalf of such Defaulting
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent, the Eligible Assignee and the Borrower shall be effective for purposes of
Section 13.6.(b).

 

Section 6.10.  Foreign Lenders; Taxes.

 

(a)                                 Issuing Banks.  For purposes of this
Section, the term “Lender” includes each Issuing Bank and the term “Applicable
Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable

 

82

--------------------------------------------------------------------------------


 

Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.6. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed

 

83

--------------------------------------------------------------------------------


 

documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

84

--------------------------------------------------------------------------------


 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit L-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent

 

85

--------------------------------------------------------------------------------


 

as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

ARTICLE VII. BORROWING BASE PROPERTIES

 

Section 7.1.  Eligibility of Properties.

 

(a)                                 Initial Borrowing Base Properties.  The
Properties identified on Schedule 4.1. shall, on the Amendment No. 1 Effective
Date, be the initial Borrowing Base Properties, and the Unencumbered Asset Value
initially attributable to such Borrowing Base Properties shall be as set forth
in the Compliance Certificate delivered to the Administrative Agent on the
Amendment No. 1 Effective Date.

 

86

--------------------------------------------------------------------------------


 

(b)                                 Additional Borrowing Base Properties.  If
after the Effective Date the Borrower desires that any additional Hotel Property
be included in the Unencumbered Pool, the Borrower shall so designate such Hotel
Property as a “Borrowing Base Property” pursuant to any Compliance Certificate
from time to time delivered hereunder.  Upon the Administrative Agent’s receipt
of such Compliance Certificate, such Hotel Property shall be included in the
Unencumbered Pool, in which event such Hotel Property shall thereafter
constitute a Borrowing Base Property; provided, however, that the Operating
Property Value of such Hotel Property shall not be taken into account in
determining the Maximum Loan Availability unless and until the Borrower shall
deliver to the Administrative Agent a Compliance Certificate that includes such
Hotel Property in the Unencumbered Pool; provided, further, however, that in no
event shall Properties owned by, or subject to a Qualified Ground Lease to, any
Excluded FelCor Subsidiary be included in the Unencumbered Pool so long as such
FelCor Subsidiary constitutes an Excluded FelCor Subsidiary.

 

Section 7.2.  [Intentionally Omitted].

 

Section 7.3.  Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent (or such shorter period of time as the Administrative Agent
may agree), request removal of a Hotel Property from the Unencumbered Pool,
subject to the following conditions: (a) no Default or Event of Default shall
have occurred that is continuing (other than a Default or Event of Default that
would be cured by removal of such Hotel Property from the Unencumbered Pool) or
would result therefrom and (b) the Borrower shall have delivered to
Administrative Agent a Compliance Certificate, prepared as of the last day of
the most recent fiscal quarter, evidencing compliance with the covenants set
forth in Section 10.1. as if such Hotel Property had not been included in the
Unencumbered Pool.  Upon Administrative Agent’s confirmation that the conditions
to such removal have been satisfied, the Administrative Agent shall so notify
(not to be unreasonably withheld or delayed more than five (5) Business Days
after request therefor) Borrower and the Lenders in writing specifying the date
of such removal.

 

ARTICLE VIII. YIELD PROTECTION, ETC.

 

Section 8.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
ratios or requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time, within thirty (30) days after written demand
by such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

87

--------------------------------------------------------------------------------


 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection (a), the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it reasonably determines
are attributable to its making or maintaining, continuing or converting of any
Loans or its obligation to make, maintain, continue or convert any Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital or liquidity in
respect of its Loans or its Revolving Credit Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

 

(i) except as provided in Section 3.10.(c), changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Revolving Credit Commitments
(other than Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” and “Connection Income Taxes” pursuant to
Section 3.10.(a));

 

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on Loans is
determined relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Revolving Credit
Commitments of such Lender hereunder);

 

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy and liquidity); or

 

(iv) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such

 

88

--------------------------------------------------------------------------------


 

Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and “Connection Income Taxes”), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to any Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by any Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon written demand by such
Issuing Bank or such Lender, the Borrower shall promptly pay to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by such Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of an
Issuing Bank or a Lender, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, such
Issuing Bank or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent, such Issuing Bank or such Lender to
give such notice shall not release the Borrower from any of its obligations
hereunder; provided further, that none of the Administrative Agent, the Issuing
Banks or the Lenders shall be entitled to claim any additional cost, reduction
in amounts, loss, tax or other additional amount under this Article V. if such
Person fails to provide such notice to the Borrower within 180 days of the date
the Administrative Agent, such Issuing Bank or such Lender, as the case may be,
becomes aware of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss, tax or other additional amount; provided further
that, if such occurrence giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  The Administrative Agent,
each Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and, in the case of an Issuing Bank or a Lender, to the Administrative
Agent as well) a certificate setting forth in reasonable detail the basis and
amount of each request for compensation under this Section, provided, however,
that notwithstanding anything to the contrary in this Section 5.1., in the case
of any Regulatory Change described in clauses (x) or (y) of the definition of
Regulatory Change, it shall be a condition to a Lender’s exercise of its rights,
if any, under this Section 5.1. that such Lender shall generally be exercising
similar rights with respect to borrowers under similar agreements where
available.  Determinations by the Administrative Agent, such Issuing Bank or
such Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error.

 

89

--------------------------------------------------------------------------------


 

Section 8.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(c)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to be determined are not likely to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 8.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

 

Section 8.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

90

--------------------------------------------------------------------------------


 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 6.2.  to be satisfied) to borrow a LIBOR Loan
from such Lender on the date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date; provided, that in no event
shall such compensation include any loss of anticipated profits.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive, provided that the determinations in such
statement are made on a reasonable basis and in good faith.

 

Section 8.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1.,
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c) or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans

 

91

--------------------------------------------------------------------------------


 

made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, (A) if such Lender is a Revolving Credit Lender,
all Revolving Credit Loans held by the Revolving Credit Lenders holding LIBOR
Loans and by such Revolving Credit Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Revolving Credit Commitments and (B) if such Lender is a Term Loan Lender, all
applicable Term Loans held by the applicable Term Loan Lenders holding LIBOR
Loans and by such Term Loan Lender are held pro rata (as to principal amounts,
Types and Interest Periods) in accordance with their respective applicable Term
Loans.

 

Section 8.6.  Affected Lenders.

 

If (a) a Lender (including in its capacity as an Issuing Bank) requests
compensation pursuant to Section 3.10. or 5.1., (b) any Lender is a
Non-Consenting Lender or (c) the obligation of any Lender to make LIBOR Loans or
to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections, then the Borrower may either
(A) demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Revolving Credit Commitments, its
Loans and all of its other interests, rights and obligations under this
Agreement and the Loan Documents to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.6.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.3.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee, or (B) terminate the Revolving Credit
Commitment (if applicable) of such Affected Lender and notwithstanding
Section 3.2. or any other provision herein to the contrary requiring the pro
rata treatment of payments to the Lenders, repay the entire Outstanding Amount
of all Revolving Credit Loans and Term Loans (if and as applicable) held by such
Affected Lender, together with all accrued interest thereon, whereupon such
Affected Lender shall no longer be a party hereto.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section and the Affected Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption, but at no time shall the Administrative
Agent, such Affected Lender or any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including, without limitation, pursuant to Sections 3.10.,
5.1. or 5.4.) with respect to any period up to the date of replacement.

 

92

--------------------------------------------------------------------------------


 

Section 8.7.  Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 

Section 8.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE IX. CONDITIONS PRECEDENT

 

Section 9.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  if requested by any Lender pursuant to
Section 2.11.(a) at least three (3) days prior to the date hereof, Revolving
Credit Notes executed by the Borrower, payable to each Revolving Credit Lender
that has requested a Revolving Credit Note, and complying with the terms of,
Section 2.11.(a) and a Term Loan Note executed by the Borrower, payable to each
applicable Term Loan Lender that has requested a Term Loan Note, and complying
with the terms of, Section 2.11.(a);

 

(iii)                               the Guaranty executed by the Parent
Guarantor and by each of the Subsidiary Guarantors identified in Schedule 1.1.;

 

(iv)                              an opinion of Hogan Lovells LLP, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent;

 

93

--------------------------------------------------------------------------------


 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership or
other comparable organizational document (if any) of each Loan Party certified
as of a date not earlier than fifteen (15) days prior to the Effective Date by
the Secretary of State of the state of formation of such Loan Party (except
that, if any such document relating to any Subsidiary Guarantor delivered to
Administrative Agent pursuant to the Original Credit Agreement or the Original
Term Loan Agreement has not been modified or amended and remains in full force
and effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a date not
earlier than fifteen (15) days prior to the Effective Date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Borrowing, Notices of Swingline
Borrowing, requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (except that, if any such document delivered to
Administrative Agent pursuant to the Original Credit Agreement or the Original
Term Loan Agreement has not been modified or amended and remains in full force
and effect, a certificate so stating may be delivered in lieu of delivery of
another copy of such document) and (B) all corporate, partnership, member or
other necessary action taken by such Loan Party to authorize the execution,
delivery and performance of the Loan Documents to which it is a party;

 

(ix)                              evidence of the insurance required under
Section 8.5.;

 

(x)                                 a certificate of the Borrower and the Parent
Guarantor certifying that the Properties identified in Schedule 4.1 satisfy the
requirements for inclusion in the Unencumbered Pool under this Agreement;

 

(xi)                              a Compliance Certificate calculated as of
December 31, 2015;

 

94

--------------------------------------------------------------------------------


 

(xii)                           a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xiii)                        evidence that the Fees (including, to the extent
then due, (A) the “Fees” (under and as defined in the Original Credit Agreement)
and interest under the Original Credit Agreement accrued through the Effective
Date and (B) the “Fees” (under and as defined in the Original Term Loan
Agreement) and interest under the Original Term Loan Agreement accrued through
the Effective Date), if any, then due and payable under Section 3.5., together
with, to the extent a reasonably detailed invoice has been delivered to the
Borrower prior to the date hereof, all other fees, expenses and reimbursement
amounts due and payable to the Administrative Agent and any of the Lenders,
including, without limitation, the reasonable and documented fees and expenses
of counsel to the Administrative Agent, have been paid; and

 

(xiv)                       such other documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

(b)                                 In the good faith and reasonable judgment of
the Administrative Agent:

 

(i)                                     there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened in writing which could reasonably be expected to (A) result in a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(iii)                               the Borrower and the other Loan Parties
shall have received all approvals, consents and waivers, and shall have made or
given all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any material
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound; and

 

(iv)                              the Borrower and each other Loan Party shall
have provided all information requested by the Administrative Agent and each
Lender in order to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

95

--------------------------------------------------------------------------------


 

Section 9.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) the Lenders to make any Loans and (ii) the Issuing Banks
to issue, extend or increase any Letters of Credit are each subject to the
further conditions precedent that:  (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance, extension
or increase of such Letter of Credit or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower or any other Loan Party in any Loan Documents to
which such Loan Party is a party, shall be true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance,
extension or increase of such Letter of Credit with the same force and effect as
if made on and as of such date, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents; (c) in the case of the
borrowing of Revolving Credit Loans or Term Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the applicable Swingline Lender shall have received a timely Notice of
Swingline Borrowing; (d) there shall not have occurred any event, change,
circumstance or other occurrence that has had a Material Adverse Effect; and
(e) in the case of the issuance, extension or increase of a Letter of Credit,
the applicable Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance, extension or increase of such Letter of Credit
and no Revolving Credit Lender shall be a Defaulting Lender unless its Letter of
Credit Exposure has been fully allocated to the Non-Defaulting Lenders or Cash
Collateralized in accordance with Section 3.9.(c)(i).  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time such Loan is
made or such Letter of Credit is issued, extended or increased that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in Sections 6.1. and 6.2. (in the case of the
first such Loan or Letter of Credit) or Section 6.2. (in all subsequent cases)
have been satisfied.

 

Section 9.3.  Conditions as Covenants.

 

If the Lenders permit the making of any Loans, or any Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 6.1. and 6.2., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of Credit. 
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Administrative
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2.

 

96

--------------------------------------------------------------------------------


 

ARTICLE X. REPRESENTATIONS AND WARRANTIES

 

Section 10.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Parent Guarantor and the Borrower represent and warrant
to the Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  None of the Borrower, any other Loan
Party or any other Subsidiary is an EEA Financial Institution.

 

(b)                                 Ownership Structure.  Part I of
Schedule 7.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of the Parent Guarantor setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Equity Interest in such Subsidiary, (iii) the nature of the Equity
Interests held by each such Subsidiary and (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests.  Each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Permitted Liens)
and has the unencumbered right to vote, all outstanding Equity Interests in each
Subsidiary which directly or indirectly owns a Borrowing Base Property (other
than any Subsidiary which directly or indirectly owns the Doubletree
Metropolitan in New York City, provided that the Borrower retains, directly or
indirectly, a 95% ownership interest therein). As of the Agreement Date, except
as disclosed in Schedule 7.1.(b), (A) all of the issued and outstanding capital
stock of each Person identified in Schedule 7.1.(b) as organized as a
corporation is validly issued, fully paid and nonassessable and (B) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
Person identified in Schedule 7.1.(b).  As of the Agreement Date, Part II of
Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent Guarantor, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent Guarantor.  As of the Amendment No. 1
Effective Date, the Subsidiaries identified in Schedule 1.1 constitute all of
the Subsidiary Guarantors and Non-Loan Party BB Property Subsidiaries.

 

(c)                                  Authorization of Agreement, Notes, Loan
Documents and Borrowings.  The Borrower has the right and power, and has taken
all necessary action to authorize it, to borrow

 

97

--------------------------------------------------------------------------------


 

and obtain other extensions of credit hereunder.  The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letters to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letters to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
and as may be limited by equitable principles generally.

 

(d)                                 Compliance of Agreement, Etc. with Laws. 
The execution, delivery and performance of this Agreement, the Notes, the other
Loan Documents to which any Loan Party is a party and the Fee Letters in
accordance with their respective terms and the borrowings and other extensions
of credit hereunder do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approval (other than any required
filing with the SEC, which the Borrower agrees to file in a timely manner, or
filings or recordations required in connection with the perfection of any Lien
on the Collateral in favor of the Administrative Agent) or violate any
Applicable Law (including, without limitation, Environmental Laws) relating to
the Borrower, any other Loan Party or any Non-Loan Party BB Property Subsidiary;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, any other Loan Party or any Non-Loan
Party BB Property Subsidiary, or any material indenture, agreement or instrument
to which the Borrower, any other Loan Party or any Non-Loan Party BB Property
Subsidiary is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or hereafter acquired by any Loan
Party or any Non-Loan Party BB Property Subsidiary (other than a Permitted
Lien).

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including, without limitation, Environmental Laws,
Anti-Corruption Laws and Sanctions) relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to result in a Default
or Event of Default or have a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens. 
Schedule 7.1.(f) is, as of the Agreement Date, a complete and correct listing of
all real estate assets of the Loan Parties and the other Subsidiaries. 
Schedule 4.1. attached hereto is, as of the Amendment No. 1 Effective Date, a
complete and correct listing of all Borrowing Base Properties owned by the Loan
Parties and Non-Loan Party BB Property Subsidiaries.  Each of the Loan Parties
and all other Subsidiaries have good, marketable and legal title to, or a valid
leasehold interest in, their respective assets (subject to Permitted Liens and,
in the case of Subsidiaries that are not Loan Parties or Non-Loan Party BB
Property Subsidiaries, Liens not prohibited by this Agreement).  No Borrowing
Base Property or any ownership interest of the Borrower in any Subsidiary that
directly or indirectly owns any Borrowing Base Property is subject to any Lien
other than Permitted Liens.  Unless

 

98

--------------------------------------------------------------------------------


 

otherwise waived in accordance with the terms of this Agreement, each Borrowing
Base Property included in the Unencumbered Pool satisfies all applicable
requirements under the definition of Eligible Property.

 

(g)                                  Existing Indebtedness. 
Schedule 7.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Indebtedness (including all Guarantees) for borrowed money or in respect of
Derivative Contracts of each of the Loan Parties and the other Subsidiaries, and
if such Indebtedness is secured by any Lien, a description of the property
subject to such Lien.  As of the Agreement Date, except as set forth in Schedule
7.1.(g) no monetary default exists under any such Indebtedness and the Borrower
or other Loan Parties or Subsidiaries have not received notice of any other
default under any such Indebtedness.

 

(h)                                 Material Contracts.  Schedule 7.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts (other than Material Contracts evidencing Indebtedness identified on
Schedule 7.1.(g), if any).  As of the Agreement Date, no event or condition
which would permit any party to any such Material Contract to terminate such
Material Contract exists.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1.(i), there are no actions, suits, investigations or proceedings
pending (nor have any actions, suits or proceedings been threatened in writing)
against or in any other way relating adversely to or affecting, any Loan Party,
any other Subsidiary or any of their respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which, (i) could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) in any manner draws into question
the validity or enforceability of any Loan Documents or the Fee Letters.  As of
the Agreement Date, there are no strikes, slowdowns, work stoppages or walkouts
or other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary.

 

(j)                                    Taxes.  All federal and state income and
other material tax returns of each Loan Party and each other Subsidiary required
by Applicable Law to be filed have been duly filed, and all federal and state
income and other material taxes, assessments and other governmental charges or
levies upon, each Loan Party and each other Subsidiary and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 8.6.  As of the Agreement Date, no Loan Party (or any of its
Subsidiaries) has been notified that any of its United States income tax returns
is under audit.  All charges, accruals and reserves on the books of the Parent
Guarantor and the Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to the Administrative Agent copies of the audited consolidated balance
sheet of the Parent Guarantor and its consolidated Subsidiaries for the fiscal
year ended December 31, 2016 and the unaudited consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries for the quarters ended
March 31, 2017 and June 30, 2017, together with (in each case) the related
consolidated statements of operations, shareholders’ equity and cash flow for
the fiscal quarter ended on such date.  Such balance sheet and statements
(including in each case related schedules and notes) are complete

 

99

--------------------------------------------------------------------------------


 

and correct in all material respects and present fairly in all material
respects, in accordance with GAAP consistently applied throughout the applicable
periods, the consolidated financial position of the Parent Guarantor and its
consolidated Subsidiaries as at the date thereof and the results of operations
and the cash flow for such period (subject, in the case of the unaudited
statements, to changes resulting from normal yearend audit adjustments and the
inclusion in the final audited statements of footnotes that were not contained
in the unaudited statements).  Neither the Parent Guarantor nor any of its
Subsidiaries (other than the FelCor Subsidiaries) has on the Amendment No. 1
Effective Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the foregoing financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2016, there have been no events, changes, circumstances or
occurrences that have had, individually or in the aggregate, a Material Adverse
Effect.  As of the Amendment No. 1 Effective Date and after giving effect to any
borrowings hereunder on such date, each of the Parent Guarantor and the Borrower
is Solvent, and the Parent Guarantor, the Borrower and the other Subsidiaries
(taken as a whole) are Solvent.

 

(m)                             Financial Information for Borrowing Base
Properties.  The financial information delivered by the Borrower pertaining to
each of the Borrowing Base Properties to the Administrative Agent in accordance
with Section 9.4.(d)(ii) fairly presents in a summary form in accordance with
Section 9.4.(d)(ii), and otherwise accurately in all material respects, the Net
Operating Income of each such Borrowing Base Property for the period then ended.

 

(n)                                 ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the contribution requirements of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, in each case, except as could not reasonably be expected
to have a Material Adverse Effect.  No member of the ERISA Group has (i) sought
a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code in respect of any Plan, (ii) failed to make any contribution or
payment to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement, or made any amendment to any Plan or Benefit Arrangement, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA or that could not reasonably be expected to
have a Material Adverse Effect.

 

(o)                                 Absence of Default.  None of the Loan
Parties or the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any case, (i) constitutes a Default or an
Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound

 

100

--------------------------------------------------------------------------------


 

where such default or event of default could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  Each of the Loan
Parties and the other Subsidiaries:  (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Except for any of
the following matters that could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect, no Loan Party has
any knowledge of, nor has received notice of, any past present or pending
releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to any Loan Party or
any other Subsidiary, their respective businesses, operations or with respect to
the Properties, may: (i) cause or contribute to an actual or alleged violation
of or noncompliance with Environmental Laws, (ii) cause or contribute to any
other potential common law or legal claim or other liability, or (iii) cause any
of the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien,
request,, investigation, or proceeding pending or, to the knowledge of the
Borrower, threatened, against any Loan Party or any other Subsidiary relating in
any way to Environmental Laws which reasonably could be expected to have,
individually or in the aggregate, a Material Adverse Effect.  None of the
Borrowing Base Properties and, as of the Agreement Date, none of the other
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
To the knowledge of the Borrower, no Hazardous Materials generated at or
transported from any of the Properties is or has been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

(q)                                 Investment Company.  No Loan Party, nor any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

101

--------------------------------------------------------------------------------


 

(r)                                    Margin Stock.  No Loan Party nor any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 10.8. or as otherwise set forth on Schedule 7.1.(s), no
Loan Party nor any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate.

 

(t)                                    Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights that is material to the business of the
Parent Guarantor and its Subsidiaries, taken as whole (collectively,
“Intellectual Property”), without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person,
the effect of which conflict could reasonably be expected to have a Material
Adverse Effect.  The Loan Parties have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.  No claim has been asserted by any Person with
respect to the use of any such Intellectual Property, or challenging or
questioning the validity or effectiveness of any such Intellectual Property that
could reasonably be expected to have a Material Adverse Effect.

 

(u)                                 Business.  As of the Amendment No. 1
Effective Date, the Loan Parties and the other Subsidiaries are engaged in the
business of the ownership, leasing and operation of lodging properties, together
with other business activities incidental thereto.

 

(v)                                 Broker’s Fees.  Except as set forth in the
Fee Letters, no broker’s or finder’s fee, commission or similar compensation
will be payable with respect to the transactions contemplated hereby.  No other
similar fees or commissions will be payable by any Loan Party for any other
services rendered to any Loan Party or any other Subsidiaries ancillary to the
transactions contemplated hereby.

 

(w)                               Insurance.  The Parent Guarantor and the
Subsidiaries maintain insurance in compliance with the provisions of
Section 8.5.

 

(x)                                 Accuracy and Completeness of Information. 
All written information, reports and data (other than financial projections,
other forward looking statements and information of a general economic or
industry nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, any Loan Party or any other Subsidiary were,
at the time the same were so furnished, complete and correct in all material
respects, or, in the case of financial statements, presented fairly in all
material respects in accordance with GAAP consistently applied throughout the
periods involved in each case, the financial position of the Persons involved as
at the date thereof and the results of operations for such periods (subject, as
to interim statements, to changes resulting from normal year-end audit
adjustments and the inclusion in the final audited statements of footnotes that
were not contained in the interim statements).  All financial projections and
other forward looking statements prepared by or on

 

102

--------------------------------------------------------------------------------


 

behalf of any Loan Party or any Non-Loan Party BB Property Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on assumptions believed to
be reasonable at the time made, but with it being understood that such
projections and statements are not a guarantee of future performance, that such
future performance may vary materially from such projections and that no Loan
Party makes any representation that such projections will in fact be realized. 
No document furnished or written statement made to the Administrative Agent or
any Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a fact material to the creditworthiness of any
Loan Party or any other Subsidiary or omits or will omit, when taken with
together with all other information furnished, to state a material fact
necessary in order to make the statements contained therein in light of the
circumstances under which they are or will be made, not misleading.

 

(y)                                 Not Plan Assets; No Prohibited
Transactions.  For purposes of ERISA and the Internal Revenue Code, none of the
assets of any Loan Party or any other Subsidiary constitutes “plan assets”,
within the meaning of ERISA and the regulations promulgated thereunder, of any
Plan.  The execution, delivery and performance of the Loan Documents and the Fee
Letters by the Loan Parties, and the borrowing, other credit extensions and
repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(z)                                  OFAC; Anti-Corruption Laws and Sanctions.

 

(i)                                     None of (i) the Borrower, any Subsidiary
or, to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from any Facility, (A) is
a Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons, (D) has
taken any action, directly or indirectly, that would result in a violation by
such Persons of any Anti-Corruption Laws or (E) has violated any applicable
Anti-Money Laundering Law in any material respect.  Each of the Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
the Anti-Corruption Laws.  Each of the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, each director, officer, employee, agent and Affiliate
of the Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

 

(ii)                                  No proceeds of any Credit Event have been
used, directly or indirectly, by the Borrower, any of its Subsidiaries or any of
its or their respective directors, officers, employees and agents (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in

 

103

--------------------------------------------------------------------------------


 

any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

Section 10.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower and Parent Guarantor under
this Agreement.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made at and as of the
Agreement Date, the Effective Date, the date on which any extension of the
Revolving Credit Maturity Date is effectuated pursuant to Section 2.13., the
date on which any increase of the Revolving Credit Commitments or any Additional
Term Loan Advance is effectuated pursuant to Section 2.16. and at and as of the
date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE XI. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 11.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4., the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (i) preserve and maintain its respective existence, (ii) preserve and
maintain its rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (iii) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except, in the case of clauses (i) (solely with respect to
Subsidiaries other than Loan Parties and Non-Loan Party BB Property
Subsidiaries), (ii) and (iii), where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

104

--------------------------------------------------------------------------------


 

Section 11.2.  Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 11.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the cases of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 11.4.  Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1.(u) and not enter into any line of business not
incidental  and reasonably related thereto.

 

Section 11.5.  Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies (with an
A.M. Best policyholders rating of at least A-IX (with respect to liability) or
A-X (with respect to property damage)) against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by similar businesses and similar locations or as may be required by Applicable
Law.  The Parent Guarantor and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

Section 11.6.  Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) when due all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than 30 days past due
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of

 

105

--------------------------------------------------------------------------------


 

any such tax, assessment, charge, levy or claim (i) which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
such Person in accordance with GAAP, (ii) to the extent covered by title
insurance or (iii) solely with respect to any such tax, assessment, charge, levy
or claim of an Excluded Subsidiary, to the extent the failure to pay and
discharge any such tax, assessment, charge, levy or claim could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

Section 11.7.  Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.  The
Parent Guarantor and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice.  The Parent
Guarantor and the Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.

 

Section 11.8.  Use of Proceeds.

 

(a)                                 The Parent Guarantor and the Borrower will
use the proceeds of Loans only (i) for the payment of redevelopment and
development costs incurred in connection with Properties owned by the Parent
Guarantor or any Subsidiary; (ii) to finance acquisitions not otherwise
prohibited under this Agreement; (iii) to finance capital expenditures,
dividends and the repayment of Indebtedness of the Parent Guarantor and its
Subsidiaries and (iv) to provide for the general working capital needs of the
Parent Guarantor and its Subsidiaries and for other general corporate purposes
of the Parent Guarantor and its Subsidiaries.  The Parent Guarantor and the
Borrower shall only use Letters of Credit for the same purposes for which they
may use the proceeds of Loans.  The Parent Guarantor and the Borrower shall not,
and shall not permit any other Loan Party or any other Subsidiary to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any such Margin Stock.

 

(b)                                 The Borrower will not request any Credit
Event, and the Borrower shall not use, and shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Credit Event (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any

 

106

--------------------------------------------------------------------------------


 

Sanctioned Country, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

Section 11.9.  Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall, and shall cause
the Loan Parties and the other Subsidiaries to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their Borrowing Base
Properties arising out of or related to any Environmental Laws (other than a
Permitted Environmental Lien).  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

Section 11.10.  Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 11.11.  Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

Section 11.12.  REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 

107

--------------------------------------------------------------------------------


 

Section 11.13.  Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 

Section 11.14.  Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

 

(a)           Guaranty Requirement.  Prior to the Investment Grade Release or
during any Collateral Period, to the extent necessary to satisfy the Guaranty
Requirement, the Borrower shall cause each Eligible Subsidiary that is not
already a Guarantor to become a Guarantor and deliver or cause to be delivered
to the Administrative Agent the applicable Subsidiary Guaranty and Pledge
Documents on or prior to the earlier of the following dates (or such later date
as the Administrative Agent may agree):

 

(i)            the Collateral Trigger Date; and

 

(ii)           not later than the thirtieth (30th) day following the delivery of
a Compliance Certificate pursuant to Section 9.3.

 

As used herein, “Guaranty Requirement” shall mean the requirement that, as of
the end of any fiscal quarter occurring (x) prior to the Investment Grade
Release or (y) during any Collateral Period, after giving pro forma effect to
any Eligible Subsidiary that shall become a Subsidiary Guarantor following such
fiscal quarter within the applicable time period provided in this
Section 8.14.(a), Unencumbered Asset Value attributable to Borrowing Base
Properties directly owned in fee simple by, or subject to a Qualified Ground
Lease to, the Borrower and the Guarantors shall not be less than 90% of the
total Unencumbered Asset Value as of the last day of such fiscal quarter.

 

(b)           Unsecured Indebtedness Subsidiaries as Guarantors.

 

(i)            Unsecured Indebtedness Subsidiary Guarantee Requirement.  In
addition to, and without limiting the requirements in Section 8.14.(a), not
later than the date on which any Subsidiary of the Parent Guarantor becomes an
Unsecured Indebtedness Subsidiary (or such later date as the Administrative
Agent shall reasonably determine), the Parent Guarantor and the Borrower shall
cause such Unsecured Indebtedness Subsidiary to become a Guarantor and deliver
or cause to be delivered to the Administrative Agent the applicable Subsidiary
Guaranty and Pledge Documents.

 

(ii)           Release of Unsecured Indebtedness Subsidiary Guarantors.  The
Borrower may request in writing that the Administrative Agent release, and upon
receipt of such request the Administrative Agent shall promptly release, an
Unsecured Indebtedness Subsidiary from the Guaranty, if: (i) such Subsidiary has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Subsidiary or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 8.14.; (iii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including, without

 

108

--------------------------------------------------------------------------------


 

limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; and (iv) the Administrative Agent
shall have received such written request at least ten (10) Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release.  Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.  The Administrative Agent
agrees to furnish to the Borrower, promptly after the Borrower’s request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document as is reasonably satisfactory to the Administrative Agent
and necessary or advisable to evidence the foregoing release as may be
reasonably requested by the Borrower.

 

(c)           Collateral Period Pledge Requirement.  During any Collateral
Period, on or prior to the times specified below (or such later date as the
Administrative Agent shall reasonably determine), the Borrower will cause all of
the issued and outstanding Equity Interests (other than any Excluded Pledged
Collateral) of each Pledged Subsidiary (collectively, the “Collateral”), to be
subject to a first priority, perfected Lien (subject to Liens permitted pursuant
to Section 10.2.) in favor of the Administrative Agent to secure the Guaranteed
Obligations and obligations under the Pari Passu Debt in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and to
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty and Pledge Documents:

 

(i)            the Collateral Trigger Date; and

 

(ii)           within thirty (30) days following the occurrence of any date any
Pledged Subsidiary shall be required during the Collateral Period to become a
Guarantor pursuant to Section 8.14.(a) or (b).

 

(d)       Further Assurances.  During a Collateral Period, and without limiting
the foregoing, the Parent Guarantor and the Borrower will, and will cause each
Loan Party that owns any Collateral to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements), which may be
required by Applicable Law and which the Administrative Agent may, from time to
time during a Collateral Period, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower; provided, however,
that no Pledged Subsidiary shall be permitted to certificate its Equity
Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank.

 

(e)           Release of Subsidiary Guarantors and Collateral Prior to
Investment Grade Release or During Collateral Period.  Without limiting the
release provisions in Section 8.14.(b), the Borrower may request in writing that
the Administrative Agent release, and upon receipt of

 

109

--------------------------------------------------------------------------------


 

such request the Administrative Agent shall promptly release, (x) a Subsidiary
Guarantor from the Guaranty and (y) the Equity Interests in any Pledged
Subsidiary from the Pledge Agreement, so long as: (i) (a) in the case of the
release of any Subsidiary Guarantor from the Guaranty, such Subsidiary Guarantor
(1) meets, or will meet simultaneously with such release, all of the provisions
of the definition of the term “Excluded Subsidiary”, (2) has ceased to be, or
simultaneously with such release will cease to be, a Subsidiary, an Unsecured
Indebtedness Subsidiary or an Eligible Subsidiary or (3) has ceased to, or
simultaneously with such release will cease to, own or lease a Borrowing Base
Property or be the direct or indirect owner of the Equity Interests in a
Subsidiary that owns or leases a Borrowing Base Property and, after giving
effect to such release pursuant to this clause (3), the aggregate assets
(including any Equity Interests in any direct or indirect Subsidiary) of all
Subsidiary Guarantors released pursuant to this Section 8.14.(e)(i)(a)(3) and
Section 8.14.(e)(i)(b)(1)(B) (other than Excluded Subsidiaries or any other
Subsidiary that simultaneously with such release ceased to be a Subsidiary of
the Borrower) shall have a Fair Market Value of not more than $5,000,000 during
the term of this Agreement; and (b) in the case of the release of Equity
Interests in any Pledged Subsidiary from the Pledge Agreement, such Pledged
Subsidiary (1) that is a Non-Loan Party BB Property Subsidiary (A) meets, or
will meet simultaneously with such release, all of the provisions of the
definition of the term “Excluded Subsidiary”, or (B) has ceased to, or
simultaneously with such release will cease to, be a Subsidiary or own or lease
a Borrowing Base Property or be the direct or indirect owner of the Equity
Interests in a Subsidiary that owns or leases a Borrowing Base Property and,
after giving effect to such release pursuant to this clause (B), the aggregate
assets (including any Equity Interests in any direct or indirect Subsidiary) of
all Subsidiary Guarantors released pursuant to this
Section 8.14.(e)(i)(b)(1)(B) and Section 8.14.(e)(i)(a)(3) (other than Excluded
Subsidiaries or any other Subsidiary that simultaneously with such release
ceased to be a Subsidiary of the Borrower) shall have a Fair Market Value of not
more than $5,000,000 during the term of this Agreement, (2) has ceased to be, or
simultaneously with such release will cease to be, a Subsidiary Guarantor or
(3) the Equity Interests in such Pledged Subsidiary meets, or will meet
simultaneously with its release from the Pledge Agreement, the definition of the
term “Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or Pledged
Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14. or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14.; (iii) no Default or Event of Default shall then
be in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; and (iv) the Administrative Agent
shall have received such written request at least ten (10) Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release.  Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.  The Administrative Agent
agrees to furnish to the Borrower, promptly after the Borrower’s request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

 

110

--------------------------------------------------------------------------------


 

Section 11.15.  Investment Grade Release; Collateral Release Upon Termination of
Collateral Period.

 

(a)           Obligation to Release.  (i) If at any time the Investment Grade
Ratings Criteria is satisfied and a Collateral Period is not then in effect (a
release under this Section 8.15.(a) effected pursuant to this clause (i), the
“Investment Grade Release”) or (ii) on or after any Collateral Release Date and
no subsequent Collateral Trigger Date has occurred (a release under this
Section 8.15.(a) effected pursuant to this clause (ii), a “Collateral Release”),
and, in each case, so long as no Default or Event of Default is then continuing,
the Administrative Agent shall, subject to the satisfaction of the requirements
of Section 8.15.(b), promptly release all of (A) with respect to a Collateral
Release, the Liens granted to the Administrative Agent pursuant to the
requirements of Section 8.14. and the Collateral Documents and (B) the
Subsidiary Guarantors (other than any Unsecured Indebtedness Subsidiary (except
an Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents and any Unsecured Indebtedness in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder)) from their obligations
under the Guaranty.  Upon the release of any Person and/or any Collateral
pursuant to this Section 8.15., the Administrative Agent shall (to the extent
applicable) deliver to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and otherwise necessary or advisable to evidence the
release of such Person and/or such Collateral from its obligations under the
Loan Documents.

 

(b)           Release Request and Certificate.  The Borrower shall have
delivered to the Administrative Agent, on or prior to the date that is ten
(10) Business Days (or such shorter period of time as agreed to by the
Administrative Agent) before the date on which a Release is to be effected,
written notice that it is requesting a Release, which notice shall identify the
Subsidiary Guarantors and, in the case of a Collateral Release, the Collateral
to be released and the proposed effective date for such Release, together with a
certificate signed by a Responsible Officer of the Parent Guarantor (such
certificate, a “Release Certificate”), certifying that:

 

(i)            in the case of an Investment Grade Release, the Investment Grade
Ratings Criteria have been satisfied;

 

(ii)           in the case of a Collateral Release, the Leverage Ratio is less
than or equal to 6.50 to 1.00 as of the end of the two most recently completed
consecutive fiscal quarter periods and as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 9.3.;

 

(iii)          no Subsidiary Guarantor to be released is an Unsecured
Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary that solely
has obligations under the Loan Documents and any Unsecured Indebtedness in
respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder); and

 

(iv)          in the case of a Collateral Release, the Collateral shall be
released under any Pari Passu Debt substantially contemporaneously with such
Collateral Release; and

 

111

--------------------------------------------------------------------------------


 

at the time of the delivery of notice requesting such release, on the proposed
effective date of such Release and immediately before and immediately after
giving effect to such Release, (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) the representations and
warranties contained in Article VII. and in the other Loan Documents are true
and correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
be true and correct in all respects) on and as of the effective date of such
Release with the same force and effect as if made on and as of such date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents, and except that for purposes of this Section 8.15., the
representations and warranties contained in subsection (k) of Section 7.1. shall
be deemed to refer to the most recent statements furnished pursuant to
Sections 9.1. and 9.2.

 

Section 11.16.  Compliance with Anti-Corruption Laws and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

ARTICLE XII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 

Section 12.1.  Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments and the
inclusion in the final year-end statements of footnotes that were not contained
in the quarterly financial statements).

 

112

--------------------------------------------------------------------------------


 

Section 12.2.  Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor,
commencing with the fiscal year ending December 31, 2016, the audited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the financial position of the Parent
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) PricewaterhouseCoopers LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose certificate shall be
unqualified.

 

Section 12.3.  Compliance Certificate.

 

Commencing with the financial statements for the quarter ending March 31, 2016,
at the time the financial statements are furnished pursuant to the preceding
Sections 9.1. and 9.2., a certificate substantially in the form of Exhibit K (a
“Compliance Certificate”) executed on behalf of the Parent Guarantor by the
chief executive officer or chief financial officer of the Parent Guarantor
(a) setting forth as of the end of such quarterly accounting period or fiscal
year, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 10.1.; and
(b) stating that, to the best of his or her knowledge, information or belief,
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

Section 12.4.  Other Information.

 

(a)           Promptly upon receipt thereof, copies of all management reports,
if any, submitted to the Parent Guarantor or its Board of Trustees by its
independent public accountants;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10 K, 10 Q and 8 K
(or their equivalents) and all other periodic reports relating to material
business developments which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Parent Guarantor generally, copies of all financial statements, reports and
proxy statements so mailed and promptly upon the issuance thereof copies of all
press releases issued by the Parent Guarantor, the Borrower, any Subsidiary or
any other Loan Party;

 

113

--------------------------------------------------------------------------------


 

(d)           Concurrently with the delivery of the quarterly and annual
financial statements provided for in Sections 9.1. and 9.2., financial
information (i) for all Hotel Properties on a consolidated basis and (ii) for
all Borrowing Base Properties on an individual and consolidated basis, for the
preceding calendar quarter (and for (x) each month in such quarter and (y) the
period of four (4) consecutive quarters ending with such quarter), in each case
setting forth in summary form (and excluding any underlying calculations used to
determine any of the following) the amounts of the Gross Operating Revenues,
Gross Operating Expenses, NOI, FF&E Reserves, and Adjusted NOI, along with the
average daily rate, occupancy levels and revenue per available room, certified
as true, correct and complete by a senior officer of the Borrower or Parent
Guarantor.

 

(e)           Promptly upon the delivery thereof to the holders of the Existing
FelCor Bonds, copies of all financial reports prepared with respect to the
FelCor Subsidiaries so delivered;

 

(f)            No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, projected balance sheets, operating statements,
profit and loss projections, sources and uses of cash statement and statements
of EBITDA and Funds From Operations, for the Parent Guarantor and its
Subsidiaries on a consolidated basis for such fiscal year, all itemized in
reasonable detail in substantially similar form to the projections delivered
prior to the Agreement Date or in such other form as may be reasonably approved
by the Administrative Agent.  The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent Guarantor, and when appropriate its consolidated Subsidiaries
(as applicable), will be in compliance with the covenants contained in
Sections 10.1. at the end of each fiscal quarter of such fiscal year;

 

(g)           No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, the annual operating budget in summary form for
each Borrowing Base Property;

 

(h)           If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or controller of the Parent Guarantor
setting forth details as to such occurrence and action, if any, which the Parent

 

114

--------------------------------------------------------------------------------


 

Guarantor or applicable member of the ERISA Group is required or proposes to
take, that, in the case of clauses (i) through (vii), could reasonably be
expected to (x) have a Material Adverse Effect or (y) result in an Event of
Default pursuant to Section 11.1.(j);

 

(i)            To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary of the Parent Guarantor or the Borrower or any of their respective
properties, assets or businesses which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and prompt notice
of the receipt of notice that any United States income tax returns of any Loan
Party or any other Subsidiary are being audited;

 

(j)            At the time of delivery of each Compliance Certificate (but
without limitation of the provisions of Section 10.7.), a copy of any amendment
to the articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Parent Guarantor or the Borrower
that was effective on or before the last day of the prior fiscal quarter (unless
previously delivered to the Administrative Agent);

 

(k)           Prompt notice of (i) any event or circumstance which has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (ii) any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy or casualty that has a material effect
on the operations of any Borrowing Base Property;

 

(l)            Prompt notice upon any Responsible Officer of the Borrower or
Parent Guarantor having knowledge of the occurrence of (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound if the same has had or could be reasonably
expected to have a Material Adverse Effect;

 

(m)          Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or other Subsidiary or any
of their properties or assets;

 

(n)           Any notification of a violation of any law or regulation or any
inquiry shall have been received by any Loan Party or any other Subsidiary from
any Governmental Authority, in each case, that could reasonably be expected to
have a Material Adverse Effect;

 

(o)           Promptly upon the request of the Administrative Agent, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
reasonably satisfactory to the Administrative Agent;

 

(p)           From and after the Investment Grade Pricing Effective Date,
promptly, upon any change in the Parent Guarantor’s or the Borrower’s Credit
Rating, a certificate stating that such Credit Rating has changed and the new
Credit Rating that is in effect;

 

115

--------------------------------------------------------------------------------


 

(q)           Promptly, upon each request, information identifying the Parent
Guarantor and the Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act;

 

(r)            Promptly, and in any event within three (3) Business Days after a
Responsible Officer of the Borrower obtains knowledge thereof, written notice of
the occurrence of any of the following: (i) the Parent Guarantor, the Borrower,
any Loan Party or any other Subsidiary shall receive notice that any violation
of or noncompliance with any Environmental Law has or may have been committed or
is threatened; (ii) the Parent Guarantor, the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any administrative or judicial
complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Parent Guarantor, the Borrower, any
Loan Party or any other Subsidiary shall receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for any costs associated with a response to, or remediation or
cleanup of, a release or threatened release of Hazardous Materials or any
damages caused thereby; or (iv) the Parent Guarantor, the Borrower, any Loan
Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, except in the case of each of clauses (i), (ii),
(iii) and (iv), where such notice(s), whether individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

(s)            Promptly upon the request of the Administrative Agent, the
Derivatives Termination Value in respect of any Specified Derivatives Contract
from time to time outstanding; and

 

(t)            From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent Guarantor, the Borrower, any
other Loan Party or any other Subsidiary as the Administrative Agent or any
Lender may reasonably request (subject to limitations, if any, imposed under
confidentiality requirements and agreements to which the Parent Guarantor or one
of its Subsidiaries is subject).

 

Section 12.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender (or any Issuing Bank) pursuant to Article II. and
(B) such Lender has not notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or

 

116

--------------------------------------------------------------------------------


 

communications.  Documents or notices delivered electronically shall be deemed
to have been delivered on the date on which the Administrative Agent or Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting and provides
a link thereto provided if such notice or other communication is not sent or
posted during the normal business hours, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. on the opening of business on the next
Business Day.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 9.3. to the Administrative Agent.  Except for the certificates
required by Section 9.3., the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 12.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information”.  Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

Section 12.7.  Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

117

--------------------------------------------------------------------------------


 

ARTICLE XIII. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 13.1.  Financial Covenants.

 

(a)           Leverage Ratio.  The Parent Guarantor and the Borrower shall not
permit the Leverage Ratio to exceed 7.00 to 1.00.

 

(b)           Ratio of Adjusted EBITDA to Fixed Charges.  The Parent Guarantor
and the Borrower shall not permit the ratio of Adjusted EBITDA of the Parent
Guarantor and its Subsidiaries on a consolidated basis for any period of four
(4) fiscal quarters to Fixed Charges of the Parent Guarantor and its
Subsidiaries on a consolidated basis for such period to be less than 1.50 to
1.00.

 

(c)           Ratio of Secured Indebtedness to Total Asset Value.  The Parent
Guarantor and the Borrower shall not permit the ratio of (i) the sum of
(A) Secured Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis plus (B) Unsecured Indebtedness of the Excluded FelCor
Subsidiaries to (ii) Total Asset Value to exceed 45.0%.

 

(d)           Maximum Secured Recourse Indebtedness.  The Parent Guarantor and
the Borrower shall not permit the ratio of Secured Recourse Indebtedness of the
Parent Guarantor and its Subsidiaries (other than the Existing Secured FelCor
Bonds) on a consolidated basis to Total Asset Value to exceed 10%.

 

(e)           Maximum Unencumbered Leverage Ratio.  The Parent Guarantor and the
Borrower shall not permit the ratio of (i) (x) Unsecured Indebtedness of the
Parent Guarantor and its Subsidiaries (other than the Excluded FelCor
Subsidiaries) on a consolidated basis minus (y) Unrestricted Cash and Cash
Equivalents of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) in excess of $25,000,000, to (ii) Unencumbered
Asset Value to exceed 60%.  For the avoidance of doubt, Unencumbered Asset Value
does not include any value attributable to properties held by the Excluded
FelCor Subsidiaries.

 

(f)            Ratio of Unencumbered Adjusted NOI to Unsecured Interest
Expense.  The Parent Guarantor and the Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any period of four (4) fiscal quarters to
(ii) Unsecured Interest Expense of the Parent Guarantor and its Subsidiaries
(other than the Excluded FelCor Subsidiaries) on a consolidated basis for such
period to be less than 2.00 to 1.00.  For the avoidance of doubt, Unencumbered
Adjusted NOI does not include any income attributable to properties held by the
Excluded FelCor Subsidiaries.

 

(g)           Minimum Tangible Net Worth.  The Parent Guarantor and the Borrower
shall not permit Tangible Net Worth at any time to be less than
(i) $2,795,835,000, plus (ii) 75.0% of the Net Proceeds of all Equity Issuances
(other than pursuant to the FelCor Acquisition) effected at any time after
June 30, 2017 by the Parent Guarantor or any of its Subsidiaries to any Person

 

118

--------------------------------------------------------------------------------


 

other than the Parent Guarantor or any of its Subsidiaries (other than Net
Proceeds received within the period commencing sixty (60) days prior to, and
ending sixty (60) days after, the redemption, retirement or repurchase of Equity
Interests in the Parent Guarantor or the repayment of Indebtedness, in each case
to the extent permitted under this Agreement, up to the amount paid by the
Parent Guarantor in connection with such redemption, retirement or repurchase or
repayment, where, for the avoidance of doubt, the net effect is that the Parent
Guarantor shall not have increased Tangible Net Worth as a result of any such
proceeds).

 

(h)           Dividend Payout/Distribution.  The Parent Guarantor and its
Subsidiaries will not declare or make any distributions or other Restricted
Payments except that, so long as no Default or Event of Default would result
therefrom, (a) the Borrower may pay cash dividends or distributions to the
Parent Guarantor and other holders of partnership interests in the Borrower with
respect to any period of four (4) fiscal quarters to the extent necessary for
the Parent Guarantor to distribute, and the Parent Guarantor may so distribute,
cash dividends or distributions to its shareholders in an aggregate amount not
to exceed the greatest of (i) 95% of Adjusted Funds From Operations, (ii) the
amount required for the Parent Guarantor to maintain its status as a REIT
(including the right to distribute 100% of net capital gain) under Sections 856
through 860 of the Internal Revenue Code, and (iii) the amount necessary for the
Parent Guarantor to avoid income or excise tax under the Internal Revenue Code,
(b) the Borrower or any other Subsidiary of the Parent Guarantor may make
purchases of Equity Interests in any Subsidiary or Unconsolidated Affiliate of
the Parent Guarantor or of any of its Subsidiaries that are held by any other
Person, (c) Subsidiaries (other than the Borrower) may make Restricted Payments
to any Person owning Equity Interests in such Subsidiary, (d) the Borrower may
redeem for cash limited partnership interests in the Borrower and (e) the Parent
Guarantor may from time to time purchase shares of its common and preferred
stock for a purchase price not to exceed $300,000,000 in the aggregate for all
such purchases after the Amendment No. 1 Effective Date, and the Borrower may
make cash distributions to Parent Guarantor to the extent necessary to enable
Parent Guarantor to make such purchases of its common and preferred stock.  If a
Default or Event of Default exists, the Borrower may pay cash dividends or
distributions to the Parent Guarantor and other holders of partnership interests
in the Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent Guarantor to distribute, and
the Parent Guarantor may so distribute, cash dividends and distributions to its
shareholders in an aggregate amount not to exceed the greater of (x) the minimum
amount required for the Parent Guarantor to maintain its status as a real estate
investment trust under Sections 856 through 860 of the Internal Revenue Code, or
(y) the amount necessary to avoid income or excise tax under the Internal
Revenue Code; provided that if a Default or Event of Default with respect to
Section 11.1.(a), (e) or (f) exists, or if the Obligations have been
accelerated, the Parent Guarantor and the Borrower may not make any Restricted
Payments.  Subsidiaries (other than the Borrower) may make Restricted Payments
to the Borrower, the Guarantors and Non-Loan Party BB Property Subsidiaries at
any time and Subsidiaries that are not Loan Parties or Non-Loan Party BB
Property Subsidiaries may make Restricted Payments to any other Subsidiaries. 
Subject to the two immediately preceding sentences, during a Prepayment Period,
cash dividends or distributions shall be limited to those set forth in the
preceding clauses (a), (c) and (d); provided that cash dividends and
distributions pursuant to the preceding clause (d) during a Prepayment Period
(1) shall not be made in respect of greater than 350,000 limited partnership
units of the Borrower and (2) shall not exceed $15,000,000 in the aggregate.

 

119

--------------------------------------------------------------------------------


 

(i)            Testing of Financial Covenants.  The financial covenants set
forth in this Section 10.1. shall apply at all times but, unless otherwise
expressly required pursuant to this Agreement and the other Loan Documents, the
Parent Guarantor and the Borrower shall in any event only be obligated to report
its compliance therewith at the end of each fiscal quarter or fiscal year, as
applicable, as provided in Section 9.3.

 

Section 13.2.  Restrictions on Liens, Negative Pledges, Investments and
Indebtedness.

 

(a)           The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any Subsidiary of any Loan Party to, (i) create,
assume, incur, permit or suffer to exist any Lien on any Borrowing Base Property
or any direct or indirect ownership interest of the Borrower in any Person
owning any Borrowing Base Property, now owned or hereafter acquired, except for
Permitted Liens or (ii) permit any Borrowing Base Property or any direct or
indirect ownership interest of the Borrower or in any Person owning a Borrowing
Base Property, to be subject to a Negative Pledge.

 

(b)           The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary of any Loan Party (other
than the Excluded FelCor Subsidiaries) to, make an Investment in any Excluded
FelCor Subsidiary, unless the Borrower and its Subsidiaries are in compliance
with the financial covenants set forth in Section 10.1. on a pro forma basis
after giving effect to such Investment.

 

(c)           The Parent Guarantor and the Borrower shall not permit any
Excluded FelCor Subsidiary to create, incur, assume or permit to exist Borrowed
Money Recourse Debt other than (i) the Existing FelCor Bonds (but not any
extensions, renewals, refinancings or replacements thereof), (ii) existing
construction loans (but not any extensions, renewals, refinancings or
replacements thereof where the resulting Indebtedness constitutes Borrowed Money
Recourse Debt unless resulting solely from the exercise of the one-year
extension options existing under and pursuant to the terms of the Knickerbocker
Loan Agreements as in effect on the Amendment No. 1 Effective Date; provided
that in no event shall any such exercise of such extension options increase the
amount of Indebtedness outstanding thereunder), and (iii) guarantees of the
foregoing clauses (i) and (ii).

 

Section 13.3.  Restrictions on Intercompany Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to:  (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor, the
Borrower or any other Subsidiary; (c) make loans or advances to the Parent
Guarantor, the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) — (d) those encumbrances
or restrictions (A) contained in any Loan Document, (B) contained in any
agreements relating to the sale of a Subsidiary (other than the Borrower) or the
assets of such Subsidiary pending such sale, or relating to Indebtedness secured
by a Lien on assets that the

 

120

--------------------------------------------------------------------------------


 

Borrower or such Subsidiary may create, incur, assume, or permit or suffer to
exist under Section 10.2.(a)(i), provided that in any such case the encumbrances
and restrictions apply only to the Subsidiary or the assets that are the subject
of such sale or Lien, as the case may be, (C) contained in the organizational
documents or other agreements binding on or applicable to any Excluded
Subsidiary or any Subsidiary that is not a Wholly Owned Subsidiary (but only to
the extent such encumbrance or restriction covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary), (D) imposed by
Applicable Law, (E) contained in an agreement that governs an Investment in an
Unconsolidated Affiliate (but only to the extent such encumbrance or restriction
applies to any Equity Interest in such Unconsolidated Affiliate), (F) those
encumbrances or restrictions contained in any agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to, or, taken as a whole, not more
restrictive than, those contained in the Loan Documents (as determined in good
faith by the Parent Guarantor and the Borrower) (including, without limitation,
the Seven-Year Term Loan Agreement and the Capital One Term Loan Agreement) or
(G) Permitted Transfer Restrictions, and (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Parent Guarantor, the Borrower, any other Loan Party or any of their
Subsidiaries in the ordinary course of business.

 

Section 13.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(i)            any Subsidiary (other than the Borrower) may merge (A) with any
other Subsidiary so long as in the case of any such merger involving a Loan
Party, after giving effect to such merger, the Borrower is in compliance with
the requirements of Section 8.14. and (B) with the Borrower or the Parent
Guarantor so long as the Borrower or Parent Guarantor, as applicable, is the
surviving entity; provided that, no Subsidiary other than an Excluded FelCor
Subsidiary shall merge (other than to consummate the FelCor Acquisition) with an
Excluded FelCor Subsidiary if the surviving entity remains or becomes an
Excluded FelCor Subsidiary after giving effect to such merger;

 

(ii)           (A) any Subsidiary (other than the Borrower) may sell, transfer
or dispose of its assets to a Loan Party or a Non-Loan Party BB Property
Subsidiary, and (B) any Subsidiary that is not a Loan Party or a Non-Loan Party
BB Property Subsidiary may sell, transfer or dispose of its assets to any other
Subsidiary that is not a Loan Party or a Non-Loan Party BB Property Subsidiary;
provided that, no Subsidiary other than an Excluded FelCor Subsidiary shall
sell, transfer or dispose of assets to an Excluded FelCor Subsidiary other than
Investments permitted by Section 10.2.(b);

 

121

--------------------------------------------------------------------------------


 

(iii)          a Loan Party (other than the Parent Guarantor, the Borrower, any
Loan Party or any Non-Loan Party BB Property Subsidiary which directly or
indirectly owns in fee simple a Borrowing Base Property, or is party to a
Qualified Ground Lease in respect thereof) and any other Subsidiary that is not
(and is not required to be) a Subsidiary Guarantor or is not a Non-Loan Party BB
Property Subsidiary may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries in a manner otherwise permitted by this Section 10.4., and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

 

(iv)          any Subsidiary that (A) does not directly or indirectly own a
Borrowing Base Property or (B) ceases to own any operating assets or conduct any
business may liquidate, wind-up or dissolve itself;

 

(v)           any Loan Party and any other Subsidiary may acquire or sell or
otherwise transfer (including by way of deed in lieu of foreclosure) any direct
or indirect interest in Hotel Properties and any other assets (including
pursuant to a merger or consolidation), provided that (A) the same would not
result in a Default or Event of Default, (B) a Borrowing Base Property may not
be sold, transferred or otherwise disposed of (including pursuant to a merger or
consolidation) unless the removal thereof from the Unencumbered Pool is
permitted under Section 4.3., (C) in the case of any such acquisition pursuant
to a merger or consolidation involving the Borrower, any Loan Party or a
Non-Loan Party BB Property Subsidiary, after giving effect to such merger or
consolidation, the Borrower, such Loan Party or such Non-Loan Party BB Property
Subsidiary is the surviving entity; provided that no Subsidiary other than an
Excluded FelCor Subsidiary shall merge (other than to consummate the FelCor
Acquisition) with an Excluded FelCor Subsidiary if the surviving entity remains
or becomes an Excluded FelCor Subsidiary after giving effect to such merger, and
(D) no Loan Party or other Subsidiary other than an Excluded FelCor Subsidiary
may sell, transfer or dispose of assets to an Excluded FelCor Subsidiary (and no
Excluded FelCor Subsidiary shall acquire any such assets) other than Investments
permitted by Section 10.2.(b); and

 

(vi)          the Loan Parties and the other Subsidiaries may lease, sublease or
license their respective assets, as lessor, licensor or sublessor (as the case
may be), in the ordinary course of their business.

 

Section 13.5.  Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.

 

122

--------------------------------------------------------------------------------


 

Section 13.6.  Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

Section 13.7.  Modifications of Organizational Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, amend, supplement,
restate or otherwise modify its articles of incorporation, declaration of trust,
partnership agreement, certificate of formation, operating agreement, by-laws or
other organizational documents without the prior written consent of the
Administrative Agent if such amendment, supplement, restatement or other
modification (i) is adverse to the interests of the Administrative Agent, the
Issuing Banks or the Lenders in any material respect or (ii) could reasonably be
expected to have a Material Adverse Effect.

 

Section 13.8.  Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) as set forth on
Schedule 7.1.(s), (b) Restricted Payments permitted under Section 10.1.(h),
(c) transactions constituting Investments by the Parent Guarantor or any
Subsidiary in any Unconsolidated Affiliate that are not otherwise prohibited
under the Loan Documents, or (d) transactions upon fair and reasonable terms
which are no less favorable to the Borrower, such Subsidiary, or any Loan Party
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.  Notwithstanding the forgoing, no payments may be made
with respect to any items set forth on such Schedule 7.1.(s) if a Default or
Event of Default exists or would result therefrom.

 

Section 13.9.  Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 13.10.  Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an

 

123

--------------------------------------------------------------------------------


 

effective hedge in respect of liabilities, commitments or assets held or
reasonably anticipated by the Parent Guarantor, the Borrower, any other Loan
Party or other Subsidiary.

 

ARTICLE XIV. DEFAULT

 

Section 14.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  (i) The Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans, or (ii) the Borrower or any other Loan Party shall fail to pay interest
on the Loans or any of the other payment Obligations owing by the Borrower or
any other Loan Party under this Agreement, any other Loan Document or the Fee
Letters, within five (5) Business Days of the date when due.

 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1.(i) (with respect to the Borrower and the Parent
Guarantor), Section 8.8.(b), Section 9.4.(l) or Article X.;

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in Section 9.1., 9.2., 9.3. or 9.4.
(d), (i), (j), (k), (n), (p) or (q) and such failure shall continue for a period
of five (5) Business Days after the earlier of (x) the date upon which the
Borrower obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Administrative
Agent; or

 

(iii)          Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of thirty (30) days after the earlier
of (x) the date upon which the Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading, in any
material respect when furnished or made or deemed made.

 

(d)           Indebtedness Cross-Default.  There shall occur (i) any default,
event or condition resulting in (or, if all applicable notice and grace periods
have expired, permitting the)

 

124

--------------------------------------------------------------------------------


 

acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity, the
Existing Secured FelCor Bonds, the Existing Unsecured FelCor Bonds or any other
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Borrower, any Guarantor or any of their Subsidiaries, in each case, in excess of
$30,000,000 in the aggregate, (ii) any default, event or condition resulting in
the acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity,
Nonrecourse Indebtedness (other than the Nonrecourse Indebtedness described on
Schedule 11.1.(d)) of the Borrower, any Guarantor or any of their Subsidiaries
in a principal amount at any time outstanding in excess of 7.5% of Total Asset
Value in the aggregate or (iii) any default by the Borrower, any Guarantor or
any of their Subsidiaries in, or resulting in, the payment of amounts in excess
of $30,000,000 in the aggregate in respect of Derivatives Contracts.

 

(e)           Voluntary Bankruptcy Proceeding.  Any Loan Party, any Non-Loan
Party BB Property Subsidiary or any other Subsidiary or Subsidiaries (other than
any Subsidiary obligated on the Nonrecourse Indebtedness described on Schedule
11.1.(d)) to which more than 7.5% of Total Asset Value in the aggregate is
attributable shall: (i) commence a voluntary case under any Debtor Relief Law;
(ii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under any Debtor Relief Law or
consent to any proceeding or action described in the immediately following
subsection (f); (iii) apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (iv) admit in writing its inability to pay
its debts as they become due; (v) make a general assignment for the benefit of
creditors; (vi) make a conveyance fraudulent as to creditors under any
Applicable Law; or (vii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party, any Non-Loan Party BB Property
Subsidiary or any other Subsidiary or Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1.(d)) to
which more than 7.5% of Total Asset Value in the aggregate is attributable in
any court of competent jurisdiction seeking:  (i) relief under any Debtor Relief
Law; or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive calendar days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under any Debtor Relief Law) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or any Fee Letter (except for (i) release of a Subsidiary Guarantor or
Collateral pursuant to Section 8.14. or 8.15., (ii) termination of the Revolving
Credit Commitments in accordance with Section 2.12. and (iii) termination of any
Loan Document in accordance with its terms) or shall otherwise challenge or

 

125

--------------------------------------------------------------------------------


 

contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document or
any Fee Letter.

 

(h)           Judgment.  A judgment or order for the payment of money shall be
entered against any Loan Party or any Subsidiary by any court or other tribunal
and (i) such judgment or order shall continue for a period of sixty (60) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) (i) exceeds, individually or together
with all other such unsatisfied judgments or orders entered against the Loan
Parties and Non-Loan Party BB Property Subsidiaries, $30,000,000 or
(ii) individually or together with all other such unsatisfied judgments or
orders entered against other Subsidiaries (other than any Subsidiary obligated
on the Nonrecourse Indebtedness described on Schedule 11.1.(d)), an amount equal
to 7.5% of Total Asset Value or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any
Subsidiary, which exceeds, (i) individually or together with all other such
warrants, writs, executions and processes issued against the Loan Parties and
Non-Loan Party BB Property Subsidiaries, $30,000,000 or (ii) individually or
together with all other such warrants, writs, executions and processes issued
against other Subsidiaries (other than any Subsidiary obligated on the
Nonrecourse Indebtedness described on Schedule 11.1.(d)), an amount equal to
7.5% of Total Asset Value, and such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of sixty
(60) days.

 

(j)            ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $20,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur withdrawal
liability or a current payment obligation in excess of $20,000,000.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control/Change in Management.

 

(i)            During any period of twelve (12) consecutive months ending on
each anniversary of the Agreement Date, individuals who at the beginning of any
such 12-month period constituted the Board of Trustees of the Parent Guarantor
(together with

 

126

--------------------------------------------------------------------------------


 

any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Parent Guarantor was approved by a vote of a majority
of the trustees then still in office who were either trustees at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of Trustees
of the Parent Guarantor then in office;

 

(ii)           Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent Guarantor;

 

(iii)          The Parent Guarantor shall cease to own and control, directly or
indirectly, at least a majority of the outstanding Equity Interests of the
Borrower; or

 

(iv)          The Parent Guarantor or a wholly-owned Subsidiary of the Parent
Guarantor shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

(m)          Collateral Documents.  Any Collateral Document shall for any reason
fail to create a valid and perfected security interest in any portion of the
Collateral purported to be covered thereby, with the priority required by the
applicable Collateral Document, except as (i) permitted by the terms of any Loan
Document or (ii) as a result of the release of such security interest in
accordance with the terms of any Loan Document.

 

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of (i) the inclusion of any
Hotel Property in the Unencumbered Pool at any particular time of reference,
(ii) the failure to make any Subsidiary described in Section 8.14. a Subsidiary
Guarantor (a “Joinder Default”), or (iii) the failure to pledge the Equity
Interests (other than Excluded Pledged Collateral) in any Pledged Subsidiary
pursuant to Section 8.14.(c) (a “Pledge Default”), if such Default or Event of
Default is capable of being cured solely by the exclusion of such Hotel Property
from the Unencumbered Pool, or in the case of a Joinder Default, by making such
Subsidiary a Subsidiary Guarantor pursuant to the terms of Section 8.14., or in
the case of a Pledge Default, by pledging the Equity Interests (other than
Excluded Pledged Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c), the Borrower shall be permitted a period not to exceed fifteen
(15) days from the earlier of (x) the date upon which a Responsible Officer of
the Borrower obtains knowledge of such Default or Event of Default (as
applicable) or (y) the date upon which the Borrower has received written notice
of such Default or Event of Default from the Administrative Agent to remove such
Hotel Property from the Unencumbered Pool in accordance with, and subject to,
Section 4.3. (or in the case of a Joinder Default, to make such Subsidiary a
Subsidiary Guarantor pursuant to the terms of Section 8.14. or in the case of a
Pledge Default, to pledge the Equity Interests (other than Excluded Pledged
Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c)).

 

127

--------------------------------------------------------------------------------


 

Section 14.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(e) or 11.1.(f), (1)(A)  the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Revolving Credit Commitments and the Swingline
Commitments, the obligation of the Lenders to make Loans hereunder, and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Revolving
Credit Commitments, the Swingline Commitments, the obligation of the Lenders to
make Loans hereunder and the obligation of the Issuing Banks to issue Letters of
Credit hereunder.  If the Administrative Agent has exercised any of the rights
provided under the preceding sentence, each Swingline Lender shall:  (x) declare
the principal of, and accrued interest on, the Swingline Loans and the Swingline
Notes at the time outstanding, and all of the other Obligations owing to such
Swingline Lender, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties and (y) terminate its Swingline Commitment
and the obligation of such Swingline Lender to make Swingline Loans.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

128

--------------------------------------------------------------------------------


 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, in each case, in accordance with the terms thereof,
(b) to determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set-off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider and (d) to prosecute any legal action
against the Borrower to enforce or collect net amounts owing to such Specified
Derivatives Provider pursuant to any Specified Derivatives Contract.

 

Section 14.3.  Intentionally Omitted.

 

Section 14.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Guaranteed Obligations.  To the extent that any Loan Party makes a
payment or payments to the Administrative Agent and/or any Issuing Bank and/or
any Lender and/or any Specified Derivatives Provider or the Administrative Agent
and/or any Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Guaranteed Obligations
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

Section 14.5.  Allocation of Proceeds.

 

(a)           Any payment required to be made by the Borrower pursuant to
Section 2.8.(b)(i) shall be applied in the following order and priority:

 

First, to payment of interest on Swingline Loans until paid in full;

 

Second, to payment of interest on all Revolving Credit Loans, for the ratable
benefit of the Revolving Credit Lenders, until paid in full;

 

129

--------------------------------------------------------------------------------


 

Third, to payment of principal on Swingline Loans until paid in full;

 

Fourth, to payment of principal of all Revolving Credit Loans to be applied for
the ratable benefit of the Revolving Credit Lenders until paid in full; and

 

Fifth, to amounts to be deposited into the Letter of Credit Collateral Account
in respect of Letters of Credit.

 

(b)           If an Event of Default exists and maturity of any of the
Obligations has been accelerated or the Revolving Credit Maturity Date or either
Term Loan Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents (or by any Lender as the
result of the exercise of rights under Section 13.4.), in respect of any
Guaranteed Obligations shall be applied in the following order and priority:

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and each Swingline Lender in its capacity as such, ratably
among the Administrative Agent, each Issuing Bank and each Swingline Lender in
proportion to the respective amounts described in this clause payable to them;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause payable to them;

 

Fifth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

 

Sixth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

130

--------------------------------------------------------------------------------


 

Seventh, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

(c)           Any payment required to be made by the Borrower pursuant to
Section 2.8.(b)(iii) shall be applied pro rata among the Facilities and the
aggregate outstanding principal amount under the Pari Passu Debt to the extent
required to reduce the Leverage Ratio to or below 6.50 to 1.00 on a pro forma
basis after taking into account any additional optional prepayments made
pursuant to Section 2.8.(a).  The aggregate Revolving Credit Commitments will be
temporarily reduced on a dollar-for-dollar basis by the respective amounts of
such portion of the mandatory prepayments that were applied to the prepayment of
the Revolving Credit Loans until the next Prepayment Provisions Termination
Date; provided, however, that, with respect to any Net Proceeds from asset sales
applied as a prepayment by the Borrower prior to the end of the applicable
Reinvestment Period for such Net Proceeds, the Borrower may apply such Net
Proceeds to prepay (including a partial prepayment of) any of the Facilities or
the outstanding principal amount of any Pari Passu Debt in such manner as it may
designate; provided, further, that such temporary reduction of the Revolving
Credit Commitments shall be automatically terminated as of such Prepayment
Provisions Termination Date.  For the avoidance of doubt, to the extent that any
voluntary or mandatory prepayment has the effect of reducing the Leverage Ratio
to or below 6.50 to 1.00 on a pro forma basis, the mandatory prepayment
provisions applicable following a Collateral Trigger Date shall terminate (the
earlier of such date and the Collateral Release Date, the “Prepayment Provisions
Termination Date”). During a Prepayment Period, the Borrower shall not be
permitted to request any Revolving Credit Loans that would cause the aggregate
Revolving Credit Exposure to exceed the aggregate amount of the Revolving Credit
Commitments (after accounting for any temporary reductions to availability
pursuant to this Section 11.5.(c)).

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.

 

Section 14.6.  Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Revolving Credit Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account established pursuant to the requirements of Section 2.14. or
Section 3.9. (as applicable) and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Administrative Agent as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of

 

131

--------------------------------------------------------------------------------


 

Credit Collateral Account shall be subject to withdrawal only as provided in
this Section, Section 2.14 or Section 3.9. (as applicable).

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall not be invested without the consent of the Borrower and shall only be
invested in Cash Equivalents approved by Administrative Agent in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)           If a Drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
Drawing.

 

(d)           If an Event of Default exists, the Administrative Agent, if
instructed by the Requisite Lenders, shall at any time and from time to time
elect to liquidate any such investments and reinvestments and apply the proceeds
thereof to the Letter of Credit Collateral Account and apply or cause to be
applied such proceeds and any other balances in the Letter of Credit Collateral
Account to the payment of any of the Letter of Credit Liabilities due and
payable.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Letter of
Credit Collateral Account (excepting amounts deposited pursuant to clause fifth
of Section 3.9.(b)) as exceed the aggregate amount of Letter of Credit
Liabilities at such time. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account (excepting amounts deposited pursuant to
clause fifth of Section 3.9.(b), which shall be applied as provided in
Section 3.9.(b)).

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

132

--------------------------------------------------------------------------------


 

Section 14.7.  Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

Section 14.8.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 14.9.  Rights Cumulative.

 

(a)           Generally.  The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders under this Agreement and each of the other
Loan Documents and of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such

 

133

--------------------------------------------------------------------------------


 

enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or as a Swingline Lender, as
the case may be) hereunder, under the other Loan Documents, (iii) any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract, (iv) any Lender from
exercising setoff rights in accordance with Section 13.4. (subject to the terms
of Section 3.3.), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article XI. and
(y) in addition to the matters set forth in clauses (ii), (iii), (iv) and (v) of
the preceding proviso and subject to Section 3.3., any Lender may, with the
consent of the Requisite Lenders, enforce any rights and remedies available to
it and as authorized by the Requisite Lenders. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or adopt
on behalf of any Lender, any Issuing Bank or any Swingline Lender any plan of
reorganization, arrangement, adjustment or composition under any Debtor Relief
Law affecting the Obligations or the rights of any Lender, any Issuing Bank or
any Swingline Lender or to authorize the Administrative Agent to vote in respect
of any claim of any Lender, any Issuing Bank or any Swingline Lender in any such
proceeding under any Debtor Relief Law.

 

ARTICLE XV. THE ADMINISTRATIVE AGENT

 

Section 15.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  In furtherance of the foregoing, and not in limitation, each of
the Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements, collateral agency agreements and Collateral Documents
acceptable to the Administrative Agent in its reasonable discretion with parties
to any Pari Passu Debt, including (if applicable) for the purpose of acting as
collateral agent for the Secured Parties and the parties to such Pari Passu Debt
(and each reference to the Administrative Agent in this Article XII shall be
deemed to include a reference to the Administrative Agent acting in such
capacity, if applicable). Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender

 

134

--------------------------------------------------------------------------------


 

or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Administrative Agent shall deliver or otherwise make available to
each Lender, promptly upon receipt thereof by the Administrative Agent, copies
of each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document.  As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.  The Lenders hereby authorize the
Administrative Agent to release any Guarantor from the Guaranty (i) in the case
of a Subsidiary Guarantor, upon satisfaction of the conditions to release set
forth in Section 8.14. or Section 8.15.; (ii) if approved, authorized or
ratified in writing by the Requisite Lenders or all of the Lenders hereunder, as
required under the circumstances; or (iii) upon the termination of this
Agreement in accordance with the provisions of Section 13.11.  In connection
with any such release of a Guarantor pursuant to the preceding sentence, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (any execution and delivery of such documents being
without recourse to or warranty by the Administrative Agent).

 

Section 15.2.  Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document

 

135

--------------------------------------------------------------------------------


 

and under any Specified Derivatives Contract, as the case may be, as any other
Lender or Specified Derivatives Provider and may exercise the same as though it
were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity.  Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Banks, the other Lenders or any Specified Derivatives
Providers.  Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract or otherwise without having to
account for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers.  The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 15.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved.  Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

Section 15.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

136

--------------------------------------------------------------------------------


 

Section 15.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment.  Without limiting the
generality of the foregoing, the Administrative Agent:  may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties:  (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders and the Issuing Banks in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 15.6.  Indemnification of Administrative Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may

 

137

--------------------------------------------------------------------------------


 

at any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transactions contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out of pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such out of
pocket expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 15.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other

 

138

--------------------------------------------------------------------------------


 

Loan Parties, the other Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate.  Each of the Lenders and each Issuing Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Banks by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or any Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders and
each Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.

 

Section 15.8.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as Administrative Agent by
all of the Lenders (other than the Lender then acting as Administrative Agent)
and, provided no Default or Event of Default exists, the Borrower upon 30 days’
prior written notice if the Administrative Agent (i) is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed.  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations

 

139

--------------------------------------------------------------------------------


 

provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender and each Issuing Bank directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders and such Issuing Bank so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or Issuing Bank were itself the Administrative Agent.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Any resignation by an Administrative Agent shall also constitute the
resignation as an Issuing Bank and as a Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”), which resignation shall
be effective upon the agreement of the Lender that is the successor
Administrative Agent (or another Lender approved by the Borrower, which approval
shall not be unreasonably withheld) to assume the Swingline Commitment and the
rights and obligations of an Issuing Bank hereunder.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder and the assumption of
the Swingline Commitment and the rights and obligations of an Issuing Bank
hereunder by the Lender that is the successor Administrative Agent (or another
Lender approved by the Borrower as provided above) (i) the Resigning Lender
shall be discharged from all duties and obligations of an Issuing Bank and a
Swingline Lender hereunder and under the other Loan Documents and (ii) the
successor applicable Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as an Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XII. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 15.9.  Titled Agents.

 

The Syndication Agents and Documentation Agents, in such respective capacities,
assume no responsibility or obligation hereunder, including, without limitation,
for servicing, enforcement or collection of any of the Loans, nor any duties as
an agent hereunder for the Lenders.  The titles given to the Syndication Agents
and Documentation Agents are solely honorific and imply no fiduciary
responsibility on the part of the Syndication Agents or Documentation Agents to
the Administrative Agent, any Lender, the Borrower or any other Loan Party and
the use of such titles does not impose on the Syndication Agents or
Documentation Agents any duties or obligations greater than those of any other
Lender or entitle the Syndication Agents or Documentation Agents to any rights
other than those to which any other Lender is entitled.

 

140

--------------------------------------------------------------------------------


 

Section 15.10.  Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XII. to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Specified Derivatives Contracts unless the
Administrative Agent has received written notice of such Specified Derivatives
Contracts, together with such supporting documentation as the Administrative
Agent may request, from the applicable Specified Derivatives Provider.

 

ARTICLE XVI. MISCELLANEOUS

 

Section 16.1.  Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.
3 Bethesda Metro Center
Suite 1000
Bethesda, MD  20814
Attention:  Leslie D. Hale, Chief Financial Officer
Telecopy Number:              (301) 280-7714
Telephone Number:            (301) 280-7750

 

If to the Parent Guarantor:

 

RLJ Lodging Trust
3 Bethesda Metro Center
Suite 1000
Bethesda, MD  20814
Attention:  Leslie D. Hale, Chief Financial Officer
Telecopy Number:              (301) 280-7714
Telephone Number:            (301) 280-7750

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association
1750 H Street N.W.
Suite 550
Washington, DC  20006
Attn:  Mark Monahan

 

141

--------------------------------------------------------------------------------


 

Telecopier:            (202) 429-2589
Telephone:            (202) 303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn:  Rhonda Friedly
Telecopier:            (949) 851-9728
Telephone:            (949) 251-4383

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.
608 2nd Avenue S., 11th Floor
Minneapolis, MN  55402
Attention:  Manager (AU#0080703)

 

If to the Issuing Banks:

 

Wells Fargo Bank, N.A.
U.S. TRADE SERVICES — STANDBY LETTERS OF CREDIT
MAC A0195-212
One Front Street, 21st Floor
San Francisco, CA  94111
Letter of Credit Number [Appropriate number to be filled in (as applicable)]
Phone: 1(800)798-2815 Option 1
E-mail: sftrade@wellsfargo.com

 

Bank of America, N.A.

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Attention: Global Trade Operations

Phone: 1.800.370.7519 and choose Trade product

opt. #1

Fax: 1. 800.755.8743

Email: scranton_standby_lc@bankofamerica.com

 

With a copy to:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-64-01

Dallas, TX 75202-3714

Attention: Alexandra Trevizo

 

142

--------------------------------------------------------------------------------


 

Phone: (214) 209-3755

Fax: (214) 530-3226

Email: alexandra.trevizo@baml.com

 

with a copy to:

 

Wells Fargo Bank, National Association
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn:  Rhonda Friedly
Telecopier:            (949) 851-9728
Telephone:            (949) 251-4383

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender or an Issuing Bank shall only be required
to give notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to receive a copy of a notice to
receive such copy shall not affect the validity of notice properly given to
another Person.

 

Section 16.2.  Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any

 

143

--------------------------------------------------------------------------------


 

notice given by the Borrower under Section 2.16.(a), whether or not the
requested increase is actually effected), and the consummation of the
transactions contemplated thereby, including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent and
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion in the Unencumbered Pool and the determination or confirmation that
Properties satisfy the requirements of the definition of Eligible Properties and
the Administrative Agent’s other activities under Article IV., including the
reasonable and documented out-of-pocket fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) without duplication of
the provisions of Section 3.5.(c), to pay to each Issuing Bank all reasonable
and documented out-of-pocket costs and expenses incurred by such Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (c) to pay or reimburse the
Administrative Agent, the Issuing Banks and the Lenders for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letters, including the reasonable
and out-of-pocket fees and disbursements of their respective counsel and (d) to
the extent not already covered by any of the preceding subsections, to pay the
fees and disbursements of counsel to the Administrative Agent, any Issuing Bank
and any Lender incurred in connection with the representation of the
Administrative Agent, such Issuing Bank or such Lender in any matter relating to
or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1.(e) or 11.1.(f), including, without limitation, (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor in possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding. 
Notwithstanding the foregoing, the obligation to reimburse the Lenders and the
Issuing Banks for fees and expenses of counsel in connection with the matters
described in items (c) and (d) above shall be limited to (x) one law firm for
the Administrative Agent, (y) one other law firm retained by the Requisite
Lenders, together with (in the case of (x) and (y), as applicable) one
additional counsel in each applicable jurisdiction, and (z) in the case of an
actual or perceived conflict of interest, one additional counsel to the affected
Lenders that are similarly situated in each relevant jurisdiction.

 

Section 16.3.  Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or
enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes or any of the other Loan Documents or the perfection of any
rights or Liens under this Agreement, the Notes or any of the other Loan
Documents.

 

144

--------------------------------------------------------------------------------


 

Section 16.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, each Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without prior notice to the Parent Guarantor or the
Borrower or any other Person, any such notice being hereby expressly waived, but
in the case of a Lender, an Issuing Bank or a Participant subject to receipt of
the prior written consent of the Administrative Agent and the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, such Participant or any Affiliate of the
Administrative Agent, such Issuing Bank or such Lender, to or for the credit or
the account of the Parent Guarantor or the Borrower against and on account of
any of the Obligations, irrespective of whether or not any or all of the Loans
and all other Obligations have been declared to be, or have otherwise become,
due and payable as permitted by Section 11.2., and although such Obligations
shall be contingent or unmatured.  Notwithstanding anything to the contrary in
this Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

Section 16.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK, THE PARENT GUARANTOR AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR
ANY LIEN CREATED HEREUNDER OF THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN
CREATED HEREUNDER OR THEREUNDER.

 

145

--------------------------------------------------------------------------------


 

(b)           EACH OF THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF THE
ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY COLLATERAL.  THE
PARENT GUARANTOR, THE BORROWER, EACH ISSUING BANK AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS.  EACH OF THE PARENT GUARANTOR AND THE
BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 16.6.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following

 

146

--------------------------------------------------------------------------------


 

subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.  The parties hereby agree that MLPF&S in its capacity
as an Arranger and joint bookrunner may, without notice to the Borrower, assign
its rights and obligations in such capacities under this Agreement to any other
registered broker—dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an  assigning Revolving Credit Lender’s Revolving Credit
Commitment and/or the Loans at the time owing to it, or in the case of an
assignment of the entire remaining amount of an assigning Term Loan Lender’s
Term Loans at the time owing to it, or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, and the principal outstanding balance of the Term Loan subject to
such assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000 in the case of any assignment
of a Revolving Credit Commitment and $10,000,000 in the case of any assignment
in respect of a Term Loan, unless each of the Administrative Agent and the
Borrower otherwise consents in its sole discretion; provided, however, that if,
after giving effect to such assignment, the amount of the Revolving Credit
Commitment held by such assigning Lender or the outstanding principal balance of
the Loans of such assigning Lender, as applicable, would be less than

 

147

--------------------------------------------------------------------------------


 

$10,000,000 in the case of a Revolving Credit Commitment or Revolving Credit
Loans or $10,000,000 in the case of a Term Loan, then such assigning Lender
shall assign the entire amount of its Revolving Credit Commitment and the Loans
at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed (it being agreed that the Borrower’s
withholding of consent to an assignment that would result in (i) the Borrower’s
having to pay amounts under Section 3.10. as a result of the admission of an
assignee or (ii) the admission of an assignee that refuses to receive
confidential information subject to the confidentiality requirements set forth
herein shall in each case be deemed to be reasonable)) shall be required unless
(x) a Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Credit Commitment if such assignment
is to a Person that is not already a Lender with a Revolving Credit Commitment,
an Affiliate of such a Lender or an Approved Fund with respect to such a Lender
or (y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(C)                               the consent of each Issuing Bank and each
Swingline Lender shall be required for any assignment in respect of a Revolving
Credit Commitment.

 

(iv)                              Assignment and Acceptance; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 (or $7,500 in the event that such transferor Lender is a Defaulting
Lender) for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that (i) to the extent requested by the
assignee or transferor

 

148

--------------------------------------------------------------------------------


 

Lender, new Notes are issued to the assignee and such transferor Lender, as
appropriate and (ii) any Notes held by the transferor Lender are promptly
returned to the Borrower for cancellation (and, to the extent not so returned,
the Borrower shall be entitled to receive a customary indemnity agreement of the
type described in Section 2.11.(c)(ii)(A) from such transferor Lender).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as

 

149

--------------------------------------------------------------------------------


 

provided in Section 13.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Except as otherwise provided in Section 13.4.
or as otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Revolving Credit Commitment, (x) extend the date on which any
scheduled payment of principal on the Loans or portions thereof owing to such
Lender is to be made, (y) reduce the rate at which interest is payable thereon
(other than a waiver of default interest and changes in calculation of the
Leverage Ratio that may indirectly affect pricing) or (z) release all or
substantially all of the Collateral (except as contemplated by Sections 8.14. or
8.15.) or all or substantially all of the Guarantors from their obligations
under the Guaranty (except as contemplated by Sections 8.14. or 8.15.) or
release the Parent Guarantor from its obligations under the Guaranty, in each
case, as applicable to that portion of such Lender’s rights and/or obligations
that are subject to the participation.  The Borrower agrees that each
Participant shall

 

150

--------------------------------------------------------------------------------


 

be entitled to the benefits of Sections 3.10., 5.1., 5.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(g) (it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.9.(h) or 5.6. as if it
were an assignee under subsection (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.1. or 3.10., with
respect to any participation, than its participating Lender would have been
entitled to receive.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.9.(h) or 5.6. with respect to
any Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name,

 

151

--------------------------------------------------------------------------------


 

address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.

 

Section 16.7.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any Loan Document to be given by the Lenders may be given,
(ii) any term of this Agreement or of any other Loan Document may be amended,
(iii) the performance or observance by the Borrower or any other Loan Party of
any terms of this Agreement or such other Loan Document may be waived, and
(iv) the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Lenders (or the
Administrative Agent at the written direction of the Requisite Lenders), and, in
the case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto. Subject to the immediately following
subsection (e), any term of this Agreement or of any other Loan Document
relating solely to the rights or obligations of the Revolving Credit Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Revolving Credit Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).  Subject to the
immediately following subsection (e), any term of this Agreement or of any other
Loan Document relating solely to the rights or obligations of any Term Loan
Lenders in respect of any Term Loan Facility, and not any other Lenders, may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Term Loan Lenders under such Term
Loan Facility (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto).  Notwithstanding anything
to the contrary contained in this Section, the Fee Letters may only be amended,
and the performance or observance by any Loan Party thereunder may only be
waived, in a writing executed by the parties thereto.

 

(b)                                 Additional Lender Consents.  Notwithstanding
the foregoing, no amendment, waiver or consent shall do any of the following:

 

(i)                                     increase, extend or reinstate the
Revolving Credit Commitments of any Lender (other than pursuant to
Section 2.13.) or subject any Lenders to any additional obligations without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 6.1. or 6.2. or of any Default or
Event of Default and the forbearance with respect to such Default or Event of
Default is not considered an increase in, or extension or reinstatement of, the
Revolving Credit Commitments of any Lenders);

 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged on the outstanding principal amount
of, any Loans or other Obligations (other than a waiver of default interest and
changes in calculation of the Leverage Ratio that

 

152

--------------------------------------------------------------------------------


 

may indirectly affect pricing) without the written consent of each Lender
directly and adversely affected thereby; provided, however, that only the
written consent of the Requisite Lenders shall be required (x) for the waiver of
interest payable at the Post-Default Rate, retraction of the imposition of
interest at the Post-Default Rate and amendment of the definition of
“Post-Default Rate” and (y) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;

 

(iii)                               reduce the amount of any Fees payable to any
Lender without the written consent of such Lender; provided, however, that only
the consent of the Requisite Lenders shall be necessary to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce any Fee payable based on such financial covenant;

 

(iv)                              modify the definition of “Revolving Credit
Maturity Date” or otherwise postpone any date on which a scheduled payment of
principal of any Revolving Loans, Fees payable to the Revolving Credit Lenders
or any other Obligations owing to the Revolving Credit Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Credit Maturity
Date (except in accordance with Section 2.13.), in each case, without the
written consent of each Revolving Credit Lender directly and adversely affected
thereby;

 

(v)                                 modify the definition of “Term Loan Maturity
Date”, “Tranche A-1 Term Loan Maturity Date”, or otherwise postpone any date on
which a scheduled payment of principal of any Tranche A-1 Term Loans, Fees
payable to any Tranche A-1 Term Loan Lenders or any other Obligations owing to
any Tranche A-1 Term Loan Lenders (excluding mandatory prepayments, if any), in
each case, without the written consent of each Tranche A-1 Term Loan Lender
directly and adversely affected thereby;

 

(vi)                              modify the definition of “Term Loan Maturity
Date”, “Tranche A-2 Term Loan Maturity Date”, or otherwise postpone any date on
which a scheduled payment of principal of any Tranche A-2 Term Loans, Fees
payable to any Tranche A-2 Term Loan Lenders or any other Obligations owing to
any Tranche A-2 Term Loan Lenders (excluding mandatory prepayments, if any), in
each case, without the written consent of each Tranche A-2 Term Loan Lender
directly and adversely affected thereby;

 

(vii)                           change the definition of Revolving Credit
Commitment Percentage without the written consent of each Revolving Credit
Lender, or change the definition of Pro Rata Share or amend or otherwise modify
the provisions of Sections 3.2. or 11.5. without the written consent of each
Lender directly and adversely affected thereby;

 

(viii)                        amend subsection (a) or this subsection (b) of
this Section 13.7. without the written consent of each Lender directly and
adversely affected thereby;

 

(ix)                              modify the definition of the term “Requisite
Lenders” or except as otherwise provided in the immediately following clauses
(x) and (xi), modify in any other

 

153

--------------------------------------------------------------------------------


 

manner that reduces the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

 

(x)                                 modify the definition of the term “Requisite
Revolving Credit Lenders” or modify in any other manner that reduces the number
or percentage of the Revolving Credit Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
solely with respect to the Revolving Credit Lenders without the written consent
of each Revolving Credit Lender;

 

(xi)                              modify the definition of the term “Requisite
Term Loan Lenders” or modify in any other manner the number or percentage of the
Term Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof solely with respect to the Term
Loans without the written consent of each Term Loan Lender;

 

(xii)                           release (A) all or substantially all of the
Subsidiary Guarantors from their obligations under the Guaranty (except as
contemplated by Sections 8.14. or 8.15.) or release the Parent Guarantor from
its obligations under the Guaranty, or (B) all or substantially all of the value
of the Collateral (except as contemplated by Section 8.15.), in each case
without the written consent of each Lender;

 

(xiii)                        waive a Default or Event of Default under
Section 11.1.(a) without the written consent of each Lender directly and
adversely affected thereby; or

 

(xiv)                       amend, or waive the Borrower’s compliance with,
Section 2.15. without the written consent of each Lender directly and adversely
affected thereby.

 

(c)                                  Non-Consenting Lenders.  If any Lender (a
“Non-Consenting Lender”) does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or each Lender directly affected thereby and that has been
approved by the Requisite Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 5.6; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this subsection (c)).

 

(d)                                 Permitted Amendments.  Notwithstanding
anything to the contrary contained herein, Loan Modification Offers and
Permitted Amendments (as hereinafter defined) shall be permitted in accordance
with this subsection (d), regardless of the preceding provisions of this
Section 13.7.  The Borrower may make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
(as defined below).  Permitted Amendments shall become effective only with
respect to the Loans and Revolving Credit Commitments of the Lenders that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”). 
The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably

 

154

--------------------------------------------------------------------------------


 

specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof.  In connection with any Loan Modification Offer, the
Borrower may, at its sole option, terminate or reduce the Revolving Credit
Commitments, and/or repay or reduce any Loans, of one or more of the Lenders
that are not Accepting Lenders.  Additionally, to the extent the Borrower has
reduced the Revolving Credit Commitments and/or Loans of such Lenders, it may
request any other financial institution (with the consent of the Administrative
Agent, such consent not to be unreasonably conditioned, delayed or withheld) to
provide a commitment to make loans on the terms set forth in such Loan
Modification Offer in an amount not to exceed the amount of the Revolving Credit
Commitments or Loans reduced pursuant to the preceding sentence.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement.  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Revolving Credit Commitments of the Accepting
Lenders (including any amendments necessary to treat the Loans and Revolving
Credit Commitments of the Accepting Lenders as Loans and/or Revolving Credit
Commitments, it being understood that all borrowings and repayments of Revolving
Credit Loans (as applicable) will be made pro rata between all Revolving Credit
Loans and all repayments of Term Loans will be made pro rata between all
applicable Term Loans; provided that to the extent any Permitted Amendment
extends the final maturity of the Revolving Credit Commitments or Loans of the
Accepting Lenders, the applicable Loans and related Obligations may be repaid on
the Revolving Credit Maturity Date or the applicable Term Loan Maturity Date (as
applicable) on a non-ratable basis with the applicable Revolving Credit
Commitments or Loans of the Accepting Lenders.  “Permitted Amendments” shall be
an extension of the scheduled maturity of the applicable Revolving Credit Loans
and Revolving Credit Commitments and/or Term Loans of the Accepting Lenders,
together with any one or more of the following: (i) a change in rate of interest
(including a change to the Applicable Margin and/or a provision establishing a
minimum rate), premium, fees or other amount with respect to the applicable
Revolving Credit Loans and Revolving Credit Commitments and/or Term Loans of the
Accepting Lenders (in each case effective after the scheduled maturity of the
Revolving Credit Loans and/or Term Loans), (ii) additional fees to the Accepting
Lenders and (iii) such other amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the judgment of the Administrative Agent,
to give effect to the foregoing Permitted Amendments.

 

(e)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.4. or the obligations of the Swingline Lenders
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
each Swingline Lender.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Issuing Banks under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of each Issuing Bank.  Any
amendment, waiver or consent relating to Section 2.3. or the obligations of the
Issuing Banks under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action,

 

155

--------------------------------------------------------------------------------


 

require the written consent of each Issuing Bank.  Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders in any material respect shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  Any Event of Default occurring hereunder shall continue to exist until
such time as such Event of Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default.  Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

 

(f)                                   Technical Amendments.  Notwithstanding
anything to the contrary in this Section 13.7., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement.

 

(g)                                  Release of Collateral.  The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Liens granted to the Administrative Agent by a Loan
Party on any Collateral (i) on the date on which all of the Obligations have
been indefeasibly paid and performed in full (other than (1) contingent
indemnification obligations that have not been asserted, (2) Letters of Credit
the expiration dates of which extend beyond the Revolving Credit Maturity Date
as permitted under Section 2.3.(b) and in respect of which the Borrower has
satisfied the requirements of such Section and Section 2.14. and (3) to the
extent arrangements reasonably satisfactory to a Specified Derivatives Provider
under a Specified Derivatives Contract have been entered into, Specified
Derivatives Obligations under such Specified Derivatives Contract), (ii) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Section 11.2. or (iii) upon the occurrence of a

 

156

--------------------------------------------------------------------------------


 

Collateral Release Date in accordance with the terms and conditions of
Sections 8.14. and 8.15.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of any Loan Party in respect of) all interests
retained by any Loan Party, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral so long as a Collateral
Period is then in effect.  The Administrative Agent agrees, and is hereby
authorized by the Lenders, promptly after the Borrower requests and at the
Borrower’s sole cost and expense, to furnish to the Borrower any release,
termination or other agreement or document evidencing the foregoing release as
may be reasonably requested by the Borrower, and which release, termination or
other agreement or document shall be in form and substance reasonably acceptable
to the Administrative Agent, and to deliver to the Borrower any portion of such
Collateral so released that is in the Administrative Agent’s possession.

 

Section 16.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners  and/or their
Affiliates.  No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 16.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative
Agent, each Issuing Bank and each Lender agrees that it shall not disclose and
treat confidentially all non-public information furnished by the Borrower or on
its behalf pursuant to the requirements of this Agreement or otherwise in
connection with any requested amendment, waiver or modification of the Loan
Documents but in any event may make disclosure:  (a) to any of their respective
Affiliates (provided any such Affiliate shall agree to keep such information
confidential in accordance with the terms of this Section or terms at least as
restrictive as the terms of this Section); (b) as reasonably requested by any
bona fide Assignee, Participant or other permitted transferee in connection with
the contemplated transfer of any Revolving Credit Commitment, Loan or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) to any actual or prospective counterparty (or its advisors) to any swap or
derivatives transaction relating to the Borrower and its obligations (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section); (d) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings or as otherwise required by Applicable Law
(in which case, such Person shall, to the extent permitted by law, inform the
Borrower promptly in advance thereof); (e) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors

 

157

--------------------------------------------------------------------------------


 

and other professional advisors (provided they shall be notified of the
confidential nature of the information and are or have been advised of their
obligation to keep information of this type confidential); (f) if an Event of
Default exists, to any other Person, in connection with the exercise by the
Administrative Agent, the Issuing Banks or the Lenders (or Specified Derivatives
Provider) of rights hereunder or under any of the other Loan Documents (or under
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Documents (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (g) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (h) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (i) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loan Documents; (k) to any other party hereto; and (l) with
the consent of the Borrower.  Notwithstanding the foregoing, the Administrative
Agent, each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate.

 

Section 16.10.  Indemnification.

 

(a)                                 Each of the Parent Guarantor and the
Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Administrative Agent, any Affiliate of the Administrative Agent, each of the
Lenders and each Issuing Bank and their respective Related Parties (each
referred to herein as an “Indemnified Party”) from and against any and all of
the following (collectively, the “Indemnified Costs”): losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable and documented out-of-pocket fees and disbursements of one
primary counsel to the Indemnified Parties, one specialty counsel to the
Indemnified Parties in each relevant specialty, one local counsel to the
Indemnified Parties in each relevant local jurisdiction, in each case selected
by the Administrative Agent, and in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Indemnified Parties that are
similarly situated in each relevant jurisdiction, incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an

 

158

--------------------------------------------------------------------------------


 

Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to:  (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, any Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Banks and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Banks and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Banks and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Banks or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent, any Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by OFAC; (x) the presence of any Hazardous
Materials in, on, under or around any of the Properties; or (xi) any violation
or non-compliance by the Parent Guarantor, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent Guarantor, the Borrower or their Subsidiaries (or its respective
properties) to be in compliance with such Environmental Laws; provided, however,
that neither the Parent Guarantor nor the Borrower shall be obligated to
indemnify any Indemnified Party for (I) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence, bad faith or willful misconduct of
such Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, (II) amounts in respect of taxes, deductions,
withholdings or other governmental charges excluded from the definition of
“Taxes” pursuant to Section 3.10.(a), (III) Indemnified Costs to the extent
arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party (except in connection with
claims or disputes (x) relating to whether conditions to any Credit Event have
been satisfied or (y) with respect to a Defaulting Lender or the determination
of whether a Lender is a Defaulting Lender), (IV) a material breach by such
Indemnified Party of its obligations under the Loan Documents, as determined by
a court of competent jurisdiction in a final, non-appealable judgment, and
(V) yield maintenance matters to the extent otherwise addressed in Section 5.1.

 

(b)                                 The Parent Guarantor’s and the Borrower’s
indemnification obligations under this Section shall apply to all Indemnity
Proceedings arising out of, or related to, the foregoing whether or not an
Indemnified Party is a named party in such Indemnity Proceeding.  In this
connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena

 

159

--------------------------------------------------------------------------------


 

(including any subpoena requesting the production of documents).  This
indemnification shall, among other things, apply to any Indemnity Proceeding
commenced by other creditors of the Parent Guarantor or the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Parent Guarantor or the Borrower), any
account debtor of the Borrower or any Subsidiary or by any Governmental
Authority.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out of pocket fees and expenses of, and
all amounts paid to third persons by, an Indemnified Party shall be advanced by
the Parent Guarantor and the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Parent Guarantor and the Borrower
that such Indemnified Party is not entitled to indemnification hereunder upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
costs and expenses incurred by such Indemnified Party shall be reimbursed by the
Parent Guarantor and the Borrower.  No action taken by legal counsel chosen by
an Indemnified Party in investigating or defending against any such Indemnity
Proceeding shall vitiate or in any way impair the obligations and duties of the
Borrower hereunder to indemnify and hold harmless each such Indemnified Party;
provided, however, that (i) if the Parent Guarantor and the Borrower are
required to indemnify an Indemnified Party pursuant hereto and (ii) the Parent
Guarantor and the Borrower have provided evidence reasonably satisfactory to
such Indemnified Party that the Parent Guarantor and the Borrower have the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).

 

(f)                                   If and to the extent that the obligations
of the Parent Guarantor and the Borrower hereunder are unenforceable for any
reason, each of the Parent Guarantor and the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(g)                                  The Parent Guarantor’s and the Borrower’s
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the payment in full in cash of the Obligations, and are
in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 

Section 16.11.  Termination; Survival.

 

At such time as (a) all of the Revolving Credit Commitments have been
terminated, (b) all Letters of Credit have terminated or expired (other than
Letters of Credit the expiration

 

160

--------------------------------------------------------------------------------


 

dates of which extend beyond the Revolving Credit Maturity Date as permitted
under Section 2.3.(b) and in respect of which the Borrower has satisfied the
requirements of such Section and Section 2.14.), (c) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as hereafter provided in this
Section 13.11. and contingent indemnification obligations that have not been
asserted) have been paid and satisfied in full, this Agreement shall terminate. 
Promptly following such termination, each Lender shall promptly return to the
Borrower any Note issued to such Lender.  The provisions of Sections 3.10.,
5.1., 5.4. and 13.5., the indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under Sections 12.6., 13.2., 13.10.
and any other provision of this Agreement and the other Loan Documents, and (for
as long as any Letters of Credit remain outstanding) the provisions of
Sections 2.14. and 11.6., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.  Upon the Borrower’s request, the
Administrative Agent agrees to deliver to the Borrower, at the Borrower’s sole
cost and expense, written confirmation of the foregoing termination.

 

Section 16.12.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 16.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 16.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 16.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any

 

161

--------------------------------------------------------------------------------


 

defense the Borrower may have that the Borrower does not control such Loan
Parties or Subsidiaries.

 

Section 16.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 16.17.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential or punitive
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letters, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents.  The Borrower hereby waives, releases, and agrees not
to sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letters, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 16.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency.  There are no oral agreements among
the parties hereto.

 

Section 16.19.  Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

162

--------------------------------------------------------------------------------


 

Section 16.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 16.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signatures on Following Pages]

 

163

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
REVOLVING CREDIT FACILITY
LENDERS AND REVOLVING CREDIT COMMITMENTS

 

Revolving Credit Lenders

 

Revolving Credit Commitment

 

Wells Fargo Bank, National Association

 

$

59,000,000

 

Bank of America, N.A.

 

$

59,000,000

 

Capital One, National Association

 

$

56,500,000

 

Compass Bank, an Alabama Banking Corporation

 

$

56,500,000

 

PNC Bank, National Association

 

$

50,000,000

 

U.S. Bank National Association

 

$

50,000,000

 

TD Bank, N.A.

 

$

45,000,000

 

Royal Bank of Canada

 

$

43,000,000

 

The Bank of Nova Scotia

 

$

43,000,000

 

Barclays Bank PLC

 

$

38,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

32,500,000

 

Regions Bank

 

$

25,000,000

 

BMO Harris Bank, N.A.

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

15,000,000

 

Raymond James Bank, N.A.

 

$

7,500,000

 

 

 

 

 

Total Revolving Credit Commitments

 

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II
TRANCHE A-1 TERM LOAN FACILITY
LENDERS AND LOANS

 

Tranche A-1 Term Loan Lenders

 

Tranche A-1 Term Loan

 

Wells Fargo Bank, National Association

 

$

22,500,000

 

Bank of America, N.A.

 

$

67,500,000

 

PNC Bank, National Association

 

$

30,000,000

 

U.S. Bank National Association

 

$

55,000,000

 

Compass Bank, an Alabama Banking Corporation

 

$

37,500,000

 

Deutsche Bank Trust Company Americas

 

$

22,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

25,000,000

 

Royal Bank of Canada

 

$

22,500,000

 

Barclays Bank PLC

 

$

10,000,000

 

TD Bank, N.A.

 

$

22,500,000

 

Regions Bank

 

$

10,000,000

 

Branch Banking and Trust Company

 

$

20,000,000

 

The Bank of Nova Scotia

 

$

17,500,000

 

KeyBank National Association

 

$

12,500,000

 

Capital One, N.A.

 

$

15,000,000

 

Raymond James Bank, N.A.

 

$

10,000,000

 

 

 

 

 

Total Tranche A-1 Term Loans

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III
TRANCHE A-2 TERM LOAN FACILITY
LENDERS AND LOANS

 

Tranche A-2 Term Loan Lenders

 

Tranche A-2 Term Loan

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

57,500,000

 

PNC Bank, National Association

 

$

57,500,000

 

Regions Bank

 

$

45,000,000

 

U.S. Bank National Association

 

$

45,000,000

 

Bank of America, N.A.

 

$

35,000,000

 

Barclays Bank PLC

 

$

35,000,000

 

TD Bank, N.A.

 

$

35,000,000

 

Capital One, National Association

 

$

25,000,000

 

Compass Bank, an Alabama Banking Corporation

 

$

25,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

10,000,000

 

Raymond James Bank, N.A.

 

$

10,000,000

 

 

 

 

 

Total Tranche A-2 Term Loans

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](17) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](18) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](19) hereunder are several and not joint.](20) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any revolving credit commitments, letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.             Assignor[s]:

 

 

--------------------------------------------------------------------------------

(17)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(18)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(19)  Select as appropriate.

(20)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower(s):                                                                            
RLJ Lodging Trust, L.P.

 

4.                                      Administrative
Agent:                         Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The Second Amended and
Restated Credit Agreement dated as of April 22, 2016 among RLJ Lodging Trust,
L.P., RLJ Lodging Trust, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents parties thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s]
(21)

 

Assignee[s]
(22)

 

Facility
Assigned
(23)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(24)

 

Amount of
Commitment/
Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(25)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:                         
                           ](26)

 

[Page break]

 

--------------------------------------------------------------------------------

(21)  List each Assignor, as appropriate.

(22)  List each Assignee, as appropriate.

(23)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “ Tranche A-1 Term Loan,” “Tranche A-2 Term Loan”  etc.)

(24)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(25)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(26)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](27)

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE[S](28)

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(27)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

(28)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](29) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](30)

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(29)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(30)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.  See Section 13.6 of Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender(31); and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1. or
9.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or

 

--------------------------------------------------------------------------------

(31)  Complete as applicable.

 

A-5

--------------------------------------------------------------------------------


 

not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

                             , 20       

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Credit Loans to the Borrower in an aggregate principal amount equal to
$                                      .

 

2.                                      The Borrower requests that such
Revolving Credit Loans be made available to the Borrower on
                        , 20     .

 

3.                                      The Borrower hereby requests that the
requested Revolving Credit Loans all be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

4.                                      The proceeds of this borrowing of the
Revolving Credit Loans will be used for purposes that are consistent with the
terms of Section 8.8. of the Credit Agreement.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of the Revolving Credit Loans be made available to the
Borrower by                                                         .

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Credit Loans and after giving effect thereto, (a) no Default or Event
of Default exists or shall exist, and no violation of the limits described in
Section 2.15. would occur after giving effect thereto, and (b) the
representations and warranties made or deemed made by the Parent Guarantor, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects), except
to the extent (x) that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall have been true and correct in all respects) on
and as of such earlier date) and (y) of changes in factual circumstances
permitted by the Loan Documents.  In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Credit Loans contained in Article VI. of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Revolving Credit Loans are
made (it being understood that the Borrower makes no representation as to
whether any condition that by its terms is subject to the satisfaction of the
Administrative Agent has been satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                                  , 20        

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of LIBOR Loans that [are Revolving Credit Loans]
[comprise all or a part of [the Tranche A-1 Term Loans] [the Tranche A-2 Term
Loans]] under the Credit Agreement, and in that connection sets forth below the
information relating to such Continuation as required by such Section of the
Credit Agreement:

 

1.                                      The proposed date of such Continuation
is                             , 20      .

 

2.                                      The aggregate principal amount of LIBOR
Loans subject to the requested Continuation is
$                                    and was originally borrowed by the Borrower
on                             , 20      .

 

3.                                      The portion of such principal amount
subject to such Continuation is
$                                                    .

 

4.                                      The current Interest Period for each of
the LIBOR Loans subject to such Continuation ends on
                                , 20      .

 

C-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

                                  , 20        

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of [Revolving Credit Loans] [a Tranche A-1 Term
Loan] [a Tranche A-2 Term Loan] of one Type into  Loan(s) of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The proposed date of such Conversion is
                            , 20      .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]                                    o    Base Rate Loans

                                                                                                                                                           
o    LIBOR Loans

 

3.                                      The aggregate principal amount of such
Loan(s) subject to the requested Conversion is
$                                        and was originally borrowed by the
Borrower on                         , 20      .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                                      .

 

D-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loan(s) to be so
Converted is to be converted into a Loan of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a LIBOR Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                                  , 20        

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent [and as
Swingline Lender]

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

[ BANK OF AMERICA, N.A., as Swingline Lender

[                                          ]]

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.4.(b) of the
Credit Agreement, the Borrower hereby requests that [Wells Fargo Bank, National
Association][Bank of America, N.A.], in its capacity as a Swingline Lender make
a Swingline Loan to the Borrower in an amount equal to
$                                      .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on                         ,
20      .

 

3.                                      The proceeds of this Swingline Loan will
be used for purposes that are consistent with the terms of Sections 2.4.(e) and
8.8. of the Credit Agreement.

 

The Borrower hereby certifies to the Administrative Agent, the applicable
Swingline Lender and the Lenders that as of the date hereof, as of the date of
the making of the requested Swingline Loan, and after making such Swingline
Loan, (a) no Default or Event of Default exists or will exist, and none of the
limits specified in Section 2.15. of the Credit Agreement would be violated, and
(b) the representations and warranties made or deemed made by the Parent
Guarantor, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall be true and correct in all respects),
except to the extent (x) that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material

 

E-1

--------------------------------------------------------------------------------


 

respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents.  In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Article VI. of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made (it
being understood that the Borrower makes no representation as to whether any
condition that by its terms is subject to the satisfaction of the Administrative
Agent has been satisfied).

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF SECOND AMENDED AND RESTATED GUARANTY

 

THIS SECOND AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of
                        , 20      , executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement (as defined below) (all of the
undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) Wells Fargo Bank, National
Association, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Second Amended and Restated Credit
Agreement dated as of April 22, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among RLJ
Lodging Trust, L.P. (the “Borrower”), RLJ Lodging Trust (which is one of the
“Guarantors”), the financial institutions party thereto and their assignees
under Section 13.6. thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, (b) the Lenders, the Issuing Banks and the Swingline
Lenders, and (c) the Specified Derivatives Providers (each individually, a “
Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Amended and Restated Credit Agreement
dated as of  November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time,  the “Original Credit Agreement”), pursuant to which
RLJ Lodging Trust and certain of the other Guarantors (along with certain other
Subsidiaries of the Borrower) (the “Existing Credit Guarantors”) executed and
delivered a certain Amended and Restated Guaranty dated November 20, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Guaranty”), guarantying the obligations of the Borrower under
the Original Credit Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Term Loan Agreement dated August 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, 
the “Original Term Loan Agreement”), pursuant to which RLJ Lodging Trust and
certain of the other Guarantors (along with certain other Subsidiaries of the
Borrower) (the “Existing Term Loan Guarantors”, and collectively with the
Existing Credit Guarantors, the “Existing Guarantors”) executed and delivered a
certain Guaranty dated August 27, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Term Loan Guaranty”, and
together with the Existing Credit Guaranty, the “Existing Guaranties”),
guarantying the obligations of the Borrower under the Original Term Loan
Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and the
Lenders have entered into the Credit Agreement, which amends and restates the
Original Credit Agreement and the Original Term Loan Agreement, and pursuant to
the Credit Agreement, the Administrative Agent and the Lenders have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the parties hereto wish to amend and restate each Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the applicable Existing Guaranty;

 

F-1

--------------------------------------------------------------------------------


 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty, which amends
and restates each Existing Guaranty, is a condition to the Administrative Agent
and the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Existing Guaranty is
hereby amended and restated, and each Guarantor hereby agrees, as follows:

 

Section 1.  Guaranty.  Each Existing Guarantor affirms its obligations under and
the terms and conditions of the applicable Existing Guaranty and agrees that
such obligations remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to the Administrative Agent or any other
Guarantied Party under or in connection with the Credit Agreement or any other
Loan Document, including without limitation, the repayment of all principal of
the Loans, the Reimbursement Obligations and all other Letter of Credit
Liabilities, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (e) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the other
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before

 

F-2

--------------------------------------------------------------------------------


 

enforcing this Guaranty against any Guarantor:  (a) to pursue any right or
remedy the Guarantied Parties may have against the Borrower, any other Loan
Party or any other Person or commence any suit or other proceeding against the
Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Administrative Agent or any
other Guarantied Party which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20., including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, any Specified Derivatives Contract, or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, any Specified Derivatives Contract, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Credit Agreement, any of the other Loan Documents, any Specified Derivatives
Contract, or any other document, instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

(c)                                  any furnishing to the Administrative Agent
or the other Guarantied Parties of any security for any of  the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

F-3

--------------------------------------------------------------------------------


 

(f)                                   any act or failure to act by the Borrower,
any other Loan Party or any other Person which may adversely affect such
Guarantor’s subrogation rights, if any, against any Loan Party or any other
person to recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral securing in any way any of the
Guarantied Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower to the Administrative Agent or the other Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set-off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by the Borrower, any other Loan Party
or any other Person against the Administrative Agent or any of the other
Guarantied Parties;

 

(k)                                 any change in the corporate existence,
structure or ownership of the Borrower or any other Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of the Borrower, any Guarantor or
any other Loan Party under any Loan Document, Specified Derivatives Contract, or
any amendment hereto or thereto, proves to have been incorrect or misleading in
any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement, any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made

 

F-4

--------------------------------------------------------------------------------


 

by the Parent Guarantor or the Borrower with respect to or in any way relating
to such Guarantor in the Credit Agreement and the other Loan Documents, as if
the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Parent Guarantor or the Borrower is to cause such Guarantor to comply under
the terms of the Credit Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing.

 

F-5

--------------------------------------------------------------------------------


 

Section 11.  Payments Free and Clear.  Section 3.10. of the Credit Agreement
shall be applicable, mutatis mutandis,  to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4. of the Credit Agreement, each Guarantor hereby authorizes, each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations.  During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the

 

F-6

--------------------------------------------------------------------------------


 

Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER
GUARANTIED PARTIES, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE ADMINISTRATIVE
AGENT AND EACH OTHER GUARANTIED PARTY  HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE GUARANTIED PARTIES, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH OF THE GUARANTORS HEREBY WAIVES PERSONAL

 

F-7

--------------------------------------------------------------------------------


 

SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS
ADDRESS FOR NOTICES PROVIDED HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force with respect
to each Guarantor until the earliest of the (x) the date on which all of the
Guarantied Obligations have been indefeasibly paid and performed in full (other
than (1) contingent indemnification obligations that have not been asserted,
(2) Letters of Credit the expiration dates of which extend beyond the Revolving
Credit Maturity Date as permitted under Section 2.3.(b) and in respect of which
the Borrower has satisfied the requirements of such Section and Section 2.14.
and (3) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Credit Agreement, at which point
this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with

 

F-8

--------------------------------------------------------------------------------


 

Section 8.14. or Section 8.15. of the Credit Agreement, as applicable, by the
Borrower or any such Guarantor to evidence such termination or release, at the
Borrower’s or such Guarantor’s sole cost and expense.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.9. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17. of the Credit Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14. or Section 8.15. of the Credit Agreement, as applicable, and any
Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14. of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Credit Agreement
or Specified Derivatives Contract, as applicable, or (c) as to each such party
at such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, upon the first to occur of receipt or the expiration of
3 days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of a Guarantor or Guarantied Party at the
addresses specified; (ii) if telecopied or sent by electronic mail, when
transmitted; or (iii) if hand delivered or sent by overnight courier, when

 

F-9

--------------------------------------------------------------------------------


 

delivered; provided, however, that in the case of immediately preceding clauses
(i) through (iii), non-receipt of which the sending party was not notified or as
the result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any of their respective Related Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Credit Agreement or
any of the other Loan Documents, or any Specified Derivatives Contract.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or  terminated. Subject to Section 10. of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred

 

F-10

--------------------------------------------------------------------------------


 

without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until termination of this Guaranty in accordance with Section 20. hereof. Each
Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32. Non-Recourse.  Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) may be a limited partnership, by its acceptance of the benefits of
this Guaranty, the Administrative Agent and each of the Guarantied Parties
acknowledge and agree that no DBT Non-Recourse Party has any obligation
hereunder and that no recourse shall be had hereunder or under any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, any DBT Non-Recourse Party, through the
Administrative Agent or the Guarantied Parties or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Administrative Agent or the Guarantied Parties against any DBT
Non-Recourse Party, by the enforcement of any assessment, by any legal or equity
proceeding, by virtue of any applicable law, or otherwise.

 

For purposes of this Section 32, “DBT Non-Recourse Party” means any former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, affiliates, or general or limited partners of DBT LP
(including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates), other than any
Guarantor.

 

Section 33.  Definitions.  (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such

 

F-11

--------------------------------------------------------------------------------


 

Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

F-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

F-13

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 20    , executed
and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for its benefit and the benefit of the other Guarantied
Parties (as defined in the Guaranty) under that certain Second Amended and
Restated Credit Agreement dated as of April 22, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among RLJ Lodging Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, and (b) the Lenders, the Issuing Banks and the Swingline Lenders (the
“Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement and/ or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Credit
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Second Amended and Restated Guaranty dated as of
                        , 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty”), made by the Guarantors  party
thereto in favor of the Administrative Agent, for its benefit and the benefit of

 

F-14

--------------------------------------------------------------------------------


 

the other Guarantied Parties, and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5. of the Guaranty and agrees to be bound by
each of the covenants contained in Section 6. of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

F-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

Accepted:

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION, as
Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-16

--------------------------------------------------------------------------------

 


 

EXHIBIT G

 

FORM OF REVOLVING CREDIT NOTE

 

$

, 20      

 

FOR VALUE RECEIVED, the undersigned, RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of                       or
its registered assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”) at WELLS FARGO
BANK, NATIONAL ASSOCIATION, 608 Second Avenue South, Eleventh Floor,
Minneapolis, Minnesota 55402, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Revolving Credit Loans made
by the Lender to the Borrower under the Credit Agreement (as herein defined)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Revolving
Credit Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.

 

This Revolving  Credit Note is one of the “Revolving Credit Notes” referred to
in the Second Amended and Restated Credit Agreement dated as of April 22, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, and is
subject to, and is entitled to, all the provisions and benefits thereof. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Revolving Credit Note upon the occurrence of certain events and for prepayments
of Revolving Credit Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Revolving
Credit Note may not be assigned by the Lender to any Person.

 

G-1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising rights hereunder on the part
of the holder hereof shall operate as waiver of such rights.

 

[This Revolving Credit Note is given in replacement of the Revolving Credit Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS REVOLVING CREDIT NOTE
IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF
THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Credit Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING CREDIT LOANS

 

This Revolving Credit Note evidences Revolving Credit Loans made under the
within-described Credit Agreement to the Borrower, on the dates and in the
principal amounts set forth below, subject to the payments and prepayments of
principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$

, 20      

 

FOR VALUE RECEIVED, the undersigned, RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally  promises to pay to the order of [WELLS FARGO BANK,
NATIONAL ASSOCIATION][BANK OF AMERICA N.A.] or its registered assigns (the
“Swingline Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at its address at 608 Second
Avenue South, Eleventh Floor, Minneapolis, Minnesota 55402, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of                  AND     /100 DOLLARS
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Swingline Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Swingline Note is one of the “Swingline Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of April 22, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder.  Terms used but not otherwise defined in this Swingline Note have
the respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender to any Person.

 

H-1

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF TRANCHE A-1 TERM LOAN NOTE

 

$

, 20      

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      or its registered
assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 608 Second Avenue South, Eleventh Floor, Minneapolis, Minnesota
55402, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of                  AND
    /100 DOLLARS ($            ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Tranche A-1 Term Loan made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of the Tranche A-1 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Term Loan
Note (a “Tranche A-1 Term Loan Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.

 

This Tranche A-1 Term Loan Note is one of the “Term Loan Notes” referred to in
the Second Amended and Restated Credit Agreement dated as of April 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Tranche A-1 Term Loan Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Tranche A-1
Term Loan Note may not be assigned by the Lender to any Person.

 

I-1-1

--------------------------------------------------------------------------------


 

THIS TRANCHE A-1 TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holders hereof shall operate as a waiver of such rights.

 

[This Tranche A-1 Term Loan Note is given in replacement of the Term Loan Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS TRANCHE A-1 TERM LOAN
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A-1
Term Loan Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

 

By:

 

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-1-2

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF TRANCHE A-2 TERM LOAN NOTE

 

$

, 20      

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      or its registered
assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 608 Second Avenue South, Eleventh Floor, Minneapolis, Minnesota
55402, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of                  AND
    /100 DOLLARS ($            ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Tranche A-2 Term Loan made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of the Tranche A-2 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Term Loan
Note (a “Tranche A-2 Term Loan Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.

 

This Tranche A-2 Term Loan Note is one of the “Term Loan Notes” referred to in
the Second Amended and Restated Credit Agreement dated as of April 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Tranche A-2 Term Loan Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Credit Agreement, this Tranche A-2
Term Loan Note may not be assigned by the Lender to any Person.

 

I-2-1

--------------------------------------------------------------------------------


 

THIS TRANCHE A-2 TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holders hereof shall operate as a waiver of such rights.

 

[This Tranche A-2 Term Loan Note is given in replacement of the Term Loan Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS TRANCHE A-2 TERM LOAN
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A-2
Term Loan Note as of the date first written above.

 

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-2-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  RLJ Lodging Trust, L.P.

 

Administrative Agent :  Wells Fargo Bank, N.A.

 

Loan:  Loan numbers 1008457, 1008458 and 1010219 made pursuant to that certain
Second Amended and Restated Credit Agreement dated as of April 22, 2016, among
Borrower, Administrative Agent, RLJ Lodging Trust, and the Lenders party
thereto, as amended from time to time (the “Credit Agreement”)

 

Effective Date:

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(4)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(5)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(6)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication or telephonic
request pursuant to Section 2.4. (b) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

J-1

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent  is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J-2

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Subsequent
Disbursement Exhibit. All wire instructions must contain the information
specified on the  Subsequent Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J-3

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Restricted Account Disbursements

 

Permitted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse Loan
proceeds after the date of the Loan origination/closing and to initiate
Disbursements in connection therewith (each, a “Restricted Account
Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any  Restricted Account
Disbursement Authorizer may submit a Disbursement Request for all available Loan
proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Lender by the Receiving Party
or Borrower and attached as the Restricted Account Disbursement Exhibit. All
wire instructions must contain the information specified on the Restricted
Account Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

BORROWERS:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement, the
Administrative Agent must receive Disbursement Requests in writing and no verbal
requests will be accepted.  Disbursement Requests will only be accepted from the
applicable Authorized Representatives designated in the Disbursement Instruction
Agreement. Disbursement Requests will be processed subject to satisfactory
completion of Administrative Agent’s customer verification procedures.
Administrative Agent  is only responsible for making a good faith effort to
execute each Disbursement Request and may use agents of its choice to execute
Disbursement Requests.  Funds disbursed pursuant to a Disbursement Request may
be transmitted directly to the Receiving Bank, or indirectly to the Receiving
Bank through another bank, government agency, or other third party that
Administrative Agent considers to be reasonable.  Administrative Agent will, in
its sole discretion, determine the funds transfer system and the means by which
each Disbursement will be made.  Administrative Agent may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Administrative
Agent or prohibited by government authority; (iii) cause Administrative Agent to
violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent to violate any
applicable law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lenders
and  Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of Administrative Agent, Issuing Banks,
Swingline Lenders and Lenders (other than as a result of the Administrative
Agent’s, Issuing Banks’, Swingline Lenders’ and Lenders’ own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non appealable judgment); (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s,  Issuing Banks’,
Swingline Lenders’ and Lenders’ control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent or Borrower knew or should
have known the likelihood of these damages in any situation. None of the 
Administrative Agent, any Issuing Bank, any  Swingline Lender or any Lender
makes any representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING BANKS, SWINGLINE
LENDERS AND LENDERS BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A
DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent  is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent 
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent  may rely solely (i) on the
account number of the Receiving Party, rather than the Receiving Party’s name,
and (ii) on the bank routing number of the Receiving Bank, rather than the
Receiving Bank’s name, in executing a Disbursement Request.  Administrative
Agent  is not obligated or required in any way to take any actions to detect
errors in information provided by Borrower or an Authorized Representative.  If
Administrative Agent  takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement. If Administrative Agent is
notified that it did not disburse the full amount requested in a Disbursement
Request, Administrative Agent’s sole liability will be to promptly disburse the
amount of the stated deficiency. If Administrative Agent disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

J-6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

J-7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

J-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

J-9

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

                                    , 20

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

1750 H Street N.W.

Suite 550

Washington, DC 20006

Attn: Mark Monahan

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned, on behalf of
the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent, the
Issuing Banks and the Lenders as follows:

 

(1)           The undersigned is the                       of the Parent
Guarantor.

 

(2)           I have reviewed the terms of the Credit Agreement, and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and the condition of the Borrower and its Subsidiaries during the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

[(3)          After giving pro forma effect to any Subsidiary that has or shall
become a Subsidiary Guarantor in accordance with Section 8.14.(a). of the Credit
Agreement as of the date hereof, the Unencumbered Asset Value attributable to
Borrowing Base Properties directly owned in fee simple  by, or subject to a
Qualified Ground Lease to, the Borrower and the Guarantors is not less than 90%
of the total Unencumbered Asset Value as of the last day of the accounting
period covered by the financial statements supporting the calculations set forth
on Schedule I hereto.](32)

 

(4)           To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

--------------------------------------------------------------------------------

(32)  NTD: Include only prior to Investment Grade Release or during a Collateral
Period.

 

K-1

--------------------------------------------------------------------------------


 

(5)           The representations and warranties made or deemed made by the
Parent Guarantor, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent (x) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and (y) of
changes in factual circumstances permitted by the Loan Documents.

 

(6)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent Guarantor and its Subsidiaries were in
compliance with the covenants contained in Section 10.1. of the Credit
Agreement.

 

(7)           As of the date hereof, the aggregate outstanding principal amount
of all outstanding Revolving Credit Loans, Tranche A-1 Term Loans and  Tranche
A-2 Term Loans, together with the aggregate principal amount of all outstanding
Swingline Loans and the aggregate outstanding principal amount of all
outstanding Letter of Credit Liabilities are less than or equal to the Maximum
Loan Availability at such time.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

K-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

L-1-1

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B)of the Internal Revenue Code,
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

L-2-1

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

L-3-1

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

L-4-1

--------------------------------------------------------------------------------